UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-2687 Name of Registrant: Vanguard MunicipalBond Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31st Date of reporting period: January 31, 2011 Item 1: Schedule of Investments Vanguard Limited-Term Tax-Exempt Fund Schedule of Investments As of January 31, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (97.4%) Alabama (0.7%) Alabama Public School & College Authority Capital Improvement Revenue 5.000% 11/1/11 (Prere.) 10,000 10,347 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/11 7,750 8,043 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/12 20,000 21,441 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/13 35,840 39,398 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/15 1,615 1,708 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/16 3,540 3,708 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/17 2,475 2,560 University of Alabama at Birmingham Revenue 5.000% 10/1/16 3,390 3,833 University of Alabama at Birmingham Revenue 5.000% 10/1/17 1,630 1,840 University of Alabama at Birmingham Revenue 5.000% 10/1/17 3,565 4,024 University of Alabama Birmingham Hospital Revenue 5.000% 9/1/15 1,005 1,074 Arizona (1.6%) Arizona Board Regents Arizona State University System Revenue VRDO 0.240% 2/7/11 LOC 10,600 10,600 Arizona COP 5.000% 9/1/14 (4) 4,800 5,166 Arizona COP 5.000% 9/1/15 (4) 4,000 4,308 Arizona Health Facilities Authority Revenue (Banner Health) 5.000% 1/1/12 2,000 2,055 Arizona Health Facilities Authority Revenue (Catholic Healthcare West) PUT 5.000% 7/2/12 10,000 10,402 Arizona School Facilities Board COP 5.250% 9/1/12 (4) 12,350 13,151 Arizona School Facilities Board COP 5.000% 9/1/14 16,000 17,269 Arizona School Facilities Board COP 5.000% 9/1/15 9,000 9,757 Arizona School Facilities Board COP 5.000% 9/1/16 (14) 15,000 16,021 Arizona School Facilities Board Revenue (School Improvement) 5.000% 1/1/14 5,000 5,535 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/13 2,415 2,635 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/13 7,090 7,735 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/14 5,600 6,221 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/14 8,055 8,948 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/15 5,300 5,957 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/15 5,025 5,648 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/15 5,000 5,620 Arizona Transportation Board Highway Revenue 5.000% 7/1/14 9,075 10,100 Arizona Transportation Board Highway Revenue 5.000% 7/1/16 7,465 8,486 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/14 2,775 2,980 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/15 1,500 1,616 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/16 1,665 1,795 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/17 3,115 3,324 Glendale AZ Industrial Development Authority Revenue (Midwestern University) VRDO 0.290% 2/7/11 LOC 5,000 5,000 Maricopa County AZ Regional Public Transportation Authority Excise Tax Revenue 5.000% 7/1/16 2,630 2,936 Mesa AZ Utility System Revenue 5.000% 7/1/14 (14)(Prere.) 3,500 3,959 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/12 5,075 5,358 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/13 3,660 3,961 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/15 6,000 6,631 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/16 3,055 3,387 Phoenix AZ Civic Improvement Corp. Excise Tax Revenue 5.000% 7/1/11 (14) 5,215 5,310 Phoenix AZ Civic Improvement Corp. Water System Revenue 5.000% 7/1/12 (14) 5,000 5,302 Pima County AZ COP 5.000% 6/1/11 5,000 5,072 Scottsdale AZ GO 5.000% 7/1/13 5,000 5,491 California (10.9%) ABAG Finance Authority for Nonprofit Corps. California Revenue (899 Charleston Project) VRDO 0.280% 2/1/11 LOC 16,900 16,900 Bay Area CA Infrastructure Financing Authority Revenue 5.000% 8/1/17 (14) 16,140 16,577 California Department of Water Resources Power Supply Revenue 5.500% 5/1/12 (2)(Prere.) 3,000 3,218 California Department of Water Resources Power Supply Revenue 5.500% 5/1/12 (Prere.) 10,955 11,751 California Department of Water Resources Power Supply Revenue 5.000% 5/1/14 30,000 33,034 California Department of Water Resources Power Supply Revenue 5.000% 5/1/15 21,250 23,673 California Department of Water Resources Power Supply Revenue 5.000% 5/1/15 40,000 44,560 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 12,055 13,522 California Department of Water Resources Power Supply Revenue 5.000% 5/1/17 22,000 24,668 California Economic Recovery Bonds GO 5.250% 7/1/13 2,500 2,720 California Economic Recovery Bonds GO 5.250% 7/1/14 (ETM) 3,390 3,851 California Economic Recovery Bonds GO 5.250% 7/1/14 11,610 12,854 California Economic Recovery Bonds GO 5.250% 7/1/14 (14) 2,500 2,768 California Economic Recovery Bonds GO 5.000% 7/1/16 1,500 1,675 California Economic Recovery Bonds GO 5.000% 7/1/17 15,090 16,845 California Economic Recovery Bonds GO PUT 5.000% 7/1/11 (Prere.) 12,000 12,233 California Economic Recovery Bonds GO VRDO 0.240% 2/1/11 LOC 7,400 7,400 California GO 5.000% 3/1/12 10,755 11,193 California GO 5.000% 4/1/12 5,000 5,217 California GO 5.000% 5/1/13 23,475 25,140 California GO 5.000% 9/1/13 32,125 34,662 California GO 5.000% 11/1/13 13,695 14,832 California GO 5.000% 8/1/14 1,970 2,152 California GO 5.000% 4/1/15 21,300 23,244 California GO 5.000% 6/1/15 3,250 3,520 California GO 5.000% 6/1/15 (14) 5,100 5,576 California GO 5.000% 3/1/16 (14) 6,510 6,997 California GO 5.000% 3/1/16 3,210 3,490 California GO 5.000% 3/1/16 (14) 1,120 1,218 California GO 5.000% 3/1/16 4,460 4,849 California GO 5.000% 4/1/16 6,670 7,255 California GO 5.000% 5/1/16 2,150 2,306 California GO 5.000% 8/1/16 2,825 3,078 California GO 5.000% 10/1/16 28,605 31,186 California GO 5.000% 10/1/16 1,225 1,336 California GO 5.000% 11/1/16 (2) 5,375 5,862 California GO 5.000% 12/1/16 2,500 2,727 California GO 6.000% 2/1/17 (2) 3,500 3,954 California GO 5.000% 3/1/17 (14) 1,300 1,390 California GO 5.000% 3/1/17 3,755 4,061 California GO 5.000% 4/1/17 7,275 7,863 California GO 5.000% 10/1/17 20,000 21,535 California GO 5.000% 10/1/17 4,005 4,312 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.000% 7/1/14 3,000 3,201 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) PUT 5.000% 7/1/14 23,180 25,121 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/12 3,000 3,156 California Health Facilities Financing Authority Revenue (St. Joseph Health System) PUT 5.000% 10/16/14 20,000 21,665 California Health Facilities Financing Authority Revenue (St. Joseph Health System) PUT 5.000% 10/18/16 20,000 21,756 California Health Facilities Financing Authority Revenue (Stanford Hospital) PUT 3.450% 6/15/11 7,000 7,076 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/12 5,000 5,251 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/13 2,210 2,363 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/14 5,000 5,411 1 California Health Facilities Financing Authority Revenue (Sutter Health) 4.000% 8/15/17 5,000 5,059 California Infrastructure & Economic Development Bank Revenue (Independent System Operator Corp. Project) 5.000% 2/1/11 10,000 10,000 California Infrastructure & Economic Development Bank Revenue (Independent System Operator Corp. Project) 5.000% 2/1/12 5,000 5,180 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 1.650% 4/1/11 6,500 6,513 California Infrastructure & Economic Development Bank Revenue (Orange County Performing Arts Center) 0.300% 2/1/11 LOC 8,100 8,100 California Infrastructure & Economic Development Bank Revenue (Pacific Gas & Electric Co.) VRDO 0.250% 2/1/11 LOC 1,600 1,600 California Municipal Finance Authority (CommunityHospitals of Central California Obligated Group) COP 5.000% 2/1/14 1,230 1,278 California Municipal Finance Authority (CommunityHospitals of Central California Obligated Group) COP 5.000% 2/1/16 2,450 2,510 California Pollution Control Financing Authority Environmental Improvement Revenue (BP West Coast Pr 2.600% 9/2/14 4,000 3,984 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/11 3,770 3,809 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/12 2,500 2,614 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/13 7,500 8,005 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 6/1/15 (14) 10,000 10,868 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/15 5,295 5,597 California RAN 3.000% 6/28/11 25,000 25,176 California Statewide Communities Development Authority Pollution Control Revenue (Southern California Edison Co.) PUT 4.100% 4/1/13 (10) 5,000 5,172 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/14 15,000 16,149 California Statewide Communities Development Authority Revenue (Kaiser Permanente) PUT 3.450% 5/1/11 15,335 15,451 California Statewide Communities Development Authority Revenue (Kaiser Permanente) PUT 3.850% 6/1/12 10,000 10,375 California Statewide Communities Development Authority Revenue (Proposition 1A Receivables Program) 5.000% 6/15/13 45,000 47,513 2 California Statewide Communities Development Authority Revenue (Sutter Health) TOB VRDO 0.290% 2/7/11 8,400 8,400 California Statewide Communities Development Authority Senior Living Revenue (Southern California Presbyterian Homes) 5.250% 11/15/14 1,075 1,106 Central Valley CA Financing Authority Cogeneration Project Revenue (Carson Ice- Gen Project) 5.000% 7/1/15 750 814 Central Valley CA Financing Authority Cogeneration Project Revenue (Carson Ice- Gen Project) 5.000% 7/1/16 805 877 Desert Sands CA School District GO 0.000% 6/1/12 (2) 10,000 9,811 2 East Bay CA Municipal Utility District Water System Revenue TOB VRDO 0.290% 2/7/11 11,510 11,510 Foothill/Eastern Corridor Agency California Toll Road Revenue 0.000% 1/1/15 (ETM) 18,535 17,239 Foothill/Eastern Corridor Agency California Toll Road Revenue 5.000% 1/15/16 (14) 8,400 8,198 Golden State Tobacco Securitization Corp. California 5.000% 6/1/11 8,000 8,031 Golden State Tobacco Securitization Corp. California 5.000% 6/1/12 10,000 10,147 Golden State Tobacco Securitization Corp. California 5.000% 6/1/13 5,655 5,781 Golden State Tobacco Securitization Corp. California 5.500% 6/1/13 (Prere.) 37,210 40,865 Golden State Tobacco Securitization Corp. California 5.625% 6/1/13 (Prere.) 21,410 23,574 Golden State Tobacco Securitization Corp. California 6.250% 6/1/13 (Prere.) 57,765 62,854 Golden State Tobacco Securitization Corp. California 6.750% 6/1/13 (Prere.) 30,000 33,755 Golden State Tobacco Securitization Corp. California 7.900% 6/1/13 (Prere.) 20,000 23,081 2 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.290% 2/7/11 4,000 4,000 Los Angeles CA Unified School District GO 5.000% 7/1/14 5,725 6,264 Los Angeles CA Unified School District GO 5.000% 7/1/14 31,995 35,005 Los Angeles CA Unified School District GO 5.000% 7/1/15 14,510 16,024 Los Angeles CA Unified School District GO 5.000% 7/1/15 20,000 22,087 Los Angeles CA Unified School District GO 5.000% 7/1/15 4,200 4,638 Los Angeles CA Unified School District GO 5.000% 7/1/15 10,240 11,309 Los Angeles CA Unified School District GO 5.000% 7/1/16 19,595 21,862 Los Angeles CA Unified School District GO 5.000% 7/1/17 19,090 21,140 2 Los Angeles CA Unified School District GO TOB VRDO 0.290% 2/7/11 (4) 22,500 22,500 Los Angeles CA Wastewater System Revenue 5.000% 6/1/13 11,205 12,207 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/16 22,315 25,282 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/16 5,000 5,665 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 12/1/12 (14) 7,710 8,153 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/16 3,450 3,702 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/17 5,000 5,316 Los Angeles County CA TRAN 2.000% 6/30/11 25,000 25,161 Newport Beach CA Revenue (Hoag Memorial Hospital Presbyterian) PUT 5.000% 2/7/13 8,490 9,083 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/14 (12) 2,760 3,027 Northern California Power Agency Revenue (Hydroelectric Project) 4.000% 7/1/15 3,000 3,127 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/15 (12) 4,000 4,430 Orange County CA Airport Revenue 5.000% 7/1/16 3,435 3,814 Orange County CA Public Financing Authority Lease Revenue 5.000% 7/1/12 (14) 3,165 3,342 Palomar Pomerado Health System California Revenue COP 4.500% 11/1/15 2,265 2,288 Palomar Pomerado Health System California Revenue COP 5.000% 11/1/16 3,500 3,539 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/13 750 807 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/15 700 768 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/16 1,000 1,102 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/16 (4) 7,800 8,766 Sacramento County CA Airport Revenue 5.000% 7/1/13 7,200 7,691 Sacramento County CA Airport Revenue 5.000% 7/1/14 6,615 7,158 Sacramento County CA Airport Revenue 5.000% 7/1/15 8,245 8,963 Sacramento County CA Sanitation Districts Financing Authority Revenue VRDO 0.290% 2/1/11 LOC 6,500 6,500 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/13 3,290 3,494 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/15 3,000 3,186 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/16 5,445 5,768 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/16 11,840 13,243 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/16 14,000 15,608 2 San Diego County CA Water Authority Revenue COP TOB VRDO 0.350% 2/7/11 (4) 6,500 6,500 San Francisco CA City & County International Airport Revenue 5.000% 5/1/15 (4) 5,000 5,471 San Francisco CA City & County International Airport Revenue 5.000% 5/1/16 9,120 9,967 San Francisco CA City & County International Airport Revenue 5.000% 5/1/17 16,555 17,980 2 Sonoma County CA Junior College District GO TOB VRDO 0.350% 2/7/11 (4) 3,440 3,440 Southern California Public Power Authority Revenue (Transmission Project) 5.000% 7/1/17 9,895 11,006 University of California Revenue 5.000% 5/15/11 (14) 2,500 2,533 University of California Revenue 5.000% 5/15/12 (14) 3,000 3,168 2 University of California Revenue TOB VRDO 0.290% 2/7/11 4,600 4,600 Ventura County CA Public Financing Authority COP 5.000% 8/15/16 2,750 3,011 Colorado (1.2%) Colorado Department of Transportation Revenue 5.000% 12/15/15 (14) 3,000 3,413 Colorado Educational & Cultural Facilities Authority Revenue (National Jewish Federation Bond Progra 0.270% 2/1/11 LOC 880 880 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.500% 9/1/11 (ETM) 7,775 8,003 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.000% 7/1/16 5,000 5,460 2 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) TOB VRDO 0.270% 2/1/11 11,095 11,095 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) VRDO 0.290% 2/7/11 45,950 45,950 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/16 3,165 3,443 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/16 6,415 6,979 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/17 7,920 8,528 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/17 3,715 4,000 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) VRDO 0.290% 2/7/11 19,560 19,560 Denver CO City & County Airport Revenue 5.000% 11/15/14 1,840 2,017 Denver CO City & County Airport Revenue 5.000% 11/15/16 2,500 2,761 E-470 Public Highway Authority Colorado Revenue PUT 5.000% 9/2/13 (14) 11,485 12,047 Jefferson County CO School District GO 5.000% 12/15/12 (2) 3,500 3,774 Regional Transportation District of Colorado Sales Tax Revenue 5.000% 11/1/16 (2)(Prere.) 22,500 26,143 University of Colorado Hospital Authority Revenue 5.000% 11/15/13 1,960 2,068 University of Colorado Hospital Authority Revenue 5.000% 11/15/14 1,000 1,061 University of Colorado Hospital Authority Revenue 5.000% 11/15/16 1,290 1,349 Connecticut (1.3%) Connecticut GO 5.500% 12/15/11 5,435 5,678 Connecticut GO 5.000% 4/1/12 (14) 9,190 9,668 Connecticut GO 5.000% 3/15/13 10,000 10,856 Connecticut GO 5.000% 12/1/13 (14) 3,930 4,356 Connecticut GO 5.000% 1/1/14 18,250 20,143 Connecticut GO 5.000% 1/1/15 14,610 16,364 Connecticut GO 5.250% 11/1/15 1,000 1,147 Connecticut GO 5.000% 1/1/16 30,000 34,043 Connecticut GO 5.000% 3/1/16 4,705 5,351 Connecticut GO 5.000% 5/1/16 10,000 11,395 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/15 1,975 2,124 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/16 5,085 5,443 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/17 2,365 2,502 Connecticut Health & Educational Facilities Authority Revenue (Yale University) PUT 4.000% 2/7/13 6,625 7,032 Connecticut Health & Educational Facilities Authority Revenue (Yale University) PUT 5.000% 2/12/15 20,810 23,410 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 2/1/14 5,270 5,812 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 2/1/16 5,195 5,844 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.250% 7/1/16 (2) 7,645 8,737 Delaware (0.2%) Delaware GO 5.000% 1/1/13 9,450 10,226 Delaware GO 5.000% 8/1/14 (Prere.) 5,000 5,652 Delaware Transportation Authority Transportation System Revenue 5.000% 7/1/14 4,070 4,552 Delaware Transportation Authority Transportation System Revenue 5.000% 7/1/16 4,485 5,135 District of Columbia (0.8%) District of Columbia GO 5.000% 6/1/11 (4) 2,500 2,538 District of Columbia GO 5.000% 6/1/12 (4) 2,500 2,637 District of Columbia GO 5.000% 6/1/13 (4) 4,000 4,340 District of Columbia GO 5.000% 6/1/13 (14)(Prere.) 4,900 5,364 District of Columbia GO 5.000% 6/1/15 (14) 5,000 5,342 2 District of Columbia GO TOB VRDO 0.300% 2/7/11 (13) 10,005 10,005 District of Columbia Income Tax Revenue 5.000% 12/1/18 5,500 6,201 2 District of Columbia Income Tax Revenue TOB VRDO 0.290% 2/7/11 8,000 8,000 District of Columbia Income Tax Revenue VRDO 0.640% 2/7/11 10,500 10,500 District of Columbia Revenue (American College of Cardiology) VRDO 0.910% 2/7/11 LOC 39,200 39,200 District of Columbia Revenue (Washington Drama Society) VRDO 0.280% 2/7/11 LOC 13,900 13,900 Washington DC Metropolitan Area Transit Authority Revenue 5.000% 7/1/13 3,000 3,263 Washington DC Metropolitan Area Transit Authority Revenue 5.000% 7/1/15 3,375 3,769 Florida (5.4%) Alachua County FL Health Facilities Authority Revenue (Shands HealthCare Project) 5.000% 12/1/14 4,390 4,649 Alachua County FL Health Facilities Authority Revenue (Shands HealthCare Project) 5.000% 12/1/15 5,000 5,261 Broward County FL Educational Facilities Authority Revenue (Nova Southeastern University Project) VRDO 0.280% 2/1/11 LOC 5,000 5,000 Broward County FL Resource Recovery Revenue (Wheelabrator-South) 4.500% 12/1/11 5,900 5,918 Broward County FL School Board COP 5.000% 7/1/11 (2) 4,460 4,525 2 Broward County FL Water & Sewer Utility Revenue TOB VRDO 0.290% 2/7/11 5,665 5,665 Citizens Property Insurance Corp. Florida Revenue (High Risk Account) 5.000% 3/1/11 (14) 10,000 10,035 Citizens Property Insurance Corp. Florida Revenue (High Risk Account) 5.000% 6/1/11 25,000 25,351 Citizens Property Insurance Corp. Florida Revenue (High Risk Account) 5.000% 3/1/12 (14) 15,000 15,528 Citizens Property Insurance Corp. Florida Revenue (High Risk Account) 5.500% 6/1/14 15,000 15,935 Citizens Property Insurance Corp. Florida Revenue (High Risk Account) 5.000% 3/1/15 (14) 11,000 11,408 Citizens Property Insurance Corp. Florida Revenue (High Risk Account) 5.000% 6/1/15 40,000 41,531 Citizens Property Insurance Corp. Florida Revenue (High Risk Account) 5.000% 6/1/16 15,000 15,472 Citizens Property Insurance Corp. Florida Revenue (High Risk Account) 5.250% 6/1/17 15,000 15,496 Clay County FL Sales Surtax Revenue 5.000% 10/1/13 (12) 7,025 7,620 2 Duval County FL School Board COP TOB VRDO 0.300% 2/7/11 (4) 13,685 13,685 Escambia County FL Solid Waste Disposal System Revenue (Gulf Power Co. Project) PUT 2.000% 4/3/12 5,000 5,032 Escambia County FL Solid Waste Disposal System Revenue (Gulf Power Co. Project) PUT 1.750% 6/15/12 5,500 5,524 Florida Board of Education Capital Outlay GO 5.000% 1/1/12 27,730 28,862 Florida Board of Education Lottery Revenue 5.000% 7/1/12 7,630 8,068 Florida Board of Education Lottery Revenue 5.000% 7/1/13 8,010 8,675 Florida Board of Education Lottery Revenue 5.000% 7/1/14 8,410 9,254 Florida Board of Education Lottery Revenue 5.000% 7/1/15 8,830 9,783 Florida Board of Education Lottery Revenue 5.000% 7/1/15 (14) 9,555 10,586 Florida Board of Education Lottery Revenue 5.000% 7/1/16 7,500 8,368 Florida Board of Education Lottery Revenue 5.000% 7/1/17 2,500 2,785 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/14 4,225 4,692 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/16 5,065 5,499 2 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.290% 2/7/11 4,000 4,000 Florida Department of Environmental Protection & Preservation Revenue 5.250% 7/1/12 20,000 21,238 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/13 5,820 6,306 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/14 6,110 6,727 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/15 6,415 7,113 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.250% 7/1/12 37,600 39,242 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/14 22,000 23,382 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/15 20,000 21,327 Florida Municipal Power Agency Revenue (St. Lucie Project) 5.000% 10/1/15 2,135 2,322 Florida Municipal Power Agency Revenue (St. Lucie Project) 5.000% 10/1/16 3,290 3,554 Florida Rural Utility Financing Commission Revenue 3.500% 11/1/11 4,995 5,011 Florida Turnpike Authority Revenue 5.000% 7/1/15 (4) 5,000 5,359 Florida Turnpike Authority Revenue 5.000% 7/1/16 3,480 3,892 Gainsville FL Utility System Revenue VRDO 0.440% 2/1/11 9,180 9,180 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/14 2,000 2,204 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/16 2,000 2,189 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) VRDO 0.280% 2/7/11 LOC 10,675 10,675 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/14 2,000 2,191 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/16 2,505 2,765 Hillsborough County FL Industrial Development Authority Pollution Control Revenue (Tampa Electric Co. Project) PUT 5.150% 9/1/13 8,000 8,550 Jacksonville FL Captial Project Revenue VRDO 0.910% 2/7/11 LOC 9,595 9,595 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/16 4,675 5,259 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/16 1,500 1,686 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/17 1,000 1,118 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.290% 2/7/11 12,700 12,700 Jacksonville FL Electric Authority Water & Sewer Revenue 5.000% 10/1/11 2,060 2,068 Jacksonville FL Excise Taxes Revenue 5.000% 10/1/13 1,185 1,289 Jacksonville FL Excise Taxes Revenue 5.000% 10/1/16 1,185 1,314 Kissimmee FL Utility Authority Electric System Revenue 5.250% 10/1/16 (4) 3,750 4,198 Miami FL Health Facilities Authority Health System Revenue (Catholic Health East) VRDO 0.290% 2/7/11 LOC 2,600 2,600 Miami-Dade County FL Health Facilities Authority Hospital Revenue (Miami Children's Hospital) PUT 4.550% 8/1/13 (14) 5,000 5,199 Miami-Dade County FL School Board COP 5.000% 5/1/15 (12) 4,000 4,340 Miami-Dade County FL School Board COP PUT 5.000% 5/1/11 (14) 15,000 15,137 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Health Inc.) 5.000% 10/1/16 1,000 1,056 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) VRDO 0.290% 2/7/11 LOC 23,000 23,000 Orange County FL Tourist Development Revenue 5.000% 10/1/14 8,715 9,552 Orange County FL Tourist Development Revenue 5.000% 10/1/16 16,260 17,962 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/15 3,500 3,937 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/15 3,365 3,785 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/16 5,250 5,945 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/17 3,000 3,390 Palm Beach County FL Airport System Revenue 5.750% 10/1/14 (14)(ETM) 2,060 2,384 Palm Beach County FL Criminal Justice Facilities Revenue 7.200% 6/1/14 (14) 16,300 19,083 Palm Beach County FL School Board COP 5.375% 8/1/12 (4)(Prere.) 4,430 4,747 Palm Beach County FL School Board COP 5.375% 8/1/12 (4)(Prere.) 8,190 8,776 Palm Beach County FL School Board COP 5.375% 8/1/12 (4)(Prere.) 4,500 4,822 Pinellas County FL Health Facilities Authority Revenue (Baycare Health System) VRDO 0.260% 2/1/11 LOC 4,250 4,250 South Broward FL Hospital District Revenue 5.625% 5/1/12 (Prere.) 9,000 9,643 South Florida Water Management District COP 5.000% 10/1/11 (2) 7,100 7,297 South Florida Water Management District COP 5.000% 10/1/12 (2) 2,150 2,273 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida ObligatedGroup) 5.000% 8/15/11 4,990 5,100 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida ObligatedGroup) 5.000% 8/15/12 3,000 3,152 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida ObligatedGroup) 5.250% 2/1/13 (Prere.) 7,755 8,424 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida ObligatedGroup) 5.500% 2/1/13 (Prere.) 10,000 10,912 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida ObligatedGroup) 5.000% 8/15/13 2,500 2,688 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/16 3,000 3,197 University Athletic Association Inc. Florida Athletic Program Revenue PUT 3.800% 10/1/11 LOC 4,000 4,052 Georgia (2.5%) Athens-Clarke County GA Unified Government Development Authority Revenue (University of Georgia Athletic Association Project) VRDO 1.940% 2/1/11 LOC 4,100 4,100 Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/18 2,500 2,664 Atlanta GA Water & Wastewater Revenue 5.000% 11/1/14 5,000 5,460 Atlanta GA Water & Wastewater Revenue 5.000% 11/1/16 9,385 10,275 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 3.750% 1/12/12 5,000 5,123 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 3.750% 1/12/12 10,000 10,246 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 5.050% 1/12/12 11,000 11,398 Burke County GA Development Authority Pollution Control Revenue (Oglethorpe Power Corp. Vogtle Project) PUT 4.750% 4/1/11 (14) 14,500 14,597 Cobb County GA Hospital Authority (Equipment Pool Project) RAN VRDO 0.300% 2/7/11 LOC 23,600 23,600 Fulton County GA Water & Sewer Revenue 5.250% 1/1/14 (14) 10,000 10,036 Gainesville & Hall County GA Development Authority Revenue (Hall County Sewage Treatment Facility Project) VRDO 0.350% 2/7/11 LOC 7,000 7,000 Georgia GO 5.000% 8/1/11 17,890 18,309 Georgia GO 5.000% 10/1/11 3,810 3,929 Georgia GO 3.500% 1/1/13 8,315 8,751 Georgia GO 5.000% 4/1/13 10,815 11,795 3 Georgia GO 5.500% 7/1/14 4,000 4,560 Georgia GO 4.000% 1/1/15 2,000 2,185 Georgia GO 5.000% 7/1/16 20,000 23,099 Georgia GO 5.000% 7/1/16 5,000 5,777 Georgia GO 5.000% 7/1/16 9,500 10,972 Georgia GO 5.500% 7/1/16 5,000 5,660 Georgia GO 5.000% 10/1/16 1,910 2,213 Georgia Road & Tollway Authority GAN 5.000% 6/1/13 (4) 4,885 5,327 Georgia Road & Tollway Authority Revenue 5.000% 6/1/14 16,000 17,792 Georgia Road & Tollway Authority Revenue (Governor's Transportation Choices Initiative) 5.375% 3/1/13 5,260 5,519 Gwinnett County GA School District GO 5.000% 2/1/12 10,000 10,462 Gwinnett County GA School District GO 5.000% 2/1/13 10,000 10,849 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/12 12,000 12,321 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/12 15,000 15,586 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/14 5,000 5,405 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/16 10,310 10,621 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/17 6,910 7,298 Municipal Electric Authority Georgia Revenue 5.000% 1/1/16 5,285 5,833 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.000% 1/1/15 2,060 2,255 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/14 4,995 5,429 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/15 3,685 4,034 Paulding County GA School District GO 5.000% 8/1/11 1,000 1,023 Private Colleges & University Authority of Georgia Revenue (Emory University) 5.000% 9/1/11 10,000 10,271 Savannah GA Economic Development Authority Pollution Control Revenue (International Paper Co. Projects) 5.100% 8/1/14 3,000 3,132 Hawaii (0.7%) Hawaii GO 5.000% 7/1/11 (2) 24,310 24,783 Hawaii GO 5.000% 7/1/12 (2) 23,735 25,188 Hawaii GO 5.000% 6/1/16 (ETM) 3,115 3,610 Hawaii GO 5.000% 6/1/16 13,920 15,868 Hawaii Highway Revenue 5.375% 7/1/11 (4)(Prere.) 5,125 5,233 Honolulu HI City & County GO 5.000% 7/1/11 (14) 4,750 4,842 Honolulu HI City & County GO 5.250% 7/1/11 (14) 3,900 3,980 Honolulu HI City & County GO 5.000% 7/1/12 (14) 4,320 4,587 Idaho (0.0%) Idaho Housing & Finance Association RAN 5.000% 7/15/13 4,070 4,419 Illinois (2.7%) Chicago IL Board of Education (School Reform) GO 0.000% 12/1/11 (14) 5,185 5,113 Chicago IL Board of Education (School Reform) GO 0.000% 12/1/13 (14) 13,400 12,449 Chicago IL Board of Education GO 5.000% 12/1/14 1,545 1,667 Chicago IL Board of Education GO 5.000% 12/1/16 2,500 2,694 Chicago IL GO 5.000% 1/1/14 (4)(Prere.) 4,135 4,594 Chicago IL GO 5.000% 1/1/14 (4) 37,590 40,031 Chicago IL GO 5.500% 1/1/16 (4) 6,070 6,625 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/12 (4) 2,500 2,583 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/13 (4) 4,200 4,428 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/14 (4) 4,035 4,315 2 Chicago IL O'Hare International Airport Revenue TOB VRDO 0.290% 2/7/11 LOC 24,170 24,170 Du Page & Will Counties IL Community School District GO 5.500% 12/30/11 (Prere.) 4,725 4,947 Illinois Build Revenue 5.000% 6/15/15 10,000 10,690 Illinois Build Revenue 5.000% 6/15/16 10,000 10,692 2 Illinois Educational Facilities Authority Revenue (Northwestern University) TOB VRDO 0.290% 2/7/11 6,935 6,935 Illinois Educational Facilities Authority Revenue (University of Chicago) PUT 3.375% 2/3/14 5,000 5,178 Illinois Educational Facilities Authority Revenue (University of Chicago) PUT 1.875% 2/12/15 5,000 4,988 Illinois Finance Authority Gas Supply Revenue (Peoples Gas Light & Coke) PUT 2.125% 7/1/14 2,875 2,777 Illinois Finance Authority Gas Supply Revenue (Peoples Gas Light & Coke) PUT 2.625% 8/1/15 2,500 2,388 Illinois Finance Authority Revenue (Advocate Health Care Network) PUT 3.875% 5/1/12 5,000 5,098 Illinois Finance Authority Revenue (Art Institute of Chicago) 5.000% 3/1/15 10,000 10,839 Illinois Finance Authority Revenue (Childrens Memorial Hospital) 5.250% 8/15/16 4,270 4,539 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.000% 8/15/14 5,500 6,016 Illinois Finance Authority Revenue (Palos Community Hospital) 5.000% 5/15/16 1,500 1,574 Illinois Finance Authority Revenue (Palos Community Hospital) 5.000% 5/15/17 2,500 2,599 Illinois Finance Authority Revenue (Resurrection Health Care) 5.000% 5/15/12 (4) 4,200 4,346 Illinois Finance Authority Revenue (Resurrection Health Care) 5.000% 5/15/13 (4) 4,300 4,506 Illinois Finance Authority Revenue (Resurrection Health Care) 5.000% 5/15/13 (4) 4,275 4,480 Illinois Finance Authority Revenue (University of Chicago Medical Center) 5.000% 8/15/15 1,500 1,640 Illinois GO 5.500% 8/1/14 (14) 8,295 8,849 Illinois Health Facilities Authority Revenue (Advocate Health Care Network) PUT 4.375% 7/1/14 4,810 4,993 Illinois Sales Tax Revenue 5.250% 6/15/12 2,000 2,094 Illinois TAN 3.000% 5/20/11 35,000 35,118 Illinois Toll Highway Authority Revenue 5.000% 1/1/15 (4) 17,970 19,199 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/11 (14) 20,000 19,693 2 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue TOB VRDO 0.300% 2/7/11 19,050 19,050 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/14 10,000 10,497 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/15 5,000 5,248 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/16 10,000 10,354 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/17 6,000 6,032 2 University of Illinois Auxiliary Facilities System Revenue TOB VRDO 0.340% 2/7/11 (14) 9,455 9,455 Winnebago & Bonne Counties IL School District GO 5.000% 2/1/12 (2) 4,000 4,140 Winnebago & Boone Counties IL School District GO 5.000% 2/1/13 (2) 5,000 5,281 Indiana (1.8%) Indiana Bond Bank Special Program Gas Revenue 5.250% 10/15/16 4,810 5,183 Indiana Finance Authority Economic Development Revenue (Republic Services Inc. Project) PUT 2.250% 3/1/11 10,000 10,000 Indiana Finance Authority Facilities Revenue (Indiana Government Center South) 5.000% 7/1/12 13,725 14,501 Indiana Finance Authority Facilities Revenue (Miami Correctional Facility) 5.000% 7/1/13 6,620 7,148 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/13 3,000 3,240 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/14 3,485 3,815 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/15 3,570 3,898 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/15 2,515 2,746 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/16 3,000 3,286 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) VRDO 0.270% 2/7/11 LOC 25,000 25,000 Indiana Finance Authority Hospital Revenue (Clarian Health Partners Inc. Obligated Group) VRDO 0.280% 2/7/11 LOC 1,735 1,735 Indiana Finance Authority Lease Revenue 5.000% 11/1/13 10,585 11,517 Indiana Finance Authority Revenue (Ascension Health Credit Group) PUT 1.250% 5/16/12 10,000 10,044 Indiana Finance Authority Revenue (State Revolving Fund) 5.000% 2/1/17 7,625 8,712 Indiana Health & Educational Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 4.100% 11/3/16 10,000 10,354 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 11/1/11 5,500 5,686 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 5/1/13 3,750 4,032 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 6/1/15 14,825 16,408 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 7/28/16 2,695 2,992 Indiana Municipal Power Agency Revenue 5.250% 1/1/15 (14) 3,190 3,390 2,5 Monroe County IN Hospital Authority Revenue (Bloomington Hospital) 1.380% 7/14/14 994 979 2,5 Monroe County IN Hospital Authority Revenue (Bloomington Hospital) 1.500% 7/1/16 6,843 6,723 Purdue University Indiana University Student Fee Revenue 4.500% 7/1/16 1,500 1,674 Purdue University Indiana University Student Fee Revenue 5.000% 7/1/16 1,300 1,480 Purdue University Indiana University Student Fee Revenue 5.000% 7/1/17 1,000 1,140 Rockport IN Pollution Control Revenue (AEP Generating Co. Project) PUT 4.150% 7/15/11 (2) 10,000 10,099 Rockport IN Pollution Control Revenue (Indiana Michigan Power Co. Project) PUT 6.250% 6/2/14 11,000 12,050 St. Joseph County IN Educational Facilities Revenue (University of Notre Dame Du Lac Project) PUT 3.875% 3/1/12 7,500 7,704 2 Tri-Creek Middle School Building Corp. Indiana Revenue TOB VRDO 0.290% 2/7/11 (4) 14,210 14,210 Whiting IN Environmental Facilities Revenue (BP Products North America Inc. Project) 5.000% 7/1/17 5,000 5,324 Whiting IN Environmental Facilities Revenue (BP Products North America Inc. Project) PUT 2.800% 6/2/14 28,000 27,851 Iowa (0.1%) Iowa Finance Authority Health Facilities Revenue (Iowa Health System) 5.000% 2/15/14 (12) 2,800 3,022 Iowa Finance Authority Health Facilities Revenue (Iowa Health System) 5.000% 2/15/15 (12) 2,395 2,601 Iowa Finance Authority Health Facilities Revenue (Iowa Health System) 5.000% 2/15/16 (12) 1,655 1,805 Iowa Finance Authority Healthcare Revenue (Genesis Health System) 5.000% 7/1/14 1,065 1,149 Iowa Finance Authority Healthcare Revenue (Genesis Health System) 5.000% 7/1/16 2,320 2,499 Iowa Higher Education Loan Authority Revenue Private College Facility (Grinnell College Project) 4.000% 12/1/17 1,300 1,407 Iowa Student Loan Liquidity Corp. Revenue 5.000% 12/1/15 5,620 6,018 Kansas (0.6%) Kansas Department of Transportation Highway Revenue 5.000% 9/1/13 32,590 35,959 Kansas Department of Transportation Highway Revenue VRDO 0.260% 2/7/11 20,000 20,000 Kansas Development Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/15 2,895 3,144 Kansas Development Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/16 5,615 6,109 Kansas Development Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/17 5,670 6,096 Newton KS Hospital Revenue (Newton Healthcare Corp.) VRDO 0.540% 2/7/11 LOC 4,440 4,440 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/12 1,525 1,615 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/14 1,000 1,103 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/15 2,000 2,165 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/15 4,000 4,347 Kentucky (0.9%) Kentucky Asset/Liability Commission General Fund Revenue 5.000% 9/1/12 (14) 13,065 13,909 Kentucky Economic Development Finance Authority Revenue (Catholic Health Initiatives) PUT 5.000% 11/11/14 17,000 18,708 Kentucky Property & Building Commission Revenue 5.250% 10/1/15 (4) 40,000 44,712 Kentucky Property & Building Commission Revenue 5.250% 10/1/16 (4) 6,000 6,740 Kentucky Property & Building Commission Revenue 5.000% 11/1/16 5,340 5,957 Louisville & Jefferson County KY Metropolitan Government Environmental Facilities Revenue (Louisville Gas & Electric Co. Project) PUT 5.625% 12/3/12 10,000 10,541 Louisville & Jefferson County KY Metropolitan Government Pollution Control Revenue (Louisville Gas & Electric Co. Project) PUT 1.900% 4/2/12 15,000 15,010 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 5.000% 8/1/11 770 781 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 5.000% 8/1/12 810 840 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 5.000% 8/1/13 855 895 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 5.000% 8/1/16 990 1,028 Louisiana (0.6%) Lafayette LA Public Improvement Sales Tax Revenue 5.000% 3/1/11 (14) 2,085 2,093 Louisiana Citizens Property Insurance Corp. Assessment Revenue 5.250% 6/1/14 (2) 5,000 5,328 2 Louisiana Gas & Fuels Tax Revenue TOB VRDO 0.300% 2/7/11 (4) 15,000 15,000 5 Louisiana Gasoline & Fuel Tax Revenue PUT 1.040% 6/1/13 25,000 25,008 Louisiana GO 5.250% 8/1/16 (14) 5,000 5,646 Louisiana Housing Finance Agency Single Family Mortgage Revenue (Home Ownership Program) 5.850% 6/1/38 4,930 5,159 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 1.875% 10/1/13 5,000 4,943 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 2.100% 10/1/14 3,500 3,429 Louisiana Public Facilities Authority Revenue (CHRISTUS Health) 5.000% 7/1/15 (4) 1,320 1,409 Louisiana Public Facilities Authority Revenue (Entergy Gulf States Project) 2.875% 11/1/15 1,750 1,717 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.000% 5/15/13 2,675 2,730 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.000% 5/15/14 3,950 4,038 Maine (0.1%) Maine GO 5.000% 7/15/12 (2) 8,055 8,569 Maine Municipal Bond Bank Infrastructure Revenue (Transcap Project) 5.000% 9/1/13 2,090 2,297 Maine Municipal Bond Bank Infrastructure Revenue (Transcap Project) 5.000% 9/1/16 4,225 4,810 Maryland (1.7%) Maryland Department of Transportation Revenue 4.000% 5/15/15 6,250 6,821 Maryland Economic Development Corp. Revenue (Chesapeake Bay Conference Center Project) 4.750% 12/1/11 250 247 Maryland GO 5.000% 2/1/11 15,000 15,000 Maryland GO 5.000% 3/1/11 10,000 10,039 Maryland GO 5.000% 3/15/11 19,445 19,557 Maryland GO 5.000% 8/1/11 18,200 18,627 Maryland GO 5.000% 3/15/12 20,415 21,462 Maryland GO 5.000% 8/1/14 10,000 11,254 Maryland GO 5.000% 3/1/16 13,720 15,781 Maryland GO 5.000% 11/1/16 15,000 17,408 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 5.000% 5/15/13 3,000 3,234 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/13 2,395 2,555 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/14 3,150 3,402 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/15 5,900 6,413 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) VRDO 0.310% 2/7/11 LOC 4,200 4,200 Maryland Transportation Authority Facilities Projects Revenue 5.000% 7/1/13 9,085 9,939 Maryland Transportation Authority Facilities Projects Revenue 5.000% 7/1/14 9,615 10,725 Maryland Transportation Authority Facilities Projects Revenue 5.000% 7/1/15 9,995 11,297 Maryland Transportation Authority GAN 5.000% 3/1/12 5,000 5,250 Maryland Transportation Authority GAN 5.000% 3/1/14 8,000 8,907 Montgomery County MD GO 5.000% 5/1/14 12,310 13,780 Washington Suburban Sanitation District Maryland GO 4.000% 6/1/13 4,200 4,507 Washington Suburban Sanitation District Maryland GO 4.000% 6/1/14 8,500 9,255 Washington Suburban Sanitation District Maryland GO 4.000% 6/1/16 2,630 2,903 Washington Suburban Sanitation District Maryland GO 5.000% 6/1/17 4,000 4,640 Massachusetts (3.2%) Massachusetts Bay Transportation Authority Revenue Sales Tax 5.000% 7/1/12 (Prere.) 3,395 3,607 2 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.330% 2/7/11 9,955 9,955 2 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.330% 2/7/11 21,640 21,640 2 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.350% 2/7/11 33,270 33,270 2 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.430% 2/7/11 21,250 21,250 Massachusetts Development Finance Agency Revenue (Boston University) 2.875% 10/1/14 5,000 5,077 Massachusetts Development Finance Agency Revenue (Boston University) 2.875% 10/1/14 2,500 2,538 2 Massachusetts Development Finance Agency Revenue (Harvard University) TOB VRDO 0.290% 2/7/11 9,465 9,465 Massachusetts Development Finance Agency Revenue (Partners Healthcare) PUT 5.000% 1/14/16 6,000 6,556 Massachusetts GO 5.500% 11/1/11 (4) 34,300 35,622 Massachusetts GO 5.000% 8/1/12 4,945 5,270 Massachusetts GO 5.000% 9/1/12 8,000 8,552 Massachusetts GO 5.500% 11/1/12 (4) 9,000 9,759 5 Massachusetts GO 0.530% 12/1/12 15,000 15,018 5 Massachusetts GO 0.670% 2/1/13 35,000 35,019 Massachusetts GO 5.000% 8/1/14 11,965 13,382 Massachusetts GO 5.000% 8/1/14 11,635 13,013 Massachusetts GO 5.000% 11/1/14 2,350 2,642 Massachusetts GO 5.000% 3/1/15 (4)(Prere.) 3,840 4,375 Massachusetts GO 5.000% 8/1/15 (4) 10,000 11,303 2 Massachusetts GO TOB VRDO 0.350% 2/7/11 LOC 12,920 12,920 2 Massachusetts GO TOB VRDO 0.350% 2/7/11 LOC 18,355 18,355 2 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) TOB VRDO 0.290% 2/7/11 7,500 7,500 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.250% 7/1/16 4,090 4,778 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/13 2,000 2,172 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/14 2,945 3,252 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/17 5,000 5,546 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) PUT 4.100% 4/19/12 8,000 8,264 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 5.000% 7/1/16 2,000 2,231 Massachusetts Port Authority Revenue 5.500% 7/1/16 (4) 6,000 6,806 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/11 (4) 12,000 12,297 Massachusetts Special Obligation Dedicated Tax Revenue 5.250% 1/1/14 (Prere.) 10,000 11,169 Massachusetts Special Obligation Dedicated Tax Revenue 5.750% 1/1/14 (Prere.) 4,550 5,147 Massachusetts Special Obligation Revenue 5.500% 6/1/12 10,000 10,643 Massachusetts Water Resources Authority Revenue 5.250% 8/1/15 (14) 3,000 3,425 2 Massachusetts Water Resources Authority Revenue TOB VRDO 0.370% 2/7/11 (4)LOC 27,745 27,745 Springfield MA GO 5.000% 8/1/11 (14) 3,500 3,575 University of Massachusetts Building Authority Revenue 5.000% 11/1/11 (2) 6,905 7,125 University of Massachusetts Building Authority Revenue 5.000% 11/1/16 7,555 8,623 Michigan (2.5%) Clarkston MI Community School GO 5.000% 5/1/14 (4) 5,180 5,636 Detroit MI City School District GO 5.000% 5/1/11 (3) 3,510 3,542 Detroit MI GO 5.000% 4/1/13 (12) 9,345 9,580 Detroit MI GO 5.000% 4/1/14 (12) 2,735 2,798 Detroit MI Sewer System Revenue PUT 5.500% 1/1/12 (14) 20,000 20,465 Kent Hospital MI Finance Authority Revenue (Spectrum Health) 5.000% 7/15/11 23,000 23,450 Kent Hospital MI Finance Authority Revenue (Spectrum Health) PUT 5.000% 1/15/12 25,000 25,895 Michigan (New Center Development Inc.) COP PUT 5.000% 9/1/11 (14) 33,000 33,478 Michigan Building Authority Revenue 5.000% 10/15/12 (2) 5,615 5,948 Michigan Building Authority Revenue 5.250% 10/15/16 (4) 7,200 7,777 Michigan Building Authority Revenue PUT 5.000% 10/15/11 (2) 12,000 12,295 Michigan Finance Authority State Aid RAN 2.000% 8/19/11 7,500 7,549 Michigan GO 5.000% 9/15/11 (4) 4,755 4,878 Michigan GO 5.000% 5/1/14 12,000 13,080 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) 5.000% 11/15/17 5,000 5,437 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 5.000% 5/1/12 17,000 17,821 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 2.625% 6/30/14 20,000 20,411 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.500% 11/15/15 2,000 2,167 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.000% 11/15/16 6,140 6,439 Michigan Hospital Finance Authority Revenue (Trinity Health) 5.000% 12/1/15 1,000 1,102 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 3.550% 10/1/11 6,700 6,839 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/15 2,315 2,615 Michigan State University Revenue 5.000% 8/15/13 6,620 7,255 Michigan State University Revenue 5.000% 2/15/14 5,385 5,948 Michigan State University Revenue 5.000% 8/15/14 7,005 7,810 Michigan State University Revenue 5.000% 2/15/15 3,910 4,377 Michigan State University Revenue 5.000% 8/15/15 1,000 1,128 Michigan State University Revenue 5.000% 2/15/17 6,135 6,970 Michigan Strategic Fund Limited Obligation Revenue (Detroit Edison Co. Project) PUT 5.500% 8/1/16 7,425 8,055 Michigan Trunk Line Revenue 5.000% 9/1/12 (4) 13,015 13,787 Royal Oak MI Hospital Finance Authority Hospital Revenue (Beaumont Hospital) 5.250% 8/1/16 5,000 5,262 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/16 2,385 2,499 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/17 2,880 2,984 University of Michigan University Revenue 5.250% 12/1/11 5,000 5,181 University of Michigan University Revenue 5.250% 12/1/12 8,500 9,081 University of Michigan University Revenue 4.000% 4/1/16 10,650 11,589 University of Michigan University Revenue 4.000% 4/1/17 11,385 12,357 Minnesota (1.2%) Maple Grove MN Health Care Facilities Revenue (Maple Grove Hospital Corp.) 5.000% 5/1/14 1,000 1,057 Maple Grove MN Health Care Facilities Revenue (Maple Grove Hospital Corp.) 5.000% 5/1/15 1,245 1,319 Minneapolis & St. Paul MN Housing & RedevelopmentAuthority Health Care System Revenue (Allina Health System) 5.000% 11/15/15 1,700 1,842 Minneapolis & St. Paul MN Housing & RedevelopmentAuthority Health Care System Revenue (Allina Health System) 5.000% 11/15/16 1,900 2,043 Minneapolis & St. Paul MN Housing & RedevelopmentAuthority Health Care System Revenue (Children's Hospital Clinics) VRDO 0.310% 2/1/11 (4) 33,000 33,000 Minneapolis MN Health Care System Revenue (Allina Health System) 5.750% 11/15/12 (Prere.) 39,000 42,557 Minneapolis MN Health Care System Revenue (Allina Health System) 6.000% 11/15/12 (Prere.) 4,000 4,383 Minnesota GO 4.000% 12/1/13 3,900 4,218 Minnesota GO 5.000% 12/1/13 10,615 11,812 Minnesota GO 5.000% 8/1/14 6,970 7,839 Minnesota GO 5.000% 12/1/14 8,145 9,226 Minnesota GO 5.000% 12/1/15 8,145 9,357 Minnesota GO 5.000% 12/1/16 8,150 9,458 St. Cloud MN Health Care Revenue (Centracare Health System) 5.000% 5/1/15 1,170 1,271 St. Cloud MN Health Care Revenue (Centracare Health System) 5.000% 5/1/16 1,250 1,360 St. Cloud MN Health Care Revenue (Centracare Health System) 5.000% 5/1/17 1,000 1,091 St. Louis Park MN Health Care Facilities Revenue (Park Nicollet Health Services) 5.500% 7/1/13 7,825 8,357 St. Louis Park MN Health Care Facilities Revenue (Park Nicollet Health Services) 5.500% 7/1/14 5,250 5,691 University of Minnesota Revenue 5.000% 8/1/17 3,215 3,671 Mississippi (0.2%) Mississippi GO 5.250% 11/1/14 8,970 10,140 Mississippi GO 5.000% 11/1/15 (14) 7,475 8,471 Mississippi Hospital Equipment & Facilities Authority Revenue (Baptist Health System) 5.000% 8/15/11 1,000 1,017 Mississippi Hospital Equipment & Facilities Authority Revenue (Baptist Health System) 5.000% 8/15/12 1,000 1,044 Mississippi Hospital Equipment & Facilities Authority Revenue (Baptist Health System) 5.000% 8/15/15 1,500 1,602 Mississippi Hospital Equipment & Facilities Authority Revenue (North Mississippi Health Services) 5.000% 10/1/17 2,500 2,735 Missouri (0.5%) Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/13 (Prere.) 15,320 17,029 Kansas City MO Special Obligation Revenue VRDO 0.290% 2/7/11 LOC 5,900 5,900 Missouri Health & Educational Facilities Authority Revenue (Ascension Health Credit Group) PUT 1.250% 5/16/12 10,000 10,064 Missouri Highways & Transportation Commission Road Revenue 5.000% 2/1/12 (Prere.) 10,000 10,452 Missouri Highways & Transportation Commission Road Revenue 3.000% 2/1/13 15,645 16,346 Missouri Joint Municipal Electric Utility Commission Power Project Revenue (Plum Point Project) 5.000% 1/1/12 (14) 2,000 2,056 Montana (0.1%) Montana Facility Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/16 5,870 6,468 Montana Facility Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/17 5,305 5,813 Nebraska (0.1%) Central Plains Energy Project Nebraska Gas Project Revenue (Project No. 1) 5.000% 12/1/15 5,000 5,156 2 Nebraska Investment Finance Authority Single Family Housing Revenue TOB VRDO 0.290% 2/7/11 8,000 8,000 Omaha NE Public Power District Electric Revenue 5.500% 2/1/14 3,855 4,074 Nevada (1.4%) Clark County NV Airport BAN 5.000% 7/1/12 20,000 20,902 2 Clark County NV GO TOB VRDO 0.290% 2/7/11 LOC 16,920 16,920 Clark County NV Industrial Development Revenue (Southwest Gas Corp. Project) VRDO 0.310% 2/7/11 LOC 9,300 9,300 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 5.000% 7/1/13 6,355 6,776 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 5.000% 7/1/14 6,100 6,572 Clark County NV School District GO 5.500% 12/15/11 (4)(Prere.) 5,000 5,224 Clark County NV School District GO 5.000% 6/15/12 10,115 10,605 Clark County NV School District GO 5.000% 6/15/12 (14) 5,380 5,640 Clark County NV School District GO 5.000% 6/15/13 (14) 16,050 17,157 Clark County NV School District GO 5.000% 6/15/14 (14) 9,680 10,472 Clark County NV School District GO 5.000% 6/15/14 4,000 4,327 Clark County NV School District GO 5.000% 6/15/15 (4) 17,760 19,271 Clark County NV School District GO 5.000% 6/15/15 (2) 5,020 5,447 Clark County NV Water Reclamation District GO 5.000% 7/1/11 (14) 6,735 6,864 Henderson NV Health Facility Revenue (Catholic Healthcare West) 5.000% 7/1/14 8,000 8,470 Nevada GO 5.000% 12/1/12 (4) 11,165 11,999 Nevada Highway Improvement Revenue (Motor Vehicle Fuel Tax) 5.000% 12/1/12 (14) 14,495 15,437 Nevada Highway Improvement Revenue (Motor Vehicle Fuel Tax) 5.500% 12/1/14 (14) 5,905 6,589 New Hampshire (0.2%) Manchester NH General Airport Revenue 5.000% 1/1/15 1,470 1,552 Manchester NH General Airport Revenue 5.000% 1/1/15 2,475 2,613 New Hampshire GO 5.000% 8/15/16 4,280 4,908 New Hampshire GO 5.000% 8/15/17 3,200 3,675 New Hampshire Health & Education Facilities Authority Revenue (University System of New Hampshire) 5.000% 7/1/14 8,430 9,261 New Jersey (5.7%) Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.250% 11/1/12 (4) 6,260 6,749 Gloucester County NJ Improvement Authority Solid Waste Resource Revenue PUT 2.625% 12/3/12 4,625 4,587 New Jersey Building Authority Revenue 5.000% 6/15/11 15,090 15,341 New Jersey Building Authority Revenue 5.000% 6/15/12 11,465 12,090 New Jersey Building Authority Revenue 5.000% 6/15/14 6,790 7,459 New Jersey Building Authority Revenue 5.000% 6/15/15 7,650 8,457 New Jersey COP 5.000% 6/15/16 6,695 7,209 New Jersey Economic Development Authority Revenue (Montclair Art Museum Project) VRDO 0.300% 2/7/11 LOC 5,260 5,260 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/13 (ETM) 14,670 15,951 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/13 (2)(Prere.) 25,000 27,600 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/14 14,565 15,720 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/16 37,500 40,810 New Jersey Economic Development Authority Revenue (School Facilities Construction) PUT 5.000% 9/1/14 (4) 10,000 10,926 New Jersey Economic Development Authority Revenue (Trustees of the Lawrenceville School Project) VRD 3.450% 2/1/11 3,000 3,000 New Jersey Economic Development Authority Revenue(Kapkowski Road Landfill Improvement District Project (City of Elizabeth)) 6.375% 5/15/14 (Prere.) 30,500 35,420 New Jersey Economic Development Authority Revenue(Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.000% 6/1/15 2,525 2,641 New Jersey Economic Development Authority Revenue(Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.000% 6/1/16 2,905 3,022 New Jersey Economic Development Authority Revenue(Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.000% 6/1/17 3,525 3,607 New Jersey Economic Development Authority Transportation Project Sublease Revenue (New Jersey Transi 5.000% 5/1/14 11,165 12,078 New Jersey Economic Development Authority Transportation Project Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/15 11,255 12,222 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 6.000% 12/1/14 5,015 5,480 New Jersey Equipment Lease Purchase COP 5.000% 6/15/11 4,000 4,060 New Jersey Equipment Lease Purchase COP 5.000% 6/15/14 7,000 7,537 New Jersey Equipment Lease Purchase COP 5.000% 6/15/15 5,420 5,847 New Jersey GO 5.000% 8/15/16 12,120 13,544 New Jersey GO 5.000% 8/15/17 11,660 12,977 2 New Jersey GO TOB VRDO 0.270% 2/1/11 25,000 25,000 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/12 6,955 7,255 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program 0.280% 2/7/11 LOC 17,400 17,400 2 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) TOB VRDO 0.310% 2/7/11 (12) 9,585 9,585 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/13 2,500 2,667 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/14 12,655 13,585 New Jersey Higher Education Assistance Authority Student Loan Revenue 4.500% 12/1/15 15,860 16,729 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/15 2,500 2,692 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/16 3,810 4,093 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/16 9,990 10,689 New Jersey Sports & Exposition Authority Revenue 5.000% 9/1/14 6,540 7,127 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/11 (14) 30,000 31,221 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/12 (14) 4,200 4,412 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 12/15/12 (4) 8,000 8,698 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/13 (14) 22,680 24,536 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/15 (4)(Prere.) 19,130 21,852 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/17 7,500 8,027 2 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.290% 2/7/11 3,100 3,100 2 New Jersey Turnpike Authority Revenue TOB VRDO 0.340% 2/7/11 LOC 8,580 8,580 New Jersey Turnpike Authority Revenue VRDO 0.300% 2/7/11 LOC 27,000 27,000 New Jersey Turnpike Authority Revenue VRDO 0.310% 2/7/11 (4) 36,530 36,530 Newark NJ GO 5.000% 10/1/11 (ETM) 2,000 2,061 Salem County NJ Pollution Control Financing Authority Revenue (Public Service Electric & Gas Co. Project) PUT 0.950% 11/1/11 16,500 16,486 Tobacco Settlement Financing Corp. New Jersey Revenue 4.250% 6/1/11 4,905 4,912 Tobacco Settlement Financing Corp. New Jersey Revenue 4.250% 6/1/12 5,000 5,025 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/12 (Prere.) 10,200 10,802 Tobacco Settlement Financing Corp. New Jersey Revenue 6.125% 6/1/12 (Prere.) 14,495 15,567 Tobacco Settlement Financing Corp. New Jersey Revenue 6.250% 6/1/13 (Prere.) 18,515 20,771 Tobacco Settlement Financing Corp. New Jersey Revenue 6.750% 6/1/13 (Prere.) 7,815 8,857 Tobacco Settlement Financing Corp. New Jersey Revenue 7.000% 6/1/13 (Prere.) 17,705 20,163 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/15 2,000 2,015 Tobacco Settlement Financing Corp. New Jersey Revenue 6.125% 6/1/24 (Prere.) 7,705 7,858 Tobacco Settlement Financing Corp. New Jersey Revenue 5.750% 6/1/32 (Prere.) 59,165 62,127 Tobacco Settlement Financing Corp. New Jersey Revenue 6.375% 6/1/32 (Prere.) 10,000 11,072 New Mexico (1.1%) Albuquerque NM GO 5.000% 7/1/12 (2) 11,350 12,057 Farmington NM Pollution Control Revenue (El Paso Electric Co. Four Corners Project) PUT 4.000% 8/1/12 (3) 8,000 8,046 New Mexico Educational Assistance Foundation Revenue 4.000% 9/1/16 10,000 10,442 New Mexico Educational Assistance Foundation Revenue 4.000% 12/1/16 7,000 7,412 New Mexico Educational Assistance Foundation Revenue 4.000% 12/1/17 5,000 5,214 New Mexico Finance Authority Transportation Revenue 5.000% 6/15/17 9,000 10,302 New Mexico GO 5.000% 3/1/13 8,000 8,694 New Mexico GO 5.000% 3/1/13 10,000 10,867 New Mexico GO 5.000% 3/1/14 9,410 10,470 New Mexico GO 5.000% 3/1/16 19,290 22,041 2 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) TOB VRDO 0.290% 2/7/11 6,660 6,660 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) VRDO 0.300% 2/7/11 28,150 28,150 New Mexico Severance Tax Revenue 5.000% 7/1/11 (2) 2,000 2,039 New Mexico Severance Tax Revenue 5.000% 7/1/11 1,000 1,019 New Mexico Severance Tax Revenue 5.000% 7/1/12 1,550 1,644 New Mexico Severance Tax Revenue 5.000% 7/1/17 6,015 6,863 New York (10.4%) Albany NY Industrial Development Agency Civic Facility Revenue (Albany Medical Center Hospital Project) VRDO 0.300% 2/7/11 LOC 4,865 4,865 Battery Park City NY Authority Revenue 5.250% 11/1/16 14,275 15,715 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 5.750% 7/15/16 1,195 1,284 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/14 2,000 2,177 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/15 3,635 3,978 Hempstead NY GO 3.000% 4/15/15 5,260 5,524 Long Island NY Power Authority Electric System Revenue 0.000% 6/1/11 (4) 16,690 16,659 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/12 (14) 48,900 51,353 Long Island NY Power Authority Electric System Revenue 5.250% 6/1/13 15,690 16,922 Metropolitan New York Transportation Authority Revenue 5.000% 11/15/16 6,000 6,570 Metropolitan New York Transportation Authority Revenue 5.000% 11/15/17 5,000 5,423 2 Metropolitan New York Transportation Authority Revenue (Dedicated Petroleum Tax) TOB VRDO 0.290% 2/7/11 (4) 10,980 10,980 2 Metropolitan New York Transportation Authority Revenue (Dedicated Petroleum Tax) TOB VRDO 0.290% 2/7/11 (13) 14,605 14,605 Metropolitan New York Transportation Authority Revenue (Dedicated Petroleum Tax) VRDO 0.320% 2/7/11 (4) 30,000 30,000 Metropolitan New York Transportation Authority Revenue (Service Contract) 5.500% 7/1/14 15,460 17,212 Metropolitan New York Transportation Authority Revenue (Transit Revenue) 5.250% 11/15/11 22,080 22,828 Metropolitan New York Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/12 3,500 3,723 Metropolitan New York Transportation Authority Revenue (Transit Revenue) 5.250% 11/15/12 14,110 15,069 Metropolitan New York Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/13 3,325 3,596 Metropolitan New York Transportation Authority Revenue (Transit Revenue) PUT 5.000% 11/15/13 10,000 10,829 Metropolitan New York Transportation Authority Revenue (Transit Revenue) PUT 5.000% 11/15/14 52,980 57,948 2 Metropolitan New York Transportation Authority Revenue TOB VRDO 0.310% 2/7/11 (4) 11,510 11,510 2 Metropolitan New York Transportation Authority Revenue TOB VRDO 0.350% 2/7/11 LOC 10,585 10,585 New York City NY Cultural Resources Revenue (Julliard School) PUT 2.750% 7/1/12 8,000 8,179 New York City NY GO 5.000% 3/1/11 6,000 6,023 New York City NY GO 5.000% 8/1/11 5,000 5,113 New York City NY GO 5.000% 8/1/12 8,000 8,505 New York City NY GO 5.000% 8/1/12 8,450 8,984 New York City NY GO 5.250% 8/1/12 4,085 4,141 New York City NY GO 5.000% 8/15/13 1,690 1,850 New York City NY GO 5.000% 8/1/14 25,000 27,745 New York City NY GO 5.750% 8/1/14 (2) 7,785 8,284 New York City NY GO 5.000% 8/15/14 12,890 14,318 New York City NY GO 5.000% 9/1/14 16,860 18,746 New York City NY GO 5.000% 8/1/15 26,260 29,313 New York City NY GO 5.000% 8/1/15 7,885 8,606 New York City NY GO 5.000% 8/1/15 10,815 12,072 New York City NY GO 5.000% 8/15/15 17,910 20,006 New York City NY GO 5.000% 9/1/15 21,325 23,838 New York City NY GO 5.000% 2/1/16 1,000 1,114 New York City NY GO 5.000% 3/1/16 10,795 12,036 New York City NY GO 5.000% 3/1/16 2,500 2,787 New York City NY GO 5.000% 4/1/16 3,500 3,906 New York City NY GO 5.000% 8/1/16 1,000 1,121 New York City NY GO 5.000% 8/1/16 1,000 1,121 New York City NY GO 5.000% 8/1/16 27,500 30,814 New York City NY GO 5.000% 8/1/17 9,750 10,884 New York City NY GO 5.000% 8/1/17 6,470 7,223 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/12 6,665 6,910 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/17 6,000 6,585 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.000% 5/1/12 5,000 5,213 New York City NY Housing Development Corp. Revenue (Capital Fund Program) 5.000% 7/1/12 (14) 5,000 5,263 New York City NY Industrial Development Agency Civic Facility Revenue (USTA National Tennis Center) 5.000% 11/15/13 (4) 4,435 4,878 2 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.290% 2/7/11 8,000 8,000 2 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.350% 2/7/11 8,400 8,400 2 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.350% 2/7/11 20,855 20,855 2 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.300% 2/7/11 (4) 14,000 14,000 New York City NY Transitional Finance Authority Future Tax Revenue 0.000% 2/1/11 37,600 37,600 New York City NY Transitional Finance Authority Future Tax Revenue 0.000% 11/1/11 24,375 25,173 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/11 14,370 14,864 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/13 12,320 13,607 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/14 5,610 6,293 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 43,485 49,529 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 10,000 11,390 New York State Dormitory Authority Lease Revenue (Mental Health Services Facilities) 5.000% 8/15/17 6,240 6,894 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/16 2,270 2,426 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 4.000% 7/1/11 500 506 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/16 1,260 1,368 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/17 1,750 1,888 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.000% 7/1/11 1,000 1,013 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.000% 7/1/12 1,000 1,034 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/12 5,250 5,671 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/13 3,450 3,738 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/14 3,760 4,163 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/15 3,935 4,426 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/17 16,250 18,361 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/17 6,000 6,780 2 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.290% 2/7/11 6,800 6,800 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/16 8,500 9,411 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/17 10,510 11,597 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.500% 5/15/13 (14) 20,350 21,315 New York State Dormitory Authority Revenue (State University Educational Facilities) PUT 5.250% 5/15/12 (2) 12,560 13,188 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) ARS 0.720% 2/7/11 (14) 14,650 13,820 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) PUT 3.000% 6/3/13 7,500 7,518 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) PUT 3.000% 6/3/13 8,500 8,521 New York State Energy Research & Development Authority Pollution Control Revenue (Rochester Gas & Electric Corp. Project) PUT 4.750% 7/1/16 (14) 2,250 2,324 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water RevolvingFunds) 5.250% 7/15/14 2,160 2,436 New York State Municipal Bond Bank Agency Special School Purpose Revenue 5.500% 12/1/15 5,410 5,789 New York State Municipal Bond Bank Agency Special School Purpose Revenue 5.250% 6/1/18 7,000 7,425 New York State Municipal Bond Bank Agency Special School Purpose Revenue 5.250% 12/1/18 8,415 8,926 New York State Thruway Authority Revenue 4.000% 7/15/11 35,000 35,555 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.250% 10/1/11 (Prere.) 7,500 7,745 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/13 (14) 15,000 16,188 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/17 18,145 20,277 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/16 6,620 7,499 New York State Thruway Authority Revenue (Service Contract) 5.500% 4/1/13 5,500 5,792 New York State Thruway Authority Revenue (Service Contract) 5.000% 4/1/16 40,000 44,879 New York State Urban Development Corp. Revenue 5.000% 1/1/15 5,000 5,503 New York State Urban Development Corp. Revenue 5.250% 1/1/17 8,000 9,020 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/15 6,685 7,602 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/16 20,000 22,842 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/18 20,000 22,525 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/12 6,500 6,753 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/15 27,950 30,761 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/16 25,000 27,752 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/16 3,340 3,701 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/16 19,295 21,381 Tobacco Settlement Financing Corp. New York Revenue 4.000% 6/1/12 10,000 10,413 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/12 7,000 7,382 Tobacco Settlement Financing Corp. New York Revenue 5.500% 6/1/17 14,950 15,143 Tobacco Settlement Financing Corp. New York Revenue 5.500% 6/1/18 20,000 20,975 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/14 (ETM) 2,045 2,270 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/14 11,690 13,122 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/16 8,170 8,394 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/17 8,600 8,728 North Carolina (2.6%) Cabarrus NC COP 5.000% 1/1/14 2,500 2,732 Cabarrus NC COP 5.000% 1/1/16 4,555 5,070 Charlotte NC Airport Revenue 5.000% 7/1/14 4,000 4,400 Charlotte NC Water & Sewer System Revenue 5.000% 7/1/13 1,420 1,557 Charlotte NC Water & Sewer System Revenue 4.000% 7/1/16 1,280 1,406 Durham NC COP 5.000% 6/1/11 1,080 1,097 Durham NC COP 5.000% 6/1/13 1,000 1,088 Fayetteville NC Public Works Commission Revenue 5.000% 3/1/17 5,000 5,695 Guilford County NC GO 5.000% 8/1/15 8,250 9,403 Guilford County NC GO 5.000% 8/1/16 5,000 5,762 Guilford County NC GO 5.000% 8/1/17 5,000 5,779 New Hanover County NC Hospital Revenue (New Hanover Regional Medical Center Project) VRDO 0.330% 2/7/11 (4) 11,600 11,600 North Carolina Capital Facilities Finance Agency Solid Waste Disposal Revenue Bonds (Republic Services, Inc.) PUT 2.100% 3/1/11 32,500 32,504 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/16 7,000 7,622 North Carolina Eastern Municipal Power Agency Revenue 5.500% 1/1/12 9,000 9,331 North Carolina Eastern Municipal Power Agency Revenue 5.375% 1/1/13 5,000 5,327 North Carolina Eastern Municipal Power Agency Revenue 5.000% 1/1/14 5,000 5,398 North Carolina Eastern Municipal Power Agency Revenue 5.500% 1/1/14 6,000 6,551 North Carolina Eastern Municipal Power Agency Revenue 5.000% 1/1/15 20,000 21,753 North Carolina Eastern Municipal Power Agency Revenue 5.000% 1/1/15 3,465 3,769 North Carolina Eastern Municipal Power Agency Revenue 5.000% 1/1/16 3,000 3,267 North Carolina Eastern Municipal Power Agency Revenue 5.000% 1/1/16 2,725 2,967 North Carolina Eastern Municipal Power Agency Revenue 5.000% 1/1/17 2,500 2,700 North Carolina GO 5.000% 3/1/12 13,980 14,674 North Carolina GO 5.000% 3/1/14 23,160 25,831 North Carolina Medical Care Commission Health Care Facilities Revenue (Duke University Health System) VRDO 0.320% 2/7/11 47,500 47,500 North Carolina Medical Care Commission Health Care Facilities Revenue (Novant Health Obligated Group) 5.000% 11/1/14 2,775 2,987 North Carolina Medical Care Commission Health Care Facilities Revenue (Novant Health Obligated Group) 5.000% 11/1/15 (4) 7,370 7,810 North Carolina Medical Care Commission Hospital Revenue (CaroMont Health) VRDO 0.320% 2/7/11 LOC 4,995 4,995 North Carolina Medical Care Commission Hospital Revenue (Moses Cone Health System) VRDO 0.290% 2/7/11 8,800 8,800 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/16 1,705 1,896 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/17 5,000 5,518 North Carolina Municipal Power Agency Revenue 5.500% 1/1/13 (ETM) 1,340 1,459 North Carolina Municipal Power Agency Revenue 5.500% 1/1/13 2,835 3,059 Raleigh NC GO 5.000% 12/1/16 2,470 2,869 Raleigh NC GO 5.000% 12/1/16 2,605 3,026 Wake County NC GO 4.000% 2/1/14 15,000 16,256 Wake County NC Public Improvement GO 5.000% 3/1/13 16,000 17,405 Wake County NC Public Improvement GO 5.000% 3/1/14 23,000 25,653 Wake County NC Public Improvement GO 5.000% 3/1/16 5,000 5,751 Ohio (4.3%) Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 9/1/14 20,120 21,953 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 9/1/15 10,170 11,091 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 9/1/16 11,830 12,929 American Municipal Power Ohio Inc. Revenue (Electricity Purchase) 5.000% 2/1/13 10,000 10,541 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.000% 2/15/17 6,000 6,487 Avon OH Local School District GO 5.250% 12/1/13 (Prere.) 2,400 2,693 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.000% 6/1/11 5,000 5,019 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.000% 6/1/12 1,480 1,502 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.000% 6/1/14 5,495 5,577 Chillicothe OH City School District GO 5.250% 12/1/14 (Prere.) 1,745 2,012 Cincinnati OH City School District GO 5.375% 12/1/11 (Prere.) 3,350 3,487 Cincinnati OH City School District GO 5.000% 12/1/12 (4) 1,140 1,225 Cincinnati OH City School District GO 5.000% 12/1/13 (4) 2,000 2,206 Cincinnati OH City School District GO 5.000% 12/1/13 (4)(Prere.) 5,525 6,142 2 Cincinnati OH City School District GO TOB VRDO 0.430% 2/7/11 LOC 5,635 5,635 Cincinnati OH Water System Revenue 5.500% 6/1/11 (Prere.) 2,000 2,034 Cleveland OH Airport System Revenue 5.000% 1/1/14 7,575 8,115 Cleveland OH GO 5.500% 12/1/11 (14) 1,340 1,359 Cleveland OH GO 5.250% 8/1/13 (3)(Prere.) 2,400 2,661 Cleveland OH Income Tax Revenue (Police & Fire Pension Payment) 5.000% 5/15/17 1,190 1,306 2 Cleveland OH Water Works Revenue TOB VRDO 0.290% 2/7/11 4,700 4,700 Columbus OH City School District School Facilities Construction & Improvement GO 5.250% 12/1/14 (4)(Prere.) 2,070 2,371 Columbus OH City School District School Facilities Construction & Improvement GO 5.250% 12/1/14 (4)(Prere.) 2,390 2,738 Columbus OH GO 5.000% 6/15/12 7,955 8,439 Columbus OH GO 5.000% 9/1/12 5,600 5,988 Columbus OH GO 5.000% 9/1/13 5,600 6,173 Columbus OH GO 5.000% 9/1/13 10,430 11,498 Columbus OH GO 5.000% 12/15/13 5,000 5,559 Columbus OH GO 5.000% 9/1/16 9,225 10,594 Franklin County OH Hospital Facilities Revenue (US Health Corp. of Columbus) VRDO 0.260% 2/7/11 LOC 2,090 2,090 Hamilton County OH Convention Center Facilities Authority Revenue 5.250% 6/1/14 (3)(Prere.) 1,270 1,443 Hamilton County OH Sewer System Revenue 5.000% 12/1/13 (14) 4,450 4,934 Hilliard OH School District GO 0.000% 12/1/14 (14) 2,720 2,506 Hilliard OH School District GO 0.000% 12/1/15 (14) 3,720 3,319 Jackson OH Local School District Stark & Summit Counties GO 5.250% 6/1/14 (Prere.) 4,350 4,943 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/14 (4) 4,500 4,841 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/14 (4) 4,500 4,841 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/15 (4) 5,200 5,618 2 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.390% 2/7/11 (4) 7,715 7,715 Marysville OH Exempt Village School District COP 5.250% 6/1/15 (Prere.) 3,000 3,465 Montgomery County OH Revenue (Catholic Health Initiatives) 5.500% 9/1/11 (Prere.) 3,270 3,366 Montgomery County OH Revenue (Catholic Health Initiatives) PUT 4.100% 11/10/11 12,000 12,336 Montgomery County OH Revenue (Catholic Health Initiatives) PUT 5.000% 11/12/13 6,000 6,522 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) 5.700% 2/1/14 4,000 4,324 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) PUT 5.250% 3/1/11 5,000 5,015 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) PUT 3.375% 7/1/15 5,000 4,855 Ohio Air Quality Development Authority Revenue (Columbus Southern Power Co. Project) PUT 3.875% 6/1/14 3,500 3,529 Ohio Air Quality Development Authority Revenue (Ohio Power Co. Project) PUT 3.250% 6/2/14 5,000 5,012 Ohio Building Authority Revenue (Administration Building Fund) 5.250% 10/1/15 (14) 11,780 13,298 Ohio Building Authority Revenue (Adult Correctional Building) 5.000% 10/1/11 (14) 5,000 5,151 Ohio Building Authority Revenue (Adult Correctional Building) 5.000% 4/1/12 (4) 3,055 3,203 Ohio Building Authority Revenue (Adult Correctional Building) 5.250% 4/1/14 12,000 13,284 Ohio Building Authority Revenue (Adult Correctional Building) 5.000% 10/1/15 1,200 1,341 Ohio Building Authority Revenue (Adult Correctional Building) 5.250% 10/1/16 (14) 14,830 16,867 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/13 1,105 1,209 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/13 1,520 1,663 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/13 1,050 1,149 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/14 1,165 1,292 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/14 2,300 2,551 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/15 1,225 1,369 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/15 2,420 2,705 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/16 1,285 1,445 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/16 2,540 2,856 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/16 1,650 1,855 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/17 2,670 2,992 Ohio Conservation Projects GO 5.000% 8/1/16 20,425 23,274 Ohio Department of Administrative Services (Administrative Knowledge System Project) COP 5.000% 9/1/11 (14) 3,800 3,895 Ohio GO 5.000% 9/15/14 10,000 11,187 Ohio GO 5.000% 9/15/14 5,920 6,620 Ohio GO 5.000% 9/15/15 5,000 5,657 Ohio GO 5.000% 9/15/16 10,000 11,409 Ohio Higher Education Capital Facilities Revenue 5.000% 8/1/11 6,110 6,251 Ohio Higher Education Capital Facilities Revenue 5.250% 12/1/11 6,115 6,366 Ohio Higher Education GO 5.250% 11/1/11 5,000 5,183 Ohio Higher Education GO 5.250% 12/1/11 (14) 4,500 4,682 Ohio Higher Education GO 5.000% 8/1/12 6,525 6,946 Ohio Higher Education GO 5.000% 11/1/14 4,250 4,774 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) 5.500% 10/1/12 (Prere.) 5,000 5,397 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) 5.000% 12/1/13 (Prere.) 3,885 4,313 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) VRDO 0.280% 2/7/11 LOC 5,000 5,000 Ohio Higher Educational Facility Commission Revenue (Ohio Northern University Project) VRDO 0.360% 2/7/11 LOC 4,720 4,720 Ohio Highway Capital Improvements GO 5.000% 5/1/11 2,800 2,833 Ohio Highway Capital Improvements GO 5.000% 5/1/12 6,280 6,631 Ohio Highway Capital Improvements GO 5.250% 5/1/12 6,805 7,211 Ohio Highway Capital Improvements GO 5.000% 5/1/13 6,300 6,874 2 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.270% 2/1/11 1,025 1,025 2 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.290% 2/7/11 3,700 3,700 Ohio Infrastructure Improvement GO 5.000% 9/1/14 6,055 6,768 Ohio Infrastructure Improvement GO 5.000% 9/1/15 8,600 9,724 Ohio Infrastructure Improvement GO 5.000% 9/1/16 3,210 3,661 Ohio State University General Receipts Revenue 5.000% 12/1/13 6,000 6,629 Ohio State University General Receipts Revenue 5.000% 12/1/14 3,000 3,359 Ohio State University General Receipts Revenue 5.000% 12/1/16 3,515 3,999 Ohio Turnpike Commission Turnpike Revenue 5.500% 2/15/11 (Prere.) 3,150 3,156 Ohio Turnpike Commission Turnpike Revenue 5.500% 2/15/11 (Prere.) 2,235 2,240 Ohio Turnpike Commission Turnpike Revenue 5.000% 2/15/15 3,500 3,880 Ohio Water Development Authority Drinking Water Assistance Fund Revenue 5.000% 6/1/17 4,000 4,570 Ohio Water Development Authority Fresh Water Revenue 5.000% 12/1/13 4,000 4,431 Ohio Water Development Authority Fresh Water Revenue 5.000% 6/1/14 (Prere.) 6,300 7,067 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 12/1/11 4,030 4,185 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/13 7,000 7,644 Olentangy OH Local School District GO 5.000% 6/1/16 (4)(Prere.) 1,235 1,422 Olentangy OH Local School District School Facilities Construction & Improvement GO 5.500% 6/1/14 (Prere.) 1,300 1,482 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/12 2,625 2,702 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/13 2,760 2,888 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/14 2,895 3,055 University of Cincinnati Ohio General Receipts Revenue 5.750% 6/1/11 (Prere.) 2,500 2,570 University of Toledo Ohio General Receipts Revenue 5.000% 6/1/14 6,145 6,676 University of Toledo Ohio General Receipts Revenue 5.000% 6/1/15 1,435 1,566 University of Toledo Ohio General Receipts Revenue 5.000% 6/1/16 3,430 3,759 University of Toledo Ohio General Receipts Revenue 5.000% 6/1/17 1,855 2,025 Westerville OH City School District GO 5.500% 6/1/11 (Prere.) 2,000 2,034 Oklahoma (0.8%) Grand River Dam Authority Oklahoma Revenue 6.250% 6/1/11 (2) 10,000 10,172 Grand River Dam Authority Oklahoma Revenue 5.000% 6/1/12 (4) 3,500 3,695 Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 9/1/15 (14) 9,035 9,897 Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) 5.000% 8/15/13 2,000 2,148 Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) 5.000% 8/15/14 4,900 5,342 Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) 5.000% 8/15/15 4,670 5,091 Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) VRDO 0.290% 2/1/11 (12) 16,900 16,900 Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) VRDO 0.300% 2/7/11 (12) 16,600 16,600 Oklahoma Development Finance Authority Pollution Control Revenue (Public Service Co. Project) 5.250% 6/1/14 3,300 3,503 5 Oklahoma Municipal Power Authority Power Supply System Revenue PUT 1.040% 8/1/13 6,380 6,316 Oklahoma Turnpike Authority Revenue VRDO 0.270% 2/1/11 900 900 Oklahoma Water Resource Board Revenue 5.000% 4/1/15 8,640 9,519 Tulsa County OK Industrial Authority Capital Improvements Revenue 5.000% 5/15/11 10,000 10,129 Tulsa County OK Industrial Authority Capital Improvements Revenue 5.000% 5/15/11 (4) 5,300 5,371 Oregon (0.3%) Oregon Department Administrative Services COP 5.250% 11/1/11 (14) 12,090 12,527 Oregon Department Administrative Services COP 5.000% 5/1/14 3,750 4,140 Oregon Department Administrative Services COP 5.000% 5/1/15 4,160 4,643 Oregon Department Administrative Services COP 5.000% 5/1/16 3,105 3,492 Oregon Department Administrative Services Lottery Revenue 5.000% 4/1/16 2,185 2,479 Oregon Department Transportation Highway Usertax Revenue 5.000% 11/15/14 5,880 6,610 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/14 1,000 1,099 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 3/15/15 1,500 1,607 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/15 1,000 1,114 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 3/15/16 1,700 1,809 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/16 2,000 2,222 Tri-County Metropolitan Transportation District Oregon (Payroll Tax & Grant Project) 5.000% 5/1/12 (14) 5,000 5,258 Pennsylvania (8.3%) Adams County PA GO 5.300% 5/15/11 (Prere.) 10,240 10,383 Allegheny County PA GO 5.000% 11/1/13 3,560 3,867 Allegheny County PA GO 5.000% 11/1/14 2,895 3,180 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 9/1/14 36,000 39,580 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/16 17,175 18,934 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/17 22,750 24,929 5 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) PUT 1.340% 8/1/13 10,000 9,875 Central Bucks PA School District GO 5.500% 5/15/12 (Prere.) 5,540 5,893 Chester County PA GO 5.000% 5/15/15 (Prere.) 13,355 15,265 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 5.000% 1/1/14 1,320 1,368 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 5.000% 1/1/16 2,700 2,789 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/12 2,970 3,054 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/14 1,165 1,195 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/14 3,280 3,366 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/15 1,140 1,165 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/15 3,440 3,516 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/16 1,175 1,186 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/16 3,510 3,544 Delaware County PA Industrial Development Authority Pollution Control Revenue (PECO Energy Co. Proje 4.000% 12/1/12 17,000 17,659 Delaware County PA Industrial Development Authority Resource Recovery Facility Revenue (General Elec 0.250% 2/7/11 1,200 1,200 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.320% 2/7/11 11,360 11,360 Geisinger Health System Authority of Pennsylvania Revenue (Penn State Geisinger Health System) VRDO 2.962% 2/1/11 6,600 6,600 Lancaster County PA Convention Center Authority Revenue (Hotel Room Rental Tax) VRDO 0.290% 2/7/11 LOC 10,320 10,320 Lancaster County PA Hospital Authority Revenue (Lancaster General Hospital) 5.750% 9/15/13 (Prere.) 4,560 5,091 Lehigh County PA General Purpose Hospital Authority Revenue (Lehigh Valley Health Network) VRDO 0.270% 2/1/11 (12) 16,100 16,100 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/15 4,120 4,405 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/16 10,510 11,107 Montgomery County PA Industrial Development Authority Retirement Community Revenue (ACTS Retirement- Life Communities Obligated Group) 5.000% 11/15/11 2,500 2,558 Montgomery County PA Industrial Development Authority Retirement Community Revenue (ACTS Retirement- Life Communities Obligated Group) 5.000% 11/15/13 1,500 1,581 Montgomery County PA Industrial Development Authority Retirement Community Revenue (ACTS Retirement- Life Communities Obligated Group) 5.000% 11/15/13 5,675 5,983 Montgomery County PA Industrial Development Authority Retirement Community Revenue (ACTS Retirement- Life Communities Obligated Group) 5.000% 11/15/14 1,570 1,665 Montgomery County PA Industrial Development Authority Retirement Community Revenue (ACTS Retirement- Life Communities Obligated Group) 5.250% 11/15/15 1,120 1,195 Mount Lebanon PA School District GO 5.000% 2/15/13 (Prere.) 5,000 5,424 North Hills PA School District GO 5.250% 12/15/15 (Prere.) 5,030 5,846 Northampton County PA General Purpose Authority University Revenue (Lafayette College) VRDO 0.310% 2/7/11 9,400 9,400 Northampton County PA General Purpose Authority University Revenue (Lehigh University) VRDO 0.310% 2/7/11 9,750 9,750 Pennsylvania Convention Center Authority Revenue 6.700% 9/1/16 (ETM) 20,020 22,913 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply L 3.000% 9/1/15 8,250 8,046 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply L 3.000% 9/1/15 5,000 4,916 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply L 3.000% 9/1/15 4,250 4,178 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PSEG Power LLC Proj 0.310% 2/7/11 LOC 16,500 16,500 Pennsylvania Economic Development Financing Authority Health System Revenue (Jefferson Health System) VRDO 0.360% 2/7/11 11,200 11,200 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) 2.750% 9/1/13 5,500 5,449 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.625% 12/3/12 11,375 11,437 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 3.700% 5/1/15 7,000 6,900 Pennsylvania GO 5.500% 2/1/12 20,950 22,012 Pennsylvania GO 5.000% 8/1/12 20,705 22,064 Pennsylvania GO 5.500% 1/1/13 10,000 10,894 Pennsylvania GO 5.000% 2/15/14 6,000 6,660 Pennsylvania GO 5.000% 4/15/14 16,300 18,155 Pennsylvania GO 5.000% 7/1/14 27,300 30,528 Pennsylvania GO 4.000% 7/15/14 15,070 16,361 Pennsylvania GO 5.000% 9/1/14 (4) 46,600 52,245 Pennsylvania GO 5.000% 3/1/15 22,065 24,877 Pennsylvania GO 5.250% 7/1/15 28,630 32,753 Pennsylvania GO 5.000% 2/15/16 12,105 13,791 Pennsylvania GO 5.000% 7/1/16 5,355 6,131 Pennsylvania GO 5.000% 7/1/17 4,155 4,767 Pennsylvania GO 5.000% 7/15/17 15,005 17,220 2 Pennsylvania GO TOB VRDO 0.290% 2/7/11 17,000 17,000 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 8/15/11 (2) 4,000 4,093 2 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylv 0.290% 2/7/11 4,740 4,740 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.000% 8/15/14 (2) 9,610 10,536 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/16 3,735 4,117 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/17 9,740 10,673 Pennsylvania Industrial Development Authority Economic Development Revenue 5.000% 7/1/13 5,630 6,079 Pennsylvania Industrial Development Authority Economic Development Revenue 5.500% 7/1/16 (2) 14,290 14,976 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) 5.000% 6/15/16 3,000 3,381 Pennsylvania Turnpike Commission Registration Fee Revenue VRDO 0.300% 2/7/11 (4) 11,000 11,000 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/11 (14) 3,000 3,045 Pennsylvania Turnpike Commission Revenue 5.375% 7/15/11 (Prere.) 7,550 7,799 Pennsylvania Turnpike Commission Revenue 5.375% 7/15/11 (Prere.) 6,370 6,580 Pennsylvania Turnpike Commission Revenue 5.500% 7/15/11 (Prere.) 12,010 12,412 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/15 5,500 5,977 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/15 (12) 1,055 1,164 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/16 6,680 7,287 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/16 (12) 5,170 5,736 Pennsylvania Turnpike Commission Revenue VRDO 0.290% 2/7/11 9,693 9,693 Pennsylvania Turnpike Commission Revenue VRDO 0.300% 2/7/11 (4) 10,000 10,000 Pennsylvania Turnpike Commission Revenue VRDO 0.320% 2/7/11 24,908 24,907 Philadelphia PA Airport Parking Authority Revenue 5.000% 9/1/14 2,355 2,550 Philadelphia PA Airport Parking Authority Revenue 5.000% 9/1/15 4,570 4,959 Philadelphia PA Authority Industrial Development Revenue (Girard Estate Aramark Project) VRDO 0.290% 2/7/11 LOC 10,000 10,000 Philadelphia PA Gas Works Revenue 4.000% 8/1/11 1,360 1,375 Philadelphia PA Gas Works Revenue 5.500% 8/1/11 (4)(Prere.) 3,315 3,398 Philadelphia PA Gas Works Revenue 5.000% 8/1/13 3,260 3,471 Philadelphia PA GO 5.000% 8/1/11 (11) 5,495 5,586 Philadelphia PA GO 5.000% 8/1/13 (4) 19,000 20,460 Philadelphia PA GO 5.125% 8/1/13 (11) 6,050 6,411 Philadelphia PA GO 5.000% 8/1/14 (4) 20,385 22,229 Philadelphia PA Industrial Development Authority Lease Revenue VRDO 0.260% 2/7/11 LOC 24,105 24,105 Philadelphia PA School District GO 5.500% 8/1/11 (4) 5,100 5,221 Philadelphia PA School District GO 5.500% 2/1/12 (4)(Prere.) 6,200 6,511 Philadelphia PA School District GO 5.625% 8/1/12 (3)(Prere.) 10,235 11,005 Philadelphia PA Water & Waste Water Revenue 7.000% 6/15/11 28,500 29,118 Philadelphia PA Water & Waste Water Revenue 5.250% 12/15/14 (2) 7,100 7,746 Philadelphia PA Water & Waste Water Revenue 5.000% 8/1/15 (2) 1,500 1,620 Philadelphia PA Water & Waste Water Revenue 5.000% 6/15/16 20,000 21,618 2 Philadelphia PA Water & Waste Water Revenue TOB VRDO 0.290% 2/7/11 (4) 3,350 3,350 Pittsburgh PA GO 5.500% 3/1/12 (Prere.) 5,330 5,619 Sayre PA Health Care Facilities Authority Revenue (Guthrie Health Care System) 5.875% 12/1/11 (Prere.) 9,660 10,188 Sayre PA Health Care Facilities Authority Revenue (Guthrie Health Care System) 6.250% 12/1/11 (Prere.) 4,915 5,199 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) 5.250% 6/1/13 6,265 6,738 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) 5.250% 6/1/14 5,470 5,968 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) 5.500% 6/1/15 5,000 5,535 St. Mary's Hospital Authority Bucks County PA Revenue (Catholic Health Initiatives) VRDO 0.320% 2/7/11 10,000 10,000 State Public School Building Authority Pennsylvania School Revenue (Daniel Boone School District Project) 5.000% 4/1/13 (Prere.) 10,000 10,864 State Public School Building Authority Pennsylvania School Revenue (Philadelphia School District Project) 5.000% 6/1/13 (4)(Prere.) 30,800 33,681 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 4.000% 7/1/15 1,440 1,476 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 5.000% 7/1/16 2,010 2,118 Puerto Rico (0.9%) Puerto Rico Convention Center District Authority Hotel Occupancy Tax Revenue 5.000% 7/1/11 2,650 2,690 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/12 4,510 4,722 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/13 4,000 4,271 Puerto Rico GO PUT 5.000% 7/1/12 16,000 16,463 Puerto Rico Infrastructure Financing Authority Special Tax Revenue 5.500% 7/1/11 (2) 5,550 5,628 Puerto Rico Infrastructure Financing Authority Special Tax Revenue 5.500% 7/1/12 (2) 3,000 3,127 Puerto Rico Municipal Finance Agency GO 5.000% 8/1/11 7,000 7,133 Puerto Rico Public Finance Corp. Revenue PUT 5.750% 2/1/12 LOC 23,265 23,719 Puerto Rico Sales Tax Financing Corp. Revenue PUT 5.000% 8/1/11 (Prere.) 50,000 51,159 Rhode Island (0.0%) Rhode Island & Providence Plantations GO 5.000% 11/15/16 (14) 2,000 2,256 South Carolina (1.4%) 2 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) TOB VRDO 0.300% 2/7/11 24,750 24,750 Charleston SC Waterworks & Sewer Capital Improvement Revenue VRDO 0.300% 2/7/11 1,900 1,900 Greenville County SC Hospital Revenue (Greenville Hospital System) 5.000% 5/1/13 8,575 9,140 Greenville County SC Hospital Revenue (Greenville Hospital System) 5.000% 5/1/14 9,355 10,147 Greenville County SC Hospital Revenue (Greenville Hospital System) 5.000% 5/1/15 7,380 8,019 Greenville County SC School District GO 5.500% 12/1/16 13,450 15,194 2 Greenville County SC School District Installment Revenue TOB VRDO 0.280% 2/7/11 (12) 7,440 7,440 2 Greenwood SC Metropolitan Sewer System Revenue TOB VRDO 0.360% 2/7/11 (4) 5,625 5,625 2 Greer SC Combined Utility System Revenue TOB VRDO 0.290% 2/7/11 (13 9,685 9,685 Oconee County SC Pollution Control Facilities Revenue (Duke Energy Carolinas Project) 3.600% 2/1/17 15,000 15,133 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/16 8,000 8,707 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/17 7,225 7,816 South Carolina Educational Facilities Authority for Private Nonprofit Institutions Revenue (Converse College) VRDO 0.290% 2/7/11 LOC 5,120 5,120 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.000% 2/1/16 2,000 2,158 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.000% 2/1/17 2,320 2,472 South Carolina Ports Authority Revenue 5.000% 7/1/17 1,535 1,661 South Carolina Public Service Authority Revenue 5.000% 1/1/16 5,000 5,654 South Carolina Public Service Authority Revenue 5.000% 1/1/17 2,000 2,272 South Carolina Transportation Infrastructure Revenue 5.100% 10/1/11 (Prere.) 10,000 10,306 South Carolina Transportation Infrastructure Revenue 5.250% 10/1/15 (2) 4,295 4,739 South Carolina Transportation Infrastructure Revenue 5.000% 10/1/16 17,940 19,654 Spartanburg County SC Regional Health Services District Revenue VRDO 0.310% 2/7/11 (12) 13,000 13,000 Tobacco Settlement Revenue (Authority of South Carolina Tobacco Settlement) 5.000% 6/1/18 3,315 3,321 South Dakota (0.0%) South Dakota Building Authority Revenue 5.000% 12/1/11 (2) 1,000 1,038 South Dakota Building Authority Revenue 5.000% 12/1/12 (2) 3,005 3,231 Tennessee (2.3%) Blount County TN Public Building Authority Revenue (Local Government Public Improvement) 5.000% 6/1/11 10,000 10,152 Jackson TN Hospital Improvement Revenue (Jackson-Madison County General Hospital Project) 5.250% 4/1/14 1,500 1,608 Jackson TN Hospital Improvement Revenue (Jackson-Madison County General Hospital Project) 5.250% 4/1/15 1,390 1,499 Memphis TN Electric System Revenue 5.000% 12/1/11 (14) 17,000 17,642 Memphis TN Electric System Revenue 5.000% 12/1/16 44,095 50,263 Memphis TN Electric System Revenue 5.000% 12/1/17 12,500 14,200 Metropolitan Government of Nashville & Davidson County TN Electric Revenue 5.500% 5/15/14 (13) 6,345 7,150 Metropolitan Government of Nashville & Davidson County TN Electric Revenue 5.500% 5/15/16 (13) 5,675 6,579 Metropolitan Government of Nashville & Davidson County TN GO 5.000% 7/1/17 10,000 11,506 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Vanderbilt University) 5.000% 10/1/14 15,000 16,863 Montgomery County TN Public Building Authority Pooled Financial Revenue (Tennessee County Loan Pool) VRDO 0.300% 2/1/11 LOC 9,300 9,300 Murfreesboro TN GO 5.000% 6/1/14 3,900 4,345 Shelby County TN GO 5.000% 4/1/13 4,000 4,353 Shelby County TN GO 5.000% 4/1/14 1,000 1,113 Shelby County TN Health Educational & Housing Facility Board Revenue (Baptist Memorial Health Care) 5.000% 9/1/16 6,925 7,602 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) 5.000% 6/1/13 4,500 4,746 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) VRDO 0.280% 2/7/11 (12) 56,000 56,000 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children's Research Hospital) 5.000% 7/1/11 2,230 2,273 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children's Research Hospital) 5.000% 7/1/12 2,300 2,434 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children's Research Hospital) 5.000% 7/1/13 3,600 3,921 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children's Research Hospital) 5.000% 7/1/14 4,805 5,319 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children's Research Hospital) 5.000% 7/1/15 5,390 6,024 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children's Research Hospital) 5.000% 7/1/16 2,500 2,815 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/11 5,000 5,098 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/12 10,000 10,407 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/13 28,000 29,357 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/16 9,000 9,081 Tennessee GO 5.000% 5/1/14 2,825 3,160 Tennessee GO 5.000% 5/1/16 3,200 3,682 Texas (8.8%) Board of Regents of the University of Texas System Revenue Financing System Revenue CP 5.250% 8/15/14 2,855 3,226 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/17 570 605 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/18 1,450 1,528 2 Collin County TX GO TOB VRDO 0.290% 2/7/11 10,925 10,925 Dallas TX GO 5.000% 2/15/12 26,935 28,198 Dallas TX GO 5.000% 2/15/16 4,000 4,543 Dallas TX GO 5.000% 2/15/17 8,880 10,132 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/14 3,000 3,304 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/16 4,000 4,428 El Paso TX Water & Sewer Revenue 5.000% 3/1/14 (4) 2,175 2,403 El Paso TX Water & Sewer Revenue 5.000% 3/1/15 (4) 1,500 1,679 Garland TX GO 5.250% 2/15/11 (4) 2,255 2,259 Garland TX GO 5.250% 2/15/12 (4) 2,500 2,615 Garland TX Independent School District GO 5.000% 2/15/12 4,210 4,412 Grapevine-Colleyville TX Independent School District School Building GO PUT 4.000% 8/1/12 26,440 27,556 Gulf Coast TX Waste Disposal Authority Environmental Facilities Revenue (BP Products North America Project) PUT 2.300% 9/3/13 9,000 8,987 2 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Children's Hospital Project) TOB VRDO 0.290% 2/7/11 8,195 8,195 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/13 15,000 16,441 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/14 11,000 12,191 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/15 6,530 7,234 Harris County TX Cultural Education Facilities Finance Corp. Thermal Utility Revenue (TECO Project) 5.000% 11/15/13 500 542 Harris County TX Cultural Education Facilities Finance Corp. Thermal Utility Revenue (TECO Project) 5.000% 11/15/16 1,000 1,114 Harris County TX Flood Control District GO 5.000% 10/1/11 5,005 5,158 Harris County TX Flood Control District GO 5.250% 10/1/14 (Prere.) 8,360 9,526 2 Harris County TX GO TOB VRDO 0.290% 2/7/11 6,075 6,075 Harris County TX Health Facilities Development Corp. Revenue (St. Luke's Episcopal Hospital) VRDO 0.260% 2/1/11 37,850 37,850 Harris County TX Revenue 5.000% 10/1/15 2,000 2,269 Harris County TX Revenue 5.000% 10/1/16 4,500 5,142 Harris County TX Toll Road Revenue 6.000% 8/1/13 (14) 21,795 24,393 Harris County TX Toll Road Revenue 5.000% 8/15/16 5,000 5,675 Harris County TX Toll Road Revenue PUT 5.000% 8/15/12 (4) 24,250 25,788 Houston TX Airport System Revenue 5.000% 7/1/16 1,000 1,112 2 Houston TX Airport System Revenue TOB VRDO 0.290% 2/7/11 13,360 13,360 2 Houston TX Airport System Revenue TOB VRDO 0.310% 2/7/11 (4) 18,400 18,400 2 Houston TX Airport System Revenue TOB VRDO 0.310% 2/7/11 (4) 26,000 26,000 Houston TX GO 5.500% 3/1/16 6,905 7,958 Houston TX Independent School District GO 0.000% 2/15/12 5,535 5,492 Houston TX Independent School District GO 5.000% 2/15/13 9,000 9,764 Houston TX Utility System Revenue 5.250% 11/15/11 (4) 4,425 4,592 Houston TX Utility System Revenue 5.000% 11/15/12 (4) 4,270 4,590 Houston TX Utility System Revenue 5.000% 11/15/14 5,385 6,024 Houston TX Utility System Revenue 5.000% 11/15/15 5,000 5,647 Houston TX Utility System Revenue 5.250% 5/15/16 (14) 10,000 11,007 Houston TX Utility System Revenue 5.000% 11/15/16 1,855 2,109 Houston TX Utility System Revenue 5.250% 11/15/17 (4) 13,500 15,570 Houston TX Utility System Revenue PUT 5.000% 5/15/11 (2) 12,000 12,143 Klein TX Independent School District Unlimited Tax Schoolhouse GO 5.000% 8/1/11 2,050 2,098 Lewisville TX Independent School District GO 5.000% 8/15/13 8,225 9,059 Lower Colorado River Authority Texas Revenue 5.000% 5/15/14 9,000 9,919 Lower Colorado River Authority Texas Revenue 5.000% 5/15/16 1,300 1,454 Lower Colorado River Authority Texas Revenue 5.000% 5/15/17 1,710 1,907 Lower Colorado River Authority Texas Revenue 5.875% 5/15/17 (2) 9,895 9,933 Lubbock TX Electric Light & Power System Revenue 5.000% 4/15/16 2,000 2,210 Matagorda County TX Navigation District No. 1 Pollution Control Revenue (AEP Texas Central Co. Project) PUT 5.125% 6/1/11 17,500 17,691 Mission TX Economic Development Corp. Solid WasteDisposal Revenue (Waste Management Inc. Project) PUT 3.750% 5/1/15 8,500 8,289 North Texas Tollway Authority System Revenue 5.000% 1/1/12 5,580 5,772 North Texas Tollway Authority System Revenue (Dallas North Tollway) 5.000% 1/1/15 (Prere.) 10,000 11,273 North Texas Tollway Authority System Revenue PUT 5.250% 1/1/12 71,215 73,822 North Texas Tollway Authority System Revenue PUT 5.000% 1/1/13 31,190 32,868 Northside TX Independent School District GO PUT 2.100% 6/1/11 8,000 8,030 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/13 24,325 26,045 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/14 12,360 13,228 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/16 7,790 8,088 San Antonio TX Electric & Gas Systems Revenue 5.250% 2/1/11 4,350 4,350 San Antonio TX Electric & Gas Systems Revenue 5.375% 2/1/13 (4) 12,000 13,065 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/14 10,115 11,196 San Antonio TX Electric & Gas Systems Revenue 5.500% 2/1/14 6,210 6,965 San Antonio TX Electric & Gas Systems Revenue 5.375% 2/1/15 7,210 8,200 2 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.290% 2/7/11 9,020 9,020 San Antonio TX GO 5.000% 2/1/17 4,135 4,734 San Antonio TX GO PUT 1.150% 12/3/12 17,900 17,857 San Antonio TX Hotel Occupancy Tax Revenue VRDO 0.290% 2/7/11 LOC 4,620 4,620 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/14 1,000 1,114 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/16 (2) 2,000 2,263 Spring Branch TX Independent School District GO 5.000% 2/1/13 3,000 3,251 Spring Branch TX Independent School District GO 5.000% 2/1/14 3,635 4,036 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/15 2,905 3,081 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/16 1,310 1,373 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/17 2,000 2,077 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/15 7,730 8,220 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/16 8,130 8,506 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (Texas Health Resources) 5.000% 2/15/12 3,500 3,630 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (Texas Health Resources) 5.000% 2/15/13 1,385 1,470 2 Texas A & M University System Revenue TOB VRDO 0.290% 2/7/11 5,555 5,555 Texas A&M University System Revenue Financing System Revenue 5.000% 5/15/11 4,830 4,895 Texas A&M University System Revenue Financing System Revenue 5.000% 5/15/11 4,210 4,267 Texas A&M University System Revenue Financing System Revenue 5.000% 5/15/13 5,000 5,458 2 Texas GO TOB VRDO 0.290% 2/7/11 35,000 35,000 Texas GO TRAN 2.000% 8/31/11 100,000 100,951 Texas Municipal Gas Acquisition & Supply Corp. Revenue 0.760% 2/7/11 10,000 9,575 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/12 5,000 5,191 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/13 1,000 1,044 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.625% 12/15/17 43,575 45,843 Texas State University System Revenue 5.000% 3/15/12 2,380 2,497 Texas State University System Revenue 5.000% 3/15/15 7,005 7,785 Texas Tech University System Revenue Financing System Revenue 4.000% 2/15/13 3,000 3,187 Texas Tech University System Revenue Financing System Revenue 3.000% 2/15/14 5,000 5,242 Texas Tech University System Revenue Financing System Revenue 5.000% 2/15/15 4,000 4,494 2 Texas Transportation Commission Mobility Fund GO TOB VRDO 0.290% 2/7/11 20,410 20,410 Texas Transportation Commission Revenue 5.000% 4/1/12 9,605 10,109 Texas Transportation Commission Revenue 5.000% 4/1/13 12,000 13,060 Texas Transportation Commission Revenue 5.000% 4/1/14 27,410 30,506 Texas Transportation Commission Revenue PUT 5.000% 2/15/11 10,000 10,011 2 Texas University System Revenue Financing System Revenue TOB VRDO 0.290% 2/7/11 4,995 4,995 Texas Water Development Board Revenue 5.000% 7/15/13 5,275 5,780 Texas Water Development Board Revenue 5.000% 7/15/13 1,375 1,507 Texas Water Development Board Revenue 5.000% 7/15/16 6,330 7,227 Titus County TX Fresh Water Supply District Revenue 4.500% 7/1/11 3,500 3,540 University of Houston Texas Revenue 4.000% 2/15/13 2,000 2,119 University of Texas Permanent University Fund Revenue 5.250% 8/15/16 10,090 11,689 University of Texas System Revenue Financing System Revenue 5.000% 8/15/14 1,325 1,486 University of Texas System Revenue Financing System Revenue 5.000% 8/15/14 1,775 1,990 University of Texas System Revenue Financing System Revenue 5.000% 8/15/17 25,135 28,842 Williamson County TX GO 5.500% 2/15/11 (4)(Prere.) 4,845 4,855 Utah (0.4%) Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/13 7,590 8,231 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/14 5,000 5,509 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/15 17,170 19,239 Utah Board of Regents Student Loan Revenue 4.000% 11/1/16 10,000 10,771 Utah Municipal Finance Cooperative Local Government Revenue 0.000% 3/1/11 (4) 6,000 5,996 Utah Transit Authority Sales Tax Revenue 5.000% 12/15/12 (4)(Prere.) 4,425 4,785 Virgin Islands (0.1%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/15 5,000 5,270 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/16 8,000 8,436 Virginia (1.9%) Arlington County VA Industrial Development Authority Hospital Revenue (Virginia Hospital Center Arlington Health System) 5.000% 7/1/16 3,755 4,063 Chesapeake VA Economic Development Authority Pollution Control Revenue (Virginia Electric & Power Co. Project) PUT 3.600% 2/1/13 5,000 5,135 Clarke County VA Industrial Development AuthorityHospital Facilities Revenue (Winchester Medical Center Inc.) VRDO 0.290% 2/7/11 (4) 8,850 8,850 Fairfax County VA Water Authority Revenue 5.000% 4/1/14 (Prere.) 21,535 24,077 Norfolk VA GO 5.000% 3/1/15 5,910 6,671 Norfolk VA GO 5.000% 3/1/16 4,000 4,566 Tobacco Settlement Financing Corp. Virginia Revenue 5.625% 6/1/15 (Prere.) 5,000 5,762 Virginia Beach VA Public Improvement Revenue 5.000% 7/15/15 2,825 3,222 Virginia Beach VA Public Improvement Revenue 5.000% 7/15/16 6,905 7,971 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/14 1,350 1,495 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/16 3,090 3,509 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/13 3,135 3,455 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/13 5,205 5,727 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/14 2,000 2,240 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/15 2,150 2,437 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/15 7,330 8,309 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/16 500 572 Virginia GO 5.000% 6/1/14 8,750 9,815 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/15 4,115 4,659 Virginia Public Building Authority Revenue 5.000% 8/1/13 5,000 5,488 Virginia Public Building Authority Revenue 5.000% 8/1/14 8,000 8,945 Virginia Public School Authority Revenue 5.000% 8/1/11 1,500 1,535 Virginia Public School Authority Revenue 5.000% 8/1/11 9,000 9,210 Virginia Public School Authority Revenue 4.000% 8/1/12 3,605 3,789 Virginia Public School Authority Revenue 5.000% 8/1/13 7,655 8,415 Virginia Public School Authority Revenue 5.000% 8/1/14 3,815 4,275 Virginia Public School Authority Revenue 5.250% 8/1/14 3,000 3,380 Virginia Public School Authority Revenue 5.000% 8/1/15 1,500 1,703 Virginia Public School Authority Revenue 5.000% 8/1/15 15,000 17,031 Virginia Public School Authority Revenue 5.000% 8/1/16 5,810 6,662 Virginia Public School Authority Revenue 5.000% 8/1/16 35,860 41,121 Virginia Public School Authority Revenue 5.000% 8/1/16 1,570 1,800 Virginia Small Business Financing Authority Health Care Facilities Revenue (Sentara Healthcare) 5.000% 11/1/13 3,500 3,802 Wise County VA Industrial Development Authority Solid Waste & Sewage Disposal Revenue (Virginia Electric & Power Co.) PUT 2.375% 11/1/15 15,000 14,731 York County VA Economic Development Authority Pollution Control Revenue (VA Electric & Power Co. Project) PUT 4.050% 5/1/14 6,750 7,047 Washington (3.1%) 2 Bellevue WA GO TOB VRDO 0.290% 2/7/11 10,000 10,000 Central Puget Sound WA Regional Transit Authority Sales & Use Tax Revenue 5.000% 11/1/14 (2) 8,125 9,102 Clark County WA Public Utility Revenue 5.000% 1/1/15 1,500 1,631 Energy Northwest Washington Electric Revenue (Project No. 1) 5.000% 7/1/11 45,365 46,248 Energy Northwest Washington Electric Revenue (Project No. 1) 5.000% 7/1/12 2,500 2,652 Energy Northwest Washington Electric Revenue (Project No. 1) 5.500% 7/1/17 (14) 8,000 8,444 Energy Northwest Washington Electric Revenue (Project No. 1) 6.000% 7/1/17 (14) 7,300 7,782 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/15 6,000 6,768 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/15 8,450 9,532 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/16 24,000 27,387 Energy Northwest Washington Electric Revenue (Project No. 3) 6.000% 7/1/16 (2) 9,000 9,594 Energy Northwest Washington Electric Revenue (Project No. 3) 6.000% 7/1/16 (4) 10,000 10,715 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/17 20,000 22,859 King County WA (Bellevue School District) GO 5.000% 12/1/11 18,000 18,691 2 King County WA Sewer Revenue TOB VRDO 0.290% 2/7/11 6,470 6,470 2 King County WA Sewer Revenue TOB VRDO 0.290% 2/7/11 9,235 9,235 Port of Seattle WA Passenger Facility Charge Revenue 5.000% 12/1/17 4,000 4,342 Port of Seattle WA Revenue 5.000% 3/1/11 (4) 8,275 8,305 Port of Seattle WA Revenue 5.000% 3/1/12 (4) 5,000 5,216 Seattle WA Municipal Light & Power Revenue 5.000% 2/1/16 3,500 3,967 Seattle WA Water System Revenue 5.000% 2/1/15 (4) 4,725 5,319 Tacoma WA Electric System Revenue 5.000% 1/1/12 (4) 5,000 5,204 Tacoma WA Electric System Revenue 5.000% 1/1/13 (4) 10,485 11,279 Tacoma WA Electric System Revenue 5.000% 1/1/14 (4) 25,720 28,248 Thurston County Washington School District GO 5.000% 6/1/13 (Prere.) 7,100 7,784 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/11 4,760 4,853 Washington GO 5.000% 7/1/11 (ETM) 50 51 Washington GO 5.000% 7/1/11 4,700 4,792 Washington GO 5.000% 7/1/12 (2) 11,530 12,248 Washington GO 5.000% 2/1/13 5,290 5,723 Washington GO 5.000% 7/1/13 (4) 4,890 5,356 Washington GO 5.000% 1/1/14 19,395 21,448 Washington GO 5.000% 2/1/14 11,105 12,302 Washington GO 5.000% 7/1/15 (2) 2,400 2,716 Washington GO 5.700% 10/1/15 6,250 6,818 Washington GO 5.000% 1/1/16 5,285 6,000 Washington GO 5.000% 1/1/16 20,000 22,706 Washington GO 5.000% 2/1/16 3,995 4,541 Washington GO 5.000% 2/1/16 13,040 14,821 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/15 2,500 2,697 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/16 2,500 2,686 Washington Health Care Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/13 1,205 1,301 Washington Health Care Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/14 1,340 1,467 Washington Health Care Facilities Authority Revenue (Southwest Washington Medical Center) VRDO 0.290% 2/7/11 LOC 6,780 6,780 West Virginia (0.4%) West Virginia Commissioner of Highways Special Obligation Revenue 5.000% 9/1/12 4,970 5,291 West Virginia Commissioner of Highways Special Obligation Revenue 5.000% 9/1/13 4,650 5,088 West Virginia Commissioner of Highways Special Obligation Revenue 5.000% 9/1/14 9,265 10,288 West Virginia Commissioner of Highways Special Obligation Revenue 5.000% 9/1/15 7,150 8,010 West Virginia Economic Development Authority Pollution Control Revenue (Appalachian Power Co. - Amos Project) PUT 4.850% 9/4/13 6,000 6,321 West Virginia Economic Development Authority Solid Waste Facilities Disposal Revenue (Ohio Power Co. - Amos Project) PUT 3.125% 4/1/15 15,000 14,800 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/15 3,070 3,241 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 4.125% 9/1/16 1,755 1,755 Wisconsin (1.4%) Badger Tobacco Asset Securitization Corp. Wisconsin Revenue 6.000% 6/1/12 (Prere.) 5,000 5,348 Badger Tobacco Asset Securitization Corp. Wisconsin Revenue 6.125% 6/1/12 (Prere.) 4,160 4,358 Madison WI Community Development Authority Revenue (Wisconsin Alumni Research Project) 5.000% 10/1/16 3,125 3,565 Madison WI Community Development Authority Revenue (Wisconsin Alumni Research Project) 5.000% 10/1/17 3,370 3,839 Wisconsin Annual Appropriation Revenue 5.000% 5/1/16 6,575 7,401 Wisconsin GO 5.000% 5/1/12 (14) 15,775 16,644 Wisconsin GO 5.000% 5/1/13 7,750 8,428 Wisconsin GO 5.250% 5/1/13 16,810 18,374 Wisconsin GO 5.000% 5/1/14 (14) 5,000 5,552 Wisconsin GO 5.000% 5/1/16 10,530 11,958 Wisconsin GO 5.000% 5/1/16 (14) 11,240 12,251 Wisconsin GO 5.000% 5/1/16 13,870 15,751 Wisconsin GO 5.000% 5/1/17 8,000 9,103 Wisconsin Health & Educational Facilities Authority Revenue (Agnesian Healthcare Inc.) 5.000% 7/1/14 1,035 1,096 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 4/15/15 1,495 1,569 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 4/15/16 1,100 1,141 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/16 7,500 7,780 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/17 5,025 5,149 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) PUT 4.750% 8/15/14 2,000 2,102 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) PUT 5.125% 8/15/16 10,390 11,027 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/1/14 (4) 5,000 5,428 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/1/15 (4) 2,000 2,181 Wisconsin Petroleum Inspection Fee Revenue 5.000% 7/1/16 10,000 11,259 Wisconsin Public Power System Power Supply System Revenue 5.000% 7/1/14 (4) 4,145 4,571 Wisconsin Public Power System Power Supply System Revenue 5.000% 7/1/15 (4) 11,390 12,664 Wisconsin Transportation Revenue 5.000% 7/1/12 1,000 1,061 Wisconsin Transportation Revenue 5.000% 7/1/13 1,100 1,203 Wisconsin Transportation Revenue 5.000% 7/1/15 2,000 2,258 Total Tax-Exempt Municipal Bonds (Cost $13,007,004) Market Value Coupon Shares ($000) Temporary Cash Investment (2.3%) Money Market Fund (2.3%) 4 Vanguard Municipal Cash Management Fund (Cost $303,227) 0.261% 303,226,572 303,227 Total Investments (99.7%) (Cost $13,310,231) Other Assets and Liabilities-Net (0.3%) Net Assets (100%) 1 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of January 31, 2011. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2011, the aggregate value of these securities was $834,607,000, representing 6.2% of net assets. 3 Securities with a value of $4,491,000 have been segregated as initial margin for open futures contracts. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 5 Adjustable-rate security. Key to Abbreviations ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. IDA - Industrial Development Authority Bond. IDR - Industrial Development Revenue Bond. PCR - Pollution Control Revenue Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. UFSD - Union Free School District. USD - United School District. Limited-Term Tax-Exempt Fund VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corp. (13) Berkshire Hathaway Assurance Corp. (14) National Public Finance Guarantee Corp. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Municipal Cash Management Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of January 31, 2011, based on the inputs used to value them: Limited-Term Tax-Exempt Fund Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds  13,219,054  Temporary Cash Investments 303,227   Futures ContractsAssets 1 332   Futures ContractsLiabilities 1 (104)   Total 303,455 13,219,054  1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At January 31, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 2 Year United States Treasury Note March 2011 1,084 237,599 (181) 10 Year United States Treasury Note March 2011 (920) (111,133) 309 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At January 31, 2011, the cost of investment securities for tax purposes was $13,329,240,000. Net unrealized appreciation of investment securities for tax purposes was $193,041,000, consisting of unrealized gains of $224,699,000 on securities that had risen in value since their purchase and $31,658,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Short-Term Tax-Exempt Fund Schedule of Investments As of January 31, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (98.7%) Alabama (1.4%) Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/11 7,500 7,784 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 5/1/12 3,500 3,680 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 5/1/12 4,000 4,206 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/12 21,510 23,060 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 5/1/13 11,760 12,733 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 5/1/13 7,500 8,120 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 5/1/14 8,000 8,808 1 Alabama Public School & College Authority Capital Improvement Revenue TOB VRDO 0.300% 2/7/11 28,990 28,990 1 Alabama Public School & College Authority Capital Improvement Revenue TOB VRDO 0.320% 2/7/11 (4) 12,360 12,360 1 Alabama Special Care Facilities Financing Authority Birmingham Revenue (Ascension Health Credit Group) TOB VRDO 0.290% 2/7/11 6,780 6,780 Chatom AL Industrial Development Board Gulf Opportunity Zone Revenue (Powersouth Energy CooperativeProjects) PUT 0.830% 5/16/11 9,200 9,199 Chatom AL Industrial Development Board Gulf Opportunity Zone Revenue (Powersouth Energy CooperativeProjects) PUT 0.830% 5/16/11 18,000 17,996 Huntsville AL Capital Improvement GO 5.000% 9/1/11 1,265 1,299 Huntsville AL Health Care Authority Revenue 5.750% 6/1/11 (Prere.) 5,000 5,139 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/12 1,000 1,030 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/13 1,715 1,798 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/14 4,155 4,377 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/15 1,615 1,708 Alaska (0.3%) Alaska Housing Finance Corp. Home Mortgage Revenue VRDO 0.320% 2/7/11 15,870 15,870 Alaska Industrial Development & Export Authority Revenue 5.000% 4/1/12 1,800 1,888 Alaska Industrial Development & Export Authority Revenue 5.000% 4/1/15 3,000 3,316 Anchorage AK GO 5.500% 7/1/12 (Prere.) 5,680 6,074 North Slope Borough AK GO 5.000% 6/30/12 1,750 1,855 North Slope Borough AK GO 5.000% 6/30/13 1,500 1,638 Arizona (1.0%) Arizona COP 5.000% 10/1/12 (4) 1,000 1,052 Arizona Health Facilities Authority Revenue (Banner Health) 5.000% 1/1/12 3,000 3,084 1 Arizona Health Facilities Authority Revenue (Banner Health) TOB VRDO 0.370% 2/7/11 8,840 8,840 Arizona School Facilities Board COP 5.000% 9/1/11 23,870 24,465 Arizona School Facilities Board COP 5.250% 9/1/11 (4) 5,730 5,886 Arizona School Facilities Board COP 5.000% 9/1/14 (14) 5,975 6,449 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/11 2,680 2,731 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/12 5,000 5,296 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/13 5,000 5,455 Arizona Water Infrastructure Finance Authority Revenue 4.000% 10/1/11 2,115 2,167 Arizona Water Infrastructure Finance Authority Revenue 5.000% 10/1/13 1,105 1,221 Maricopa County AZ Regional Public Transportation Authority Excise Tax Revenue 4.000% 7/1/12 4,985 5,196 1 Mesa AZ Utility System Revenue TOB VRDO 0.300% 2/7/11 (4) 8,250 8,250 1 Mesa AZ Utility System Revenue TOB VRDO 0.300% 2/7/11 (4) 7,500 7,500 1 Phoenix AZ Civic Improvement Corp. Airport Revenue TOB VRDO 0.360% 2/7/11 5,545 5,545 1 Phoenix AZ Civic Improvement Corp. Water System Revenue TOB VRDO 0.290% 2/7/11 4,500 4,500 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.290% 2/7/11 8,500 8,500 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.290% 2/7/11 6,285 6,285 California (10.1%) California Department of Water Resources Power Supply Revenue 3.000% 5/1/12 6,535 6,720 California Department of Water Resources Power Supply Revenue 4.000% 5/1/12 2,000 2,081 California Department of Water Resources Power Supply Revenue 5.000% 5/1/12 21,980 23,149 California Department of Water Resources Power Supply Revenue 6.000% 5/1/12 (Prere.) 35,000 37,762 California Department of Water Resources Power Supply Revenue 5.000% 5/1/14 15,000 16,517 California Department of Water Resources Power Supply Revenue 5.000% 5/1/15 13,750 15,318 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 14,500 16,265 California Department of Water Resources Power Supply Revenue VRDO 0.250% 2/7/11 25,000 25,000 California Economic Recovery Bonds GO 5.250% 7/1/13 (14)(ETM) 975 1,077 California Economic Recovery Bonds GO 5.250% 7/1/13 (14) 1,025 1,115 California Economic Recovery Bonds GO 5.250% 7/1/13 2,500 2,720 California Economic Recovery Bonds GO 5.250% 7/1/14 (14) 10,700 11,847 California Economic Recovery Bonds GO PUT 5.000% 7/1/11 (Prere.) 8,000 8,155 California Educational Facilities Authority Revenue (St. Mary's College of California) VRDO 0.350% 2/7/11 LOC 6,430 6,430 California GO 5.000% 3/1/13 2,500 2,667 California GO 5.000% 4/1/13 2,205 2,357 California GO 5.000% 6/1/13 2,025 2,173 California GO 4.000% 11/1/14 2,650 2,807 California GO 5.000% 11/1/15 1,600 1,752 California GO 5.000% 10/1/16 12,070 13,159 1 California GO TOB VRDO 0.330% 2/7/11 (4) 15,925 15,925 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 5.000% 3/1/11 1,500 1,504 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) PUT 5.000% 7/2/12 15,000 15,739 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) PUT 5.000% 7/2/12 12,000 12,575 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) PUT 5.000% 7/1/14 17,670 19,150 California Health Facilities Financing Authority Revenue (St. Joseph Health System) PUT 5.000% 10/16/14 15,000 16,249 California Health Facilities Financing Authority Revenue (Stanford Hospital) PUT 3.450% 6/15/11 5,000 5,054 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/11 5,000 5,096 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.290% 2/7/11 23,725 23,725 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.290% 2/7/11 20,885 20,885 California Infrastructure & Economic Development Bank Revenue (Independent System Operator Corp. Project) 5.000% 2/1/11 26,400 26,400 California Infrastructure & Economic Development Bank Revenue (Independent System Operator Corp. Project) 5.000% 2/1/14 2,500 2,674 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 2.500% 4/1/13 20,000 20,585 California Municipal Finance Authority (CommunityHospitals of Central California Obligated Group) COP 5.000% 2/1/13 1,160 1,197 California Municipal Finance Authority (CommunityHospitals of Central California Obligated Group) COP 5.000% 2/1/13 2,000 2,064 California Municipal Finance Authority Revenue (University of La Verne) 5.000% 6/1/14 1,845 1,916 California Municipal Finance Authority Revenue (University of La Verne) 5.000% 6/1/15 2,120 2,202 California Municipal Finance Authority Solid Waste Disposal Revenue (Waste Management Inc. Project)PUT 1.625% 9/1/11 4,000 4,000 California Pollution Control Financing Authority Environmental Improvement Revenue (BP West Coast Pr 2.600% 9/2/14 4,000 3,984 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/14 4,000 4,238 California RAN 3.000% 6/28/11 75,000 75,528 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/13 5,000 5,314 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/14 10,000 10,766 California Statewide Communities Development Authority Revenue (Kaiser Permanente) PUT 3.500% 5/2/11 17,000 17,132 California Statewide Communities Development Authority Revenue (Kaiser Permanente) PUT 4.000% 5/2/11 40,000 40,362 California Statewide Communities Development Authority Revenue (Proposition 1A Receivables Program) 5.000% 6/15/13 74,000 78,133 California Statewide Communities Development Authority Revenue (Redlands Community Hospital) VRDO 0.260% 2/7/11 LOC 13,000 13,000 Central Valley CA Financing Authority Cogeneration Project Revenue (Carson Ice- Gen Project) 3.000% 7/1/11 500 504 Central Valley CA Financing Authority Cogeneration Project Revenue (Carson Ice- Gen Project) 4.000% 7/1/12 650 673 1 Desert CA Community College District GO TOB VRDO 0.290% 2/7/11 (4) 14,340 14,340 1 East Bay CA Municipal Utility District Waste Water System Revenue TOB VRDO 0.290% 2/7/11 (4) 10,475 10,475 1 East Side CA Union High School District GO TOB VRDO 1.790% 2/7/11 23,875 23,875 Eastern California Municipal Water District Water & Sewer Revenue VRDO 0.260% 2/7/11 15,850 15,850 Fontana CA Unified School District BAN 4.000% 12/1/12 20,000 21,007 Golden State Tobacco Securitization Corp. California 5.500% 6/1/13 (Prere.) 11,350 12,465 Golden State Tobacco Securitization Corp. California 5.500% 6/1/13 (Prere.) 44,510 48,882 Golden State Tobacco Securitization Corp. California 5.625% 6/1/13 (Prere.) 5,000 5,505 Golden State Tobacco Securitization Corp. California 6.250% 6/1/13 (Prere.) 18,285 19,896 Golden State Tobacco Securitization Corp. California 6.625% 6/1/13 (Prere.) 3,000 3,367 Golden State Tobacco Securitization Corp. California 6.750% 6/1/13 (Prere.) 19,490 21,929 Kern County CA TRAN 1.500% 6/30/11 20,000 20,087 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/11 (14) 13,255 13,432 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.290% 2/7/11 (4) 15,375 15,375 Los Angeles CA Unified School District GO 5.000% 7/1/11 13,325 13,561 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/11 5,000 5,097 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/12 5,500 5,834 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/14 6,000 6,665 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.250% 7/1/16 (4) 5,000 5,136 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/15 10,850 11,679 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/16 3,450 3,702 Los Angeles County CA TRAN 2.000% 6/30/11 25,000 25,160 Newport Beach CA Revenue (Hoag Memorial Hospital Presbyterian) PUT 4.000% 2/8/11 8,000 8,005 Northern California Power Agency Revenue (Hydroelectric Project) 4.000% 7/1/13 2,500 2,609 Northern California Power Agency Revenue (Hydroelectric Project) 4.000% 7/1/14 1,000 1,046 Orange County CA Airport Revenue 3.000% 7/1/13 1,670 1,729 1 Peralta CA Community College District Revenue TOB VRDO 0.320% 2/7/11 (4) 15,000 15,000 Sacramento CA Cogeneration Authority Revenue 4.000% 7/1/11 700 710 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/12 500 527 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/14 600 655 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/13 6,000 6,373 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/14 3,205 3,421 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/15 2,965 3,149 San Bernardino County CA Transportation Authority Sales Tax RAN 5.000% 5/1/12 15,000 15,723 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/14 6,000 6,612 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue 6.750% 7/1/11 (2) 7,455 7,642 San Francisco CA City & County International Airport Revenue 5.000% 5/1/15 (4) 5,000 5,471 San Francisco CA City & County International Airport Revenue 5.000% 5/1/15 4,435 4,835 San Francisco CA City & County International Airport Revenue 5.000% 5/1/16 21,100 23,060 San Francisco CA City & County International Airport Revenue PUT 2.250% 12/4/12 29,755 30,203 San Joaquin County CA Transportation Authority Sales Tax Revenue 5.000% 4/1/11 10,000 10,075 1 San Jose CA Financing Authority Lease Revenue TOB VRDO 0.290% 2/7/11 (13) 5,000 5,000 Southern California Public Power Authority Revenue (Transmission Project) VRDO 0.290% 2/7/11 (4) 39,400 39,400 Tuolumne CA Wind Project Authority Revenue 4.000% 1/1/13 2,375 2,480 Colorado (2.3%) Broomfield CO City & County COP 5.000% 12/1/15 5,790 6,413 Colorado Department of Transportation RAN 5.250% 6/15/11 10,000 10,183 Colorado Department of Transportation RAN 5.250% 6/15/12 (14) 21,350 22,696 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.000% 7/1/13 4,000 4,297 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) PUT 5.000% 11/12/13 12,000 12,979 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) PUT 5.250% 11/12/13 (Prere.) 1,010 1,130 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) PUT 5.250% 11/12/13 6,990 7,607 1 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) TOB VRDO 0.340% 2/7/11 (4) 10,000 10,000 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) VRDO 0.290% 2/7/11 47,700 47,700 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/13 1,605 1,703 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/13 5,165 5,481 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/14 3,510 3,780 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/14 8,615 9,278 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/15 3,500 3,801 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/15 1,945 2,112 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) VRDO 0.290% 2/7/11 44,200 44,200 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) VRDO 0.290% 2/7/11 20,705 20,705 Denver CO City & County (Better Denver & Zoo) GO 4.000% 8/1/11 1,000 1,018 Denver CO City & County Airport Revenue 6.000% 11/15/13 (14) 5,000 5,547 Denver CO City & County COP VRDO 0.260% 2/1/11 900 900 E-470 Public Highway Authority Colorado Revenue PUT 5.000% 9/1/11 (14) 15,000 15,233 1 Jefferson County CO School District GO TOB VRDO 0.290% 2/7/11 (4) 13,660 13,660 Regional Transportation District of Colorado COP 3.000% 6/1/12 1,000 1,022 Regional Transportation District of Colorado COP 5.000% 6/1/14 1,500 1,624 Regional Transportation District of Colorado COP 5.000% 6/1/15 1,500 1,632 Regional Transportation District of Colorado Sales Tax Revenue 3.000% 11/1/11 1,230 1,255 Regional Transportation District of Colorado Sales Tax Revenue 5.000% 11/1/13 4,305 4,763 Regional Transportation District of Colorado Sales Tax Revenue 5.000% 11/1/14 5,000 5,617 Connecticut (0.5%) Connecticut General Revenue (State Revolving Fund) 5.000% 2/1/11 4,130 4,130 Connecticut General Revenue (State Revolving Fund) 5.000% 2/1/12 4,000 4,185 Connecticut GO 5.375% 11/15/12 (Prere.) 7,985 8,668 Connecticut GO 5.000% 3/1/15 (14) 3,000 3,282 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 4.000% 7/1/12 1,235 1,273 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/13 1,915 2,036 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/14 2,050 2,199 Connecticut Health & Educational Facilities Authority Revenue (Yale University) PUT 4.000% 2/7/13 7,325 7,774 Connecticut Health & Educational Facilities Authority Revenue (Yale University) PUT 5.000% 2/12/15 20,810 23,410 Delaware (0.3%) Delaware GO 5.000% 10/1/12 9,445 10,142 Delaware Transportation Authority Transportation System Revenue 5.000% 7/1/11 1,500 1,529 Kent County DE Student Housing Revenue (Delaware State University Student Housing) VRDO 0.290% 2/7/11 LOC 8,110 8,110 New Castle County DE GO 4.000% 7/15/11 3,025 3,076 University of Delaware Revenue PUT 2.000% 6/1/11 15,000 15,077 District of Columbia (0.9%) 1 District of Columbia GO TOB VRDO 0.300% 2/7/11 (4) 20,350 20,350 1 District of Columbia Income Tax Revenue TOB VRDO 0.290% 2/7/11 9,995 9,995 District of Columbia Income Tax Revenue VRDO 0.640% 2/7/11 10,665 10,665 District of Columbia Revenue (Georgetown Day School) VRDO 0.910% 2/7/11 LOC 14,700 14,700 District of Columbia Revenue (Georgetown University) 5.000% 4/1/13 5,000 5,316 District of Columbia Revenue (Georgetown University) 5.000% 4/1/14 2,000 2,155 District of Columbia Revenue (Howard University) VRDO 0.310% 2/7/11 LOC 14,100 14,100 District of Columbia Revenue (Medlantic/Helix) VRDO 0.290% 2/7/11 LOC 14,275 14,275 District of Columbia Revenue (World Wildlife Fund Inc.) VRDO 0.280% 2/7/11 LOC 11,000 11,000 Washington DC Metropolitan Area Transit Authority Revenue 5.000% 7/1/11 2,000 2,038 Florida (8.0%) Alachua County FL Health Facilities Authority Revenue (Shands HealthCare Project) 3.000% 12/1/11 3,000 3,026 Alachua County FL Health Facilities Authority Revenue (Shands HealthCare Project) 5.000% 12/1/13 4,200 4,438 Citizens Property Insurance Corp. Florida Revenue (High Risk Account) 5.000% 6/1/11 27,665 28,053 Citizens Property Insurance Corp. Florida Revenue (High Risk Account) 5.500% 6/1/14 20,000 21,247 Citizens Property Insurance Corp. Florida Revenue (High Risk Account) 5.000% 6/1/15 30,000 31,148 Citizens Property Insurance Corp. Florida Revenue (High Risk Account) 5.000% 6/1/16 16,000 16,504 Clay County FL Sales Surtax Revenue 5.000% 10/1/11 (12) 3,500 3,571 1 Collier County FL School Board COP TOB VRDO 0.280% 2/7/11 (4)LOC 21,425 21,425 1 Duval County FL School Board COP TOB VRDO 0.300% 2/7/11 (4) 11,395 11,395 Escambia County FL Solid Waste Disposal System Revenue (Gulf Power Co. Project) PUT 2.000% 4/3/12 5,000 5,032 Escambia County FL Solid Waste Disposal System Revenue (Gulf Power Co. Project) PUT 1.750% 6/15/12 5,500 5,524 Florida Board of Education Lottery Revenue 5.000% 7/1/11 6,980 7,110 Florida Board of Education Lottery Revenue 5.000% 7/1/15 11,750 13,018 Florida Board of Education Lottery Revenue 5.000% 7/1/16 16,710 18,643 Florida Board of Education Lottery Revenue 5.000% 7/1/16 11,655 13,003 Florida Board of Education Public Education Capital Outlay GO 3.000% 6/1/11 8,925 9,002 Florida Board of Education Public Education Capital Outlay GO 4.000% 6/1/11 3,525 3,567 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/11 3,830 3,888 Florida Board of Education Public Education Capital Outlay GO 4.000% 6/1/12 1,945 2,030 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/12 16,195 17,114 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/12 4,020 4,248 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/13 9,580 10,438 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/13 8,820 9,610 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/14 5,065 5,625 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/14 9,235 10,257 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.280% 2/7/11 5,425 5,425 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/11 5,280 5,379 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/12 5,545 5,869 Florida Department of Environmental Protection & Preservation Revenue 5.250% 7/1/12 31,580 33,535 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/13 34,040 36,883 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/13 (14) 5,220 5,352 Florida Department of Management Services COP 5.000% 8/1/11 1,350 1,377 Florida Department of Management Services COP 5.000% 8/1/12 8,850 9,306 Florida Department of Management Services COP 5.000% 8/1/13 6,595 7,060 Florida Department of Transportation GO 5.000% 7/1/12 6,940 7,351 Florida Department of Transportation GO 5.000% 7/1/13 9,605 10,479 Florida Higher Educational Facilities Financing Authority Revenue (Ringling College) VRDO 0.910% 2/7/11 LOC 10,255 10,255 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/13 10,000 10,539 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/15 20,000 21,327 Florida Rural Utility Financing Commission Revenue 3.500% 11/1/11 3,330 3,341 Florida Turnpike Authority Revenue 5.000% 7/1/13 3,825 4,146 Florida Turnpike Authority Revenue 5.000% 7/1/13 (4) 4,780 5,181 Florida Turnpike Authority Revenue 5.000% 7/1/15 (4) 10,000 10,718 Gainsville FL Utility System Revenue VRDO 0.450% 2/1/11 30,665 30,665 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/13 1,000 1,088 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/14 2,000 2,204 1 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) TOB VRDO 0.300% 2/7/11 15,730 15,730 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) VRDO 0.280% 2/7/11 LOC 15,000 15,000 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.250% 10/1/11 (14) 5,560 5,735 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.500% 10/1/11 (4) 4,610 4,753 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/12 2,000 2,129 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.500% 10/1/12 (4) 5,670 6,075 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/13 2,000 2,169 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.500% 10/1/13 (4) 3,000 3,309 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.500% 10/1/15 (4) 2,000 2,260 Hillsborough County FL Industrial Development Authority Pollution Control Revenue (Tampa Electric Co. Project) PUT 5.000% 3/15/12 (2) 4,500 4,658 Hillsborough County FL School Board COP 5.000% 7/1/14 2,110 2,285 Hillsborough County FL School Board COP 5.000% 7/1/15 1,170 1,267 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/11 12,000 12,342 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/12 12,000 12,734 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/14 4,000 4,389 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.290% 2/7/11 26,000 26,000 Jacksonville FL Electric Authority Water & Sewer Revenue VRDO 0.280% 2/7/11 23,250 23,250 Jacksonville FL Electric Authority Water & Sewer Revenue VRDO 0.290% 2/7/11 22,065 22,065 Jacksonville FL Excise Taxes Revenue 4.000% 10/1/12 1,000 1,047 Jacksonville FL Excise Taxes Revenue 5.000% 10/1/14 1,000 1,101 Kissimmee FL Utility Authority Electric System Revenue 5.250% 10/1/14 (4) 1,750 1,932 Lake County FL School Board COP 5.250% 6/1/14 (2) 2,945 3,171 1 Miami-Dade County FL Building Better Communities GO TOB VRDO 0.290% 2/7/11 9,995 9,995 1 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) TOB VRDO 0.360% 2/7/11 (12) 5,070 5,070 Miami-Dade County FL Health Facilities Authority Hospital Revenue (Miami Children's Hospital) PUT 4.125% 8/1/11 (14) 5,000 5,057 Miami-Dade County FL Industrial Development Authority Solid Waste Disposal Revenue (Waste Management Inc. of Florida Project) PUT 1.250% 11/1/11 2,500 2,497 Miami-Dade County FL School Board COP 5.000% 8/1/12 (2) 4,000 4,203 Miami-Dade County FL School Board COP PUT 5.500% 5/1/11 (14) 8,500 8,569 1 Miami-Dade County FL Transit Sales Surtax Revenue TOB VRDO 0.360% 2/7/11 (4) 32,570 32,570 Ocala FL Water & Sewer Revenue 5.750% 10/1/11 (Prere.) 13,605 14,230 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Health Inc.) 5.000% 10/1/14 2,000 2,134 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 4.000% 1/1/13 335 349 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 4.000% 1/1/14 500 525 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 4.000% 1/1/15 500 524 1 Orange County FL School Board COP TOB VRDO 0.280% 2/7/11 LOC 26,030 26,030 Orange County FL Tourist Development Revenue 5.000% 10/1/11 6,990 7,184 Orange County FL Tourist Development Revenue 5.000% 10/1/12 7,335 7,788 Orange County FL Tourist Development Revenue 5.000% 10/1/13 7,705 8,336 Orange County FL Tourist Development Revenue 5.000% 10/1/14 8,710 9,547 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/11 (2) 7,000 7,120 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/12 (2) 5,000 5,251 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/11 1,500 1,545 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/12 1,750 1,868 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/13 2,500 2,743 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/13 2,500 2,743 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/14 4,000 4,456 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/14 3,075 3,425 Pinellas County FL Health Facilities Authority Revenue (Baycare Health System) VRDO 0.260% 2/1/11 LOC 1,100 1,100 Port St. Lucie FL Utility Revenue 5.125% 9/1/11 (14)(Prere.) 1,000 1,027 Sarasota County FL Public Hospital District Hospital Revenue (Sarasota Memorial Hospital Project) VRDO 0.310% 2/7/11 LOC 7,900 7,900 South Broward FL Hospital District Revenue 5.625% 5/1/12 (Prere.) 4,640 4,972 1 South Florida Water Management District COP TOB VRDO 0.290% 2/7/11 21,000 21,000 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida ObligatedGroup) 5.000% 8/15/11 4,000 4,088 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida ObligatedGroup) 5.250% 2/1/13 (Prere.) 7,755 8,424 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida ObligatedGroup) 5.750% 2/1/13 (Prere.) 5,000 5,481 1 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida ObligatedGroup) TOB VRDO 0.300% 2/7/11 6,000 6,000 Tallahassee FL Energy System Revenue 5.250% 10/1/15 (4) 5,240 5,826 Georgia (2.4%) Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/15 1,000 1,079 Atlanta GA Airport Revenue 4.000% 1/1/13 5,000 5,202 Atlanta GA Airport Revenue 4.000% 1/1/15 500 522 1 Atlanta GA Airport Revenue TOB VRDO 0.390% 2/7/11 (4) 11,170 11,170 Atlanta GA Water & Wastewater Revenue 4.000% 11/1/11 2,500 2,558 Atlanta GA Water & Wastewater Revenue 4.000% 11/1/12 3,000 3,139 Atlanta GA Water & Wastewater Revenue 5.000% 11/1/13 3,500 3,783 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 4.950% 4/1/11 17,300 17,421 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 3.750% 1/12/12 1,000 1,025 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 3.750% 1/12/12 19,880 20,369 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 3.750% 1/12/12 5,000 5,123 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 5.050% 1/12/12 1,000 1,036 Burke County GA Development Authority Pollution Control Revenue (Oglethorpe Power Corp. Vogtle Project) PUT 4.750% 4/1/11 (14) 7,500 7,550 Cobb County GA Kennestone Hospital Authority Revenue 4.000% 4/1/12 2,240 2,306 Dalton County GA Development Authority Revenue (Hamilton Health Care System) VRDO 0.330% 2/7/11 LOC 5,470 5,470 DeKalb County GA School District GO 5.000% 2/1/12 30,000 31,372 Georgia GO 5.000% 3/1/11 (ETM) 430 432 Georgia GO 5.000% 3/1/11 1,320 1,325 Georgia GO 4.000% 5/1/11 2,865 2,891 Georgia GO 5.500% 7/1/11 16,160 16,510 Georgia GO 5.700% 7/1/11 12,430 12,709 Georgia GO 6.250% 8/1/11 5,195 5,348 Georgia GO 5.000% 5/1/12 (Prere.) 5,125 5,414 Georgia GO 5.000% 9/1/14 4,000 4,510 Georgia Road & Tollway Authority Revenue 4.000% 6/1/11 2,530 2,560 Georgia Road & Tollway Authority Revenue 5.000% 6/1/13 13,875 15,131 Gwinnett County GA Water & Sewer Authority Revenue 4.000% 8/1/12 10,020 10,538 Henry County GA GO 5.000% 7/1/11 5,790 5,903 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/11 5,000 5,017 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/13 7,500 7,757 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/13 10,995 11,669 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/15 6,500 7,072 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/15 13,000 13,494 Monroe County GA Development Authority Pollution Control Revenue (Gulf Power Co. Plant Scherer Project) PUT 2.125% 6/4/13 5,000 4,998 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/12 4,010 4,162 Private Colleges & University Authority of Georgia Revenue (Emory University) 5.000% 9/1/11 5,000 5,136 Private Colleges & University Authority of Georgia Revenue (Emory University) 5.250% 9/1/11 7,250 7,457 Richmond County GA Hospital Authority (University Health Services Inc. Project) RAN 5.000% 1/1/13 1,330 1,402 Whitfield County GA School District GO 5.000% 4/1/11 3,250 3,275 Hawaii (0.2%) Hawaii GO 5.000% 6/1/14 (ETM) 1,045 1,176 Hawaii GO 5.000% 6/1/14 1,195 1,331 Hawaii GO 5.000% 2/1/15 3,600 4,042 Hawaii GO 5.000% 2/1/16 4,000 4,540 Honolulu HI City & County GO 5.250% 7/1/12 (14) 4,950 5,274 1 Honolulu HI City & County Wastewater System Revenue TOB VRDO 0.390% 2/7/11 (4) 4,995 4,995 Idaho (0.1%) Idaho Housing & Finance Association RAN 5.000% 7/15/11 7,410 7,564 Idaho Housing & Finance Association RAN 5.000% 7/15/12 6,675 7,072 Illinois (4.8%) Chicago IL Board of Education GO 5.000% 12/1/15 2,000 2,164 Chicago IL Board of Education GO 5.000% 12/1/16 2,855 3,077 1 Chicago IL Board of Education GO TOB VRDO 0.340% 2/7/11 (4) 6,520 6,520 Chicago IL GO 5.000% 1/1/15 (4) 1,250 1,335 Chicago IL GO 6.250% 1/1/15 (2) 2,500 2,769 1 Chicago IL GO TOB VRDO 0.290% 2/7/11 9,995 9,995 1 Chicago IL GO TOB VRDO 0.290% 2/7/11 7,230 7,230 Chicago IL Midway Airport Revenue PUT 5.000% 1/1/15 10,750 11,563 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/12 (14) 4,400 4,547 1 Chicago IL O'Hare International Airport Revenue TOB VRDO 0.310% 2/7/11 (4) 13,225 13,225 1 Chicago IL O'Hare International Airport Revenue TOB VRDO 0.310% 2/7/11 (12) 8,280 8,280 1 Chicago IL O'Hare International Airport Revenue TOB VRDO 0.310% 2/7/11 (4) 7,000 7,000 1 Chicago IL Water Revenue TOB VRDO 0.340% 2/7/11 (4) 7,745 7,745 1 Chicago IL Water Revenue TOB VRDO 0.340% 2/7/11 (4) 7,495 7,495 Du Page & Cook Counties IL Community Consolidated School District GO 5.250% 12/1/12 (Prere.) 3,750 4,066 Illinois Build Revenue 5.000% 6/15/16 10,000 10,692 Illinois Educational Facilities Authority Revenue (University of Chicago) PUT 1.125% 2/14/13 8,000 7,960 Illinois Educational Facilities Authority Revenue (University of Chicago) PUT 3.375% 2/3/14 5,000 5,178 Illinois Educational Facilities Authority Student Housing Revenue (Educational Advancement Fund) 6.250% 5/1/12 (Prere.) 4,000 4,324 Illinois Finance Authority Gas Supply Revenue (Peoples Gas Light & Coke) PUT 2.625% 8/1/15 2,500 2,388 Illinois Finance Authority Revenue (Advocate Health Care Network) PUT 0.350% 2/1/11 10,000 10,000 Illinois Finance Authority Revenue (Advocate Health Care Network) PUT 3.875% 5/1/12 5,000 5,098 Illinois Finance Authority Revenue (Little Co. of Mary Hospital & Health Care Centers) VRDO 0.280% 2/7/11 LOC 11,200 11,200 Illinois Finance Authority Revenue (Northwest Community Hospital) VRDO 0.260% 2/7/11 LOC 3,290 3,290 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.000% 8/15/11 2,445 2,500 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.000% 8/15/12 4,630 4,874 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.000% 8/15/13 3,250 3,506 Illinois Finance Authority Revenue (OSF Healthcare System) VRDO 0.340% 2/7/11 (4) 30,510 30,510 Illinois Finance Authority Revenue (Presbyterian Homes) VRDO 0.320% 2/7/11 (4) 7,800 7,800 Illinois Finance Authority Revenue (Provena Health) 5.000% 5/1/12 1,840 1,875 Illinois Finance Authority Revenue (Provena Health) 5.000% 5/1/14 1,305 1,336 Illinois Finance Authority Revenue (Provena Health) 5.250% 5/1/15 2,555 2,631 Illinois Finance Authority Revenue (Resurrection Health Care) 5.000% 5/15/11 (4) 3,490 3,520 Illinois Finance Authority Revenue (Resurrection Health Care) 5.000% 5/15/11 (4) 4,000 4,034 Illinois Finance Authority Revenue (Resurrection Health Care) 5.000% 5/15/12 (4) 4,200 4,346 Illinois Finance Authority Revenue (University of Chicago Medical Center) 5.000% 8/15/15 1,500 1,640 Illinois Finance Authority Revenue (University of Chicago) VRDO 0.240% 2/7/11 5,499 5,499 Illinois Finance Authority Solid Waste Revenue (Waste Management Inc. Project) PUT 1.450% 10/3/11 1,750 1,739 Illinois GO 5.000% 3/1/11 8,350 8,373 Illinois GO 5.000% 6/1/11 9,600 9,703 Illinois GO 5.000% 1/1/16 25,000 25,980 1 Illinois GO TOB VRDO 0.840% 2/7/11 3,750 3,750 1 Illinois GO TOB VRDO 1.290% 2/7/11 29,840 29,840 Illinois Health Facilities Authority Revenue (Advocate Health Care Network) PUT 4.375% 7/1/14 4,805 4,988 Illinois Health Facilities Authority Revenue (Evanston Hospital Corp.) VRDO 0.270% 2/7/11 49,600 49,600 Illinois Regional Transportation Authority Revenue PUT 1.500% 2/1/11 33,200 33,200 Illinois TAN 3.000% 5/20/11 36,100 36,222 1 IllinoisToll Highway Authority Toll Highway Revenue TOB VRDO 0.290% 2/7/11 5,335 5,335 1 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue TOB VRDO 0.300% 2/7/11 58,275 58,275 1 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue TOB VRDO 0.300% 2/7/11 20,550 20,550 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 4.000% 6/1/12 8,000 8,141 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 4.000% 6/1/13 8,000 8,199 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/14 10,000 10,497 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/15 5,000 5,248 Indiana (2.0%) Indiana Bond Bank Revenue 5.375% 4/1/12 (2)(Prere.) 2,500 2,642 Indiana Finance Authority Facilities Revenue (Miami Correctional Facility - Phase II) 5.000% 7/1/11 2,305 2,348 Indiana Finance Authority Facilities Revenue (Miami Correctional Facility - Phase II) 5.000% 7/1/12 3,415 3,608 Indiana Finance Authority Facilities Revenue (Pendleton Juvenile Correctional Facility) 5.000% 7/1/11 1,270 1,293 Indiana Finance Authority Facilities Revenue (Pendleton Juvenile Correctional Facility) 5.000% 7/1/12 1,495 1,580 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/11 1,000 1,030 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/12 1,700 1,796 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/14 1,415 1,549 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) VRDO 0.280% 2/7/11 LOC 11,000 11,000 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) VRDO 0.290% 2/7/11 LOC 34,200 34,200 Indiana Finance Authority Lease Revenue 5.000% 11/1/12 12,130 12,935 Indiana Finance Authority Revenue (Ascension Health Credit Group) PUT 1.250% 5/16/12 24,325 24,431 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 3.750% 2/1/12 10,000 10,320 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 8/1/13 6,200 6,681 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 6/1/15 14,825 16,408 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 7/28/16 2,700 2,998 1 Indiana Municipal Power Agency Revenue TOB VRDO 0.300% 2/7/11 (13) 10,080 10,080 1 Indiana Transportation Finance Authority Highway Revenue TOB VRDO 0.290% 2/7/11 18,070 18,070 Indianapolis IN Gas Utility Revenue 5.000% 6/1/11 4,225 4,284 Indianapolis IN Gas Utility Revenue 5.000% 6/1/12 8,870 9,302 Purdue University Indiana University Student Fee Revenue 5.000% 7/1/11 1,000 1,019 Purdue University Indiana University Student Fee Revenue 5.000% 7/1/13 1,000 1,094 Purdue University Indiana University Student Fee Revenue 4.000% 7/1/14 2,085 2,257 St. Joseph County IN Educational Facilities Revenue (University of Notre Dame Du Lac Project) PUT 3.875% 3/1/12 12,500 12,840 1 Wayne Township Marion County IN School Building Corp. Mortgage Revenue TOB VRDO 0.280% 2/7/11 LOC 5,015 5,015 Whiting IN Environmental Facilities Revenue (BP Products North America Inc. Project) PUT 2.800% 6/2/14 35,000 34,814 Iowa (0.2%) Iowa Finance Authority Health Facilities Revenue (Iowa Health System) 5.000% 2/15/12 (12) 1,540 1,598 Iowa Finance Authority Health Facilities Revenue (Iowa Health System) 5.000% 2/15/13 (12) 3,265 3,471 Iowa Finance Authority Health Facilities Revenue (Iowa Health System) PUT 5.000% 8/15/12 5,500 5,821 Iowa Finance Authority Healthcare Revenue (Genesis Health System) 4.000% 7/1/12 1,860 1,921 Iowa Higher Education Loan Authority Revenue Private College Facility (Grinnell College Project) 2.100% 12/1/11 (ETM) 8,000 8,110 Iowa Higher Education Loan Authority Revenue Private College Facility (Grinnell College Project) 4.000% 12/1/11 1,000 1,030 Iowa Higher Education Loan Authority Revenue Private College Facility (Grinnell College Project) 5.000% 12/1/12 1,700 1,832 Iowa Higher Education Loan Authority Revenue Private College Facility (Grinnell College Project) 5.000% 12/1/15 1,400 1,592 Polk County IA GO 3.000% 6/1/12 510 526 Kansas (0.6%) Kansas Department of Transportation Highway Revenue 5.000% 9/1/11 1,755 1,803 Kansas Department of Transportation Highway Revenue VRDO 0.270% 2/7/11 41,600 41,600 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 4.000% 11/15/13 1,000 1,066 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 4.500% 11/15/14 2,500 2,726 Kansas Development Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/14 5,150 5,546 Newton KS Hospital Revenue (Newton Healthcare Corp.) VRDO 0.540% 2/7/11 LOC 4,905 4,905 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 3.000% 11/15/11 500 506 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 4.500% 11/15/12 1,000 1,048 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/13 2,000 2,145 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/14 2,060 2,232 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/14 2,000 2,164 Kentucky (0.5%) Boone County KY Pollution Control Revenue (Duke Energy Kentucky Inc. Project) VRDO 0.270% 2/7/11 LOC 1,900 1,900 Kentucky Economic Development Finance Authority Medical Center Revenue (King's Daughters Medical Center Project) 2.000% 2/1/11 1,000 1,000 Kentucky Economic Development Finance Authority Medical Center Revenue (King's Daughters Medical Center Project) 3.000% 2/1/12 1,000 1,012 Kentucky Economic Development Finance Authority Solid Waste Revenue (Republic Services Inc. Project) PUT 2.250% 3/1/11 6,000 6,000 Kentucky Property & Building Commission Revenue 5.000% 11/1/15 4,000 4,451 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/12 4,335 4,588 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/13 3,730 4,059 Louisville & Jefferson County KY Metropolitan Government Pollution Control Revenue (Louisville Gas & Electric Co. Project) PUT 5.375% 12/1/11 10,000 10,219 Louisville & Jefferson County KY Metropolitan Government Pollution Control Revenue (Louisville Gas & Electric Co. Project) PUT 1.900% 4/2/12 15,000 15,010 1 Louisville & Jefferson County KY Metropolitan Sewer District Sewer & Drainage System Revenue TOB VRDO 0.300% 2/7/11 (13) 6,640 6,640 Louisiana (1.4%) 1 Louisiana Gas & Fuels Tax Revenue TOB VRDO 0.300% 2/7/11 (4) 5,885 5,885 4 Louisiana Gasoline & Fuel Tax Revenue PUT 1.040% 6/1/13 25,100 25,108 Louisiana GO VRDO 0.260% 2/7/11 LOC 6,505 6,505 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (LCTCS Facilities Corp. Project) 4.000% 10/1/12 2,000 2,085 Louisiana Office Facilities Corp. Lease Revenue (Capitol Complex Project) 5.000% 3/1/14 2,900 3,097 Louisiana Office Facilities Corp. Lease Revenue (Capitol Complex Project) 5.000% 5/1/14 1,350 1,444 Louisiana Office Facilities Corp. Lease Revenue (Capitol Complex Project) 5.000% 5/1/15 1,500 1,606 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 1.600% 10/1/12 4,000 3,984 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 1.875% 10/1/13 5,000 4,943 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 2.100% 10/1/14 3,500 3,429 1 Louisiana Public Facilities Authority Hospital Revenue (Franciscan Missionaries of Our Lady Health System Project) TOB VRDO 0.390% 2/7/11 (4) 3,330 3,330 Louisiana Public Facilities Authority Revenue (CHRISTUS Health) 5.000% 7/1/12 (4) 6,000 6,266 Louisiana Public Facilities Authority Revenue (CHRISTUS Health) 5.000% 7/1/13 (4) 6,000 6,386 Louisiana Public Facilities Authority Revenue (CHRISTUS Health) 5.000% 7/1/14 (4) 9,785 10,439 Louisiana Public Facilities Authority Revenue (Entergy Gulf States Project) 2.875% 11/1/15 1,750 1,717 Orleans Parish LA GO 3.000% 9/1/11 (4) 8,000 8,098 Orleans Parish LA GO 4.000% 9/1/12 (4) 1,500 1,558 Orleans Parish LA GO 4.000% 9/1/13 (4) 2,500 2,623 1 St. James Parish LA Revenue (Nustar Logistics LP Project) VRDO 0.290% 2/7/11 LOC 35,740 35,740 St. James Parish LA Revenue (Nustar Logistics LP Project) VRDO 0.290% 2/7/11 LOC 22,500 22,500 Maine (0.1%) 1 Maine Turnpike Authority Turnpike Revenue TOB VRDO 0.340% 2/7/11 10,005 10,005 Maryland (0.7%) Maryland GO 5.000% 2/1/11 15,000 15,000 Maryland GO 5.000% 3/1/11 14,375 14,431 Maryland GO 5.250% 3/1/12 3,000 3,157 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 5.000% 11/15/11 5,000 5,175 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 4.000% 7/1/11 750 758 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/12 1,000 1,048 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 6.000% 7/1/12 (Prere.) 6,500 6,999 Maryland Transportation Authority GAN 5.000% 3/1/11 22,380 22,468 Maryland Transportation Authority GAN 5.000% 3/1/14 7,480 8,328 Massachusetts (3.1%) 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.350% 2/7/11 5,290 5,290 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/13 8,000 8,513 Massachusetts Department of Transportation Metropolitan Highway System Revenue VRDO 0.280% 2/7/11 20,435 20,435 Massachusetts Department of Transportation Metropolitan Highway System Revenue VRDO 0.280% 2/7/11 LOC 17,600 17,600 Massachusetts Development Finance Agency Revenue (Boston University) 2.875% 10/1/14 5,000 5,077 Massachusetts Development Finance Agency Revenue (Boston University) 2.875% 10/1/14 2,500 2,538 Massachusetts Development Finance Agency Revenue (Partners Healthcare) PUT 5.000% 1/14/16 6,000 6,556 Massachusetts GO 5.250% 11/1/11 (Prere.) 10,000 10,360 Massachusetts GO 5.250% 11/1/11 (Prere.) 15,000 15,540 Massachusetts GO 6.000% 11/1/11 10,810 11,264 4 Massachusetts GO 0.530% 12/1/12 18,000 18,022 4 Massachusetts GO 0.670% 2/1/13 20,630 20,641 4 Massachusetts GO 0.820% 2/1/14 7,500 7,502 Massachusetts GO 5.000% 1/1/15 4,000 4,480 1 Massachusetts GO TOB VRDO 0.290% 2/7/11 36,740 36,740 1 Massachusetts GO TOB VRDO 0.350% 2/7/11 LOC 28,940 28,940 Massachusetts Health & Educational Facilities Authority Revenue (Amherst College) PUT 2.750% 1/5/12 4,000 4,083 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.000% 7/1/12 3,000 3,118 1 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) TOB VRDO 0.290% 2/7/11 7,500 7,500 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 4.000% 10/1/12 5,000 5,217 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/12 2,500 2,649 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) PUT 4.125% 2/16/12 6,000 6,161 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) PUT 4.100% 4/19/12 13,000 13,429 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) VRDO 0.250% 2/7/11 13,385 13,385 Massachusetts Special Obligation Revenue 4.000% 6/15/12 5,695 5,953 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.290% 2/7/11 (4) 3,920 3,920 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.350% 2/7/11 LOC 30,055 30,055 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.370% 2/7/11 LOC 20,770 20,770 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.370% 2/7/11 (4)LOC 19,835 19,835 Route 3 North Transportation Improvement Association Massachusetts Lease Revenue 5.750% 6/15/11 (14) 3,415 3,429 Michigan (1.9%) Detroit MI GO 5.000% 4/1/11 (12) 8,465 8,498 Detroit MI GO 5.000% 4/1/12 (12) 8,860 9,061 Detroit MI Sewer System Revenue 5.000% 7/1/13 (Prere.) 14,935 16,422 Detroit MI Sewer System Revenue PUT 5.500% 1/1/12 (14) 3,325 3,402 Macomb County MI Revenue 5.875% 11/15/13 (Prere.) 9,590 10,884 Michigan (New Center Development Inc.) COP PUT 5.000% 9/1/11 (14) 6,250 6,340 Michigan Building Authority Revenue 5.500% 10/15/16 1,935 1,984 Michigan Building Authority Revenue PUT 5.000% 10/15/11 (2) 5,000 5,123 Michigan Finance Authority State Aid RAN 2.000% 8/19/11 7,500 7,549 Michigan GO 5.000% 5/1/11 5,000 5,058 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) 5.000% 11/15/15 3,000 3,281 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 5.000% 4/1/11 5,935 5,979 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 3.750% 3/15/12 10,000 10,334 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 1.500% 6/1/12 16,000 16,089 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 4.000% 11/15/13 1,000 1,029 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 4.000% 11/15/14 1,500 1,541 Michigan Hospital Finance Authority Revenue (Trinity Health) 4.000% 12/1/13 1,000 1,058 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 3.550% 10/1/11 3,000 3,062 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/12 1,910 2,042 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/12 3,065 3,278 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/15 1,835 2,073 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/15 3,185 3,598 Michigan State University Board of Trustees General Revenue VRDO 0.260% 2/7/11 33,305 33,305 Michigan Strategic Fund Limited Obligation Revenue (Detroit Edison Co. Project) PUT 3.050% 12/3/12 9,000 9,108 Michigan Strategic Fund Limited Obligation Revenue (Evangelical Homes) VRDO 0.290% 2/7/11 LOC 7,705 7,705 Oakland County MI Economic Development Corp. Revenue (Cranbrook Educational Community Project) VRDO 0.300% 2/7/11 LOC 3,475 3,475 Royal Oak MI Hospital Finance Authority Hospital Revenue (Beaumont Hospital) 5.000% 8/1/15 2,500 2,632 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 4.000% 7/1/11 1,675 1,688 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 4.000% 7/1/12 2,150 2,198 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/13 2,250 2,361 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/14 2,310 2,439 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/15 2,215 2,334 1 Saginaw Valley State University Michigan Revenue TOB VRDO 0.390% 2/7/11 (4) 5,000 5,000 University of Michigan University Revenue 4.000% 4/1/15 9,600 10,402 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 4.000% 12/1/11 3,995 4,079 Wayne State University Michigan Revenue 5.000% 11/15/12 1,500 1,603 Wayne State University Michigan Revenue 5.000% 11/15/13 1,540 1,685 1 Western Michigan University GO TOB VRDO 0.310% 2/7/11 (4) 4,995 4,995 Minnesota (0.8%) Minnesota GO 4.000% 8/1/11 19,990 20,359 Minnesota GO 4.000% 12/1/11 11,725 12,084 Minnesota GO 4.000% 8/1/12 17,810 18,731 Minnesota Public Facilities Authority Revenue (State Revolving Fund) 5.000% 3/1/15 11,180 12,669 Minnesota Public Facilities Authority Revenue (State Revolving Fund) 5.000% 3/1/16 11,535 13,256 St. Cloud MN Health Care Revenue (Centracare Health System) 5.000% 5/1/12 1,000 1,043 St. Cloud MN Health Care Revenue (Centracare Health System) 5.000% 5/1/13 1,000 1,064 St. Cloud MN Health Care Revenue (Centracare Health System) 5.000% 5/1/14 1,000 1,078 St. Louis Park MN Health Care Facilities Revenue (Park Nicollet Health Services) 5.500% 7/1/11 2,000 2,031 St. Louis Park MN Health Care Facilities Revenue (Park Nicollet Health Services) 5.500% 7/1/12 5,000 5,244 Mississippi (0.3%) Jackson State University Educational Building Corp. Mississippi Revenue (Campus Facilities Project)PUT 5.000% 3/1/11 (Prere.) 4,745 4,763 Medical Center Educational Building Corp. Revenue (University of Mississippi Medical Center) 4.000% 6/1/12 1,250 1,299 Medical Center Educational Building Corp. Revenue (University of Mississippi Medical Center) 4.000% 6/1/14 1,000 1,063 Mississippi Business Finance Corp. Revenue (Mississippi Power Co. Project) PUT 2.250% 1/15/13 6,000 5,982 Mississippi Business Finance Corp. Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 1.750% 9/1/11 1,600 1,591 Mississippi Business Finance Corp. Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 1.250% 11/1/11 8,200 8,200 Mississippi GO (Nissan Project) VRDO 0.310% 2/7/11 14,315 14,315 Missouri (1.8%) Kansas City MO Industrial Development Authority Revenue (Downtown Redevelopment District) VRDO 0.300% 2/7/11 LOC 8,680 8,680 Kansas City MO Industrial Development Authority Revenue (Downtown Redevelopment District) VRDO 0.300% 2/7/11 LOC 30,045 30,045 Kansas City MO Special Obligation Revenue VRDO 0.290% 2/7/11 LOC 28,825 28,825 Missouri Development Finance Board Cultural Facilities Revenue (Nelson Gallery Foundation) VRDO 0.270% 2/1/11 11,870 11,870 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke's Health System) VRDO 0.310% 2/7/11 LOC 17,325 17,325 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke's Health System) VRDO 0.310% 2/7/11 LOC 14,250 14,250 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke's Health System) VRDO 0.310% 2/7/11 LOC 33,500 33,500 Missouri Health & Educational Facilities Authority Revenue (Ascension Health Credit Group) PUT 1.250% 5/16/12 15,950 16,065 Missouri Health & Educational Facilities Authority Revenue (Ascension Health Credit Group) PUT 1.250% 5/16/12 29,100 29,286 Missouri Highways & Transportation Commission Road Revenue 3.000% 2/1/13 15,500 16,195 Montana (0.1%) Montana Facility Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/13 3,035 3,231 Montana Facility Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/14 6,135 6,678 Nebraska (0.2%) Central Plains Energy Project Nebraska Gas Project Revenue (Project No. 2) VRDO 0.290% 2/7/11 40 40 1 Nebraska Public Power District Revenue TOB VRDO 0.300% 2/7/11 (13) 5,665 5,665 1 Omaha NE Public Power District Separate Electric Revenue TOB VRDO 0.280% 2/7/11 LOC 18,265 18,265 Nevada (1.8%) Clark County NV Airport BAN 5.000% 7/1/12 30,000 31,354 Clark County NV Airport Improvement Revenue 5.250% 7/1/11 (Prere.) 4,245 4,332 Clark County NV Bond Bank GO 5.000% 6/1/12 (ETM) 5,000 5,295 Clark County NV GO 5.000% 11/1/11 7,315 7,561 Clark County NV GO 5.000% 11/1/12 6,755 7,236 Clark County NV Highway Improvement Motor Vehicle Fuel Tax Revenue 5.000% 7/1/11 (2) 7,120 7,250 Clark County NV Industrial Development Revenue (Southwest Gas Corp. Project) VRDO 0.310% 2/7/11 LOC 5,900 5,900 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 5.000% 7/1/11 3,595 3,654 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 3.000% 7/1/12 2,000 2,039 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 5.000% 7/1/12 2,700 2,828 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 4.000% 7/1/13 2,000 2,086 Clark County NV School District GO 5.000% 6/15/11 (14) 8,000 8,121 Clark County NV School District GO 5.250% 6/15/11 (14) 15,000 15,240 Clark County NV School District GO 5.500% 12/15/11 (4)(Prere.) 6,000 6,269 Clark County NV School District GO 5.000% 6/15/13 (14) 9,645 10,310 Clark County NV School District GO 5.250% 6/15/13 (14) 20,335 21,854 1 Clark County NV Water Reclamation District GO TOB VRDO 0.290% 2/7/11 9,800 9,800 Las Vegas Valley Water District Nevada GO 5.000% 6/1/11 (14) 5,000 5,077 Las Vegas Valley Water District Nevada GO 5.000% 6/1/12 (14) 5,125 5,408 Las Vegas Valley Water District Nevada GO 5.000% 6/1/13 500 541 Las Vegas Valley Water District Nevada GO 5.000% 6/1/14 250 275 Las Vegas Valley Water District Nevada GO 5.000% 6/1/15 500 553 1 Las Vegas Valley Water District Nevada GO TOB VRDO 0.290% 2/7/11 20,150 20,150 Las Vegas Valley Water District Nevada GO Water Improvement Revenue 5.000% 2/1/11 2,925 2,925 Nevada Capital Improvement & Cultural Affairs GO 5.000% 3/1/11 (4) 6,215 6,239 Nevada Capital Improvement & Cultural Affairs GO 5.000% 12/1/11 (14) 5,210 5,406 Nevada Capital Improvement & Cultural Affairs GO 5.000% 5/1/12 2,545 2,681 Nevada Capital Improvement & Cultural Affairs GO 5.000% 5/1/13 4,000 4,311 1 Nevada System of Higher Education University Revenue TOB VRDO 0.340% 2/7/11 7,570 7,570 New Hampshire (0.2%) New Hampshire GO 5.000% 8/15/14 2,500 2,803 New Hampshire GO 5.000% 2/15/15 1,285 1,448 New Hampshire GO 5.000% 8/15/15 5,000 5,678 New Hampshire Health & Education Facilities Authority Revenue (Dartmouth College) VRDO 0.270% 2/7/11 9,430 9,430 New Jersey (4.2%) Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.250% 11/1/12 (4) 10,000 10,781 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.500% 11/1/14 (4) 6,725 7,663 New Jersey Building Authority Revenue 5.000% 12/15/11 10,415 10,816 New Jersey Building Authority Revenue 5.000% 12/15/12 11,145 11,924 New Jersey Building Authority Revenue 5.000% 12/15/13 11,710 12,817 New Jersey COP 5.000% 6/15/12 3,800 3,984 New Jersey COP 5.000% 6/15/13 5,000 5,327 New Jersey COP 5.000% 6/15/14 5,120 5,513 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/11 (ETM) 5,055 5,075 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/11 (ETM) 4,500 4,620 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/15 10,000 10,895 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 5.500% 12/1/13 8,200 8,752 New Jersey Equipment Lease Purchase COP 5.000% 6/15/12 7,570 7,936 New Jersey GO 6.000% 2/15/13 (3) 15,000 16,436 New Jersey GO 6.000% 2/15/13 5,000 5,479 1 New Jersey GO TOB VRDO 0.270% 2/1/11 24,700 24,700 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Asset Transformation Program) 5.000% 10/1/11 3,200 3,291 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Asset Transformation Program) 5.000% 10/1/12 3,995 4,210 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program 0.280% 2/7/11 LOC 16,500 16,500 New Jersey Higher Education Assistance Authority Student Loan Revenue 4.000% 12/1/13 8,470 8,794 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/13 2,500 2,667 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/15 2,500 2,692 New Jersey Transportation Corp. COP 5.500% 9/15/11 (2) 5,000 5,147 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.000% 12/15/11 (Prere.) 2,025 2,124 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/13 (4) 5,705 6,256 New Jersey Turnpike Authority Revenue VRDO 0.300% 2/7/11 LOC 85,500 85,500 New Jersey Turnpike Authority Revenue VRDO 0.310% 2/7/11 (4) 60,650 60,650 Salem County NJ Pollution Control Financing Authority Revenue (Public Service Electric & Gas Co. Project) PUT 0.950% 11/1/11 16,500 16,487 Tobacco Settlement Financing Corp. New Jersey Revenue 5.750% 6/1/12 (Prere.) 28,055 29,459 Tobacco Settlement Financing Corp. New Jersey Revenue 6.000% 6/1/12 (Prere.) 12,900 13,833 Tobacco Settlement Financing Corp. New Jersey Revenue 6.125% 6/1/12 (Prere.) 17,285 18,564 Tobacco Settlement Financing Corp. New Jersey Revenue 6.125% 6/1/12 (Prere.) 13,825 14,099 Tobacco Settlement Financing Corp. New Jersey Revenue 6.250% 6/1/13 (Prere.) 14,000 15,706 Tobacco Settlement Financing Corp. New Jersey Revenue 6.375% 6/1/13 (Prere.) 19,140 21,191 New Mexico (1.5%) New Mexico Educational Assistance Foundation Revenue 4.000% 9/1/15 4,400 4,670 New Mexico Educational Assistance Foundation Revenue 4.000% 12/1/15 3,800 4,037 New Mexico Finance Authority Transportation Revenue 5.000% 12/15/13 4,000 4,440 New Mexico GO 5.000% 3/1/13 5,535 6,015 New Mexico GO 5.000% 3/1/13 7,845 8,525 New Mexico GO 5.000% 3/1/14 9,405 10,465 1 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) TOB VRDO 0.290% 2/7/11 7,000 7,000 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) VRDO 0.300% 2/7/11 28,000 28,000 New Mexico Municipal Energy Acquisition Authority Gas Supply Revenue VRDO 0.290% 2/7/11 10,000 10,000 New Mexico Severance Tax Revenue 4.000% 7/1/11 28,145 28,571 New Mexico Severance Tax Revenue 5.000% 7/1/11 2,035 2,075 New Mexico Severance Tax Revenue 5.000% 7/1/13 27,900 30,516 New Mexico Severance Tax Revenue 5.000% 7/1/15 9,150 10,329 New Mexico Severance Tax Revenue 5.000% 7/1/15 5,815 6,565 New Mexico Severance Tax Revenue 5.000% 7/1/16 7,445 8,483 New York (8.8%) Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/11 1,000 1,011 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/13 4,620 4,952 Long Island NY Power Authority Electric System Revenue 5.500% 12/1/11 (2) 1,000 1,041 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/14 8,000 8,694 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/15 8,320 9,122 Metropolitan New York Transportation Authority Revenue 5.250% 11/15/15 (14)(3) 5,000 5,424 1 Metropolitan New York Transportation Authority Revenue (Dedicated Petroleum Tax) TOB VRDO 0.290% 2/7/11 (13) 20,000 20,000 Metropolitan New York Transportation Authority Revenue (Transit Revenue) PUT 5.000% 11/15/12 20,000 21,273 Metropolitan New York Transportation Authority Revenue (Transit Revenue) PUT 5.000% 11/15/13 20,000 21,658 Metropolitan New York Transportation Authority Revenue (Transit Revenue) PUT 5.000% 11/15/14 3,485 3,812 1 Metropolitan New York Transportation Authority Revenue TOB VRDO 0.310% 2/7/11 (13) 11,780 11,780 1 Metropolitan New York Transportation Authority Revenue TOB VRDO 0.310% 2/7/11 (4) 6,805 6,805 1 Metropolitan New York Transportation Authority Revenue TOB VRDO 0.390% 2/7/11 (4) 3,625 3,625 Nassau County NY Sewer & Storm Water Finance Authority System Revenue 5.000% 11/1/12 4,980 5,290 New York City NY Cultural Resources Revenue (Julliard School) PUT 2.750% 7/1/12 8,000 8,179 New York City NY GO 5.000% 8/1/12 27,760 29,513 New York City NY GO 5.250% 8/1/12 8,535 9,106 New York City NY GO 5.000% 8/1/14 11,525 12,790 New York City NY GO 5.250% 8/1/15 9,855 10,838 New York City NY GO 5.500% 8/1/15 9,675 10,423 1 New York City NY GO TOB VRDO 0.290% 2/7/11 5,005 5,005 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/12 6,655 6,900 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/15 1,500 1,643 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.000% 11/1/11 15,740 16,177 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.000% 5/1/12 10,960 11,427 New York City NY Housing Development Corp. Multi-Family Housing Revenue PUT 2.500% 12/27/13 27,745 27,661 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.290% 2/7/11 6,975 6,975 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.290% 2/7/11 5,840 5,840 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.300% 2/7/11 (4) 25,650 25,650 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 2/1/11 4,000 4,000 New York City NY Transitional Finance Authority Future Tax Revenue 4.000% 11/1/11 33,810 34,713 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 11/1/11 4,950 5,112 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/13 44,335 48,929 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/14 25,760 28,864 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/15 10,000 11,318 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.270% 2/1/11 3,000 3,000 New York State Dormitory Authority Lease Revenue (Mental Health Services Facilities) 5.000% 2/15/15 2,000 2,191 New York State Dormitory Authority Lease Revenue (Mental Health Services Facilities) 5.000% 8/15/15 5,000 5,512 1 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) TOB VRDO 0.290% 2/7/11 8,995 8,995 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/15 11,410 12,686 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 4.000% 2/15/12 2,230 2,305 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/12 5,000 5,213 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/12 7,025 7,467 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/13 2,000 2,134 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/14 2,000 2,161 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/15 1,095 1,189 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/11 7,720 7,764 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/12 20,000 20,936 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/12 8,140 8,549 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/12 3,890 4,085 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/15 14,025 15,748 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/16 10,000 11,316 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.290% 2/7/11 5,000 5,000 New York State Dormitory Authority Revenue (Rockefeller University) VRDO 0.280% 2/7/11 10,800 10,800 New York State Dormitory Authority Revenue (Service Contract) 4.000% 7/1/12 13,210 13,783 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/13 15,095 16,397 New York State Dormitory Authority Revenue (Service Contract) 4.000% 7/1/14 1,270 1,348 New York State Dormitory Authority Revenue (State University Educational Facilities) PUT 5.250% 5/15/12 10,670 11,203 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) PUT 3.000% 6/3/13 5,000 5,012 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) PUT 3.000% 6/3/13 5,000 5,012 New York State Housing Finance Agency Housing Revenue (320 West 38th Street) VRDO 0.260% 2/7/11 LOC 20,000 20,000 New York State Local Government Assistance Corp. Revenue VRDO 0.250% 2/7/11 8,800 8,800 New York State Municipal Bond Bank Agency Special School Purpose Revenue 5.500% 12/1/12 6,955 7,511 New York State Thruway Authority Revenue 4.000% 7/15/11 40,000 40,634 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/11 4,280 4,312 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/12 3,770 3,956 New York State Thruway Authority Revenue (Second Generation Highway & Bridge Trust Fund) 5.000% 4/1/15 7,000 7,800 New York State Thruway Authority Revenue (Service Contract) 5.000% 4/1/15 15,000 16,714 New York State Urban Development Corp. Revenue 5.000% 1/1/12 5,000 5,203 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/14 27,035 30,429 New York State Urban Development Corp. Revenue (Service Contract) 4.000% 1/1/12 8,665 8,937 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/13 4,000 4,282 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/13 14,475 15,494 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/15 27,900 30,706 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/16 25,000 27,752 Oyster Bay NY GO 5.000% 2/15/11 1,000 1,002 Suffolk County NY TAN 2.000% 8/11/11 50,000 50,412 Tobacco Settlement Financing Corp. New York Revenue 4.000% 6/1/12 20,000 20,827 1 Triborough Bridge & Tunnel Authority New York Revenue TOB VRDO 0.290% 2/7/11 9,500 9,500 1 Triborough Bridge & Tunnel Authority New York Revenue TOB VRDO 0.300% 2/7/11 11,545 11,545 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.290% 2/7/11 (4) 38,465 38,465 Westchester County NY Health Care Corp. Revenue 4.000% 11/1/11 7,995 8,096 Westchester County NY Health Care Corp. Revenue 4.000% 11/1/12 500 511 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/12 1,400 1,456 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/13 3,355 3,509 North Carolina (3.3%) Charlotte NC Airport Revenue 5.000% 7/1/12 6,530 6,903 Charlotte NC Airport Revenue 5.000% 7/1/14 2,485 2,733 Charlotte-Mecklenberg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) VRDO 0.340% 2/7/11 (4) 12,625 12,625 1 Charlotte-Mecklenburg Hospital North Carolina Health Care Authority Health Care System Revenue (Carolinas Healthcare System) TOB VRDO 0.360% 2/7/11 6,150 6,150 Guilford County NC GO 5.000% 2/1/11 8,230 8,230 1 Johnston NC Memorial Hospital Authority Revenue TOB VRDO 0.410% 2/7/11 (4) 5,025 5,025 1 Johnston NC Memorial Hospital Authority Revenue TOB VRDO 0.410% 2/7/11 (4) 6,565 6,565 1 Johnston NC Memorial Hospital Authority Revenue TOB VRDO 0.410% 2/7/11 (4) 6,000 6,000 Mecklenburg County NC COP 5.000% 2/1/11 1,000 1,000 Mecklenburg County NC GO 4.000% 2/1/11 2,000 2,000 Mecklenburg County NC GO 5.000% 2/1/11 10,480 10,480 Mecklenburg County NC GO 4.000% 3/1/11 5,000 5,015 Mecklenburg County NC Public Facilities Corp. Revenue (Annual Appropriation) 5.000% 3/1/11 3,000 3,012 Mecklenburg County NC Public Facilities Corp. Revenue (Annual Appropriation) 5.000% 3/1/12 5,000 5,244 Mecklenburg County NC Public Facilities Corp. Revenue (Annual Appropriation) 5.000% 3/1/13 2,700 2,928 Mecklenburg County NC Public Facilities Corp. Revenue (Annual Appropriation) 5.000% 3/1/14 5,005 5,553 North Carolina Capital Facilities Finance Agency Solid Waste Disposal Revenue Bonds (Republic Services, Inc.) PUT 2.100% 3/1/11 32,500 32,504 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/15 5,000 5,438 North Carolina Eastern Municipal Power Agency Revenue 5.375% 1/1/13 6,000 6,393 North Carolina Eastern Municipal Power Agency Revenue 5.000% 1/1/14 2,170 2,343 North Carolina Eastern Municipal Power Agency Revenue 5.000% 1/1/15 2,000 2,175 North Carolina Eastern Municipal Power Agency Revenue 5.500% 1/1/15 8,000 8,558 North Carolina GAN 4.000% 3/1/11 5,420 5,437 North Carolina GAN 5.000% 3/1/13 11,740 12,739 North Carolina GO 5.500% 3/1/11 16,510 16,582 North Carolina GO 5.000% 4/1/11 10,000 10,078 North Carolina GO 5.500% 3/1/13 9,000 9,883 North Carolina Medical Care Commission Health Care Facilities Revenue (Duke University Health System) VRDO 0.320% 2/7/11 47,070 47,070 North Carolina Medical Care Commission Health Care Facilities Revenue (University Health Systems ofEastern Carolina) VRDO 0.330% 2/7/11 LOC 9,080 9,080 1 North Carolina Medical Care Commission Hospital Revenue (Baptist Hospital) TOB VRDO 0.290% 2/7/11 5,000 5,000 North Carolina Medical Care Commission Hospital Revenue (Baptist Hospital) VRDO 0.270% 2/7/11 LOC 9,360 9,360 North Carolina Medical Care Commission Hospital Revenue (CaroMont Health) VRDO 0.320% 2/7/11 LOC 19,980 19,980 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/13 1,560 1,685 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/14 2,495 2,749 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/15 1,500 1,662 North Carolina Municipal Power Agency Revenue 5.250% 1/1/13 6,000 6,449 North Carolina Municipal Power Agency Revenue 5.500% 1/1/13 (ETM) 4,540 4,942 North Carolina Municipal Power Agency Revenue 5.500% 1/1/13 9,635 10,397 University of North Carolina Chapel Hill Foundation Revenue VRDO 0.290% 2/7/11 11,265 11,265 University of North Carolina Chapel Hill Foundation Revenue VRDO 0.320% 2/7/11 19,600 19,600 Wake County NC GO 4.000% 2/1/14 16,060 17,405 Wake County NC Public Improvement GO 5.000% 3/1/11 16,000 16,063 Ohio (3.3%) Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 9/1/12 4,440 4,671 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 9/1/13 21,675 23,336 1 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) TOB VRDO 0.310% 2/7/11 (12) 2,200 2,200 Columbus OH GO 5.000% 7/1/11 1,500 1,529 Columbus OH GO 5.000% 9/1/11 5,605 5,758 Columbus OH GO 5.000% 9/1/11 5,440 5,588 Columbus OH GO 5.000% 7/1/12 1,250 1,328 Euclid OH BAN 1.875% 5/18/11 2,540 2,546 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.280% 2/7/11 43,000 43,000 Franklin County OH Hospital Revenue (Nationwide Children's Hospital Project) VRDO 0.270% 2/7/11 17,470 17,470 Franklin County OH Hospital Revenue (Nationwide Children's Hospital Project) VRDO 0.270% 2/7/11 18,470 18,470 Franklin County OH Hospital Revenue (Nationwide Children's Hospital Project) VRDO 0.290% 2/7/11 25,655 25,655 Lorain County OH Hospital Facilities Revenue (EMH Regional Medical Center) VRDO 0.290% 2/7/11 LOC 7,600 7,600 Middletown OH Hospital Facilities Revenue (Atrium Medical Center) VRDO 0.290% 2/7/11 LOC 11,590 11,590 Montgomery County OH Revenue (Catholic Health Initiatives) PUT 5.000% 11/12/13 8,000 8,695 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) PUT 5.250% 3/1/11 10,000 10,030 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) PUT 3.000% 4/2/12 2,900 2,915 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) PUT 3.000% 4/2/12 5,500 5,504 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) PUT 4.750% 8/1/12 14,000 14,559 Ohio Air Quality Development Authority Revenue (Columbus Southern Power Co. Project) PUT 3.875% 6/1/14 3,500 3,529 Ohio Air Quality Development Authority Revenue (Ohio Power Co. Project) PUT 3.250% 6/2/14 5,000 5,012 Ohio Conservation Projects GO 5.000% 8/1/14 15,000 16,739 Ohio GO 5.000% 5/1/11 (ETM) 2,315 2,342 Ohio GO 3.000% 8/1/11 11,540 11,690 Ohio GO 4.000% 8/1/11 7,460 7,594 Ohio GO 5.000% 8/1/11 (14) 3,000 3,070 Ohio GO 5.000% 5/1/12 2,100 2,217 Ohio GO 5.000% 8/1/12 9,800 10,427 Ohio GO 5.000% 9/15/15 10,000 11,313 1 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.290% 2/7/11 6,275 6,275 Ohio Higher Educational Facility Commission Revenue (Marietta College Project) VRDO 0.300% 2/7/11 LOC 2,560 2,560 Ohio Higher Educational Facility Commission Revenue (Oberlin College Project) 5.000% 10/1/14 3,000 3,352 Ohio Higher Educational Facility Commission Revenue (Ohio Northern University Project) VRDO 0.360% 2/7/11 LOC 6,300 6,300 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.000% 1/15/14 625 664 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.000% 1/15/15 500 534 Ohio Infrastructure Improvement GO 4.000% 8/1/12 12,315 12,919 Ohio Major New State Infrastructure Project Revenue 5.000% 6/15/12 10,000 10,585 Ohio Mental Health Capital Facilities Revenue 5.000% 8/1/11 (2) 4,190 4,283 Ohio Solid Waste Revenue (Republic Services Inc. Project) PUT 2.250% 3/1/11 8,500 8,500 1 Ohio Water Development Authority Fresh Water Revenue TOB VRDO 0.350% 2/7/11 9,925 9,925 Ohio Water Development Authority Solid Waste Disposal Revenue (Waste Management Project) PUT 2.625% 1/2/13 4,000 3,953 Ohio Water Development Authority Solid Waste Revenue (Waste Management Inc. Project) PUT 2.300% 6/1/11 7,000 6,990 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.050% 6/1/12 (Prere.) 11,780 12,484 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/11 2,500 2,503 University of Akron Ohio General Receipts Revenue 5.000% 1/1/14 (4) 2,440 2,659 University of Cincinnati Ohio General Receipts 5.000% 6/1/14 3,000 3,284 Oklahoma (1.0%) Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) 5.000% 8/15/12 1,875 1,974 Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) VRDO 0.270% 2/7/11 (12) 49,840 49,840 Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) VRDO 0.300% 2/7/11 (12) 33,205 33,205 Oklahoma Municipal Power Authority Power Supply System Revenue PUT 3.875% 7/1/12 (4) 5,000 5,197 4 Oklahoma Municipal Power Authority Power Supply System Revenue PUT 1.040% 8/1/13 6,595 6,529 Oklahoma Transportation Authority Turnpike System Revenue 5.375% 1/1/12 (2) 11,900 12,443 1 Tulsa County OK Industrial Authority Health Care Revenue (St. Francis Health System Inc.) TOB VRDO 0.360% 2/7/11 7,620 7,620 Oregon (0.3%) Clackamas County OR Hospital Facility Authority Revenue (Legacy Health System) PUT 5.000% 7/15/12 7,000 7,346 Gilliam County OR Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 1.700% 9/1/11 1,500 1,500 Oregon Department Administrative Services COP 5.000% 5/1/12 2,500 2,632 Oregon Department Administrative Services Lottery Revenue 5.000% 4/1/14 2,000 2,217 Oregon Department Transportation Highway Usertax Revenue 4.000% 11/15/11 2,000 2,057 Oregon Facilities Authority Revenue (PeaceHealth) 3.000% 3/15/11 12,430 12,451 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 3/15/13 1,000 1,054 Oregon Facilities Authority Revenue (PeaceHealth) 4.000% 11/1/13 500 529 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 3/15/14 1,050 1,119 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 3/15/15 1,500 1,607 Pennsylvania (6.8%) 1 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 0.290% 2/7/11 39,200 39,200 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 3.000% 5/15/11 3,500 3,525 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 6/15/11 1,750 1,779 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 9/1/11 1,500 1,538 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 4.000% 5/15/12 5,000 5,183 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 6/15/12 2,000 2,104 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/13 10,000 10,744 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/14 10,500 11,476 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/15 8,350 9,184 4 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) PUT 1.340% 8/1/13 10,000 9,875 Carlisle PA Area School District GO 5.375% 3/1/12 (Prere.) 1,550 1,632 Carlisle PA Area School District GO 5.375% 3/1/12 (Prere.) 1,635 1,721 Carlisle PA Area School District GO 5.375% 3/1/12 (Prere.) 1,725 1,816 Carlisle PA Area School District GO 5.375% 3/1/12 (Prere.) 1,820 1,916 Central Bucks PA School District GO 5.500% 5/15/12 (Prere.) 3,785 4,026 Central Bucks PA School District GO 5.500% 5/15/12 (Prere.) 2,400 2,553 Central Bucks PA School District GO 5.500% 5/15/12 (Prere.) 1,500 1,596 Delaware County PA GO 5.000% 10/1/12 1,115 1,194 Delaware County PA Industrial Development Authority Pollution Control Revenue (PECO Energy Co. Proje 4.000% 12/1/12 10,000 10,387 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.290% 2/7/11 LOC 28,700 28,700 Governor Mifflin PA School District GO VRDO 0.340% 2/7/11 (4) 14,970 14,970 Governor Mifflin PA School District GO VRDO 0.340% 2/7/11 (4) 13,225 13,225 Lehigh County PA General Purpose Hospital Authority Revenue (Lehigh Valley Health Network) VRDO 0.270% 2/1/11 (12) 15,000 15,000 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/13 2,000 2,114 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/14 2,670 2,852 Northampton County PA General Purpose Authority University Revenue (Lafayette College) VRDO 0.310% 2/7/11 13,700 13,700 Northampton County PA General Purpose Authority University Revenue (Lehigh University) VRDO 0.280% 2/7/11 15,980 15,980 Northampton County PA General Purpose Authority University Revenue (Lehigh University) VRDO 0.280% 2/7/11 9,375 9,375 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply L 3.000% 9/1/15 4,250 4,178 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply L 3.000% 9/1/15 8,250 8,046 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply L 3.000% 9/1/15 5,000 4,916 Pennsylvania Economic Development Financing Authority Revenue (Convention Center Project) 5.000% 6/15/12 3,730 3,929 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) 2.750% 9/1/13 4,500 4,458 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.625% 12/3/12 11,375 11,437 Pennsylvania GO 5.000% 3/15/11 9,120 9,172 Pennsylvania GO 5.000% 7/1/11 (14) 30,935 31,537 Pennsylvania GO 5.000% 9/1/11 14,430 14,822 Pennsylvania GO 5.100% 5/1/12 (4)(Prere.) 6,800 7,187 Pennsylvania GO 5.000% 4/15/13 10,745 11,708 Pennsylvania GO 4.000% 7/15/13 16,995 18,242 Pennsylvania GO 5.000% 9/1/13 4,300 4,738 Pennsylvania GO 5.000% 9/1/14 (4) 12,000 13,454 Pennsylvania GO 5.000% 7/1/15 (14) 2,380 2,592 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pittsburgh Medical Center) 3.500% 5/15/12 3,000 3,084 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/15 4,250 4,674 Pennsylvania Industrial Development Authority Economic Development Revenue 5.000% 7/1/11 5,000 5,090 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) 5.000% 6/15/11 2,270 2,309 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) 5.000% 6/15/12 8,470 8,962 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) 5.000% 6/15/12 2,750 2,910 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) 5.000% 6/15/13 13,945 15,183 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) 5.000% 6/15/13 3,000 3,266 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) 5.000% 6/15/14 8,000 8,857 Pennsylvania State University Revenue 5.250% 8/15/12 5,980 6,402 1 Pennsylvania State University Revenue TOB VRDO 0.330% 2/7/11 12,730 12,730 Pennsylvania Turnpike Commission Registration Fee Revenue VRDO 0.300% 2/7/11 (4) 28,920 28,920 Pennsylvania Turnpike Commission Registration Fee Revenue VRDO 0.300% 2/7/11 (4) 28,495 28,495 Pennsylvania Turnpike Commission Revenue 3.000% 6/1/11 (12) 1,780 1,795 4 Pennsylvania Turnpike Commission Revenue 0.810% 12/1/11 13,000 13,021 4 Pennsylvania Turnpike Commission Revenue 0.910% 12/1/12 12,000 12,012 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/14 8,095 8,767 Pennsylvania Turnpike Commission Revenue VRDO 0.290% 2/7/11 18,513 18,512 Pennsylvania Turnpike Commission Revenue VRDO 0.300% 2/7/11 (4) 22,030 22,030 Pennsylvania Turnpike Commission Revenue VRDO 0.320% 2/7/11 52,263 52,262 Philadelphia PA Airport Parking Authority Revenue 5.000% 9/1/11 3,000 3,075 Philadelphia PA Airport Parking Authority Revenue 5.000% 9/1/12 3,000 3,143 Philadelphia PA Airport Revenue 5.000% 6/15/14 1,000 1,077 Philadelphia PA Airport Revenue 5.000% 6/15/15 3,100 3,344 Philadelphia PA Authority Industrial Development Revenue (Girard Estate Aramark Project) VRDO 0.290% 2/7/11 LOC 11,450 11,450 Philadelphia PA Authority Industrial Development Revenue (Inglis House Project) VRDO 0.280% 2/7/11 5,400 5,400 Philadelphia PA Industrial Development Authority Lease Revenue VRDO 0.260% 2/7/11 LOC 50,700 50,700 Philadelphia PA Water & Waste Water Revenue 7.000% 6/15/11 11,000 11,238 Philadelphia PA Water & Waste Water Revenue 5.000% 6/15/16 5,000 5,404 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) 5.000% 6/1/11 5,000 5,069 St. Mary's Hospital Authority Bucks County PA Revenue (Catholic Health Initiatives) VRDO 0.300% 2/7/11 9,100 9,100 Uniontown PA Area School District GO 5.500% 10/1/12 (Prere.) 9,950 10,757 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 4.000% 9/15/11 1,000 1,023 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.000% 9/15/11 2,100 2,161 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.000% 9/15/12 8,090 8,651 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 3.500% 7/1/13 1,830 1,865 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 4.000% 7/1/14 1,380 1,424 Puerto Rico (0.6%) Puerto Rico Municipal Finance Agency GO 5.750% 8/1/11 (4) 8,000 8,070 Puerto Rico Municipal Finance Agency GO 5.750% 8/1/11 (4) 7,750 7,818 Puerto Rico Public Finance Corp. Revenue 5.500% 2/1/12 (Prere.) 15,000 15,743 Puerto Rico Sales Tax Financing Corp. Revenue PUT 5.000% 8/1/11 (Prere.) 40,000 40,928 Rhode Island (0.2%) Rhode Island & Providence Plantations GO 5.000% 10/1/12 4,000 4,273 Rhode Island Health & Educational Building Corp. Higher Education Facility Revenue (Rogers WilliamsUniversity) VRDO 0.350% 2/7/11 LOC 17,930 17,930 South Carolina (1.4%) Charleston SC Waterworks & Sewer Capital Improvement Revenue VRDO 0.300% 2/7/11 39,375 39,375 Greenville County SC Hospital Revenue (Greenville Hospital System) 5.000% 5/1/11 2,610 2,638 Greenville County SC Hospital Revenue (Greenville Hospital System) 5.000% 5/1/12 5,275 5,496 Greenville County SC Hospital System Revenue VRDO 0.850% 2/7/11 LOC 34,000 34,000 Greenville County SC School District GO 5.000% 12/1/15 5,000 5,507 1 Greer SC Combined Utility System Revenue TOB VRDO 0.290% 2/7/11 (13) 9,685 9,685 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/15 2,000 2,177 South Carolina Educational Facilities Authority for Private Nonprofit Institutions Revenue (Converse College) VRDO 0.290% 2/7/11 LOC 7,000 7,000 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 2.000% 2/1/11 2,000 2,000 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 3.000% 2/1/12 1,000 1,017 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.000% 2/1/13 1,000 1,058 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.000% 2/1/14 2,000 2,145 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.000% 2/1/15 1,000 1,079 South Carolina Jobs Economic Development Authority Revenue (Waste Management of South Carolina Inc.Project) PUT 1.250% 11/1/11 7,060 7,060 South Carolina Ports Authority Revenue 4.000% 7/1/13 1,000 1,051 South Carolina Ports Authority Revenue 4.000% 7/1/15 2,355 2,475 South Carolina Public Service Authority Revenue 5.000% 1/1/14 3,000 3,309 South Carolina Transportation Infrastructure Revenue 5.100% 10/1/11 (Prere.) 7,000 7,214 South Carolina Transportation Infrastructure Revenue 5.000% 10/1/14 14,220 15,486 South Carolina Transportation Infrastructure Revenue 5.250% 10/1/15 (2) 4,295 4,739 Spartanburg County SC Regional Health Services District Revenue VRDO 0.310% 2/7/11 (12) 5,120 5,120 Tennessee (1.8%) Blount County TN Public Building Authority Revenue (Local Government Public Improvement) 5.000% 6/1/11 15,000 15,227 Hamilton County TN CP 0.550% 2/3/11 38,000 38,000 Jackson TN Hospital Improvement Revenue (Jackson-Madison County General Hospital Project) 5.000% 4/1/12 500 517 Jackson TN Hospital Improvement Revenue (Jackson-Madison County General Hospital Project) 5.000% 4/1/13 645 679 Knox County TN GO 5.500% 4/1/11 3,000 3,025 1 Knoxville TN Waste Water System Revenue TOB VRDO 0.340% 2/7/11 7,480 7,480 Lewisburg TN Industrial Development Board Solid Waste Disposal Revenue (Waste Management Inc. of Tennessee Project) PUT 2.500% 7/1/12 5,250 5,257 Memphis TN Electric System Revenue 5.000% 12/1/13 (14) 5,000 5,529 Memphis TN Electric System Revenue 5.000% 12/1/14 25,000 28,059 Memphis TN Electric System Revenue 5.000% 12/1/15 25,000 28,327 Metropolitan Government of Nashville TN Airport Authority Improvement Revenue 4.000% 7/1/14 (4) 4,450 4,755 Murfreesboro TN GO 5.000% 6/1/12 8,090 8,561 Sevier County TN Public Building Authority Local Government Public Improvement Revenue 5.000% 3/1/11 (12) 20,000 20,075 Shelby County TN GO 5.000% 4/1/11 1,000 1,008 Shelby County TN Health Educational & Housing Facility Board Revenue (Baptist Memorial Health Care) 4.000% 9/1/12 6,135 6,373 Shelby County TN Health Educational & Housing Facility Board Revenue (Baptist Memorial Health Care) 5.000% 9/1/13 9,600 10,374 Shelby County TN Health Educational & Housing Facility Board Revenue (Baptist Memorial Health Care) 5.000% 9/1/14 2,500 2,739 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) 5.000% 6/1/11 3,300 3,336 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) 5.000% 6/1/12 5,000 5,196 Tennessee GO 5.000% 5/1/12 3,500 3,698 Tennessee GO 5.000% 5/1/14 3,000 3,355 Tennessee School Bond Authority Revenue 5.000% 5/1/13 5,460 5,961 Texas (10.2%) Board of Regents of Texas Tech University System Revenue Financing System Revenue 4.000% 2/15/11 2,010 2,013 1 Brownsville TX Utility System Revenue TOB VRDO 0.390% 2/7/11 (4) 6,060 6,060 1 Corpus Christi TX Utility Systems Revenue TOB VRDO 0.340% 2/7/11 (4) 5,130 5,130 1 Dallas TX Area Rapid Transit Sales Tax Revenue TOB VRDO 0.290% 2/7/11 5,400 5,400 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/13 (12) 2,775 2,987 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/14 (12) 2,775 3,023 Dallas TX GO 5.000% 2/15/11 4,000 4,007 Dallas TX GO 5.000% 2/15/11 8,310 8,325 Dallas TX GO 5.000% 2/15/12 10,000 10,469 Dallas TX GO 5.000% 2/15/15 6,295 7,073 Dallas TX Independent School District GO 5.000% 2/15/15 4,990 5,611 Dallas-Fort Worth TX International Airport Revenue 4.000% 11/1/12 3,500 3,668 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/13 4,000 4,352 Denton TX Independent School District GO VRDO 0.290% 2/7/11 17,550 17,550 Fort Bend County TX GO 4.000% 3/1/13 1,305 1,387 Fort Worth TX GO 4.000% 3/1/12 4,260 4,421 Gulf Coast TX Waste Disposal Authority Environmental Facilities Revenue (BP Products North America Project) PUT 2.300% 9/3/13 9,000 8,987 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/12 15,000 16,017 Harris County TX Cultural Education Facilities Finance Corp. Revenue (St. Luke's Episcopal Health Sytem) 5.000% 2/15/13 4,335 4,616 Harris County TX Cultural Education Facilities Finance Corp. Revenue (St. Luke's Episcopal Health Sytem) 5.000% 2/15/14 5,915 6,405 Harris County TX Cultural Education Facilities Finance Corp. Thermal Utility Revenue (TECO Project) 5.000% 11/15/11 1,000 1,033 Harris County TX Cultural Education Facilities Finance Corp. Thermal Utility Revenue (TECO Project) 5.000% 11/15/13 500 542 Harris County TX GO 6.000% 8/1/14 (14) 23,045 26,439 1 Harris County TX GO TOB VRDO 0.300% 2/7/11 (13) 9,600 9,600 Harris County TX Health Facilities Development Corp. Hospital Revenue (Texas Children's Hospital) VRDO 0.290% 2/7/11 58,600 58,600 Harris County TX Health Facilities Development Corp. Revenue (St. Luke's Episcopal Hospital) VRDO 0.310% 2/7/11 10,000 10,000 Harris County TX Revenue 5.000% 10/1/12 3,000 3,233 Harris County TX Toll Road Revenue 5.375% 8/15/12 (Prere.) 3,250 3,489 Harris County TX Toll Road Revenue 5.375% 8/15/12 (Prere.) 6,000 6,441 Harris County TX Toll Road Revenue PUT 5.000% 8/15/12 (4) 5,000 5,317 Houston TX GO 5.000% 3/1/12 (14) 21,040 22,053 Houston TX Independent School District GO 4.000% 7/15/12 3,010 3,156 Houston TX Utility System Revenue 5.250% 5/15/14 (14) 2,500 2,786 Houston TX Utility System Revenue PUT 5.000% 5/15/11 (2) 8,000 8,095 1 Houston TX Utility System Revenue TOB VRDO 0.340% 2/7/11 (4) 25,490 25,490 1 Houston TX Utility System Revenue TOB VRDO 0.340% 2/7/11 9,995 9,995 1 Houston TX Utility System Revenue TOB VRDO 0.360% 2/7/11 (4) 17,540 17,540 Houston TX Water & Sewer System Revenue 5.250% 12/1/12 (Prere.) 10,260 11,099 Katy TX Independent School District GO 5.000% 2/15/15 4,295 4,830 Lone Star College System Texas GO 5.000% 8/15/12 615 656 Lower Colorado River Authority Texas Revenue 5.000% 5/15/15 2,000 2,221 Lubbock TX Electric Light & Power System Revenue 4.000% 4/15/14 1,890 2,008 Lubbock TX Electric Light & Power System Revenue 4.000% 4/15/15 1,125 1,193 Lubbock TX GO 5.000% 2/15/11 1,250 1,252 Lubbock TX GO 5.000% 2/15/12 (14)(Prere.) 4,355 4,557 Lubbock TX Health Facilities Development Corp. Revenue (St. Joseph Health System) PUT 3.050% 10/16/12 17,550 17,830 Mansfield TX Independent School District GO 5.000% 2/15/12 2,000 2,092 Matagorda County TX Navigation District No. 1 Pollution Control Revenue (AEP Texas Central Co. Project) PUT 5.125% 6/1/11 7,500 7,582 Mission TX Economic Development Corp. Solid Waste Disposal Revenue (Allied Waste Inc. Project) PUT 1.850% 4/1/11 11,500 11,498 Montgomery County TX (Pass-Through Toll Revenue) 4.000% 3/1/12 (12) 2,000 2,075 Montgomery County TX (Pass-Through Toll Revenue) 5.000% 3/1/14 (12) 1,475 1,632 North Texas Tollway Authority System Revenue PUT 5.250% 1/1/12 5,000 5,183 North Texas Tollway Authority System Revenue PUT 5.000% 1/1/13 20,000 21,076 Northside TX Independent School District GO PUT 2.100% 6/1/11 10,000 10,037 Northside TX Independent School District GO PUT 1.500% 8/1/12 17,000 17,032 Northside TX Independent School District GO PUT 1.750% 6/1/13 20,000 20,002 Plano TX Independent School District GO 5.000% 2/15/11 1,460 1,463 Plano TX Independent School District GO 4.000% 2/15/13 1,210 1,284 1 Port Arthur TX Independent School District GO TOB VRDO 0.300% 2/7/11 (12) 7,660 7,660 Richardson TX Independent School District GO VRDO 0.290% 2/7/11 20,300 20,300 San Antonio TX Electric & Gas Systems Revenue 5.500% 2/1/11 16,085 16,085 San Antonio TX Electric & Gas Systems Revenue 5.250% 2/1/13 9,410 10,222 San Antonio TX Electric & Gas Systems Revenue 5.250% 2/1/13 (ETM) 515 561 San Antonio TX Electric & Gas Systems Revenue 5.375% 2/1/13 (4) 8,000 8,710 San Antonio TX Electric & Gas Systems Revenue 5.500% 2/1/14 6,210 6,965 San Antonio TX Electric & Gas Systems Revenue 5.375% 2/1/15 14,000 15,922 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.290% 2/7/11 7,000 7,000 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.360% 2/7/11 11,985 11,985 San Antonio TX GO PUT 1.150% 12/3/12 17,965 17,922 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/12 2,745 2,860 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/13 1,155 1,224 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/14 1,785 1,897 Tarrant County TX Health Facilities Development Corp. Hospital Revenue (Cook Children's Medical Center Project) 5.000% 12/1/15 1,580 1,761 Tarrant Regional Water District Texas Water Revenue 5.000% 3/1/11 3,850 3,865 Tarrant Regional Water District Texas Water Revenue 5.000% 3/1/12 5,000 5,242 Tarrant Regional Water District Texas Water Revenue 5.000% 3/1/13 2,000 2,167 Texas A&M University System Revenue Financing System Revenue 5.000% 5/15/11 2,500 2,534 Texas A&M University System Revenue Financing System Revenue 5.000% 5/15/12 7,000 7,399 Texas GO 4.000% 10/1/11 7,005 7,176 Texas GO 5.000% 10/1/12 7,000 7,506 Texas GO 5.000% 10/1/13 7,500 8,284 Texas GO 5.000% 10/1/14 8,370 9,410 1 Texas GO TOB VRDO 0.270% 2/1/11 2,740 2,740 1 Texas GO TOB VRDO 0.290% 2/7/11 8,685 8,685 1 Texas GO TOB VRDO 0.290% 2/7/11 73,750 73,750 1 Texas GO TOB VRDO 0.360% 2/7/11 12,190 12,190 Texas GO TRAN 2.000% 8/31/11 100,000 100,951 Texas Public Finance Authority GO 5.000% 10/1/11 4,000 4,124 Texas Public Finance Authority Revenue (Unemployment Compensation) 3.000% 7/1/12 5,200 5,368 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 7/1/12 45,000 47,723 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 7/1/14 20,735 23,062 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 1/1/15 9,000 10,055 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 7/1/15 34,500 38,838 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 1/1/16 8,000 9,026 Texas State University System Revenue 5.000% 3/15/11 3,000 3,017 Texas State University System Revenue 5.000% 3/15/13 1,000 1,084 Texas Tech University System Revenue Financing System Revenue 4.000% 2/15/12 2,000 2,073 Texas Transportation Commission Mobility Fund GO VRDO 0.280% 2/7/11 9,900 9,900 Texas Transportation Commission Revenue 5.000% 4/1/12 8,085 8,510 Texas Transportation Commission Revenue PUT 5.000% 2/15/11 10,000 10,011 1 Texas Transportation Commission Revenue TOB VRDO 0.290% 2/7/11 7,495 7,495 Texas Water Development Board Revenue 5.000% 7/15/14 1,355 1,513 Texas Water Development Board Revenue 5.000% 7/15/14 5,260 5,874 Texas Water Financial Assistance GO 4.000% 8/1/11 1,150 1,171 Titus County TX Fresh Water Supply District Revenue 4.500% 7/1/11 3,500 3,540 Tyler TX Independent School District GO 3.500% 2/15/11 1,845 1,847 Tyler TX Independent School District GO 3.750% 2/15/13 2,150 2,272 University of Texas System Revenue Financing System Revenue 5.000% 8/15/13 (Prere.) 24,900 27,378 University of Texas System Revenue Financing System Revenue 5.000% 8/15/13 (Prere.) 10,000 10,995 Waco TX Education Finance Corp. Revenue (Baylor University) VRDO 0.290% 2/7/11 13,875 13,875 Waco TX Education Finance Corp. Revenue (Baylor University) VRDO 0.290% 2/7/11 53,225 53,225 Utah (0.4%) Davis County UT School District GO 5.000% 6/1/11 1,605 1,630 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/11 5,000 5,094 Utah Board of Regents Student Loan Revenue 4.000% 11/1/13 5,000 5,356 Utah Board of Regents Student Loan Revenue 4.000% 11/1/14 10,000 10,782 Utah GO 5.375% 7/1/12 11,000 11,753 2 Utah GO 4.000% 7/1/14 10,000 10,892 Utah GO 5.000% 7/1/14 4,000 4,490 Virgin Islands (0.0%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/14 3,350 3,541 Virginia (1.6%) Amherst VA Industrial Development Authority Educational Facilities Revenue (Sweet Briar College) VRDO 0.290% 2/7/11 LOC 9,390 9,390 Charles City County VA Economic Development Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 1.200% 11/1/11 6,350 6,350 1 Fairfax County VA Industrial Development Authority Hospital Revenue (Inova Health System Hospital Project) TOB VRDO 0.290% 2/7/11 9,500 9,500 Fairfax County VA Public Improvement GO 4.000% 4/1/11 4,780 4,810 Louisa VA Industrial Development Authority Pollution Control Revenue (Virginia Electric & Power Co.Project) PUT 5.000% 12/1/11 15,000 15,466 Louisa VA Industrial Development Authority Pollution Control Revenue (Virginia Electric & Power Co.Project) PUT 5.375% 12/2/13 14,500 15,612 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/12 10,000 10,454 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/12 1,650 1,725 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/13 3,525 3,812 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/13 2,010 2,174 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/11 3,500 3,595 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/11 4,500 4,622 Virginia GO 4.000% 6/1/11 4,000 4,049 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/11 2,290 2,343 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/14 4,080 4,562 Virginia Public Building Authority Revenue 5.000% 8/1/12 1,100 1,171 Virginia Public Building Authority Revenue 5.000% 8/1/12 6,525 6,947 Virginia Public School Authority Revenue 5.000% 4/15/11 4,000 4,039 Virginia Public School Authority Revenue 4.000% 8/1/11 4,275 4,353 Virginia Public School Authority Revenue 5.000% 8/1/11 1,500 1,535 Virginia Public School Authority Revenue 5.000% 8/1/11 4,135 4,232 Virginia Public School Authority Revenue 4.000% 8/1/12 6,435 6,763 Virginia Public School Authority Revenue 5.000% 8/1/14 20,000 22,413 Virginia Public School Authority Revenue 5.000% 8/1/15 11,440 12,989 1 Virginia Resource Authority Infrastructure Revenue TOB VRDO 0.290% 2/7/11 5,415 5,415 Virginia Small Business Financing Authority Health Care Facilities Revenue (Sentara Healthcare) 5.000% 11/1/13 3,505 3,808 Wise County VA Industrial Development Authority Solid Waste & Sewage Disposal Revenue (Virginia Electric & Power Co.) PUT 2.375% 11/1/15 15,000 14,731 Washington (2.9%) 1 Bellevue WA GO TOB VRDO 0.390% 2/7/11 5,445 5,445 1 Central Puget Sound WA Regional Transit Authority Sales & Use Tax Revenue TOB VRDO 0.270% 2/1/11 6,380 6,380 1 Central Puget Sound WA Regional Transit Authority Sales & Use Tax Revenue TOB VRDO 0.290% 2/7/11 (4) 8,280 8,280 Chelan County WA Public Utility District No. 1 Consolidated System Revenue VRDO 0.290% 2/7/11 13,450 13,450 Clark County WA Public Utility Revenue 5.000% 1/1/15 1,500 1,632 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/14 6,940 7,731 King County WA School District GO 5.000% 6/1/12 6,700 7,090 1 King County WA Sewer Revenue TOB VRDO 0.270% 2/1/11 7,885 7,885 1 King County WA Sewer Revenue TOB VRDO 0.290% 2/7/11 LOC 22,795 22,795 Spokane County WA School District No. 81 GO 5.125% 6/1/13 (Prere.) 4,985 5,480 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/11 3,295 3,359 Washington (Motor Vehicle Fuel Tax) GO 5.000% 8/1/11 8,970 9,179 Washington (Motor Vehicle Fuel Tax) GO 5.000% 9/1/11 (14) 1,500 1,541 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/12 5,555 5,901 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/13 5,050 5,531 Washington (Motor Vehicle Fuel Tax) GO 5.000% 8/1/13 9,215 10,118 Washington (Motor Vehicle Fuel Tax) GO 5.000% 8/1/14 9,440 10,562 Washington GO 4.000% 2/1/11 6,130 6,130 Washington GO 4.000% 2/1/11 7,845 7,845 Washington GO 5.000% 7/1/11 (ETM) 55 56 Washington GO 5.000% 7/1/11 4,695 4,786 Washington GO 5.000% 1/1/12 (2) 12,255 12,773 Washington GO 4.000% 2/1/12 3,915 4,055 Washington GO 5.000% 1/1/13 10,535 11,369 Washington GO 5.000% 1/1/13 13,605 14,681 Washington GO 5.000% 2/1/13 5,285 5,718 Washington GO 5.000% 1/1/15 (2) 4,500 5,051 Washington GO 5.000% 1/1/16 5,000 5,676 1 Washington GO TOB VRDO 0.290% 2/7/11 6,145 6,145 Washington Health Care Facilities Authority Revenue (Catholic Health Initiatives) VRDO 0.270% 2/7/11 37,000 37,000 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/12 1,625 1,703 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/13 1,450 1,543 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/14 1,590 1,709 Washington Health Care Facilities Authority Revenue (MultiCare Health System) VRDO 0.290% 2/7/11 (4) 14,535 14,535 Washington Health Care Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/11 900 929 Washington Health Care Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/12 1,315 1,389 1 Washington Health Care Facilities Authority Revenue (PeaceHealth) TOB VRDO 0.290% 2/7/11 13,050 13,050 Washington Health Care Facilities Authority Revenue (Southwest Washington Medical Center) VRDO 0.290% 2/7/11 LOC 26,905 26,905 Washington Higher Education Facilities Authority Revenue (Whitman College Project) VRDO 0.270% 2/7/11 20,000 20,000 West Virginia (0.2%) West Virginia Commissioner of Highways Special Obligation Revenue 5.000% 9/1/12 4,970 5,291 West Virginia Commissioner of Highways Special Obligation Revenue 5.000% 9/1/13 4,645 5,083 West Virginia Economic Development Authority Solid Waste Facilities Disposal Revenue (Ohio Power Co. - Amos Project) PUT 3.125% 4/1/15 5,000 4,934 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/13 1,300 1,365 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/14 5,150 5,441 Wisconsin (2.2%) Badger Tobacco Asset Securitization Corp. Wisconsin Revenue 5.750% 6/1/11 (ETM) 7,000 7,118 Badger Tobacco Asset Securitization Corp. Wisconsin Revenue 5.750% 6/1/12 (ETM) 8,610 9,162 Badger Tobacco Asset Securitization Corp. Wisconsin Revenue 6.000% 6/1/12 (Prere.) 26,580 28,429 Badger Tobacco Asset Securitization Corp. Wisconsin Revenue 6.125% 6/1/12 (Prere.) 51,795 54,257 Badger Tobacco Asset Securitization Corp. Wisconsin Revenue 6.375% 6/1/12 (Prere.) 42,920 46,118 Wisconsin GO 5.000% 5/1/12 2,250 2,374 Wisconsin GO 5.000% 5/1/14 6,490 7,206 Wisconsin GO 5.000% 5/1/15 10,000 11,248 Wisconsin Health & Educational Facilities Authority Health Care Facilities Revenue (Luther Hospital) 5.000% 11/15/13 1,000 1,088 Wisconsin Health & Educational Facilities Authority Revenue (Agnesian Healthcare Inc.) 5.000% 7/1/15 1,010 1,067 1 Wisconsin Health & Educational Facilities Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.290% 2/7/11 750 750 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 4/15/13 1,500 1,567 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/13 6,000 6,285 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/14 6,000 6,307 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 4/15/15 1,500 1,574 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/15 6,000 6,301 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) PUT 4.750% 8/15/14 8,000 8,408 Wisconsin Health & Educational Facilities Authority Revenue (Beloit College) VRDO 0.290% 2/7/11 LOC 10,000 10,000 Wisconsin Health & Educational Facilities Authority Revenue (Goodwill Industries of North Central Wisconsin Inc.) VRDO 0.290% 2/7/11 LOC 4,755 4,755 Wisconsin Health & Educational Facilities Authority Revenue (Meriter Hospital Inc. Project) VRDO 0.310% 2/1/11 LOC 3,310 3,310 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 4.000% 8/1/11 (4) 1,215 1,234 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 4.000% 8/1/12 (4) 1,330 1,379 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 4.000% 8/1/13 (4) 1,320 1,386 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/13 1,500 1,597 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/15 1,790 1,931 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/16 6,115 6,569 Wisconsin Health & Educational Facilities Authority Revenue (Wheaton Franciscan Services Inc. System) 5.750% 2/15/12 (Prere.) 5,000 5,312 Wisconsin Petroleum Inspection Fee Revenue 5.000% 7/1/14 5,000 5,535 Wisconsin Transportation Revenue 5.000% 7/1/11 1,000 1,019 Wisconsin Transportation Revenue 5.000% 7/1/13 (Prere.) 4,000 4,398 Total Tax-Exempt Municipal Bonds (Cost $11,294,559) Market Value Coupon Shares ($000) Temporary Cash Investment (1.6%) Money Market Fund (1.6%) 3 Vanguard Municipal Cash Management Fund (Cost $178,827) 0.261% 178,826,669 178,827 Total Investments (100.3%) (Cost $11,473,386) Other Assets and Liabilities-Net (-0.3%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2011, the aggregate value of these securities was $1,544,100,000, representing 13.4% of net assets. 2 Securities with a value of $2,995,000 have been segregated as initial margin for open futures contracts. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Adjustable-rate security. Key to Abbreviations ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. IDA - Industrial Development Authority Bond. IDR - Industrial Development Revenue Bond. PCR - Pollution Control Revenue Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. UFSD - Union Free School District. USD - United School District. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). Short-Term Tax-Exempt Fund (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corp. (13) Berkshire Hathaway Assurance Corp. (14) National Public Finance Guarantee Corp. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Municipal Cash Management Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of January 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds  11,355,820  Temporary Cash Investments 178,827   Futures ContractsAssets 1 141   Futures ContractsLiabilities 1 (89)   Total 178,879 11,355,820  1 Represents variation margin on the last day of the reporting period. Short-Term Tax-Exempt Fund C. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At January 31, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 2-Year United States Treasury Note March 2011 919 201,433 (157) 10-Year United States Treasury Note March 2011 (388) (46,869) 131 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At January 31, 2011, the cost of investment securities for tax purposes was $11,475,634,000. Net unrealized appreciation of investment securities for tax purposes was $59,013,000, consisting of unrealized gains of $74,529,000 on securities that had risen in value since their purchase and $15,516,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Intermediate-Term Tax-Exempt Fund Schedule of Investments As of January 31, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.1%) Alabama (1.0%) Alabama GO 5.250% 6/1/11 (Prere.) 5,105 5,187 Alabama GO 5.250% 6/1/11 (Prere.) 5,105 5,187 Alabama GO 5.250% 6/1/11 (Prere.) 5,155 5,238 Alabama GO 5.250% 6/1/11 (Prere.) 3,455 3,511 Alabama Incentives Financing Authority Special Obligation Revenue 5.000% 9/1/24 3,695 3,843 Alabama Incentives Financing Authority Special Obligation Revenue 5.000% 9/1/24 2,520 2,621 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/19 58,350 63,434 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/20 60,660 65,081 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/21 62,600 66,372 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/22 13,595 14,280 Auburn University Alabama General Fee Revenue 5.000% 6/1/16 3,690 4,157 Auburn University Alabama General Fee Revenue 5.000% 6/1/17 1,550 1,745 Courtland AL Development Board Pollution Control Revenue (International Paper Co.) 5.000% 6/1/25 5,000 4,639 Infirmary Health System Special Care Facilities Financing Authority Mobile Alabama Revenue (Infirmary Health System Inc.) 5.000% 2/1/18 2,830 2,887 Infirmary Health System Special Care Facilities Financing Authority Mobile Alabama Revenue (Infirmary Health System Inc.) 5.250% 2/1/19 2,415 2,458 Infirmary Health System Special Care Facilities Financing Authority Mobile Alabama Revenue (Infirmary Health System Inc.) 5.250% 2/1/20 2,845 2,867 Infirmary Health System Special Care Facilities Financing Authority Mobile Alabama Revenue (Infirmary Health System Inc.) 5.250% 2/1/21 3,630 3,611 Infirmary Health System Special Care Facilities Financing Authority Mobile Alabama Revenue (Infirmary Health System Inc.) 5.250% 2/1/30 10,000 9,104 Jefferson County AL Sewer Revenue (Capital Improvement) 5.000% 8/1/12 (Prere.) 15,040 15,961 Alaska (0.1%) Anchorage AK Electric Revenue 8.000% 12/1/11 (14) 5,395 5,716 Matanuska-Susitna Borough AK GO 5.500% 3/1/12 (3) 2,110 2,161 Northern Tobacco Securitization Corp. Alaska 4.625% 6/1/23 18,515 16,127 Arizona (2.9%) Arizona Board Regents Arizona State University System COP 5.000% 6/1/20 (2) 2,430 2,523 Arizona Board Regents Arizona State University System COP 5.000% 7/1/20 (14) 5,120 5,345 Arizona Board Regents Arizona State University System COP 5.000% 6/1/21 (2) 4,310 4,432 Arizona Board Regents Arizona State University System Revenue 6.000% 7/1/27 1,135 1,214 Arizona Board Regents Arizona State University System Revenue 5.000% 6/1/28 2,545 2,536 Arizona COP 5.000% 9/1/25 (4) 10,000 9,717 Arizona COP 5.000% 9/1/27 (4) 5,000 4,725 Arizona Health Facilities Authority Revenue (Banner Health) 5.000% 1/1/24 10,000 9,712 Arizona Health Facilities Authority Revenue (Banner Health) 5.000% 1/1/25 7,500 7,202 Arizona Lottery Revenue 5.000% 7/1/22 (4) 18,000 18,389 Arizona Lottery Revenue 5.000% 7/1/24 (4) 15,000 15,053 Arizona Lottery Revenue 5.000% 7/1/25 (4) 15,000 14,908 Arizona Lottery Revenue 5.000% 7/1/26 (4) 13,975 13,695 Arizona School Facilities Board COP 5.000% 9/1/11 (14) 10,000 10,248 Arizona School Facilities Board COP 5.000% 9/1/16 24,000 25,957 Arizona School Facilities Board COP 5.000% 9/1/16 (14) 34,300 36,634 Arizona School Facilities Board COP 5.000% 9/1/17 21,000 22,513 Arizona School Facilities Board COP 5.000% 9/1/17 (14) 26,755 28,146 Arizona School Facilities Board COP 5.000% 9/1/18 13,000 13,793 Arizona School Facilities Board COP 5.125% 9/1/21 5,000 5,068 Arizona School Facilities Board Revenue (School Improvement) 5.500% 7/1/11 (Prere.) 5,000 5,106 Arizona School Facilities Board Revenue (School Improvement) 5.500% 7/1/11 (Prere.) 5,500 5,617 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/13 7,090 7,735 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/14 8,000 8,887 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/18 10,000 11,200 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/19 10,000 11,019 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/19 5,000 5,582 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/20 11,500 12,511 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/21 16,300 17,500 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/22 9,940 10,689 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/24 10,000 10,448 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/25 7,540 7,812 Arizona Transportation Board Highway Revenue 5.000% 7/1/17 9,460 10,579 Arizona Transportation Board Highway Revenue 5.250% 7/1/18 4,000 4,205 Arizona Transportation Board Highway Revenue 5.250% 7/1/19 4,110 4,320 Arizona Transportation Board Highway Revenue 5.000% 7/1/22 10,035 10,529 Arizona Transportation Board Highway Revenue 5.000% 7/1/23 8,180 8,542 Arizona Transportation Board Highway Revenue 5.000% 7/1/24 2,000 2,071 Arizona Transportation Board Highway Revenue 5.000% 7/1/25 5,000 5,198 Arizona Transportation Board Highway Revenue 5.000% 7/1/30 5,000 5,006 Arizona Water Infrastructure Finance Authority Revenue 5.000% 10/1/30 5,000 5,042 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/18 3,325 3,512 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/19 2,000 2,090 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/20 1,500 1,540 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/21 1,500 1,523 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/22 3,500 3,529 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/23 3,805 3,791 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/25 3,750 3,642 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/26 2,890 2,759 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/27 5,000 4,687 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/30 14,000 12,634 Glendale AZ Transportation Excise Tax Revenue 5.000% 7/1/23 (14) 4,235 4,345 Maricopa County AZ Industrial Development Authority Health Facilities Revenue (Catholic Healthcare West) 5.000% 7/1/16 6,500 6,810 Maricopa County AZ Industrial Development Authority Health Facilities Revenue (Catholic Healthcare West) 5.000% 7/1/17 10,000 10,380 Maricopa County AZ Industrial Development Authority Health Facilities Revenue (Catholic Healthcare West) 5.000% 7/1/18 6,000 6,162 Maricopa County AZ Regional Public Transportation Authority Excise Tax Revenue 5.000% 7/1/21 6,220 6,576 Maricopa County AZ Unified School District GO 5.000% 7/1/21 11,915 12,916 Maricopa County AZ Unified School District GO 5.000% 7/1/22 (ETM) 4,810 5,390 Maricopa County AZ Unified School District GO 5.000% 7/1/22 8,450 9,074 Mesa AZ GO 5.250% 7/1/12 (14) 10,000 10,615 Mesa AZ Utility System Revenue 5.000% 7/1/19 (14) 10,000 11,013 Mesa AZ Utility System Revenue 5.000% 7/1/21 (14) 11,900 12,805 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/14 5,110 5,614 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/23 5,000 5,083 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/24 2,235 2,257 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/25 5,000 5,006 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/27 9,530 9,311 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/28 9,555 9,274 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/30 13,330 12,450 Phoenix AZ Civic Improvement Corp. Airport Revenue (Light Rail Project) 5.000% 7/1/18 (2) 7,840 8,454 Phoenix AZ Civic Improvement Corp. Airport Revenue (Light Rail Project) 5.000% 7/1/19 (2) 19,000 20,041 Phoenix AZ Civic Improvement Corp. Excise Tax Revenue 5.000% 7/1/20 5,165 5,594 Phoenix AZ Civic Improvement Corp. Excise Tax Revenue 5.000% 7/1/22 (14) 5,420 5,549 Phoenix AZ Civic Improvement Corp. Excise Tax Revenue 4.750% 7/1/24 7,805 7,923 Phoenix AZ Civic Improvement Corp. Wastewater System Revenue 5.375% 7/1/12 (14) 9,645 9,829 Phoenix AZ Civic Improvement Corp. Wastewater System Revenue 5.375% 7/1/13 (14) 5,000 5,088 Phoenix AZ Civic Improvement Corp. Wastewater System Revenue 5.375% 7/1/14 (14) 6,820 6,934 Phoenix AZ Civic Improvement Corp. Wastewater System Revenue 5.500% 7/1/24 2,500 2,686 Phoenix AZ Civic Improvement Corp. Water System Revenue 5.500% 7/1/14 (14) 4,215 4,469 Phoenix AZ Civic Improvement Corp. Water System Revenue 5.000% 7/1/21 (14) 4,200 4,445 Phoenix AZ Civic Improvement Corp. Water System Revenue 5.000% 7/1/28 4,890 4,940 Phoenix AZ GO 5.000% 7/1/20 5,150 5,597 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 1/1/21 3,450 3,755 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 1/1/22 4,350 4,676 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 1/1/28 2,500 2,526 Salt Verde AZ Financial Project Revenue 5.250% 12/1/21 3,500 3,476 Salt Verde AZ Financial Project Revenue 5.250% 12/1/22 3,790 3,728 Salt Verde AZ Financial Project Revenue 5.250% 12/1/23 8,335 8,131 Salt Verde AZ Financial Project Revenue 5.250% 12/1/24 4,485 4,334 Salt Verde AZ Financial Project Revenue 5.250% 12/1/25 18,880 17,916 Salt Verde AZ Financial Project Revenue 5.250% 12/1/26 2,645 2,472 Scottsdale AZ Municipal Property Corp. Excise Tax Revenue 5.000% 7/1/16 (Prere.) 7,280 8,436 Scottsdale AZ Municipal Property Corp. Excise Tax Revenue 5.000% 7/1/16 (Prere.) 6,850 7,938 Scottsdale AZ Municipal Property Corp. Excise Tax Revenue 5.000% 7/1/16 (Prere.) 5,710 6,617 Scottsdale AZ Municipal Property Corp. Excise Tax Revenue 5.000% 7/1/22 12,415 13,591 Tucson AZ GO 7.375% 7/1/13 3,750 4,276 Tucson AZ GO 5.000% 7/1/26 (12) 1,000 990 Tucson AZ GO 5.000% 7/1/29 (12) 1,000 959 University Medical Center Corp. Arizona Hospital Revenue 6.250% 7/1/29 1,500 1,529 California (12.8%) Bay Area CA Infrastructure Financing Authority Revenue 5.000% 8/1/17 (14) 2,000 2,038 Bay Area CA Infrastructure Financing Authority Revenue 5.000% 8/1/17 (10) 4,500 4,633 Bay Area CA Infrastructure Financing Authority Revenue 5.000% 8/1/17 (14) 16,140 16,577 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/21 7,000 7,375 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/21 20,195 21,710 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/23 26,400 27,751 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/24 22,220 23,111 Beverly Hills CA Unified School District GO 0.000% 8/1/28 5,000 1,723 Beverly Hills CA Unified School District GO 0.000% 8/1/29 8,000 2,558 1 California Department of Veteran Affairs Revenue TOB VRDO 0.290% 2/7/11 11,140 11,140 California Department of Water Resources Power Supply Revenue 5.375% 5/1/12 (Prere.) 37,000 39,632 California Department of Water Resources Power Supply Revenue 5.500% 5/1/12 (14) 8,000 8,474 California Department of Water Resources Power Supply Revenue 5.500% 5/1/12 (Prere.) 10,000 10,727 California Department of Water Resources Power Supply Revenue 5.500% 5/1/12 (2)(Prere.) 61,875 66,372 California Department of Water Resources Power Supply Revenue 6.000% 5/1/12 (Prere.) 20,000 21,578 California Department of Water Resources Power Supply Revenue 6.000% 5/1/12 (Prere.) 10,000 10,789 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 7,790 8,738 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 5,000 5,609 California Department of Water Resources Power Supply Revenue 5.000% 5/1/17 10,000 11,213 California Department of Water Resources Power Supply Revenue 5.000% 5/1/18 12,000 13,368 California Department of Water Resources Power Supply Revenue 5.000% 5/1/19 44,535 49,287 California Department of Water Resources Power Supply Revenue 5.000% 5/1/20 20,000 21,966 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 20,000 21,269 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 30,000 32,340 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 19,250 20,285 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 10,000 10,660 California Economic Recovery Bonds GO 5.000% 7/1/14 (Prere.) 28,925 32,687 California Economic Recovery Bonds GO 5.000% 7/1/15 41,775 45,374 California Economic Recovery Bonds GO 5.000% 7/1/16 7,000 7,112 California Economic Recovery Bonds GO 5.000% 7/1/20 29,500 31,459 California Economic Recovery Bonds GO 5.250% 7/1/21 50,000 53,505 California GO 5.000% 4/1/12 2,500 2,608 California GO 5.250% 10/1/13 (14) 5,615 6,106 California GO 5.250% 2/1/14 20,000 21,542 California GO 5.000% 6/1/14 (Prere.) 8,580 9,605 California GO 5.000% 8/1/14 6,250 6,827 California GO 5.250% 11/1/14 10,000 10,769 California GO 5.000% 3/1/15 6,000 6,541 California GO 5.250% 11/1/15 10,225 11,055 California GO 6.000% 2/1/16 1,500 1,691 California GO 5.000% 4/1/16 10,000 10,877 California GO 5.000% 3/1/17 3,000 3,244 California GO 5.000% 4/1/17 9,500 10,268 California GO 5.000% 4/1/17 13,050 14,105 California GO 5.500% 4/1/18 45,035 49,597 California GO 6.000% 4/1/18 11,480 12,946 California GO 5.000% 9/1/18 33,800 35,613 California GO 5.000% 12/1/18 85 91 California GO 5.500% 4/1/19 5,000 5,475 California GO 5.000% 4/1/20 18,000 18,739 California GO 5.000% 8/1/20 18,970 19,536 California GO 5.000% 11/1/20 (14) 5,000 5,157 California GO 5.250% 11/1/20 9,000 9,294 California GO 5.000% 2/1/21 13,000 13,105 California GO 5.000% 12/1/21 16,365 16,646 California GO 5.000% 3/1/22 (2) 9,225 9,290 California GO 5.000% 3/1/22 6,375 6,430 California GO 5.250% 10/1/22 15,000 15,403 California GO 5.000% 3/1/23 36,120 36,034 California GO 5.000% 3/1/23 29,000 28,931 California GO 5.125% 11/1/23 7,000 7,005 California GO 5.000% 3/1/24 30,115 29,595 California GO 5.500% 8/1/26 23,665 23,838 California GO 5.750% 4/1/29 2,395 2,409 California GO 5.000% 10/1/29 27,000 24,960 California GO 5.250% 3/1/30 29,500 27,966 California GO 5.750% 4/1/31 79,190 78,995 California GO 5.000% 6/1/31 5,000 4,542 California GO 6.000% 3/1/33 14,000 14,244 California GO 6.500% 4/1/33 54,500 57,638 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 5.000% 3/1/12 2,000 2,064 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 5.000% 3/1/13 2,000 2,102 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 5.000% 3/1/14 2,205 2,342 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.125% 7/1/22 16,000 16,588 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) PUT 5.000% 7/1/14 15,000 16,032 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/17 8,000 8,324 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/19 3,135 3,189 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/20 4,180 4,222 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/21 6,165 6,178 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 10/1/19 8,080 8,339 California Health Facilities Financing Authority Revenue (Scripps Health) 5.500% 10/1/20 4,000 4,188 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 10/1/21 7,110 7,132 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 10/1/22 3,250 3,231 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.250% 7/1/21 25,980 26,944 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.500% 7/1/29 15,000 14,828 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/15 7,550 8,192 California Health Facilities Financing Authority Revenue (Sutter Health) 5.500% 8/15/16 5,000 5,513 California Health Facilities Financing Authority Revenue (Sutter Health) 5.500% 8/15/17 5,000 5,489 2 California Health Facilities Financing Authority Revenue (Sutter Health) 5.500% 8/15/26 4,500 4,423 2 California Health Facilities Financing Authority Revenue (Sutter Health) 5.875% 8/15/31 10,000 9,911 California Infrastructure & Economic Development Bank Revenue (Independent System Operator Corp. Project) 5.000% 2/1/14 9,000 9,627 California Municipal Finance Authority (CommunityHospitals of Central California Obligated Group) COP 5.000% 2/1/15 1,615 1,680 California Municipal Finance Authority (CommunityHospitals of Central California Obligated Group) COP 5.000% 2/1/16 2,070 2,121 California Municipal Finance Authority (CommunityHospitals of Central California Obligated Group) COP 5.000% 2/1/20 1,575 1,496 California Municipal Finance Authority (CommunityHospitals of Central California Obligated Group) COP 5.000% 2/1/21 1,700 1,586 California Municipal Finance Authority (CommunityHospitals of Central California Obligated Group) COP 5.250% 2/1/24 5,000 4,518 California Municipal Finance Authority Revenue (University of La Verne) 5.750% 6/1/25 8,525 8,140 California Municipal Finance Authority Revenue (University of La Verne) 6.125% 6/1/30 3,000 2,870 California Public Works Board Lease Revenue (Department of Corrections) 5.250% 1/1/16 (2) 5,265 5,587 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/25 3,100 2,915 California Public Works Board Lease Revenue (Department of General Services) 6.125% 4/1/28 5,000 5,055 California Public Works Board Lease Revenue (Department of General Services) 6.125% 4/1/29 2,000 2,016 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/14 8,370 9,055 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/15 9,980 10,837 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/16 8,750 9,400 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/17 4,985 5,287 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/18 5,700 5,968 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/19 11,820 12,415 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/20 10,000 10,336 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/21 15,230 15,540 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/22 15,235 15,697 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/23 8,765 8,817 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/24 9,650 9,669 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/25 7,500 7,350 California Public Works Board Lease Revenue (Secretary of State & State Archives Building Complex) 5.375% 12/1/12 7,895 7,916 California Public Works Board Lease Revenue (Various Capital Projects) 6.250% 11/1/24 13,665 14,413 California RAN 3.000% 6/28/11 100,000 100,704 California State University Revenue Systemwide 5.000% 11/1/26 14,775 14,474 California State University Revenue Systemwide 5.750% 11/1/27 5,000 5,152 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.250% 11/1/30 8,520 7,804 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/16 36,970 39,931 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/19 9,500 9,861 California Statewide Communities Development Authority Revenue (Kaiser Permanente) PUT 3.900% 7/1/14 23,550 24,773 California Statewide Communities Development Authority Revenue (Proposition 1A Receivables Program) 5.000% 6/15/13 135,500 143,068 1 California Statewide Communities Development Authority Revenue (Sutter Health) TOB VRDO 0.290% 2/7/11 13,000 13,000 Cerritos CA Community College District GO 5.250% 8/1/28 3,540 3,557 Cerritos CA Community College District GO 5.250% 8/1/29 3,160 3,091 Cerritos CA Community College District GO 5.250% 8/1/30 4,235 4,095 El Monte CA High School District GO 5.500% 6/1/27 (12) 2,630 2,704 El Monte CA High School District GO 5.500% 6/1/28 (12) 2,355 2,405 El Segundo CA Unified School District GO 0.000% 8/1/28 2,705 829 El Segundo CA Unified School District GO 0.000% 8/1/29 8,655 2,463 El Segundo CA Unified School District GO 0.000% 8/1/30 9,160 2,413 Fairfield CA (Fairfield Water) COP 0.000% 4/1/23 (10) 1,000 447 Fairfield CA (Fairfield Water) COP 0.000% 4/1/24 (10) 3,455 1,424 Fairfield CA (Fairfield Water) COP 0.000% 4/1/25 (10) 6,340 2,420 Fairfield CA (Fairfield Water) COP 0.000% 4/1/27 (10) 6,480 2,076 Folsom Cordova CA Unified School District School Facilities Improvement District No. 3 GO 0.000% 10/1/23 (14) 2,875 1,243 Folsom Cordova CA Unified School District School Facilities Improvement District No. 3 GO 0.000% 10/1/24 (14) 1,700 679 Folsom Cordova CA Unified School District School Facilities Improvement District No. 3 GO 0.000% 10/1/25 (14) 2,055 760 Folsom Cordova CA Unified School District School Facilities Improvement District No. 3 GO 0.000% 10/1/26 (14) 2,985 1,012 Folsom Cordova CA Unified School District School Facilities Improvement District No. 3 GO 0.000% 10/1/27 (14) 2,980 923 Folsom Cordova CA Unified School District School Facilities Improvement District No. 3 GO 0.000% 10/1/28 (14) 2,875 816 Foothill/Eastern Corridor Agency California Toll Road Revenue 5.125% 1/15/19 (14) 5,200 4,873 Foothill/Eastern Corridor Agency California Toll Road Revenue 0.000% 1/15/28 (14) 15,000 13,177 Fresno CA Sewer Revenue 6.250% 9/1/14 (2) 12,000 12,895 Fresno CA Sewer Revenue 5.000% 9/1/25 (12) 2,275 2,294 Fresno CA Sewer Revenue 5.000% 9/1/26 (12) 7,425 7,425 Fresno CA Sewer Revenue 5.000% 9/1/27 (12) 7,835 7,730 Gilroy CA Unified School District GO 0.000% 8/1/30 (12) 5,500 1,449 Golden State Tobacco Securitization Corp. California 6.250% 6/1/13 (Prere.) 84,615 92,070 Golden State Tobacco Securitization Corp. California 6.750% 6/1/13 (Prere.) 79,735 89,714 Golden State Tobacco Securitization Corp. California 5.000% 6/1/14 9,000 9,135 Golden State Tobacco Securitization Corp. California 5.000% 6/1/15 6,505 6,552 Golden State Tobacco Securitization Corp. California 5.000% 6/1/16 12,545 12,480 Golden State Tobacco Securitization Corp. California 5.000% 6/1/21 (2) 15,000 14,425 Golden State Tobacco Securitization Corp. California 4.500% 6/1/27 79,585 57,307 Golden State Tobacco Securitization Corp. California 5.000% 6/1/29 (2) 30,000 26,027 Golden State Tobacco Securitization Corp. California 5.000% 6/1/30 (2) 18,400 15,728 Hacienda La Puente CA Unified School District GO 5.000% 8/1/25 (4) 7,000 7,192 La Mesa-Spring Valley CA School District GO 0.000% 8/1/23 (14) 2,090 953 La Mesa-Spring Valley CA School District GO 0.000% 8/1/25 (14) 3,635 1,403 La Mesa-Spring Valley CA School District GO 0.000% 8/1/27 (14) 1,500 493 La Mesa-Spring Valley CA School District GO 0.000% 8/1/28 (14) 3,170 958 Long Beach CA Finance Authority Tax Revenue 5.500% 11/1/18 (2) 5,495 5,638 Long Beach CA Finance Authority Tax Revenue 5.500% 11/1/19 (2) 3,970 4,017 Long Beach CA Finance Authority Tax Revenue 5.500% 11/1/20 (2) 3,250 3,238 Long Beach CA Finance Authority Tax Revenue 5.500% 11/1/21 (2) 7,645 7,520 Long Beach CA Finance Authority Tax Revenue 5.500% 11/1/22 (2) 3,535 3,419 Long Beach CA Unified School District GO 0.000% 8/1/23 (12) 1,995 936 Long Beach CA Unified School District GO 0.000% 8/1/26 (12) 2,925 1,056 Los Angeles CA Community College District GO 5.000% 8/1/28 7,210 6,941 Los Angeles CA Community College District GO 5.250% 8/1/29 4,145 4,087 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/23 3,115 3,183 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/26 3,250 3,233 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/27 3,250 3,196 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/28 3,960 3,852 Los Angeles CA Department of Water & Power Revenue 5.250% 7/1/15 20,000 20,342 Los Angeles CA Harbor Department Revenue 5.000% 8/1/28 6,930 6,756 Los Angeles CA Municipal Improvement Corp. Lease Revenue (Police Headquarters Facility) 5.000% 1/1/24 (14) 15,435 14,935 Los Angeles CA Unified School District GO 5.000% 7/1/16 7,290 8,133 Los Angeles CA Unified School District GO 5.000% 7/1/16 (4) 6,900 7,698 Los Angeles CA Unified School District GO 4.750% 7/1/19 (4) 12,500 13,174 Los Angeles CA Unified School District GO 5.000% 7/1/19 23,635 25,583 Los Angeles CA Unified School District GO 5.000% 7/1/21 (4) 4,000 4,133 Los Angeles CA Unified School District GO 5.000% 7/1/21 (4) 10,000 10,332 Los Angeles CA Unified School District GO 5.000% 7/1/22 (4) 22,410 22,890 Los Angeles CA Unified School District GO 5.000% 7/1/23 (3) 31,690 32,787 Los Angeles CA Unified School District GO 5.000% 7/1/23 (3) 24,035 24,490 Los Angeles CA Unified School District GO 5.000% 7/1/23 (4) 6,425 6,495 Los Angeles CA Unified School District GO 5.250% 7/1/23 8,835 9,107 Los Angeles CA Unified School District GO 5.250% 7/1/23 5,000 5,154 Los Angeles CA Unified School District GO 5.000% 7/1/24 (14) 19,915 20,107 Los Angeles CA Unified School District GO 5.000% 7/1/25 (4) 7,330 7,267 Los Angeles CA Unified School District GO 5.000% 7/1/26 7,500 7,334 Los Angeles CA Unified School District GO 4.500% 1/1/28 (14) 10,000 8,817 Los Angeles CA Unified School District GO 5.250% 7/1/28 8,000 7,856 Los Angeles CA Unified School District GO 5.200% 7/1/29 6,295 6,120 Los Angeles CA Wastewater System Revenue 5.000% 6/1/29 6,520 6,442 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/15 10,665 12,016 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/19 8,500 9,522 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/20 5,000 5,520 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/21 5,000 5,429 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/16 3,450 3,702 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/17 5,000 5,316 Los Angeles County CA TRAN 2.000% 6/30/11 40,000 40,257 M-S-R California Energy Authority Revenue 7.000% 11/1/34 6,000 6,616 New Haven CA Unified School District GO 0.000% 8/1/33 (12) 8,625 1,834 Newport Beach CA Revenue (Hoag Memorial Hospital Presbyterian) PUT 5.000% 2/7/13 5,000 5,349 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/24 (12) 1,130 1,136 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.000% 9/1/21 (2) 14,775 13,684 Oakland CA Unified School District GO 6.250% 8/1/18 1,000 1,120 Oakland CA Unified School District GO 6.250% 8/1/19 1,150 1,280 Orange County CA Airport Revenue 5.250% 7/1/25 6,480 6,657 Orange County CA Sanitation District COP 5.000% 2/1/28 7,250 7,331 Orange County CA Sanitation District COP 5.000% 2/1/29 (4) 2,500 2,508 Orange County CA Sanitation District COP 5.000% 2/1/29 4,510 4,540 Palmdale CA Community Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/28 (14) 10,965 9,286 Palo Alto CA Unified School District GO 0.000% 8/1/23 13,900 6,957 Palo Alto CA Unified School District GO 0.000% 8/1/28 20,320 7,004 Palo Alto CA Unified School District GO 0.000% 8/1/29 19,530 6,244 Palo Alto CA Unified School District GO 0.000% 8/1/31 12,305 3,342 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 6.500% 9/1/28 9,000 9,010 Poway CA Unified School District GO 0.000% 8/1/29 5,000 1,423 Redding CA Electric System COP 5.000% 6/1/23 (4) 6,875 6,910 Redding CA Electric System COP 5.000% 6/1/25 (4) 7,860 7,699 Redding CA Electric System COP 5.000% 6/1/27 (4) 4,660 4,435 Rocklin CA Unified School District GO 0.000% 8/1/22 (14) 5,450 2,846 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/20 4,705 4,522 Sacramento CA Municipal Utility District Financing Authority Revenue 5.000% 7/1/18 (14) 2,000 2,080 Sacramento County CA Airport Revenue 5.500% 7/1/27 7,870 7,908 Sacramento County CA Airport Revenue 5.500% 7/1/28 5,000 4,994 Sacramento County CA Airport Revenue 5.625% 7/1/29 5,485 5,503 Sacramento County CA GO 5.000% 2/1/15 9,190 9,693 Sacramento County CA GO 5.000% 2/1/17 4,650 4,884 Sacramento County CA GO 5.250% 2/1/18 6,140 6,455 Sacramento County CA GO 5.250% 2/1/19 4,940 5,137 Sacramento County CA GO 5.500% 2/1/20 4,700 4,895 Saddleback Valley CA Unified School District GO 5.000% 8/1/23 (4) 5,460 5,577 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/17 2,500 2,624 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/18 8,995 9,310 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/19 8,500 8,700 San Diego CA Community College District GO 5.000% 8/1/30 (4) 19,015 18,667 San Diego CA Community College District GO 5.250% 8/1/33 3,325 3,343 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/13 8,000 8,658 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/21 5,000 5,319 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.250% 5/15/25 10,000 10,448 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/28 2,000 2,003 San Diego CA Unified School District GO 5.500% 7/1/25 (14) 10,000 10,436 San Diego CA Unified School District GO 5.500% 7/1/27 (4) 17,195 18,130 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/28 2,500 2,340 San Francisco CA City & County International Airport Revenue 5.000% 5/1/18 15,000 16,092 San Francisco CA City & County International Airport Revenue 5.000% 5/1/21 10,000 10,268 San Francisco CA City & County International Airport Revenue 5.000% 5/1/22 14,135 14,269 San Francisco CA City & County International Airport Revenue 5.250% 5/1/22 5,500 5,644 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/1/21 (ETM) 6,000 4,119 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/21 (14) 12,385 5,423 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/20 (2) 20,000 19,261 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/23 (2) 24,900 22,591 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/24 (14) 29,885 26,632 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.250% 8/1/27 2,400 2,157 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.375% 8/1/28 1,175 1,061 San Jose CA Redevelopment Agency Tax Allocation Revenue 6.500% 8/1/28 25,385 24,969 1 San Jose CA Unified School District Santa Clara County GO TOB VRDO 0.350% 2/7/11 5,000 5,000 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Youth Services Campus) 4.625% 7/15/25 1,000 969 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Youth Services Campus) 5.250% 7/15/28 2,000 2,001 San Ramon Valley CA Unified School District GO 5.000% 8/1/26 (4) 12,800 12,745 Santa Clara County CA Financing Authority Lease Revenue (Multiple Facilities Projects) 5.000% 11/15/19 13,825 14,806 Santa Clara Valley CA Transportation Authority Sales Tax Revenue 5.000% 4/1/18 5,000 5,659 Santa Monica CA Community College District GO 0.000% 8/1/23 9,045 4,418 Santa Monica CA Community College District GO 0.000% 8/1/27 6,565 2,352 Santa Monica CA Community College District GO 0.000% 8/1/28 7,105 2,359 Santa Monica CA Community College District GO 0.000% 8/1/29 12,640 3,899 Santa Rosa CA Wastewater Revenue 0.000% 9/1/27 (2) 11,125 3,635 South Placer CA Wastewater Authority Revenue VRDO 0.270% 2/7/11 LOC 23,000 23,000 Southern California Public Power Authority Revenue 5.000% 7/1/22 10,000 10,474 Southern California Public Power Authority Revenue 5.000% 7/1/27 10,000 9,922 Southern California Public Power Authority Revenue 5.000% 7/1/28 10,000 9,817 Southern California Public Power Authority Revenue 5.000% 7/1/29 2,500 2,432 Torrance CA Hospital Revenue (Torrance Memorial Medical Center) 5.000% 9/1/30 4,735 4,189 Tuolumne CA Wind Project Authority Revenue 5.000% 1/1/19 3,000 3,238 Tuolumne CA Wind Project Authority Revenue 5.000% 1/1/20 13,130 13,940 Tuolumne CA Wind Project Authority Revenue 5.000% 1/1/21 13,465 14,082 Tuolumne CA Wind Project Authority Revenue 5.625% 1/1/29 9,000 9,245 Turlock CA Irrigation District Revenue 5.000% 1/1/27 3,935 3,813 Turlock CA Irrigation District Revenue 5.000% 1/1/28 4,160 3,986 Turlock CA Irrigation District Revenue 5.000% 1/1/29 4,335 4,109 Turlock CA Irrigation District Revenue 5.000% 1/1/30 2,250 2,111 University of California Revenue 5.000% 5/15/21 10,575 11,330 University of California Revenue 5.000% 5/15/21 10,625 11,259 University of California Revenue 5.500% 5/15/24 14,675 15,975 1 University of California Revenue TOB VRDO 0.350% 2/7/11 9,520 9,520 Ventura County CA Community College District GO 0.000% 8/1/23 6,155 2,931 Ventura County CA Community College District GO 0.000% 8/1/24 8,050 3,559 Ventura County CA Community College District GO 0.000% 8/1/25 8,000 3,290 Ventura County CA Community College District GO 0.000% 8/1/26 8,500 3,226 Ventura County CA Community College District GO 0.000% 8/1/27 8,500 2,987 Ventura County CA Public Financing Authority COP 5.625% 8/15/27 1,000 1,023 Ventura County CA Public Financing Authority COP 5.750% 8/15/28 1,750 1,797 Ventura County CA Public Financing Authority COP 5.750% 8/15/29 1,750 1,789 Victor Valley CA Community College District GO 5.375% 8/1/29 4,250 4,243 Victor Valley CA Community College District GO 0.000% 8/1/33 9,035 1,880 Walnut CA Energy Center Authority Revenue 5.000% 1/1/29 2,510 2,368 Walnut CA Energy Center Authority Revenue 5.000% 1/1/30 3,775 3,529 West Basin CA Municipal Water District COP 5.000% 8/1/25 (12) 5,365 5,392 West Basin CA Municipal Water District COP 5.000% 8/1/27 (12) 5,000 4,917 West Contra Costa CA Unified School District GO 0.000% 8/1/17 (12) 1,565 1,169 West Contra Costa CA Unified School District GO 0.000% 8/1/18 (12) 3,000 2,082 West Contra Costa CA Unified School District GO 0.000% 8/1/19 (12) 4,190 2,689 West Contra Costa CA Unified School District GO 0.000% 8/1/20 (12) 6,000 3,454 West Contra Costa CA Unified School District GO 0.000% 8/1/32 (12) 10,000 2,227 West Contra Costa CA Unified School District GO 0.000% 8/1/33 (12) 2,810 585 Colorado (1.6%) Aurora CO COP 5.000% 12/1/19 1,050 1,148 Aurora CO COP 5.000% 12/1/20 2,000 2,141 Aurora CO COP 5.000% 12/1/21 3,505 3,707 Aurora CO COP 5.000% 12/1/22 4,730 4,916 Aurora CO COP 5.000% 12/1/23 4,465 4,584 Aurora CO COP 5.000% 12/1/24 4,215 4,288 Aurora CO COP 5.000% 12/1/25 5,475 5,517 Broomfield CO City & County COP 5.000% 12/1/24 2,685 2,752 Broomfield CO City & County COP 5.000% 12/1/25 2,820 2,861 Broomfield CO City & County COP 5.000% 12/1/26 2,965 2,976 Broomfield CO City & County COP 5.000% 12/1/27 3,115 3,097 Broomfield CO City & County COP 5.000% 12/1/29 7,470 7,300 Colorado Department of Transportation RAN 5.375% 6/15/12 (Prere.) 8,500 9,144 Colorado Department of Transportation Revenue 5.500% 6/15/12 (14) 11,780 12,563 Colorado Department of Transportation Revenue 5.500% 6/15/13 (14) 14,500 16,020 Colorado Department of Transportation Revenue 5.000% 12/15/15 (14) 37,325 42,461 Colorado Educational & Cultural Facilities Authority Revenue (National Jewish Federation Bond Program) VRDO 0.270% 2/1/11 LOC 12,910 12,910 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 6.125% 10/1/28 10,000 10,501 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.500% 7/1/29 50,000 49,998 Colorado Health Facilities Authority Revenue (Poudre Valley Health Care Inc. & Medical Center of the Rockies) 5.000% 3/1/25 4,900 4,551 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/22 6,100 6,201 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/22 13,175 13,393 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.250% 1/1/30 20,955 19,964 Colorado Springs CO Utility System Revenue 5.375% 11/15/11 (Prere.) 2,795 2,905 Colorado Springs CO Utility System Revenue 5.375% 11/15/11 (Prere.) 2,825 2,936 Colorado Springs CO Utility System Revenue 5.375% 11/15/12 9,825 10,183 Colorado Springs CO Utility System Revenue 5.375% 11/15/14 9,920 10,268 Denver CO City & County (Medical Facilities) GO 5.000% 8/1/14 7,065 7,693 Denver CO City & County Airport Revenue 5.000% 11/15/24 (10) 8,965 9,044 Denver CO City & County Airport Revenue 5.250% 11/15/28 3,210 3,219 Denver CO City & County COP VRDO 0.260% 2/1/11 1,600 1,600 Denver CO City & County School District No. 1 GO 5.000% 12/1/19 5,100 5,750 Denver CO City & County School District No. 1 GO 5.250% 12/1/21 (14) 15,990 18,180 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/11 (14)(ETM) 6,600 6,578 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/11 (14) 8,000 7,842 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/17 (14) 24,490 16,999 E-470 Public Highway Authority Colorado Revenue 5.250% 9/1/18 (14) 7,850 8,027 E-470 Public Highway Authority Colorado Revenue 5.250% 9/1/18 (14) 6,355 6,498 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/19 (14) 15,100 8,901 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/21 27,500 13,681 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/24 (14) 20,000 7,722 E-470 Public Highway Authority Colorado Revenue 5.500% 9/1/24 (14) 10,000 9,778 E-470 Public Highway Authority Colorado Revenue 5.500% 9/1/24 (14) 5,000 4,889 E-470 Public Highway Authority Colorado Revenue 5.500% 9/1/24 (14) 10,000 9,778 E-470 Public Highway Authority Colorado Revenue 5.250% 9/1/25 1,500 1,359 E-470 Public Highway Authority Colorado Revenue 5.375% 9/1/26 2,000 1,812 1 Regional Transportation District of Colorado Sales Tax Revenue TOB VRDO 0.290% 2/7/11 5,105 5,105 University of Colorado Enterprise System Revenue 5.000% 6/1/20 (14) 5,785 6,249 University of Colorado Enterprise System Revenue 5.000% 6/1/21 (14) 6,605 6,991 University of Colorado Enterprise System Revenue 5.500% 6/1/24 2,000 2,155 University of Colorado Enterprise System Revenue 5.500% 6/1/26 2,750 2,906 University of Colorado Hospital Authority Revenue 6.000% 11/15/29 9,850 9,943 Connecticut (1.3%) Connecticut GO 5.375% 6/15/11 (Prere.) 5,000 5,088 Connecticut GO 5.125% 11/15/11 (Prere.) 5,675 5,890 Connecticut GO 5.125% 11/15/11 (Prere.) 25,375 26,263 Connecticut GO 5.500% 11/15/11 (4) 21,215 22,073 Connecticut GO 5.500% 12/15/11 (14) 9,000 9,402 Connecticut GO 5.500% 12/15/12 (4) 5,020 5,470 Connecticut GO 5.000% 4/15/13 9,745 10,605 Connecticut GO 5.000% 11/1/13 10,000 11,057 Connecticut GO 5.125% 11/15/13 19,000 19,623 Connecticut GO 5.500% 12/15/13 1,705 1,916 Connecticut GO 5.000% 4/15/14 13,690 15,201 Connecticut GO 5.500% 12/15/14 7,700 8,805 Connecticut GO 5.000% 4/15/15 16,155 18,188 Connecticut GO 5.000% 11/1/15 5,000 5,679 Connecticut GO 5.000% 12/15/15 14,345 16,325 Connecticut GO 5.000% 4/15/16 13,725 15,632 Connecticut GO 5.000% 3/1/18 1,130 1,289 Connecticut GO 5.000% 12/15/18 11,000 12,455 Connecticut GO 5.000% 12/1/20 10,160 11,327 Connecticut Health & Educational Facilities Authority Revenue (Connecticut State University System) 5.000% 11/1/12 (4) 6,275 6,719 1 Connecticut Health & Educational Facilities Authority Revenue (Yale University) TOB VRDO 0.270% 2/1/11 5,000 5,000 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/11 4,035 4,174 Connecticut Special Tax Revenue (Transportation Infrastructure) 6.500% 10/1/12 6,600 7,196 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/12 4,685 5,016 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.375% 10/1/13 (4) 20,000 20,613 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/13 2,970 3,271 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 2/1/14 12,000 13,234 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/14 7,315 8,181 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/17 7,090 8,021 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/18 9,515 10,708 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/23 12,085 12,823 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/24 10,880 11,439 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/25 12,515 13,030 Delaware (0.1%) Delaware Transportation Authority Transportation System Revenue 5.000% 7/1/12 3,690 3,920 Delaware Transportation Authority Transportation System Revenue 5.000% 7/1/13 3,875 4,248 Delaware Transportation Authority Transportation System Revenue 5.000% 7/1/19 4,695 5,348 Delaware Transportation Authority Transportation System Revenue 5.000% 7/1/29 10,000 10,186 University of Delaware Revenue 5.000% 11/1/18 1,000 1,155 University of Delaware Revenue 5.000% 11/1/22 1,000 1,100 District of Columbia (0.5%) District of Columbia GO 6.000% 6/1/11 (14) 6,550 6,668 District of Columbia GO 0.000% 6/1/13 (14) 10,945 10,443 District of Columbia GO 5.000% 6/1/13 (2)(Prere.) 10,880 11,911 District of Columbia GO 0.000% 6/1/14 (14) 16,650 15,385 District of Columbia GO 5.000% 6/1/19 (4) 5,325 5,806 District of Columbia GO 5.000% 6/1/20 (4) 11,840 12,706 District of Columbia GO 5.000% 6/1/21 (4) 10,380 10,997 District of Columbia Hospital Revenue (Medlantic Healthcare Group Inc.) 6.000% 8/15/12 (ETM) 2,995 3,241 District of Columbia Income Tax Revenue 5.000% 12/1/20 2,730 3,040 District of Columbia Revenue (Georgetown University) 5.000% 4/1/21 (2) 5,610 5,835 District of Columbia Revenue (Georgetown University) 5.000% 4/1/22 (2) 5,800 5,968 District of Columbia Revenue (Georgetown University) 5.000% 4/1/23 (2) 6,600 6,726 District of Columbia Revenue (Georgetown University) 5.000% 4/1/24 (2) 6,190 6,263 District of Columbia Revenue (Georgetown University) PUT 4.700% 4/1/18 23,500 24,669 Florida (7.7%) Brevard County FL School Board COP 5.000% 7/1/23 (12) 4,615 4,711 Brevard County FL School Board COP 5.000% 7/1/24 (12) 4,850 4,905 Brevard County FL School Board COP 5.000% 7/1/25 (12) 5,090 5,112 Broward County FL Educational Facilities Authority Revenue (Nova Southeastern University Project) VRDO 0.310% 2/1/11 LOC 7,645 7,645 Broward County FL GO 5.000% 1/1/20 9,185 10,085 Broward County FL Port Facilities Revenue 5.500% 9/1/29 5,500 5,283 Broward County FL School Board COP 5.375% 7/1/18 (4) 6,000 6,103 Broward County FL School Board COP 5.250% 7/1/20 (14) 4,155 4,410 Broward County FL School Board COP 5.250% 7/1/24 (4) 12,480 12,578 Broward County FL Water & Sewer Utility Revenue 5.000% 10/1/23 2,000 2,068 Citizens Property Insurance Corp. Florida Revenue (High Risk Account) 5.000% 3/1/14 (14) 35,000 36,564 Citizens Property Insurance Corp. Florida Revenue (High Risk Account) 5.500% 6/1/14 20,000 21,247 Citizens Property Insurance Corp. Florida Revenue (High Risk Account) 5.000% 6/1/15 70,000 72,680 Citizens Property Insurance Corp. Florida Revenue (High Risk Account) 5.000% 6/1/16 16,000 16,504 Citizens Property Insurance Corp. Florida Revenue (High Risk Account) 5.250% 6/1/17 23,000 23,761 Clay County FL Sales Surtax Revenue 5.000% 10/1/12 (12) 6,690 7,104 Clay County FL Sales Surtax Revenue 5.000% 10/1/16 (12) 8,135 9,004 Florida Board of Education Capital Outlay GO 5.375% 1/1/13 4,855 5,104 Florida Board of Education Lottery Revenue 5.500% 7/1/11 (Prere.) 10,875 11,198 Florida Board of Education Lottery Revenue 5.250% 7/1/13 (14) 7,150 7,649 Florida Board of Education Lottery Revenue 5.500% 7/1/13 (14) 7,860 8,436 Florida Board of Education Lottery Revenue 5.000% 7/1/14 (14) 6,000 6,501 Florida Board of Education Lottery Revenue 5.250% 7/1/14 (14) 3,700 3,958 Florida Board of Education Lottery Revenue 5.000% 7/1/15 (14) 10,240 10,978 Florida Board of Education Lottery Revenue 5.000% 7/1/16 (2) 10,715 11,872 Florida Board of Education Lottery Revenue 5.375% 7/1/17 (14) 6,000 6,429 Florida Board of Education Lottery Revenue 5.000% 7/1/18 4,000 4,428 Florida Board of Education Lottery Revenue 5.000% 7/1/19 4,550 4,979 Florida Board of Education Lottery Revenue 5.000% 7/1/20 (2) 12,545 13,242 Florida Board of Education Lottery Revenue 5.000% 7/1/21 (2) 11,590 12,129 Florida Board of Education Lottery Revenue 5.000% 7/1/22 (14) 14,690 15,337 Florida Board of Education Lottery Revenue 5.000% 7/1/23 (2) 11,235 11,584 Florida Board of Education Lottery Revenue 5.000% 7/1/24 11,385 11,691 Florida Board of Education Lottery Revenue 5.000% 7/1/24 13,700 14,032 Florida Board of Education Lottery Revenue 5.000% 7/1/25 13,215 13,442 Florida Board of Education Lottery Revenue 5.000% 7/1/25 14,385 14,607 Florida Board of Education Lottery Revenue 5.000% 7/1/26 13,875 13,979 Florida Board of Education Lottery Revenue 5.000% 7/1/27 15,855 15,864 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/13 3,815 4,157 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/13 8,395 9,147 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/13 3,720 4,053 Florida Board of Education Public Education Capital Outlay GO 5.250% 6/1/13 5,045 5,526 Florida Board of Education Public Education Capital Outlay GO 5.250% 6/1/13 3,845 4,211 Florida Board of Education Public Education Capital Outlay GO 5.250% 6/1/13 (4) 17,825 19,018 Florida Board of Education Public Education Capital Outlay GO 5.375% 6/1/13 6,820 7,288 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/14 4,005 4,448 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/14 3,910 4,343 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/14 5,040 5,482 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/15 4,205 4,728 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/15 4,105 4,616 Florida Board of Education Public Education Capital Outlay GO 5.375% 6/1/15 11,000 11,573 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/19 2,905 3,266 Florida Board of Education Public Education Capital Outlay GO 4.750% 6/1/20 26,350 27,880 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/20 3,500 3,822 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/20 5,585 6,224 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/21 5,055 5,583 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/21 19,165 20,861 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/22 5,000 5,411 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/22 9,245 10,072 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/23 2,125 2,272 Florida Board of Education Public Education Capital Outlay GO 6.000% 6/1/23 7,000 8,453 Florida Board of Education Public Education Capital Outlay GO 4.750% 6/1/27 2,600 2,585 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/12 (14) 3,000 3,175 Florida Department of Environmental Protection & Preservation Revenue 5.250% 7/1/12 20,000 21,238 Florida Department of Environmental Protection & Preservation Revenue 5.375% 7/1/13 (14) 7,645 8,125 Florida Department of Environmental Protection & Preservation Revenue 5.500% 7/1/13 (4) 11,920 12,944 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/19 5,855 6,348 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/24 (14) 10,045 10,139 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/24 10,025 10,100 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/24 (14) 10,000 10,094 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/24 9,025 9,164 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/25 10,525 10,525 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/25 (14) 6,700 6,745 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/25 9,475 9,539 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/26 11,055 10,903 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/26 (14) 10,045 10,023 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/26 9,950 9,928 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/27 11,605 11,313 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/27 5,445 5,373 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/28 10,970 10,708 Florida Department of General Services Division Facilities Management Revenue (Florida Facilities Pool) 5.000% 9/1/13 (2) 3,060 3,329 Florida Department of Transportation GO 6.375% 7/1/11 9,635 9,872 Florida Department of Transportation GO 5.000% 7/1/19 7,895 8,844 Florida Department of Transportation GO 5.000% 7/1/22 6,055 6,506 Florida Department of Transportation GO 5.000% 7/1/25 10,000 10,164 Florida Division Board Financial Department of General Services Systems Revenue (Department of Environmental Protection) 6.000% 7/1/12 (2) 11,500 12,304 Florida Higher Educational Facilities Financing Authority Revenue (Ringling College) VRDO 0.910% 2/7/11 LOC 5,945 5,945 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/12 40,000 41,608 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.250% 7/1/12 17,865 18,645 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/13 38,000 40,050 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/14 14,000 14,879 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/16 50,000 53,213 Florida Municipal Power Agency Revenue 5.250% 10/1/19 (4) 10,000 10,667 Florida Municipal Power Agency Revenue 5.000% 10/1/27 12,500 12,236 Florida Municipal Power Agency Revenue 5.750% 10/1/27 3,000 3,107 Florida Municipal Power Agency Revenue (St. Lucie Project) 5.000% 10/1/18 3,630 3,837 Florida Municipal Power Agency Revenue (St. Lucie Project) 5.000% 10/1/19 3,535 3,694 Florida Municipal Power Agency Revenue (Stanton Project) 5.500% 10/1/13 (4) 3,905 4,160 Florida Turnpike Authority Revenue 5.250% 7/1/11 (4) 5,000 5,094 Florida Turnpike Authority Revenue 5.000% 7/1/19 6,755 7,437 Florida Turnpike Authority Revenue 5.000% 7/1/19 1,365 1,485 Florida Turnpike Authority Revenue 5.000% 7/1/19 (2) 4,150 4,421 Florida Turnpike Authority Revenue 5.000% 7/1/20 3,000 3,220 Florida Turnpike Authority Revenue 5.000% 7/1/20 1,275 1,380 Florida Turnpike Authority Revenue 5.000% 7/1/20 (2) 2,745 2,896 Florida Turnpike Authority Revenue 5.000% 7/1/22 (2) 5,120 5,339 Florida Water Pollution Control Financing Corp. Revenue 5.000% 1/15/20 2,000 2,215 Fort Myers FL Improvement Revenue 5.000% 12/1/25 (14) 7,340 7,123 Gainsville FL Utility System Revenue VRDO 0.440% 2/1/11 7,855 7,855 Greater Orlando Aviation Authority Orlando Florida Airport Facilities Revenue 5.000% 10/1/25 1,690 1,685 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 125 144 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 145 167 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 260 299 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 190 218 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 820 942 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/17 3,000 3,245 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/18 2,000 2,145 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/18 1,700 1,780 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/18 3,000 3,218 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/19 3,000 3,191 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/20 875 893 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/20 2,155 2,229 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/20 7,000 7,241 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/20 1,000 1,020 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 4.500% 11/15/21 2,250 2,199 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/21 135 136 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/21 1,000 1,011 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.250% 11/15/21 2,000 2,071 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/22 740 742 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/22 1,000 1,003 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/23 1,310 1,305 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/23 500 498 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/27 10,000 9,362 Hillsborough County FL Assement Revenue 5.000% 3/1/22 (14) 6,260 6,352 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/15 2,500 2,746 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/17 2,750 3,014 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/18 3,400 3,695 Hillsborough County FL Industrial Development Authority Health Facilities Revenue (University Community Hospital) 5.500% 8/15/17 (ETM) 3,650 4,307 Hillsborough County FL Industrial Development Authority Pollution Control Revenue (Tampa Electric Co. Project) PUT 5.000% 3/15/12 (2) 8,000 8,281 Hillsborough County FL Industrial Development Authority Revenue (University Community Hospital) 6.500% 8/15/19 (14)(ETM) 3,500 4,222 Hillsborough County FL School Board (Master Lease Program) COP 5.500% 7/1/14 (14) 4,370 4,800 Hillsborough County FL School Board (Master Lease Program) COP VRDO 0.270% 2/1/11 LOC 10,830 10,830 Hillsborough County FL School Board COP 5.000% 7/1/24 16,305 16,500 Hillsborough County FL School Board COP 5.000% 7/1/25 6,000 6,009 Hillsborough County FL Utility Revenue 5.500% 8/1/13 (ETM) 5,255 5,829 Hillsborough County FL Utility Revenue 5.500% 8/1/13 (2) 4,745 5,218 Jacksonville FL Captial Project Revenue VRDO 0.910% 2/7/11 LOC 12,625 12,625 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/22 2,500 2,596 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/28 3,900 3,846 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/29 2,075 2,048 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.290% 2/7/11 15,350 15,350 Jacksonville FL Electric Authority Revenue (St. John's River Power Park) 5.000% 10/1/19 (14) 5,000 5,382 Jacksonville FL Electric Authority Revenue (St. John's River Power Park) 5.000% 10/1/20 (14) 5,000 5,295 Jacksonville FL Sales Taxes Revenue 5.500% 10/1/13 (14) 3,045 3,371 Jacksonville FL Sales Taxes Revenue 5.000% 10/1/23 5,415 5,638 Jacksonville FL Sales Taxes Revenue 5.000% 10/1/24 5,685 5,859 Jacksonville FL Sales Taxes Revenue 5.000% 10/1/25 5,970 6,100 Jacksonville FL Sales Taxes Revenue 4.750% 10/1/28 13,280 12,712 Jacksonville FL Special Revenue 5.000% 10/1/20 15,420 16,678 Jacksonville FL Special Revenue 5.000% 10/1/25 4,800 4,905 Kissimmee FL Utility Authority Electric System Revenue 5.250% 10/1/18 (4) 3,000 3,320 Lake County FL School Board COP 5.250% 6/1/15 (2) 4,075 4,428 Lake County FL School Board COP 5.250% 6/1/15 (2) 2,050 2,216 Lakeland FL Electric & Water Revenue 6.050% 10/1/12 (4) 10,000 10,816 Lee Memorial Health System Florida Hospital Revenue 5.250% 4/1/35 (14) 7,000 5,985 Manatee County FL School District Tax Revenue 5.000% 10/1/13 (2) 5,140 5,493 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/23 1,460 1,461 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/23 (12) 1,800 1,826 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/24 2,630 2,573 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/26 6,500 6,227 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/29 7,200 6,625 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/29 (12) 4,000 3,854 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/30 5,500 5,072 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.375% 10/1/35 5,000 4,729 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.000% 4/1/14 (Prere.) 13,760 15,302 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.000% 4/1/14 (Prere.) 10,910 12,133 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.000% 4/1/20 (2) 2,040 2,100 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.000% 4/1/24 (2) 5,275 5,143 Miami-Dade County FL School Board COP 5.000% 8/1/11 (2) 6,845 6,974 Miami-Dade County FL School Board COP 5.000% 8/1/12 (2) 8,525 8,958 Miami-Dade County FL School Board COP 5.000% 2/1/13 (12) 5,175 5,487 Miami-Dade County FL School Board COP 5.000% 8/1/13 (2) 10,000 10,687 Miami-Dade County FL School Board COP 5.000% 5/1/16 (12) 9,335 10,178 Miami-Dade County FL School Board COP 5.000% 8/1/16 (2) 4,280 4,652 Miami-Dade County FL School Board COP 5.000% 5/1/19 (14) 5,685 5,946 Miami-Dade County FL School Board COP 5.000% 8/1/19 (2) 5,265 5,534 Miami-Dade County FL School Board COP 5.000% 11/1/21 (2) 3,280 3,336 Miami-Dade County FL School Board COP 5.000% 11/1/22 (2) 2,655 2,667 Miami-Dade County FL School Board COP 5.250% 5/1/23 (12) 25,200 25,850 Miami-Dade County FL School Board COP 5.000% 11/1/23 (2) 2,500 2,476 Miami-Dade County FL School Board COP 5.250% 5/1/24 (12) 27,650 28,204 Miami-Dade County FL School Board COP 5.250% 5/1/25 (12) 14,225 14,403 Miami-Dade County FL School Board COP 5.000% 11/1/25 (2) 5,025 4,822 Miami-Dade County FL School Board COP 5.250% 5/1/26 (12) 12,980 13,033 Miami-Dade County FL School Board COP 5.250% 5/1/28 (12) 15,530 15,304 Miami-Dade County FL Water & Sewer Revenue 5.250% 10/1/21 20,000 21,563 Miami-Dade County FL Water & Sewer Revenue 5.000% 10/1/26 (14) 7,400 7,360 North Brevard County FL Hospital District Revenue (Parrish Medical Center Project) 5.500% 10/1/28 5,000 4,745 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Health Inc.) 5.250% 10/1/21 8,000 8,116 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 5.000% 1/1/21 2,215 2,310 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 5.000% 1/1/23 2,000 2,041 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 5.000% 1/1/29 11,000 10,366 Orange County FL School Board COP 5.000% 8/1/23 (14) 9,000 8,989 Orange County FL School Board COP 5.000% 8/1/24 (14) 4,000 3,957 Orange County FL School Board COP 4.500% 8/1/26 8,400 7,754 Orange County FL School Board COP 4.500% 8/1/27 7,000 6,389 Orange County FL Tourist Development Revenue 5.000% 10/1/17 5,955 6,498 Orange County FL Tourist Development Revenue 5.000% 10/1/18 (14) 18,980 20,454 Orange County FL Tourist Development Revenue 5.000% 10/1/20 (14) 25,345 26,560 Orange County FL Tourist Development Revenue 5.000% 10/1/21 (14) 16,605 17,220 Orange County FL Tourist Development Revenue 5.000% 10/1/27 (2) 12,630 12,309 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/13 (2) 5,000 5,350 Orlando & Orange County FL Expressway Authority Revenue 5.250% 7/1/14 (2) 4,000 4,261 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/27 7,780 7,534 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/30 3,500 3,313 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/20 4,570 5,067 Orlando FL Utility Commission Utility System Revenue 5.250% 10/1/21 5,000 5,593 Orlando FL Utility Commission Utility System Revenue 5.250% 10/1/22 3,245 3,602 Orlando FL Utility Commission Water & Electric Revenue 5.250% 10/1/13 (ETM) 9,500 10,576 Orlando FL Utility Commission Water & Electric Revenue 5.250% 10/1/14 (ETM) 4,500 5,136 Palm Beach County FL School Board COP 5.000% 8/1/13 (14) 2,095 2,251 Palm Beach County FL School Board COP 5.375% 8/1/13 (2) 2,690 2,913 Palm Beach County FL Solid Waste Authority Revenue 5.500% 10/1/28 15,000 15,224 Port St. Lucie FL Utility Revenue 5.000% 9/1/29 (12) 4,180 4,028 Putman County FL Authority Pollution Control Revenue (Seminole Electric Cooperative Inc. Project) PUT 5.350% 5/1/18 (2) 7,500 7,700 Sarasota County FL School Board COP 5.000% 7/1/18 2,185 2,334 Sarasota County FL School Board COP 5.000% 7/1/20 2,855 2,972 Sarasota County FL School Board COP 5.000% 7/1/23 5,380 5,400 Sarasota County FL School Board COP 5.000% 7/1/25 5,050 4,973 Seminole County FL School Board COP 5.000% 7/1/22 (4) 2,000 2,019 Seminole County FL Water & Sewer Revenue 5.000% 10/1/23 5,000 5,154 Seminole County FL Water & Sewer Revenue 5.000% 10/1/24 7,805 7,981 South Florida Water Management District COP 5.000% 10/1/13 (2) 5,000 5,383 South Florida Water Management District COP 5.000% 10/1/14 (2) 9,460 10,292 South Florida Water Management District COP 5.000% 10/1/15 (2) 5,800 6,332 South Florida Water Management District COP 5.000% 10/1/16 (2) 3,000 3,287 South Florida Water Management District COP 5.000% 10/1/24 (2) 4,000 4,020 South Florida Water Management District COP 5.000% 10/1/25 (2) 8,000 7,999 St. Johns County FL Development Authority Revenue (Presbyterian Retirement Communities Project) 5.750% 8/1/30 1,500 1,424 Sunshine State Governmental Financing Commission Florida Revenue VRDO 0.290% 2/7/11 LOC 25,950 25,950 Tallahassee FL Energy System Revenue 5.250% 10/1/13 (4) 4,380 4,767 Tallahassee FL Energy System Revenue 5.250% 10/1/14 (4) 3,980 4,394 Tallahassee FL Health Facilities Revenue (Tallahassee Memorial HealthCare Inc. Project) 6.250% 12/1/20 10,000 9,721 Tampa Bay FL Water Utility System Revenue 6.000% 10/1/29 (14) 10,000 11,100 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/19 3,580 3,714 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/21 18,420 18,678 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/22 13,395 13,466 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/19 (2) 11,470 12,021 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/21 (2) 11,355 11,650 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/22 (2) 13,470 13,725 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/23 (2) 5,000 5,071 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/24 (2) 15,100 15,228 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/25 (2) 5,000 5,009 Volusia County FL School Board COP 5.000% 8/1/21 (4) 3,495 3,533 Winter Park FL Water & Sewer Revenue 5.000% 12/1/29 1,975 1,946 Georgia (2.9%) Athens-Clarke County GA Unified Government Development Authority Revenue (University of Georgia Athletic Association Project) VRDO 1.940% 2/1/11 LOC 4,200 4,200 Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/21 4,000 4,084 Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/22 10,000 10,021 Atlanta GA Airport Revenue 5.875% 1/1/15 (14) 11,930 12,024 Atlanta GA Airport Revenue 5.875% 1/1/16 (14) 5,000 5,042 Atlanta GA Airport Revenue 5.000% 1/1/20 1,000 1,054 Atlanta GA Airport Revenue 5.000% 1/1/21 2,000 2,071 Atlanta GA Airport Revenue 5.000% 1/1/22 2,300 2,355 Atlanta GA Airport Revenue 5.000% 1/1/30 6,410 6,014 Atlanta GA GO 5.250% 12/1/19 (12) 4,925 5,522 Atlanta GA GO 5.250% 12/1/20 (12) 3,280 3,619 Atlanta GA Water & Wastewater Revenue 5.500% 11/1/11 (4) 10,000 10,345 Atlanta GA Water & Wastewater Revenue 5.500% 11/1/16 (4) 7,000 7,823 Atlanta GA Water & Wastewater Revenue 5.500% 11/1/17 (4) 8,000 8,887 Atlanta GA Water & Wastewater Revenue 5.500% 11/1/17 (3) 5,400 6,019 Atlanta GA Water & Wastewater Revenue 6.000% 11/1/21 1,000 1,110 Atlanta GA Water & Wastewater Revenue 5.500% 11/1/22 (4) 9,800 10,408 Atlanta GA Water & Wastewater Revenue 5.750% 11/1/25 (4) 6,500 6,962 Atlanta GA Water & Wastewater Revenue 5.750% 11/1/26 (4) 15,220 16,111 Atlanta GA Water & Wastewater Revenue 5.750% 11/1/27 (4) 5,585 5,868 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 4.950% 4/1/11 16,000 16,112 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 5.050% 1/12/12 10,000 10,362 Cobb County GA Kennestone Hospital Authority Revenue 6.250% 4/1/34 (2) 1,000 1,048 Cobb County GA Kennestone Hospital Authority Revenue 5.500% 4/1/37 (2) 7,500 7,347 Columbus GA Building Authority Lease Revenue 4.000% 1/1/19 1,910 2,038 DeKalb County GA Private Hospital Authority (Children's Healthcare of Atlanta Inc. Project) RAN 5.000% 11/15/17 1,250 1,358 DeKalb County GA Private Hospital Authority (Children's Healthcare of Atlanta Inc. Project) RAN 5.000% 11/15/20 1,400 1,461 Fayette County GA Hospital Authority (Fayette Community Hospital Project) RAN 5.250% 6/15/23 11,395 11,618 Fulton County GA Development Authority Revenue (Piedmont Healthcare Inc. Project) 5.250% 6/15/23 6,110 6,196 Georgia GO 5.700% 7/1/11 4,470 4,570 Georgia GO 5.750% 9/1/11 2,500 2,579 Georgia GO 5.000% 10/1/11 7,000 7,218 Georgia GO 5.000% 11/1/11 (Prere.) 15,570 16,115 Georgia GO 5.000% 4/1/12 8,020 8,446 Georgia GO 5.000% 10/1/13 20,095 22,258 Georgia GO 5.500% 7/1/14 10,750 12,254 3 Georgia GO 5.000% 10/1/14 18,250 20,614 Georgia GO 5.000% 9/1/15 (Prere.) 7,080 8,155 Georgia GO 5.000% 10/1/15 16,495 18,911 Georgia GO 5.000% 7/1/16 5,300 5,976 Georgia Municipal Electric Power Authority Revenue 6.500% 1/1/17 (14) 9,420 10,785 Georgia Road & Tollway Authority Federal Highway Reimbursement Revenue 5.000% 6/1/20 10,000 11,039 Georgia Road & Tollway Authority GAN 5.000% 6/1/14 (14) 3,000 3,328 Georgia Road & Tollway Authority GAN 5.000% 6/1/14 27,395 30,464 Georgia Road & Tollway Authority Revenue 5.000% 6/1/14 16,735 18,610 Georgia Road & Tollway Authority Revenue 5.000% 6/1/15 21,260 23,943 Georgia Road & Tollway Authority Revenue 5.000% 6/1/16 26,105 29,674 Georgia Road & Tollway Authority Revenue 5.000% 6/1/21 19,000 20,709 Georgia Road & Tollway Authority Revenue (Governor's Transportation Choices Initiative) 5.375% 3/1/14 9,385 9,841 Georgia Road & Tollway Authority Revenue (Governor's Transportation Choices Initiative) 5.375% 3/1/15 8,775 9,197 Georgia Road & Tollway Authority Revenue (Governor's Transportation Choices Initiative) 5.375% 3/1/16 9,000 9,411 Macon-Bibb County GA Hospital Authority (Medical Center of Central Georgia) RAN 4.625% 8/1/29 5,500 4,841 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) 5.000% 8/1/22 1,430 1,447 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) 5.000% 8/1/24 1,250 1,243 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/15 6,380 6,941 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/17 2,035 2,149 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/20 23,970 24,343 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/21 5,000 4,727 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/21 37,000 37,144 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/22 9,490 8,881 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue 5.000% 7/1/19 (14) 25,000 27,908 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue 5.000% 7/1/20 (14) 9,800 10,871 Municipal Electric Authority Georgia Revenue 5.000% 4/1/17 3,980 4,401 Municipal Electric Authority Georgia Revenue 5.000% 4/1/18 3,565 3,917 Municipal Electric Authority Georgia Revenue 5.000% 4/1/18 3,500 3,845 Municipal Electric Authority Georgia Revenue 5.000% 4/1/19 3,160 3,442 Municipal Electric Authority Georgia Revenue 5.000% 4/1/19 3,000 3,268 Municipal Electric Authority Georgia Revenue 5.000% 1/1/20 35,000 37,548 Municipal Electric Authority Georgia Revenue 5.000% 11/1/23 14,605 14,986 Municipal Electric Authority Georgia Revenue 5.000% 11/1/24 11,650 11,841 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.250% 1/1/16 3,480 3,881 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.750% 1/1/19 51,440 58,152 Municipal Electric Authority Georgia Revenue (Project One) 5.250% 1/1/16 6,580 7,338 Richmond County GA Hospital Authority (University Health Services Inc. Project) RAN 5.500% 1/1/24 17,500 17,510 South Fulton GA Municipal Regional Water & Sewer Authority Water Revenue VRDO 0.350% 2/7/11 LOC 15,900 15,900 Hawaii (0.7%) Hawaii GO 5.375% 8/1/11 (14)(Prere.) 4,010 4,111 Hawaii GO 5.375% 8/1/11 (14)(Prere.) 4,065 4,168 Hawaii GO 5.375% 8/1/11 (14)(Prere.) 13,900 14,244 Hawaii GO 5.375% 8/1/11 (14)(Prere.) 16,595 17,006 Hawaii GO 5.375% 8/1/11 (14)(Prere.) 17,985 18,430 Hawaii GO 5.375% 8/1/12 (14) 10,480 10,726 Hawaii GO 5.375% 8/1/13 (14) 10,635 10,875 Hawaii GO 5.375% 8/1/14 (14) 11,650 11,907 Hawaii GO 5.000% 7/1/17 (2) 45,035 50,163 Hawaii GO 5.000% 10/1/22 (14) 7,000 7,452 Hawaii GO 5.000% 10/1/23 (14) 5,000 5,224 Hawaii GO 5.000% 10/1/24 (14) 3,000 3,108 Hawaii GO 5.000% 3/1/25 (4) 6,000 6,099 Hawaii Pacific Health Revenue 5.625% 7/1/30 2,345 2,164 Honolulu HI City & County GO 5.000% 7/1/19 (4) 3,000 3,328 Honolulu HI City & County GO 5.000% 7/1/20 (4) 2,705 2,961 1 Honolulu HI City & County GO TOB VRDO 0.290% 2/7/11 7,700 7,700 Honolulu HI City & County Wastewater System Revenue 5.000% 7/1/20 4,000 4,322 Honolulu HI City & County Wastewater System Revenue 5.000% 7/1/21 2,500 2,663 Honolulu HI City & County Wastewater System Revenue 4.500% 7/1/27 3,075 2,931 Idaho (0.1%) Idaho Bond Bank Authority Revenue 5.250% 9/15/24 2,000 2,162 Idaho Bond Bank Authority Revenue 5.250% 9/15/26 1,000 1,059 Idaho Health Facilities Authority Revenue (Trinity Health Group) 6.125% 12/1/28 12,050 12,695 Idaho Housing & Finance Association RAN 5.000% 7/15/14 4,890 5,375 Idaho Housing & Finance Association RAN 4.750% 7/15/19 5,000 5,445 Illinois (5.4%) Berwyn IL GO 5.000% 12/1/25 (4) 5,000 4,990 Chicago IL (City Colleges Capital Improvement Project) GO 0.000% 1/1/12 (3) 26,000 25,486 Chicago IL (City Colleges Capital Improvement Project) GO 0.000% 1/1/13 (14) 29,170 27,630 Chicago IL Board of Education (School Reform) GO 0.000% 12/1/19 (14) 5,610 3,497 Chicago IL Board of Education GO 5.000% 12/1/16 (4) 1,985 2,133 Chicago IL Board of Education GO 0.000% 12/1/18 (14) 4,520 3,030 Chicago IL Board of Education GO 5.000% 12/1/18 (4) 2,500 2,610 Chicago IL Board of Education GO 5.000% 12/1/18 2,500 2,613 Chicago IL Board of Education GO 5.000% 12/1/19 (4) 6,130 6,313 Chicago IL Board of Education GO 5.000% 12/1/19 2,500 2,577 Chicago IL Board of Education GO 6.000% 1/1/20 (14) 5,150 5,686 Chicago IL Board of Education GO 5.000% 12/1/20 (4) 1,500 1,523 Chicago IL Board of Education GO 5.000% 12/1/20 (2) 20,000 20,243 Chicago IL Board of Education GO 5.000% 12/1/20 2,250 2,306 Chicago IL Board of Education GO 5.000% 12/1/26 (4) 12,640 11,964 Chicago IL Board of Education GO 0.000% 12/1/31 (14) 5,180 1,210 Chicago IL GO 5.250% 1/1/17 (14) 2,300 2,474 Chicago IL GO 5.500% 1/1/17 (4) 18,430 20,147 Chicago IL GO 5.000% 1/1/18 1,525 1,598 Chicago IL GO 5.000% 1/1/19 3,825 3,956 Chicago IL GO 5.000% 1/1/21 (4) 18,155 18,272 Chicago IL GO 5.000% 1/1/21 5,490 5,509 Chicago IL GO 5.000% 12/1/21 5,730 5,693 Chicago IL GO 0.000% 1/1/22 4,750 2,545 Chicago IL GO 0.000% 1/1/23 4,900 2,400 Chicago IL GO 5.000% 1/1/23 10,585 10,252 Chicago IL GO 5.000% 12/1/23 7,000 6,745 Chicago IL GO 5.000% 1/1/26 (4) 10,000 9,369 Chicago IL GO 0.000% 1/1/27 7,000 2,486 Chicago IL GO 5.000% 1/1/27 (14) 8,200 7,532 Chicago IL GO 5.000% 1/1/28 (14) 9,900 8,984 Chicago IL Housing Authority Capital Project Revenue 5.375% 7/1/12 (Prere.) 5,540 5,911 Chicago IL Housing Authority Capital Project Revenue 5.375% 7/1/12 (Prere.) 13,425 14,324 Chicago IL Housing Authority Capital Project Revenue 5.375% 7/1/12 (Prere.) 7,150 7,629 Chicago IL Housing Authority Capital Project Revenue 5.375% 7/1/12 (Prere.) 3,715 3,964 1 Chicago IL Metropolitan Water Reclamation District GO TOB VRDO 0.330% 2/7/11 5,375 5,375 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/12 (14) 10,000 10,333 Chicago IL O'Hare International Airport Revenue 5.250% 1/1/14 (14) 2,000 2,137 Chicago IL O'Hare International Airport Revenue 5.250% 1/1/15 (14) 5,000 5,357 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/18 (4) 7,025 7,407 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/19 (4) 8,920 9,317 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/19 (4) 22,920 23,810 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/21 (4) 15,960 16,183 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/22 (4) 18,295 18,390 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/23 (4) 15,275 15,207 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/24 (4) 18,250 18,010 Chicago IL Park District Harbor Facilities GO 5.000% 1/1/28 4,835 4,643 Chicago IL Park District Harbor Facilities GO 5.000% 1/1/29 5,170 4,923 Chicago IL Park District Harbor Facilities GO 5.000% 1/1/30 2,770 2,630 Chicago IL Sales Tax Revenue VRDO 0.260% 2/1/11 11,905 11,905 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/13 4,000 4,224 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/14 4,200 4,444 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/15 6,060 6,348 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/18 (2) 10,000 10,037 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.500% 6/1/18 7,435 7,695 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/20 (12) 3,185 3,169 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/20 4,900 4,801 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.250% 6/1/24 (12) 5,000 4,916 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.250% 6/1/25 (12) 11,000 10,739 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.250% 6/1/26 (12) 8,260 7,940 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/27 31,170 28,589 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/27 13,085 12,001 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/28 30,225 27,663 Chicago IL Transit Authority Sales Tax Receipts Revenue 5.000% 12/1/19 9,915 10,575 Chicago IL Wastewater Transmission Revenue VRDO 0.270% 2/1/11 LOC 9,600 9,600 Chicago IL Water Revenue 5.500% 11/1/11 (Prere.) 3,595 3,732 Chicago IL Water Revenue 5.500% 11/1/11 (Prere.) 3,200 3,322 Chicago IL Water Revenue 5.500% 11/1/11 (Prere.) 4,035 4,189 Chicago IL Water Revenue 5.500% 11/1/11 (Prere.) 2,000 2,076 Chicago IL Water Revenue 0.000% 11/1/14 (2) 7,460 6,597 Chicago IL Water Revenue 0.000% 11/1/15 (2) 7,555 6,336 Chicago IL Water Revenue 5.000% 11/1/19 (4) 17,565 18,889 Cook County IL Community College District GO 5.000% 12/1/23 1,100 1,146 Cook County IL GO 5.000% 11/15/18 8,000 8,519 Cook County IL GO 5.000% 11/15/20 7,500 7,754 Cook County IL GO 5.000% 11/15/21 5,410 5,530 Cook County IL High School District No. 205 (Thornton Township) GO 5.000% 12/1/15 (12) 2,020 2,255 Cook County IL High School District No. 205 (Thornton Township) GO 5.500% 12/1/17 (12) 2,000 2,287 Du Page & Cook Counties IL Community Consolidated School District GO 4.500% 1/1/21 (14) 4,900 5,023 Grundy & Will Counties IL Community Unified School District GO 5.875% 2/1/23 2,315 2,495 Grundy & Will Counties IL Community Unified School District GO 5.875% 2/1/25 2,720 2,888 Grundy & Will Counties IL Community Unified School District GO 5.875% 2/1/26 3,060 3,222 Grundy & Will Counties IL Community Unified School District GO 5.875% 8/1/28 6,520 6,795 Illinois Build Revenue 5.000% 6/15/18 12,000 12,580 Illinois Build Revenue 5.000% 6/15/19 6,000 6,205 Illinois Build Revenue 5.000% 6/15/19 5,000 5,171 Illinois Build Revenue 5.000% 6/15/20 5,225 5,339 Illinois Educational Facilities Authority Revenue (University of Chicago) PUT 3.375% 2/3/14 10,000 10,355 Illinois Finance Authority Gas Supply Revenue (Peoples Gas Light & Coke) PUT 2.125% 7/1/14 2,875 2,777 Illinois Finance Authority Revenue (Advocate Health Care Network) 5.000% 4/1/19 1,500 1,593 Illinois Finance Authority Revenue (Advocate Health Care Network) 5.000% 4/1/20 2,000 2,077 Illinois Finance Authority Revenue (Advocate Health Care Network) 5.000% 4/1/21 6,535 6,684 Illinois Finance Authority Revenue (Advocate Health Care Network) 5.000% 4/1/22 10,000 10,157 Illinois Finance Authority Revenue (Advocate Health Care Network) 6.125% 11/1/23 3,000 3,326 Illinois Finance Authority Revenue (Advocate Health Care Network) PUT 4.375% 7/1/14 7,500 7,855 Illinois Finance Authority Revenue (Central Dupage Health) 5.000% 11/1/27 18,725 17,629 Illinois Finance Authority Revenue (Central Dupage Health) 5.125% 11/1/29 15,000 14,046 Illinois Finance Authority Revenue (Childrens Memorial Hospital) 5.500% 8/15/28 21,760 21,024 Illinois Finance Authority Revenue (Little Co. of Mary Hospital & Health Care Centers) 5.250% 8/15/36 6,500 5,573 Illinois Finance Authority Revenue (Memorial Health System) 5.250% 4/1/29 12,670 11,470 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.250% 7/1/28 8,500 7,991 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.750% 8/15/30 9,000 9,103 Illinois Finance Authority Revenue (OSF Healthcare System) 7.000% 11/15/29 10,000 10,373 Illinois Finance Authority Revenue (Palos Community Hospital) 5.375% 5/15/30 34,070 32,060 Illinois Finance Authority Revenue (Rush University Medical Center) 5.000% 11/1/23 (14) 5,000 4,860 Illinois Finance Authority Revenue (Rush University Medical Center) 5.750% 11/1/28 (14) 3,000 2,947 Illinois Finance Authority Revenue (Rush University Medical Center) 6.375% 11/1/29 7,000 7,073 Illinois Finance Authority Revenue (Silver Cross & Medical Centers) 5.500% 8/15/30 5,000 4,421 Illinois Finance Authority Revenue (Southern Illinois Healthcare) 5.250% 3/1/30 (4) 7,000 6,543 Illinois Finance Authority Revenue (University of Chicago Medical Center) 5.000% 8/15/18 3,555 3,740 Illinois Finance Authority Revenue (University of Chicago Medical Center) 5.000% 8/15/19 11,605 12,046 Illinois Finance Authority Revenue (University of Chicago Medical Center) 5.000% 8/15/20 3,185 3,255 Illinois Finance Authority Revenue (University of Chicago Medical Center) 5.000% 8/15/22 10,000 9,976 Illinois GO 5.375% 7/1/12 (14)(Prere.) 5,000 5,338 Illinois GO 5.375% 7/1/12 (Prere.) 5,500 5,872 Illinois GO 5.250% 10/1/12 14,000 14,724 Illinois GO 5.500% 8/1/13 (14) 14,005 14,890 Illinois GO 5.250% 10/1/14 40,000 41,776 Illinois GO 5.000% 1/1/15 6,050 6,314 Illinois GO 5.500% 8/1/17 (14) 7,500 7,595 Illinois GO 5.500% 8/1/18 (14) 6,000 6,045 Illinois GO 5.000% 1/1/19 (4) 15,000 14,999 Illinois GO 5.000% 1/1/19 15,475 15,375 Illinois GO 5.000% 1/1/19 10,000 9,935 Illinois GO 5.000% 1/1/20 (4) 8,635 8,519 Illinois GO 5.000% 1/1/21 (4) 31,470 30,653 Illinois GO 5.250% 1/1/21 7,425 7,318 Illinois GO 5.000% 1/1/22 2,740 2,611 Illinois GO 5.000% 11/1/24 (2) 5,000 4,581 Illinois GO 5.000% 4/1/26 (2) 12,600 11,426 Illinois GO 5.000% 6/1/26 5,100 4,621 Illinois GO 5.000% 6/1/26 900 816 Illinois GO 5.000% 6/1/27 (14) 4,000 3,610 Illinois GO 5.000% 3/1/28 5,500 4,928 Illinois GO 5.000% 9/1/31 2,500 2,207 Illinois Health Facilities Authority Revenue (Elmhurst Memorial Hospital) 6.250% 1/1/17 5,060 5,153 Illinois Regional Transportation Authority Revenue 6.250% 7/1/22 (4) 5,000 5,534 Illinois Regional Transportation Authority Revenue 6.000% 7/1/23 (14) 5,000 5,439 Illinois Regional Transportation Authority Revenue 6.250% 7/1/23 (4) 11,475 12,711 Illinois Sales Tax Revenue 0.000% 12/15/16 (2) 5,000 3,921 Illinois Sales Tax Revenue 5.375% 6/15/18 9,860 10,559 Illinois Sales Tax Revenue 5.375% 6/15/20 9,635 10,129 Illinois Sales Tax Revenue 5.000% 6/15/28 (14) 6,000 5,622 Illinois Toll Highway Authority Revenue 5.000% 1/1/23 (4) 23,000 22,999 Illinois Toll Highway Authority Revenue 5.000% 1/1/23 (4) 5,000 5,000 Illinois Toll Highway Authority Revenue 5.000% 1/1/24 (4) 20,000 19,924 Illinois Toll Highway Authority Revenue 5.000% 1/1/25 (4) 5,700 5,627 Illinois Toll Highway Authority Toll Highway Revenue VRDO 0.300% 2/7/11 (4) 4,100 4,100 Illinois Toll Highway Authority Toll Highway Revenue VRDO 0.330% 2/7/11 8,200 8,200 Kendall, Kane, & Will Counties IL Community Unit School District GO 0.000% 2/1/28 (4) 3,125 1,114 Lake County IL Community High School District No. 127 GO 0.000% 2/1/19 5,000 3,666 Lake County IL Community High School District No. 127 GO 0.000% 2/1/20 5,000 3,451 Lake County IL Community High School District No. 127 GO 0.000% 2/1/22 5,690 3,497 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/15 (14) 13,000 10,843 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/16 (14) 11,330 8,901 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/19 (3) 38,340 25,189 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/21 (14) 6,000 3,296 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/23 (14) 32,515 15,388 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/23 (14) 21,000 9,939 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/24 (14) 15,795 6,919 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/25 (14) 19,785 8,003 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/29 (14) 30,000 8,776 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/29 (4) 30,700 8,981 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/30 (4) 24,740 6,901 Peoria IL Public Building Community School District Revenue 0.000% 12/1/14 (12) 2,800 2,514 Peoria IL Public Building Community School District Revenue 0.000% 12/1/15 (12) 2,800 2,390 Peoria IL Public Building Community School District Revenue 0.000% 12/1/16 (12) 2,900 2,339 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/16 10,000 10,354 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/17 6,000 6,032 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/18 5,000 4,924 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.500% 6/1/23 27,000 25,563 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 6.000% 6/1/28 10,000 9,543 Southwestern IL Development Authority Revenue (Local Government Program) 5.000% 4/15/30 10,000 9,411 University of Illinois Auxiliary Facilities System Revenue 0.000% 4/1/16 (14) 15,270 12,541 University of Illinois Auxiliary Facilities System Revenue 5.000% 4/1/21 3,430 3,523 University of Illinois Auxiliary Facilities System Revenue 5.000% 4/1/22 6,015 6,182 University of Illinois Auxiliary Facilities System Revenue 5.250% 4/1/30 5,000 4,864 Indiana (1.2%) Decatur Township IN Multi-School Buildings Corp. Revenue 5.000% 7/15/21 (4) 5,695 6,035 Franklin IN Community Multi-School Building Corp. Revenue 5.000% 7/15/23 (4) 2,480 2,623 Hammond IN Multi-School Building Corp. Mortgage Revenue 5.000% 7/15/24 (14) 2,735 2,766 Hammond IN Multi-School Building Corp. Mortgage Revenue 5.000% 7/15/25 (14) 2,875 2,894 Indiana Finance Authority Environmental Revenue (Duke Energy Indiana Inc. Project) 3.375% 3/1/19 10,000 9,690 Indiana Finance Authority Facilities Revenue (Miami Correctional Facility - Phase II) 5.000% 7/1/15 3,865 4,260 Indiana Finance Authority Facilities Revenue (Miami Correctional Facility - Phase II) 5.000% 7/1/17 3,315 3,660 Indiana Finance Authority Facilities Revenue (Miami Correctional Facility - Phase II) 5.000% 7/1/18 4,085 4,480 Indiana Finance Authority Facilities Revenue (Wabash Valley Correctional Facility) 5.000% 7/1/14 2,510 2,751 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/18 5,000 5,372 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/20 4,370 4,523 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/23 3,570 3,579 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.250% 11/1/24 10,855 10,985 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.250% 11/1/25 13,895 13,973 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.250% 11/1/26 14,425 14,332 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.250% 11/1/27 8,615 8,436 Indiana Finance Authority Highway Revenue 5.000% 12/1/19 8,750 9,809 Indiana Finance Authority Lease Revenue 5.000% 11/1/17 7,500 8,269 Indiana Finance Authority Revenue (Trinity Health) 5.000% 12/1/28 6,295 5,858 Indiana Health & Educational Facility Financing Authority Hospital Revenue (Clarian Health Obligated Group) 5.000% 2/15/24 2,000 1,910 Indiana Health & Educational Facility Financing Authority Hospital Revenue (Clarian Health Obligated Group) 5.000% 2/15/25 14,000 13,201 Indiana Health & Educational Facility Financing Authority Hospital Revenue (Clarian Health Obligated Group) 5.000% 2/15/26 18,475 17,073 Indiana Health & Educational Facility Financing Authority Hospital Revenue (Harrison County Hospital Project) VRDO 0.310% 2/1/11 LOC 5,200 5,200 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 3.750% 2/1/12 10,000 10,320 Indiana Municipal Power Agency Revenue 5.250% 1/1/15 (14) 750 797 Indiana Municipal Power Agency Revenue 5.000% 1/1/21 5,970 6,255 Indiana Municipal Power Agency Revenue 5.625% 1/1/28 4,640 4,766 Indiana Municipal Power Agency Revenue 5.750% 1/1/29 2,000 2,061 Indiana Office Building Commission Facilities Revenue (New Castle Correctional Facility) 5.250% 7/1/19 (14) 3,515 3,802 Indiana Transportation Finance Authority Highway Revenue 5.000% 12/1/12 (14) 4,500 4,850 Indianapolis IN Gas Utility Revenue 5.000% 8/15/21 (4) 3,530 3,692 Indianapolis IN Gas Utility Revenue 5.000% 8/15/22 (4) 15,655 16,174 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 2/1/18 15,070 16,719 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 1/15/19 3,000 3,348 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 1/15/20 1,545 1,705 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 2/1/20 5,000 5,421 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 1/15/21 8,590 9,317 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 1/15/22 7,000 7,489 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 8/1/22 1,425 1,524 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 8/1/23 1,895 2,006 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 8/1/25 2,085 2,165 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 8/1/26 1,985 2,041 Indianapolis IN Local Public Improvement Bond Bank Revenue (Bank-Waterworks Project) 5.500% 1/1/29 10,000 10,199 Indianapolis IN Local Public Improvement Bond Bank Revenue (PILOT Infrastructure Project) 5.000% 1/1/22 1,715 1,823 Indianapolis IN Local Public Improvement Bond Bank Revenue (PILOT Infrastructure Project) 5.000% 1/1/23 (12) 4,285 4,492 Indianapolis IN Local Public Improvement Bond Bank Revenue (PILOT Infrastructure Project) 5.000% 1/1/25 (12) 3,535 3,601 Rockport IN Pollution Control Revenue (Indiana Michigan Power Co. Project) PUT 6.250% 6/2/14 13,250 14,514 Rockport IN Pollution Control Revenue (Indiana Michigan Power Co. Project) PUT 6.250% 6/2/14 11,750 12,871 Whiting IN Environmental Facilities Revenue (BP Products North America Inc. Project) 5.000% 7/1/17 5,000 5,324 Whiting IN Environmental Facilities Revenue (BP Products North America Inc. Project) PUT 2.800% 6/2/14 18,000 17,904 Iowa (0.3%) Clinton Community School District Iowa School Infrastructure Sales, Services, & Use Tax Revenue 4.750% 7/1/26 1,970 1,988 Clinton Community School District Iowa School Infrastructure Sales, Services, & Use Tax Revenue 4.750% 7/1/27 1,565 1,568 Clinton Community School District Iowa School Infrastructure Sales, Services, & Use Tax Revenue 5.000% 1/1/30 6,080 6,028 Des Moines IA Independent Community School District School Infrastructure Revenue 5.000% 6/1/19 3,400 3,696 Iowa Finance Authority Health Facilities Revenue (Great River Medical Center Project) VRDO 0.310% 2/1/11 LOC 5,200 5,200 Iowa Finance Authority Health Facilities Revenue (Iowa Health System) 5.250% 2/15/29 (12) 13,500 13,102 Iowa Finance Authority Health Facilities Revenue (Iowa Health System) 5.250% 8/15/29 (12) 5,500 5,335 Iowa GO 5.500% 2/15/13 (14) 8,945 9,736 Iowa Special Obligation Revenue (Ijobs Program) 5.000% 6/1/27 5,985 6,114 Iowa Special Obligation Revenue (Ijobs Program) 5.000% 6/1/28 6,280 6,364 Iowa Special Obligation Revenue (Prison Infrastructure) 5.000% 6/15/21 1,150 1,252 Iowa Special Obligation Revenue (Prison Infrastructure) 5.000% 6/15/22 2,100 2,256 Iowa Special Obligation Revenue (Prison Infrastructure) 5.000% 6/15/27 4,000 4,051 Iowa Student Loan Liquidity Corp. Revenue 5.000% 12/1/16 8,545 9,106 Iowa Student Loan Liquidity Corp. Revenue 5.250% 12/1/17 5,655 6,027 Kansas (0.4%) Cowley County KS Unified School District GO 4.750% 9/1/26 (4) 3,680 3,624 Cowley County KS Unified School District GO 4.750% 9/1/27 (4) 3,500 3,402 Kansas Department of Transportation Highway Revenue 5.000% 9/1/12 7,400 7,915 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/20 1,150 1,233 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/22 1,500 1,555 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/24 2,800 2,868 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/29 6,000 5,658 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.500% 11/15/29 10,435 10,441 Kansas Development Finance Authority Revenue (Kansas Department of Commerce Impact Program) 5.000% 6/1/19 6,730 7,526 Kansas Development Finance Authority Revenue (Kansas Department of Commerce Impact Program) 5.000% 6/1/20 7,070 7,828 Kansas Development Finance Authority Revenue (Kansas Department of Health & Environment) 5.000% 3/1/21 5,000 5,557 Kansas Development Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.250% 1/1/25 7,500 7,579 Leavenworth County KS Unified School District GO 4.500% 3/1/18 (12) 1,030 1,129 Leavenworth County KS Unified School District GO 4.500% 9/1/18 (12) 1,030 1,126 Leavenworth County KS Unified School District GO 4.500% 3/1/19 (12) 1,000 1,083 Leavenworth County KS Unified School District GO 4.500% 9/1/19 (12) 600 648 Leavenworth County KS Unified School District GO 4.500% 3/1/20 (12) 1,115 1,180 Leavenworth County KS Unified School District GO 4.500% 9/1/20 (12) 1,185 1,248 Leavenworth County KS Unified School District GO 4.750% 3/1/21 (12) 1,165 1,234 Leavenworth County KS Unified School District GO 4.750% 9/1/21 (12) 1,265 1,336 Leavenworth County KS Unified School District GO 5.000% 3/1/22 (12) 1,060 1,132 Leavenworth County KS Unified School District GO 5.000% 9/1/22 (12) 1,360 1,449 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/18 1,000 1,114 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/19 1,500 1,637 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/20 1,500 1,589 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/21 1,500 1,556 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/24 5,055 5,082 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/26 4,300 4,231 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/16 1,000 1,074 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.250% 11/15/24 5,000 5,038 Wyandotte County/Kansas City KS Unified Government Utility System Revenue 5.000% 9/1/24 (13) 5,000 5,096 Kentucky (1.2%) Kentucky Asset/Liability Commission Agency Fund Revenue (Federal Highway Trust) 5.250% 9/1/18 (14) 5,000 5,673 Kentucky Asset/Liability Commission Agency Fund Revenue (Federal Highway Trust) 5.000% 9/1/20 8,315 9,105 Kentucky Asset/Liability Commission Agency Fund Revenue (Federal Highway Trust) 5.000% 9/1/21 14,000 15,059 Kentucky Asset/Liability Commission Agency Fund Revenue (Federal Highway Trust) 5.000% 9/1/22 7,000 7,415 Kentucky Economic Development Finance Authority Medical Center Revenue (King's Daughters Medical Center Project) 5.000% 2/1/18 1,840 1,940 Kentucky Economic Development Finance Authority Medical Center Revenue (King's Daughters Medical Center Project) 5.000% 2/1/19 1,475 1,535 Kentucky Economic Development Finance Authority Medical Center Revenue (King's Daughters Medical Center Project) 5.000% 2/1/20 1,125 1,163 Kentucky Economic Development Finance Authority Medical Center Revenue (King's Daughters Medical Center Project) 5.000% 2/1/21 2,000 2,033 Kentucky Property & Building Commission Revenue 5.250% 8/1/11 (4)(Prere.) 9,725 9,964 Kentucky Property & Building Commission Revenue 5.250% 8/1/11 (4)(Prere.) 11,815 12,105 Kentucky Property & Building Commission Revenue 5.375% 10/1/11 (14)(Prere.) 5,000 5,167 Kentucky Property & Building Commission Revenue 5.500% 8/1/12 (4) 10,000 10,690 Kentucky Property & Building Commission Revenue 5.250% 8/1/13 (4) 27,540 28,130 Kentucky Property & Building Commission Revenue 5.250% 10/1/13 (4) 14,965 16,432 Kentucky Property & Building Commission Revenue 5.250% 8/1/15 (4) 15,480 15,801 Kentucky Property & Building Commission Revenue 5.250% 10/1/15 (4) 1,500 1,677 Kentucky Property & Building Commission Revenue 5.000% 11/1/17 8,570 9,509 Kentucky Property & Building Commission Revenue 5.000% 8/1/18 (14) 8,350 9,210 Kentucky Property & Building Commission Revenue 5.000% 11/1/18 14,880 16,393 Kentucky Property & Building Commission Revenue 5.500% 8/1/19 (2) 6,870 7,737 Kentucky Property & Building Commission Revenue 5.000% 10/1/19 (2) 5,000 5,456 Kentucky Property & Building Commission Revenue 5.000% 8/1/20 22,505 24,297 Kentucky Property & Building Commission Revenue 5.500% 8/1/20 (2) 4,320 4,826 Kentucky Property & Building Commission Revenue 5.000% 11/1/20 4,500 4,788 Kentucky Property & Building Commission Revenue 5.000% 8/1/21 45,000 47,862 Kentucky Property & Building Commission Revenue 5.250% 2/1/23 (12) 6,215 6,577 Kentucky Property & Building Commission Revenue 5.000% 11/1/23 (4) 5,120 5,261 Kentucky Property & Building Commission Revenue 5.000% 11/1/24 (4) 5,000 5,090 Kentucky Property & Building Commission Revenue 5.250% 2/1/25 (12) 4,995 5,156 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/23 9,890 10,386 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/24 7,065 7,378 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/25 7,000 7,241 Louisville & Jefferson County KY Metropolitan Government Pollution Control Revenue (Louisville Gas & Electric Co. Project) PUT 5.750% 12/2/13 23,000 24,867 Louisiana (1.3%) East Baton Rouge Parish LA Sales Tax Revenue 5.000% 8/1/22 (12) 2,560 2,708 East Baton Rouge Parish LA Sales Tax Revenue 5.000% 8/1/23 (12) 5,165 5,384 Jefferson Parish LA Environmental Facilities & Community Development Authority Revenue 5.000% 4/1/17 1,000 1,089 Jefferson Parish LA Environmental Facilities & Community Development Authority Revenue 5.000% 4/1/18 1,000 1,080 Jefferson Parish LA Environmental Facilities & Community Development Authority Revenue 5.000% 4/1/19 1,030 1,101 Jefferson Parish LA Environmental Facilities & Community Development Authority Revenue 5.000% 4/1/20 1,000 1,050 Jefferson Parish LA Environmental Facilities & Community Development Authority Revenue 5.000% 4/1/21 1,000 1,035 Louisiana Citizens Property Insurance Corp. Assessment Revenue 5.000% 6/1/18 (2) 14,470 14,669 Louisiana Citizens Property Insurance Corp. Assessment Revenue 5.000% 6/1/21 (2) 20,000 19,563 Louisiana Citizens Property Insurance Corp. Assessment Revenue 5.000% 6/1/22 (2) 13,660 13,150 Louisiana Citizens Property Insurance Corp. Assessment Revenue 5.000% 6/1/23 (2) 10,000 9,447 Louisiana Gasoline & Fuel Tax Revenue 5.250% 5/1/20 (14) 6,200 6,565 Louisiana GO 5.000% 5/1/11 (4) 16,830 17,026 Louisiana GO 5.000% 5/1/12 (4) 18,955 20,000 Louisiana GO 5.250% 5/1/12 (14) 10,000 10,578 Louisiana GO 5.500% 5/15/12 (14) 12,660 12,837 Louisiana GO 5.500% 5/15/13 (14) 5,345 5,420 Louisiana GO 5.000% 8/1/14 (14) 22,880 25,541 Louisiana GO 5.000% 11/15/17 10,000 11,380 Louisiana GO 5.000% 11/15/17 17,040 19,391 Louisiana GO 5.000% 5/1/18 (4) 25,210 27,659 Louisiana GO 5.000% 11/15/18 28,500 32,302 Louisiana GO 5.000% 5/1/21 (4) 9,765 10,315 Louisiana GO 5.000% 5/1/23 (4) 26,665 27,715 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (LCTCS Facilities Corp. Project) 5.000% 10/1/22 2,790 2,873 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (LCTCS Facilities Corp. Project) 5.000% 10/1/24 11,000 11,087 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (LCTCS Facilities Corp. Project) 5.000% 10/1/25 2,000 2,000 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (Women's Hospital Foundation Project) 5.625% 10/1/30 15,905 14,469 Louisiana Office Facilities Corp. Lease Revenue (Capitol Complex Project) 5.000% 5/1/17 5,300 5,646 Louisiana Office Facilities Corp. Lease Revenue (Capitol Complex Project) 5.000% 5/1/19 4,495 4,677 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.000% 5/15/15 4,055 4,129 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.000% 5/15/17 1,520 1,491 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.250% 5/15/27 15,165 12,950 New Orleans LA Aviation Board Revenue 4.500% 1/1/16 (12) 1,860 1,946 New Orleans LA Aviation Board Revenue 4.500% 1/1/16 (12) 4,535 4,744 New Orleans LA Aviation Board Revenue 4.500% 1/1/17 (12) 1,955 2,033 New Orleans LA Aviation Board Revenue 4.500% 1/1/17 (12) 1,390 1,446 New Orleans LA Aviation Board Revenue 5.000% 1/1/18 (12) 2,200 2,314 New Orleans LA Aviation Board Revenue 5.000% 1/1/18 (12) 2,440 2,566 Maine (0.1%) Maine GO 4.000% 6/1/13 1,640 1,756 Maine GO 5.000% 6/1/16 3,770 4,312 Portland ME Airport Revenue 5.000% 1/1/21 (4) 1,000 1,035 Portland ME Airport Revenue 5.000% 1/1/22 (4) 1,000 1,024 Portland ME Airport Revenue 5.000% 1/1/23 1,000 1,012 Portland ME Airport Revenue 5.000% 1/1/24 (4) 1,610 1,617 Portland ME Airport Revenue 5.000% 1/1/25 (4) 1,000 994 Portland ME Airport Revenue 5.000% 1/1/26 (4) 1,720 1,686 Portland ME Airport Revenue 5.000% 1/1/28 (4) 1,200 1,150 Portland ME Airport Revenue 5.000% 1/1/29 (4) 1,265 1,217 Maryland (0.7%) Baltimore MD Consolidated Public Improvement GO 5.000% 10/15/18 (2) 1,365 1,498 Baltimore MD Consolidated Public Improvement GO 5.000% 10/15/19 (2) 2,185 2,371 Maryland Department of Transportation Revenue 5.000% 6/1/15 1,725 1,955 Maryland Economic Development Corp. Pollution Control Revenue (Potomac Electric Power Co.) 6.200% 9/1/22 6,000 6,664 Maryland GO 5.000% 8/1/12 10,000 10,667 Maryland GO 5.000% 8/1/12 10,000 10,667 Maryland GO 5.000% 2/15/13 58,765 63,831 Maryland GO 5.000% 8/1/13 10,685 11,773 Maryland GO 5.000% 8/1/15 (Prere.) 15,260 17,561 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 5.000% 5/15/15 3,500 3,862 Maryland Health & Higher Educational Facilities Authority Revenue (LifeBridge Health) 5.000% 7/1/14 (Prere.) 3,915 4,364 Maryland Health & Higher Educational Facilities Authority Revenue (LifeBridge Health) 5.000% 7/1/14 (Prere.) 2,980 3,322 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/16 3,895 4,169 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/17 3,000 3,187 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/18 2,500 2,641 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.250% 7/1/19 1,700 1,794 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 4.500% 7/1/20 1,500 1,486 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.250% 7/1/21 2,000 2,076 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 4.750% 7/1/23 900 874 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.500% 7/1/24 (2) 3,800 3,921 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.250% 7/1/28 (2) 9,000 8,969 Maryland Transportation Authority GAN 5.000% 3/1/14 13,240 14,740 Maryland Transportation Authority GAN 5.000% 3/1/16 2,500 2,860 Maryland Transportation Authority GAN 5.250% 3/1/16 4,000 4,625 Maryland Transportation Authority GAN 5.250% 3/1/20 8,085 9,243 Massachusetts (4.2%) Boston MA Water & Sewer Commission Revenue 5.750% 11/1/13 3,130 3,356 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.350% 2/7/11 11,100 11,100 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.350% 2/7/11 15,970 15,970 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.370% 2/7/11 15,110 15,110 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/19 5,000 5,410 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/20 2,610 2,920 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/20 2,000 2,139 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/22 11,000 11,416 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/23 14,750 15,101 Massachusetts Department of Transportation Metropolitan Highway System Revenue VRDO 0.290% 2/7/11 900 900 Massachusetts Development Finance Agency Resource Recovery Revenue (SEMASS System) 5.625% 1/1/13 (14) 16,670 17,198 Massachusetts Development Finance Agency Resource Recovery Revenue (SEMASS System) 5.625% 1/1/14 (14) 7,340 7,528 Massachusetts Development Finance Agency Resource Recovery Revenue (SEMASS System) 5.625% 1/1/15 (14) 8,310 8,505 Massachusetts Development Finance Agency Resource Recovery Revenue (SEMASS System) 5.625% 1/1/16 (14) 3,500 3,579 Massachusetts Development Finance Agency Revenue (Boston College) 5.000% 7/1/21 2,510 2,717 Massachusetts Development Finance Agency Revenue (Boston College) 5.000% 7/1/29 9,500 9,477 Massachusetts Development Finance Agency Revenue (Draper Laboratory) 5.750% 9/1/25 6,765 7,087 Massachusetts Development Finance Agency Revenue (Emerson College) 5.500% 1/1/30 15,000 14,808 Massachusetts Educational Financing Authority Education Loan Revenue 5.500% 1/1/22 3,500 3,594 Massachusetts GAN 5.125% 6/15/11 (Prere.) 8,555 8,555 Massachusetts GAN 5.750% 12/15/11 (Prere.) 20,000 20,000 Massachusetts GAN 5.750% 6/15/12 (Prere.) 11,280 11,280 Massachusetts GAN 5.125% 12/15/12 (Prere.) 5,000 5,000 Massachusetts GAN 5.125% 6/15/13 (Prere.) 5,000 5,000 Massachusetts GAN 5.750% 6/15/13 (Prere.) 10,000 10,000 Massachusetts GO 5.000% 11/1/13 8,000 8,851 Massachusetts GO 5.500% 11/1/13 (3) 8,605 9,637 Massachusetts GO 5.500% 11/1/14 (14) 3,000 3,427 Massachusetts GO 5.500% 12/1/14 (4) 1,000 1,144 Massachusetts GO 5.250% 8/1/15 5,000 5,705 Massachusetts GO 5.000% 9/1/15 14,360 16,250 Massachusetts GO 5.000% 9/1/16 7,710 8,797 Massachusetts GO 5.500% 11/1/16 (ETM) 24,500 29,203 Massachusetts GO 5.500% 11/1/16 (14)(ETM) 73,000 87,012 Massachusetts GO 5.500% 11/1/16 (ETM) 50,000 59,597 Massachusetts GO 5.500% 11/1/17 10,000 11,712 Massachusetts GO 5.500% 11/1/17 (14) 20,000 23,424 Massachusetts GO 5.500% 11/1/17 (4) 7,000 8,199 Massachusetts GO 5.500% 8/1/18 (14) 5,000 5,847 Massachusetts GO 5.500% 10/1/18 9,500 11,113 Massachusetts GO 5.500% 10/1/20 (14) 10,915 12,667 Massachusetts GO 5.250% 8/1/21 25,000 28,237 1 Massachusetts GO TOB VRDO 0.350% 2/7/11 LOC 7,955 7,955 1 Massachusetts GO TOB VRDO 0.430% 2/7/11 LOC 26,220 26,220 Massachusetts Health & Educational Facilities Authority Revenue (Boston College) 5.500% 6/1/30 5,000 5,365 Massachusetts Health & Educational Facilities Authority Revenue (Boston Medical Center) 5.250% 7/1/11 (14) 4,670 4,679 Massachusetts Health & Educational Facilities Authority Revenue (Boston Medical Center) 5.250% 7/1/12 (14) 1,850 1,853 Massachusetts Health & Educational Facilities Authority Revenue (Boston Medical Center) 5.000% 7/1/28 18,000 15,209 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.375% 7/1/23 3,380 3,399 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.375% 7/1/24 5,500 5,440 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.375% 7/1/25 3,500 3,423 Massachusetts Health & Educational Facilities Authority Revenue (Caritas Christi Obligated Group) 6.500% 7/1/12 (ETM) 5,190 5,439 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 6.250% 4/1/20 1,685 2,102 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/20 3,740 3,994 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/25 1,460 1,476 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/26 2,000 2,002 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/28 1,155 1,119 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) PUT 4.100% 4/19/12 8,000 8,264 Massachusetts Health & Educational Facilities Authority Revenue (Suffolk University) 6.250% 7/1/30 5,000 5,115 Massachusetts Health & Educational Facilities Authority Revenue (University of Massachusetts Memorial Health Care Inc.) 5.250% 7/1/25 6,815 6,600 Massachusetts Municipal Wholesale Electric Co. Power System Revenue 5.250% 7/1/12 (14) 22,865 23,825 Massachusetts Municipal Wholesale Electric Co. Power System Revenue 5.250% 7/1/13 (14) 20,000 20,717 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/13 (4) 5,000 5,485 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (4) 10,000 11,295 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/21 (4) 41,095 43,691 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/23 (4) 6,800 7,103 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/27 (14) 7,830 7,925 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/30 (4) 27,615 27,637 Massachusetts Special Obligation Dedicated Tax Revenue 5.250% 1/1/14 (Prere.) 8,685 9,701 Massachusetts Special Obligation Dedicated Tax Revenue 5.250% 1/1/19 (14) 5,000 5,564 Massachusetts Special Obligation Dedicated Tax Revenue 5.250% 1/1/21 (14) 6,875 7,369 Massachusetts Special Obligation Dedicated Tax Revenue 5.500% 1/1/26 (3) 29,860 30,843 Massachusetts Special Obligation Dedicated Tax Revenue 5.500% 1/1/28 (14) 11,075 11,270 Massachusetts Special Obligation Revenue 5.000% 12/15/14 15,805 17,758 Massachusetts Special Obligation Revenue 5.000% 6/15/15 10,000 11,268 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/11 (ETM) 6,475 6,634 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/11 830 833 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/12 295 296 Massachusetts Water Pollution Abatement Trust Revenue 5.125% 8/1/14 140 141 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 2/1/21 5,955 6,851 Massachusetts Water Resources Authority Revenue 6.500% 7/15/19 (ETM) 37,515 45,011 Massachusetts Water Resources Authority Revenue 5.000% 8/1/19 21,580 24,386 Massachusetts Water Resources Authority Revenue 5.500% 8/1/22 (4) 3,300 3,800 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.370% 2/7/11 LOC 38,720 38,720 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.370% 2/7/11 LOC 20,410 20,410 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.370% 2/7/11 LOC 16,730 16,730 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.430% 2/7/11 (4)LOC 25,080 25,080 Massachusetts Water Resources Authority Revenue VRDO 0.280% 2/7/11 40,590 40,590 University of Massachusetts Building Authority Revenue 5.000% 11/1/19 12,155 13,661 University of Massachusetts Building Authority Revenue 5.000% 11/1/19 (2) 25,625 27,068 Michigan (2.5%) Detroit MI GO 5.000% 4/1/14 (12) 9,780 10,006 Detroit MI GO 5.000% 4/1/15 (12) 7,970 8,138 Detroit MI GO 5.000% 4/1/16 (12) 3,440 3,547 Detroit MI GO 5.000% 4/1/17 (12) 3,580 3,673 Detroit MI Sewer System Revenue 5.000% 7/1/13 (Prere.) 15,665 17,225 Detroit MI Sewer System Revenue 5.125% 7/1/15 (Prere.) 12,000 13,824 Detroit MI Sewer System Revenue 0.000% 7/1/16 (14) 7,500 5,936 Detroit MI Sewer System Revenue 5.250% 7/1/22 (14) 5,735 5,756 Detroit MI Sewer System Revenue 7.000% 7/1/27 (4) 10,300 11,498 Detroit MI Water Supply System Revenue 5.000% 7/1/19 (14) 5,000 5,128 Detroit MI Water Supply System Revenue 5.000% 7/1/20 (14) 7,665 7,755 Detroit MI Water Supply System Revenue 5.000% 7/1/20 (4) 8,535 8,636 Detroit MI Water Supply System Revenue 5.000% 7/1/22 (14) 4,000 3,996 Detroit MI Water Supply System Revenue 5.000% 7/1/23 (14) 4,000 3,909 Detroit MI Water Supply System Revenue 5.000% 7/1/24 (4) 26,825 25,809 Detroit MI Water Supply System Revenue 5.000% 7/1/25 (4) 4,000 3,799 Eastern Michigan University Revenue VRDO 0.310% 2/1/11 LOC 11,000 11,000 Jackson County MI Hospital Finance Authority Hospital Revenue (Allegiance Health) 5.000% 6/1/17 2,420 2,511 Kalamazoo MI Hospital Financing Authority Hospital Revenue (Bronson Methodist Hospital) 5.000% 5/15/30 18,370 16,247 Kent Hospital MI Finance Authority Revenue (Spectrum Health) PUT 5.250% 1/15/14 10,000 10,863 Kent Hospital MI Finance Authority Revenue (Spectrum Health) PUT 5.500% 1/15/15 11,500 12,771 Michigan Building Authority Revenue 5.500% 10/15/11 (Prere.) 340 352 Michigan Building Authority Revenue 5.500% 10/15/11 (Prere.) 565 585 Michigan Building Authority Revenue 5.500% 10/15/11 (Prere.) 285 295 Michigan Building Authority Revenue 5.500% 10/15/11 (Prere.) 380 393 Michigan Building Authority Revenue 5.500% 10/15/11 (Prere.) 8,440 8,736 Michigan Building Authority Revenue 5.500% 10/15/11 (Prere.) 6,010 6,221 Michigan Building Authority Revenue 5.500% 10/15/12 6,315 6,510 Michigan Building Authority Revenue 5.250% 10/15/13 (4) 12,000 12,869 Michigan Building Authority Revenue 5.500% 10/15/13 5,660 5,820 Michigan Building Authority Revenue 5.250% 10/15/14 (4) 15,000 16,356 Michigan Building Authority Revenue 5.500% 10/15/14 9,435 9,690 Michigan Building Authority Revenue 5.250% 10/15/15 (4) 22,445 24,288 Michigan Building Authority Revenue 5.500% 10/15/15 4,715 4,837 Michigan Building Authority Revenue 5.250% 10/15/16 (4) 9,000 9,722 Michigan Building Authority Revenue 5.000% 10/15/18 12,575 13,575 Michigan Building Authority Revenue 5.000% 10/15/19 8,315 8,879 Michigan GO 5.500% 12/1/13 6,125 6,738 Michigan GO 5.000% 5/1/17 33,880 37,296 Michigan GO 5.000% 5/1/18 12,985 14,188 Michigan GO 5.250% 9/15/25 (4) 10,810 11,009 Michigan GO 5.250% 9/15/26 (4) 12,805 12,940 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) 5.000% 11/15/18 4,000 4,310 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) 5.000% 11/15/19 5,000 5,344 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 3.750% 3/15/12 15,000 15,501 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 5.000% 5/1/12 9,595 10,058 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 5.000% 11/1/12 2,500 2,660 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 2.625% 6/30/14 30,000 30,616 Michigan Hospital Finance Authority Revenue (Genesys Regional Medical Center Obligated Group) 5.300% 10/1/11 (ETM) 3,800 3,855 Michigan Hospital Finance Authority Revenue (Genesys Regional Medical Center Obligated Group) 5.375% 10/1/13 (ETM) 4,000 4,178 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.250% 11/15/24 5,000 4,856 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.625% 11/15/29 15,775 14,791 Michigan Hospital Finance Authority Revenue (MidMichigan Obligated Group) 5.125% 6/1/19 2,500 2,560 Michigan Hospital Finance Authority Revenue (MidMichigan Obligated Group) 5.625% 6/1/24 5,000 5,024 Michigan Hospital Finance Authority Revenue (MidMichigan Obligated Group) 6.000% 6/1/29 4,000 4,005 Michigan Hospital Finance Authority Revenue (Sparrow Obligated Group) 5.000% 11/15/26 (14) 13,015 12,035 Michigan Hospital Finance Authority Revenue (Trinity Health) 5.000% 12/1/27 8,000 7,666 Michigan Municipal Bond Authority RAN 5.000% 3/21/11 28,000 28,077 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/21 3,500 3,834 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/22 4,000 4,326 Monroe County MI Economic Development Corp. Revenue (Detroit Edison Co. Project) 6.950% 9/1/22 (14) 27,000 31,207 Royal Oak MI Hospital Finance Authority Hospital Revenue (Beaumont Hospital) 5.500% 8/1/19 20,000 20,756 Royal Oak MI Hospital Finance Authority Hospital Revenue (Beaumont Hospital) 6.375% 8/1/29 25,000 25,351 Royal Oak MI Hospital Finance Authority Hospital Revenue (Beaumont Hospital) 8.000% 9/1/29 13,900 15,430 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/18 2,195 2,254 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/19 2,300 2,308 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/30 10,000 8,841 University of Michigan University Revenue 5.000% 4/1/21 11,210 12,526 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/16 5,000 5,272 Minnesota (1.6%) Minneapolis & St. Paul MN Housing & RedevelopmentAuthority Health Care System Revenue (Allina Health System) 5.000% 11/15/17 1,785 1,930 Minneapolis & St. Paul MN Housing & RedevelopmentAuthority Health Care System Revenue (Allina Health System) 5.000% 11/15/18 2,190 2,320 Minneapolis & St. Paul MN Housing & RedevelopmentAuthority Health Care System Revenue (Allina Health System) 5.000% 11/15/20 1,585 1,635 Minneapolis & St. Paul MN Housing & RedevelopmentAuthority Health Care System Revenue (Allina Health System) 5.000% 11/15/20 1,805 1,862 Minneapolis & St. Paul MN Housing & RedevelopmentAuthority Health Care System Revenue (Allina Health System) 5.000% 11/15/21 2,205 2,243 Minneapolis & St. Paul MN Housing & RedevelopmentAuthority Health Care System Revenue (Allina Health System) 5.000% 11/15/21 3,925 3,992 Minneapolis & St. Paul MN Housing & RedevelopmentAuthority Health Care System Revenue (Allina Health System) 5.000% 11/15/22 2,425 2,446 Minneapolis & St. Paul MN Housing & RedevelopmentAuthority Health Care System Revenue (Allina Health System) 5.250% 11/15/29 7,000 6,772 Minneapolis & St. Paul MN Housing & RedevelopmentAuthority Health Care System Revenue (Children's Hospital Clinics) VRDO 0.310% 2/1/11 (4) 7,400 7,400 Minneapolis MN Health Care System Revenue (Fairview Health Services) 6.000% 11/15/18 15,000 16,267 Minneapolis MN Health Care System Revenue (Fairview Health Services) 6.625% 11/15/28 15,500 16,450 Minnesota GO 5.000% 10/1/11 26,795 27,631 Minnesota GO 5.000% 11/1/11 24,545 25,405 Minnesota GO 5.000% 6/1/12 21,700 22,999 Minnesota GO 5.000% 11/1/12 (ETM) 8,235 8,863 Minnesota GO 5.000% 11/1/12 13,685 14,738 Minnesota GO 5.000% 11/1/12 19,775 21,297 Minnesota GO 5.000% 8/1/13 (ETM) 5,780 6,360 Minnesota GO 5.000% 10/1/13 5,445 6,028 Minnesota GO 5.000% 11/1/13 (ETM) 10,655 11,851 Minnesota GO 5.000% 11/1/13 17,615 19,552 Minnesota GO 5.000% 11/1/13 19,500 21,644 Minnesota GO 5.000% 12/1/13 10,610 11,807 Minnesota GO 5.000% 11/1/14 19,275 21,796 Minnesota GO 4.000% 12/1/14 3,730 4,069 Minnesota GO 5.000% 12/1/14 8,150 9,232 Minnesota GO 5.000% 11/1/15 19,775 22,685 Minnesota GO 5.000% 12/1/15 8,150 9,362 Minnesota Office of Higher Education Revenue (Supply Student Loan) 5.000% 11/1/16 1,120 1,224 Minnesota Office of Higher Education Revenue (Supply Student Loan) 5.000% 11/1/18 4,305 4,586 Minnesota Technology Lease Purchase COP 5.000% 6/1/17 9,690 10,852 Minnesota Technology Lease Purchase COP 5.000% 6/1/18 8,925 9,838 Minnesota Technology Lease Purchase COP 5.000% 6/1/19 10,680 11,609 Southern Minnesota Municipal Power Agency Power Supply System Revenue 5.250% 1/1/30 2,000 2,001 St. Cloud MN Health Care Revenue (Centracare Health System) 5.125% 5/1/30 7,000 6,738 St. Louis Park MN Health Care Facilities Revenue (Park Nicollet Health Services) 5.500% 7/1/15 5,675 6,194 St. Louis Park MN Health Care Facilities Revenue (Park Nicollet Health Services) 5.500% 7/1/16 11,775 12,764 St. Louis Park MN Health Care Facilities Revenue (Park Nicollet Health Services) 5.500% 7/1/23 21,700 22,069 St. Louis Park MN Health Care Facilities Revenue (Park Nicollet Health Services) 5.625% 7/1/26 6,000 5,891 University of Minnesota Revenue 5.000% 8/1/19 1,150 1,300 University of Minnesota Revenue 5.000% 8/1/21 1,885 2,080 University of Minnesota Revenue 5.000% 4/1/22 500 540 University of Minnesota Revenue 5.000% 8/1/22 1,585 1,720 University of Minnesota Revenue 5.000% 8/1/23 2,500 2,682 University of Minnesota Revenue 5.000% 8/1/24 4,515 4,793 University of Minnesota Revenue 5.000% 8/1/29 5,615 5,674 University of Minnesota Revenue 5.000% 8/1/30 2,500 2,511 Mississippi (0.4%) Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.250% 2/7/11 50,000 50,000 Mississippi GO 5.750% 12/1/11 6,000 6,267 Mississippi GO 5.500% 9/1/12 (4) 5,000 5,376 Mississippi GO 5.500% 12/1/16 3,435 4,029 Mississippi GO 5.500% 12/1/19 2,000 2,334 Mississippi GO 5.000% 12/1/20 10,000 10,868 Mississippi GO 5.000% 12/1/21 16,890 18,127 Mississippi Hospital Equipment & Facilities Authority Revenue (North Mississippi Health Services) 5.000% 10/1/17 2,500 2,735 Warren County MS Gulf Opportunity Zone Revenue (International Paper Co. Projects) 5.800% 5/1/34 2,500 2,391 Missouri (0.8%) Cape Girardeau County MO Industrial Development Authority Health Facilities Revenue (Southeast Missouri Hospital Association) 5.625% 6/1/12 (Prere.) 5,655 6,020 Kansas City MO Airport Revenue 5.000% 9/1/13 11,550 12,557 Kansas City MO Airport Revenue 5.000% 9/1/14 10,000 11,021 Kansas City MO Special Obligation Revenue 0.000% 2/1/18 3,000 2,169 Kansas City MO Special Obligation Revenue 0.000% 2/1/19 7,615 5,151 Missouri Board Public Building Special Obligation Revenue 5.000% 10/15/27 13,275 13,414 Missouri Development Finance Board Cultural Facilities Revenue (Nelson Gallery Foundation) VRDO 0.270% 2/1/11 14,000 14,000 Missouri Development Finance Board Infrastructure Facilities Revenue (Branson Landing Project) 4.750% 6/1/25 3,230 3,022 Missouri Environmental Improvement & Energy Resources Authority Water Pollution Control Revenue (State Revolving Fund Program) 5.500% 7/1/12 4,190 4,476 Missouri Environmental Improvement & Energy Resources Authority Water Pollution Control Revenue (State Revolving Fund Program) 5.500% 7/1/13 5,250 5,814 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health System) 5.000% 6/1/19 2,420 2,583 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health System) 5.000% 6/1/21 4,000 4,129 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health System) 5.000% 6/1/22 5,270 5,416 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke's Episcopal - Presbyterian Hospital) 5.500% 12/1/12 (4) 3,365 3,438 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke's Episcopal - Presbyterian Hospital) 5.500% 12/1/13 (4) 3,580 3,652 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke's Episcopal - Presbyterian Hospital) 5.500% 12/1/14 (4) 3,260 3,320 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke's Health System) 5.000% 11/15/20 3,975 4,102 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke's Health System) 5.250% 11/15/25 8,000 8,031 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke's Health System) 5.000% 11/15/30 5,000 4,689 Missouri Health & Educational Facilities Authority Revenue (Children's Mercy Hospital) 5.250% 5/15/29 19,230 18,170 1 Missouri Health & Educational Facilities Authority Revenue (Washington University) TOB VRDO 0.270% 2/1/11 4,610 4,610 Missouri Highways & Transportation Commission Road Revenue 5.625% 2/1/11 (Prere.) 2,000 2,000 Missouri Highways & Transportation Commission Road Revenue 5.625% 2/1/11 (Prere.) 3,430 3,430 Missouri Highways & Transportation Commission Road Revenue 5.625% 2/1/11 (Prere.) 3,000 3,000 Missouri Highways & Transportation Commission Road Revenue 5.250% 2/1/12 (Prere.) 11,410 11,954 Missouri Highways & Transportation Commission Road Revenue 5.000% 5/1/19 1,825 2,084 Missouri Highways & Transportation Commission Road Revenue 5.000% 5/1/21 3,110 3,459 Missouri Joint Municipal Electric Utility Commission Power Project Revenue (Prairie Project) 5.000% 1/1/24 (2) 12,225 12,019 Missouri Joint Municipal Electric Utility Commission Power Project Revenue (Prairie Project) 5.000% 1/1/26 (2) 15,730 15,075 St. Louis MO Airport Revenue (Airport Development Program) 5.625% 7/1/11 (Prere.) 11,560 11,812 St. Louis MO Airport Revenue (Airport Development Program) 5.625% 7/1/11 (Prere.) 10,260 10,484 St. Louis MO Airport Revenue (Lambert-St. Louis International Airport) 6.125% 7/1/24 6,000 6,168 Nebraska (0.1%) Lancaster County NE School District No. 1 (Lincoln Public Schools) GO 4.500% 1/15/26 3,140 3,161 Lancaster County NE School District No. 1 (Lincoln Public Schools) GO 4.500% 1/15/27 3,300 3,302 Lancaster County NE School District No. 1 (Lincoln Public Schools) GO 4.750% 1/15/29 3,530 3,572 Nebraska Investment Finance Authority Single Family Housing Revenue 5.700% 9/1/31 8,000 8,023 Nebraska Public Power District Revenue 5.000% 1/1/24 8,000 8,211 Nevada (1.4%) Clark County NV Airport Improvement Revenue 5.000% 7/1/30 15,000 13,580 Clark County NV Airport Revenue 5.000% 7/1/21 2,000 2,015 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 5.000% 7/1/15 6,525 7,041 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 5.000% 7/1/16 5,575 6,027 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 5.000% 7/1/30 15,000 13,842 Clark County NV School District GO 5.375% 6/15/12 (14)(Prere.) 29,765 31,722 Clark County NV School District GO 5.375% 6/15/12 (14)(Prere.) 28,385 30,251 Clark County NV School District GO 5.000% 6/15/14 6,320 6,837 Clark County NV School District GO 5.000% 6/15/18 11,500 12,278 Clark County NV School District GO 5.000% 6/15/19 13,750 14,446 Clark County NV School District GO 5.000% 6/15/20 14,335 14,838 Clark County NV School District GO 5.000% 6/15/21 (14) 12,900 13,288 Clark County NV School District GO 5.000% 6/15/21 14,980 15,328 Clark County NV School District GO 5.000% 6/15/22 14,655 14,869 Clark County NV School District GO 5.000% 6/15/23 16,360 16,455 Clark County NV School District GO 5.000% 6/15/24 (4) 12,905 12,905 Clark County NV School District GO 5.000% 6/15/25 12,445 12,319 Clark County NV School District GO 5.000% 6/15/26 29,900 29,395 Clark County NV Water Reclamation District GO 5.375% 7/1/27 2,985 3,070 Henderson NV Health Facility Revenue (Catholic Healthcare West) 5.625% 7/1/24 5,000 5,011 Las Vegas NV Convention & Visitors Authority Revenue 6.000% 7/1/11 (2) 10,000 10,040 Las Vegas Valley Water District Nevada GO 5.000% 6/1/13 (14) 11,165 12,085 Las Vegas Valley Water District Nevada GO 5.000% 6/1/21 (3) 16,075 16,240 Las Vegas Valley Water District Nevada GO 5.000% 6/1/26 (14) 15,280 14,818 Las Vegas Valley Water District Nevada GO Water Improvement Revenue VRDO 0.330% 2/1/11 15,100 15,100 Las Vegas Valley Water District Nevada GO Water Improvement Revenue VRDO 0.330% 2/1/11 26,710 26,710 Nevada GO 5.000% 12/1/14 (4) 8,435 9,323 Reno NV Hospital Revenue (Washoe Medical Center Project) 5.500% 6/1/28 (2) 1,750 1,651 Truckee Meadows NV Water Authority Revenue 5.500% 7/1/11 (4)(Prere.) 4,790 4,893 Truckee Meadows NV Water Authority Revenue 5.500% 7/1/12 (4) 5,335 5,434 New Hampshire (0.1%) New Hampshire GO 5.000% 2/15/18 1,010 1,157 New Hampshire GO 5.000% 2/15/19 1,010 1,152 New Hampshire GO 5.000% 8/15/19 2,000 2,279 New Hampshire Health & Education Facilities Authority Revenue (Dartmouth College) VRDO 0.270% 2/7/11 20,000 20,000 New Hampshire Health & Education Facilities Authority Revenue (University System of New Hampshire) 5.500% 7/1/20 10,000 11,025 New Jersey (6.6%) Essex County NJ Improvement Authority Revenue 5.500% 10/1/23 (14) 10,000 10,916 Essex County NJ Improvement Authority Revenue 5.250% 12/15/23 (2) 3,635 3,889 Essex County NJ Improvement Authority Revenue 5.250% 12/15/24 (2) 3,720 3,954 New Jersey Building Authority Revenue 5.000% 12/15/18 5,610 6,112 New Jersey Casino Reinvestment Development Authority Revenue (Hotel Room Fee) 5.250% 1/1/23 (2) 3,900 3,740 New Jersey Casino Reinvestment Development Authority Revenue (Hotel Room Fee) 5.250% 1/1/24 (2) 3,500 3,299 New Jersey COP 5.000% 6/15/17 4,840 5,177 New Jersey COP 5.000% 6/15/18 12,915 13,674 New Jersey COP 5.250% 6/15/28 4,675 4,560 New Jersey COP 5.250% 6/15/29 1,000 971 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.625% 6/15/18 12,755 12,754 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.625% 6/15/19 14,000 13,820 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.500% 6/15/24 12,000 11,028 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/13 12,315 13,268 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/13 (2)(Prere.) 4,800 5,299 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/13 (2)(Prere.) 12,475 13,772 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/14 10,400 11,297 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/14 4,000 4,358 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/15 (14) 9,100 10,042 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/16 38,385 41,773 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/17 38,000 40,670 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/18 63,000 66,393 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/19 (3) 4,285 4,612 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/19 38,410 39,940 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/21 (4) 5,000 5,429 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/21 (3) 7,975 8,424 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/23 8,540 8,471 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/23 (14) 81,630 86,683 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/24 1,000 1,006 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/24 (2) 15,000 15,758 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/25 17,000 16,965 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/25 (4) 18,130 18,983 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/29 10,500 10,601 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 12/15/29 5,000 5,131 New Jersey Economic Development Authority Revenue (School Facilities Construction) PUT 5.000% 9/1/14 (4) 40,455 44,200 New Jersey Economic Development Authority Revenue(Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.000% 6/1/18 2,000 2,016 New Jersey Economic Development Authority Revenue(Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.250% 6/1/19 2,000 2,017 New Jersey Economic Development Authority Revenue(Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.250% 6/1/20 2,000 1,972 New Jersey Economic Development Authority Revenue(Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.375% 6/1/25 5,000 4,625 New Jersey Economic Development Authority Revenue(Trustees of the Lawrenceville School Project) VRDO 3.450% 2/1/11 4,900 4,900 New Jersey Economic Development Authority Transportation Project Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/13 7,215 7,717 New Jersey Educational Facilities Authority Revenue (Kean University) 5.250% 9/1/29 30,920 30,557 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 7.125% 12/1/23 6,000 6,679 New Jersey Equipment Lease Purchase COP 5.250% 6/15/20 6,180 6,526 New Jersey Equipment Lease Purchase COP 5.250% 6/15/21 5,820 6,063 New Jersey Equipment Lease Purchase COP 5.375% 6/15/29 11,000 10,779 New Jersey GO 5.500% 8/1/11 3,500 3,588 New Jersey GO 5.250% 7/1/14 (4) 25,000 27,767 New Jersey GO 5.250% 7/15/15 (2) 8,500 9,531 New Jersey GO 5.250% 7/1/16 (14) 1,500 1,693 New Jersey GO 5.250% 7/15/19 (2) 5,000 5,584 New Jersey GO 5.000% 8/15/20 30,000 32,652 1 New Jersey GO TOB VRDO 0.270% 2/1/11 19,600 19,600 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/16 8,420 8,970 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/17 8,875 9,370 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/18 5,000 5,246 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/20 2,120 2,147 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/22 1,500 1,476 New Jersey Health Care Facilities Financing Authority Revenue (Holy Name Hospital) 5.000% 7/1/18 1,925 1,995 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Asset Transformation Program) 5.500% 10/1/23 12,860 13,141 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 5.250% 7/1/11 (14) 8,230 8,244 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 5.250% 7/1/12 (14) 1,845 1,848 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 5.250% 7/1/14 (14) 1,885 1,887 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 5.000% 7/1/29 3,375 2,817 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.750% 7/1/33 20,000 20,039 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.260% 2/1/11 LOC 7,300 7,300 New Jersey Higher Education Assistance Authority Student Loan Revenue 4.500% 12/1/20 6,500 6,374 New Jersey Higher Education Assistance Authority Student Loan Revenue 4.750% 12/1/29 5,000 4,891 New Jersey Sports & Exposition Authority Revenue 5.000% 9/1/17 10,000 11,002 New Jersey Sports & Exposition Authority Revenue 4.500% 9/1/24 2,055 2,007 New Jersey Transportation Corp. COP 5.500% 9/15/13 (2) 1,410 1,522 New Jersey Transportation Corp. COP 5.250% 9/15/15 (4) 3,800 4,200 New Jersey Transportation Corp. COP 5.250% 9/15/15 (2) 10,000 10,889 New Jersey Transportation Corp. COP 5.500% 9/15/15 (4) 7,270 8,103 New Jersey Transportation Corp. COP 5.500% 9/15/15 (2) 5,000 5,498 New Jersey Transportation Corp. COP 5.000% 9/15/19 (4) 6,500 6,686 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.500% 6/15/11 (14) 12,490 12,766 New Jersey Transportation Trust Fund Authority Transportation System Revenue 7.000% 6/15/12 (ETM) 7,510 8,164 New Jersey Transportation Trust Fund Authority Transportation System Revenue 7.000% 6/15/12 (14) 12,490 13,442 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/14 (3)(Prere.) 11,900 13,499 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/15 (2) 1,750 1,944 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/17 1,250 1,407 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/17 15,000 16,054 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/18 15,000 15,890 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/19 (14) 32,000 34,049 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/19 10,000 10,640 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/19 1,040 1,107 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/20 (3) 17,680 18,241 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/20 7,000 7,777 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/20 27,915 29,313 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/20 (4) 9,000 9,583 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/20 (3) 79,200 85,113 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/21 11,000 11,447 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/21 (12) 3,745 4,032 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/21 (12) 25,000 26,916 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/21 9,620 10,314 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/22 2,500 2,581 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/22 (2) 45,900 47,385 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/22 22,000 23,448 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/24 (14) 25,000 26,512 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/24 20,000 19,863 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/25 74,680 30,341 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/25 (2) 15,000 6,059 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/25 1,000 406 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/26 24,000 8,994 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/27 98,285 34,009 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/28 44,000 14,027 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/28 25,000 7,970 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/29 47,325 13,972 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/30 14,800 4,033 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/32 15,000 3,504 1 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.300% 2/7/11 (13) 15,355 15,355 1 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.350% 2/7/11 LOC 26,940 26,940 New Jersey Turnpike Authority Revenue 6.000% 1/1/13 (14) 2,325 2,527 New Jersey Turnpike Authority Revenue 5.000% 1/1/20 14,440 15,563 New Jersey Turnpike Authority Revenue 5.000% 1/1/21 19,705 20,866 New Jersey Turnpike Authority Revenue 5.000% 1/1/22 4,500 4,703 New Jersey Turnpike Authority Revenue 5.500% 1/1/25 (2) 13,500 14,479 Newark NJ GO 5.000% 10/1/19 3,505 3,629 Newark NJ GO 5.000% 10/1/20 2,455 2,507 Rutgers State University New Jersey Revenue 6.400% 5/1/13 2,555 2,701 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/16 7,590 8,277 Tobacco Settlement Financing Corp. New Jersey Revenue 4.250% 6/1/12 6,385 6,418 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/13 14,945 15,277 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/15 11,425 11,508 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/16 14,585 14,510 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/17 15,925 15,569 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/18 16,975 16,309 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/19 30,595 28,762 Tobacco Settlement Financing Corp. New Jersey Revenue 4.500% 6/1/23 58,032 48,458 Tobacco Settlement Financing Corp. New Jersey Revenue 6.125% 6/1/24 (Prere.) 15,410 15,715 Tobacco Settlement Financing Corp. New Jersey Revenue 4.625% 6/1/26 33,410 23,661 Tobacco Settlement Financing Corp. New Jersey Revenue 5.750% 6/1/32 (Prere.) 33,155 34,815 University of Medicine & Dentistry New Jersey Revenue 5.500% 12/1/23 (2) 7,330 7,381 University of Medicine & Dentistry New Jersey Revenue 5.500% 12/1/27 (2) 10,100 10,103 New Mexico (0.4%) Alamogordo NM Hospital Revenue (Gerald Champion Regional Medical Center Project) VRDO 0.350% 2/7/11 LOC 9,965 9,965 Albuquerque NM School District GO 5.000% 8/1/20 5,000 5,585 New Mexico Educational Assistance Foundation Revenue 4.000% 9/1/18 16,440 16,953 New Mexico Educational Assistance Foundation Revenue 4.000% 9/1/19 5,890 5,971 New Mexico Educational Assistance Foundation Revenue 5.000% 12/1/19 1,500 1,627 New Mexico Educational Assistance Foundation Revenue 4.000% 12/1/20 1,500 1,487 New Mexico Finance Authority Transportation Revenue 5.000% 6/15/13 (2) 12,395 13,541 New Mexico Finance Authority Transportation Revenue 5.250% 6/15/14 (Prere.) 30,525 34,625 New Mexico Finance Authority Transportation Revenue 5.250% 6/15/14 (Prere.) 18,000 20,418 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) VRDO 0.300% 2/7/11 8,835 8,835 Santa Fe NM Gross Receipts Tax Revenue 5.000% 6/1/11 2,000 2,030 Santa Fe NM Gross Receipts Tax Revenue 4.000% 6/1/12 3,260 3,387 New York (12.2%) Amherst NY Development Corp. Student Housing Facility Revenue 3.500% 10/1/19 1,185 1,114 Amherst NY Development Corp. Student Housing Facility Revenue 4.000% 10/1/21 2,575 2,413 Amherst NY Development Corp. Student Housing Facility Revenue 4.000% 10/1/22 2,680 2,464 Amherst NY Development Corp. Student Housing Facility Revenue 4.375% 10/1/30 1,100 958 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 6.000% 7/15/30 6,735 6,525 City of Troy NY Capital Resource Corp. Revenue (Rensselaer Polytechnic Institute Project) 5.000% 9/1/30 3,500 3,272 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/23 (4) 7,000 7,242 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/24 (4) 3,750 3,851 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/25 (4) 3,000 3,043 Long Island NY Power Authority Electric System Revenue 5.250% 6/1/12 40,505 42,782 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/18 (14) 1,335 1,436 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/18 (14) 2,900 3,120 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/20 (14) 10,000 10,447 Long Island NY Power Authority Electric System Revenue 5.250% 4/1/21 2,945 3,146 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/21 (14) 10,000 10,392 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/21 (14) 33,615 34,933 Long Island NY Power Authority Electric System Revenue 5.000% 4/1/23 5,800 5,940 Long Island NY Power Authority Electric System Revenue 5.750% 4/1/25 20,000 21,021 Long Island NY Power Authority Electric System Revenue VRDO 0.300% 2/7/11 (4) 34,055 34,055 Metropolitan New York Transportation Authority Revenue 5.750% 7/1/18 1,975 2,260 Metropolitan New York Transportation Authority Revenue 5.000% 11/15/18 3,425 3,682 Metropolitan New York Transportation Authority Revenue 5.250% 11/15/19 (14) 5,000 5,421 Metropolitan New York Transportation Authority Revenue 5.000% 11/15/21 2,685 2,786 Metropolitan New York Transportation Authority Revenue 5.500% 11/15/21 (4) 15,900 17,621 Metropolitan New York Transportation Authority Revenue 5.000% 11/15/23 (4) 10,000 10,192 Metropolitan New York Transportation Authority Revenue 4.750% 11/15/24 (14) 9,005 8,732 Metropolitan New York Transportation Authority Revenue 4.750% 11/15/25 (14) 9,435 9,019 Metropolitan New York Transportation Authority Revenue 5.250% 11/15/27 22,625 22,301 Metropolitan New York Transportation Authority Revenue 5.250% 11/15/28 9,000 8,897 Metropolitan New York Transportation Authority Revenue 5.250% 11/15/29 20,730 20,340 Metropolitan New York Transportation Authority Revenue 5.250% 11/15/30 24,500 23,938 Metropolitan New York Transportation Authority Revenue (Commuter Facilities) 5.000% 1/1/12 (Prere.) 8,100 8,444 Metropolitan New York Transportation Authority Revenue (Dedicated Petroleum Tax) 6.000% 4/1/20 (14)(ETM) 20,300 24,880 1 Metropolitan New York Transportation Authority Revenue (Dedicated Petroleum Tax) TOB VRDO 0.290% 2/7/11 (13) 8,000 8,000 Metropolitan New York Transportation Authority Revenue (Service Contract) 0.000% 7/1/11 (ETM) 21,200 21,164 Metropolitan New York Transportation Authority Revenue (Service Contract) 5.500% 7/1/15 17,315 19,459 Metropolitan New York Transportation Authority Revenue (Service Contract) 5.750% 1/1/17 (14) 1,500 1,718 Metropolitan New York Transportation Authority Revenue (Transit Revenue) 4.750% 7/1/12 (Prere.) 25,835 27,391 Metropolitan New York Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/14 (2) 5,000 5,543 Metropolitan New York Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/15 (2) 45,130 48,075 Metropolitan New York Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/16 (2) 38,075 40,524 Metropolitan New York Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/18 30,750 33,712 Metropolitan New York Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/20 5,000 5,240 Metropolitan New York Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/21 5,000 5,136 Metropolitan New York Transportation Authority Revenue (Transit Revenue) PUT 5.000% 11/15/13 31,500 34,111 1 Metropolitan New York Transportation Authority Revenue TOB VRDO 0.300% 2/7/11 (13) 2,000 2,000 1 Monroe County NY Industrial Development Corp. Mortgage Revenue (Unity Hospital Rochester Project) TOB VRDO 0.340% 2/7/11 6,665 6,665 Nassau County NY GO 4.000% 10/1/22 8,755 8,287 Nassau County NY GO 4.000% 10/1/23 5,245 4,890 New York City NY Capital Resources Corp. Revenue (Loan Enhanced Assistance Program) VRDO 0.350% 2/7/11 LOC 12,427 12,427 New York City NY Cultural Resources Revenue (Lincoln Center for the Performing Arts Inc.) 5.250% 12/1/18 7,600 8,353 New York City NY GO 5.000% 8/1/11 8,000 8,181 New York City NY GO 5.250% 8/1/11 29,500 30,204 New York City NY GO 5.750% 8/1/12 (Prere.) 350 377 New York City NY GO 5.000% 8/1/13 2,370 2,592 New York City NY GO 5.250% 8/1/13 17,515 19,260 New York City NY GO 5.750% 8/1/13 7,650 8,161 New York City NY GO 5.000% 8/1/14 6,500 7,214 New York City NY GO 5.000% 8/1/14 2,505 2,780 New York City NY GO 5.000% 8/1/14 2,500 2,775 New York City NY GO 5.250% 9/1/14 3,560 3,989 New York City NY GO 5.000% 4/1/15 (4) 4,760 5,295 New York City NY GO 5.750% 8/1/15 (2) 38,000 40,402 New York City NY GO 5.000% 8/1/17 7,610 8,495 New York City NY GO 5.000% 8/1/18 19,900 22,113 New York City NY GO 5.000% 6/1/19 8,675 9,558 New York City NY GO 5.000% 8/1/19 5,000 5,511 New York City NY GO 5.000% 8/1/19 4,500 4,960 New York City NY GO 5.000% 8/1/19 3,100 3,417 New York City NY GO 5.000% 8/1/19 12,130 13,111 New York City NY GO 5.000% 8/1/20 32,355 35,133 New York City NY GO 5.000% 8/1/20 9,010 9,623 New York City NY GO 5.000% 8/1/20 10,000 10,681 New York City NY GO 5.000% 8/1/20 26,500 28,998 New York City NY GO 5.250% 9/1/20 4,565 4,994 New York City NY GO 5.000% 10/1/20 1,345 1,438 New York City NY GO 5.000% 2/1/21 12,300 12,941 New York City NY GO 5.250% 3/1/21 4,255 4,614 New York City NY GO 5.000% 8/1/21 59,135 63,189 New York City NY GO 5.000% 8/1/21 14,000 14,525 New York City NY GO 5.000% 8/1/21 15,750 16,934 New York City NY GO 5.000% 8/1/21 23,065 23,832 New York City NY GO 5.000% 8/1/21 9,600 10,123 New York City NY GO 5.250% 9/1/21 20,000 21,562 New York City NY GO 5.000% 1/1/22 15,000 15,614 New York City NY GO 5.000% 8/1/22 32,000 33,751 New York City NY GO 5.000% 8/1/22 6,020 6,381 New York City NY GO 5.000% 8/1/22 18,475 19,583 New York City NY GO 5.000% 8/1/22 7,050 7,357 New York City NY GO 5.250% 8/15/22 25,250 26,899 New York City NY GO 5.000% 8/1/23 2,000 2,085 New York City NY GO 5.250% 8/15/23 21,820 23,000 New York City NY GO 5.000% 11/1/23 8,000 8,251 New York City NY GO 5.250% 8/15/24 25,945 27,106 New York City NY GO 5.000% 3/1/25 9,000 9,072 New York City NY GO 5.000% 6/1/25 5,145 5,215 New York City NY GO 5.000% 8/1/25 5,000 5,113 New York City NY GO 5.000% 5/15/29 7,900 7,910 New York City NY GO 5.450% 4/1/31 6,560 6,750 New York City NY GO VRDO 3.600% 2/1/11 LOC 10,125 10,125 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/18 1,500 1,627 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/30 10,000 9,426 New York City NY Housing Development Corp. Multi-Family Housing Revenue 4.750% 11/1/30 4,975 4,613 New York City NY Housing Development Corp. Multi-Family Housing Revenue 4.750% 11/1/30 1,875 1,739 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/26 (14) 9,500 9,822 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/13 (ETM) 2,000 2,166 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/14 3,525 3,854 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/15 2,820 3,124 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/16 2,925 3,266 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/17 2,150 2,393 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/17 6,335 7,062 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/19 3,875 4,231 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/23 4,440 4,617 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/24 7,040 7,258 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/25 (14) 10,170 10,342 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/25 8,945 9,298 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/26 (14) 7,620 7,706 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/26 10,520 10,844 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/26 8,185 8,437 New York City NY Transitional Finance Authority Building Aid Revenue 5.125% 1/15/28 3,465 3,500 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/30 9,500 9,408 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 8/1/12 (Prere.) 750 803 New York City NY Transitional Finance Authority Future Tax Revenue 5.375% 2/1/13 15 15 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/14 6,065 6,803 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/18 1,300 1,463 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/18 5,000 5,628 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/19 1,305 1,454 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/19 9,835 10,947 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/19 2,535 2,822 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/21 51,100 53,537 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/21 36,850 39,865 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/21 16,015 17,388 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/22 11,090 11,825 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/29 10,000 10,094 New York GO 4.500% 2/1/17 34,125 37,807 New York GO 4.500% 2/1/18 24,735 27,234 New York GO 4.500% 2/1/19 10,670 11,637 New York GO 5.000% 2/1/30 3,000 3,037 New York State Dormitory Authority Hospital Revenue (Brookdale Hospital Medical Center) 5.100% 2/15/11 (2) 4,040 4,047 New York State Dormitory Authority Lease Revenue (Mental Health Services Facilities) 5.000% 8/15/20 13,290 14,278 New York State Dormitory Authority Lease Revenue (Mental Health Services Facilities) 5.000% 8/15/21 10,000 10,602 New York State Dormitory Authority Lease Revenue (Mental Health Services Facilities) 5.000% 8/15/22 2,000 2,076 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/28 3,925 3,928 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/29 2,125 2,100 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/30 4,330 4,230 New York State Dormitory Authority Revenue (City University System) 5.750% 7/1/13 (14) 9,230 9,729 New York State Dormitory Authority Revenue (City University System) 5.750% 7/1/13 (14) 11,200 11,711 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/19 3,000 3,230 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/21 5,000 5,312 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/22 5,340 5,595 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/25 6,000 6,090 New York State Dormitory Authority Revenue (Highland Community Development Corp.) VRDO 0.260% 2/7/11 LOC 6,900 6,900 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.000% 7/1/30 7,500 7,444 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.250% 2/15/11 (14) 725 726 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/19 (4) 3,200 3,419 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/19 (4) 3,000 3,249 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/19 (4) 5,030 5,448 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/23 (14) 6,415 6,529 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/24 (14) 6,740 6,833 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/22 3,500 3,491 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/21 1,500 1,543 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/23 (14) 4,000 3,993 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/24 (14) 3,300 3,237 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/27 (14) 8,000 7,554 New York State Dormitory Authority Revenue (New York University) 5.750% 7/1/16 (14) 3,500 4,102 New York State Dormitory Authority Revenue (New York University) 6.000% 7/1/19 (14) 1,700 2,023 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/22 3,445 3,655 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/29 2,000 2,007 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/32 2,475 2,238 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/13 2,135 2,371 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/14 3,250 3,658 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/18 20,930 23,565 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/19 19,500 21,805 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/20 2,000 2,209 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/20 7,085 7,825 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/20 33,000 35,788 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/21 12,080 13,170 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/21 34,650 37,186 New York State Dormitory Authority Revenue (Personal Income Tax) 5.500% 3/15/22 (2) 7,000 7,948 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/23 5,000 5,175 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/23 5,000 5,214 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/25 16,820 17,283 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/26 10,000 10,221 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 2,775 2,825 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 5,790 5,883 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 20,000 20,360 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 2,565 2,601 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/29 1,810 1,831 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/30 1,000 1,005 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/38 7,000 6,787 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/19 (12) 2,500 2,714 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/19 3,475 3,789 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/21 4,320 4,607 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/22 7,000 7,364 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/18 11,570 12,672 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/20 6,815 7,293 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/21 17,750 18,728 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/22 3,050 3,182 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.250% 5/15/15 1,670 1,856 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) PUT 3.000% 6/3/13 5,000 5,012 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) PUT 3.000% 6/3/13 5,000 5,012 New York State Environmental Facilities Corp. Revenue (Personal Income Tax) 5.250% 12/15/24 7,240 7,695 New York State Environmental Facilities Corp. Revenue (Personal Income Tax) 5.250% 12/15/25 15,950 16,821 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water RevolvingFunds) 5.375% 6/15/15 7,650 8,105 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water RevolvingFunds) 5.375% 6/15/16 6,000 6,348 New York State Housing Finance Authority Revenue (Clinton Park) VRDO 0.280% 2/7/11 LOC 24,000 24,000 New York State Local Government Assistance Corp. Revenue 5.500% 4/1/17 (4) 5,000 5,790 New York State Local Government Assistance Corp. Revenue 5.500% 4/1/17 1,250 1,444 New York State Local Government Assistance Corp. Revenue VRDO 0.250% 2/7/11 12,600 12,600 New York State Mortgage Agency Revenue (NYHELP's Education Loan) 5.000% 11/1/22 9,925 9,938 New York State Power Authority Revenue 5.250% 11/15/12 (Prere.) 2,600 2,814 New York State Thruway Authority Revenue 4.000% 7/15/11 10,000 10,159 New York State Thruway Authority Revenue 5.000% 1/1/20 (14) 8,940 9,497 New York State Thruway Authority Revenue 5.000% 1/1/21 (14) 8,000 8,415 New York State Thruway Authority Revenue 5.000% 1/1/22 (14) 10,000 10,390 New York State Thruway Authority Revenue 5.000% 1/1/23 (2) 20,000 20,212 New York State Thruway Authority Revenue 5.000% 1/1/24 (2) 14,885 14,995 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.500% 4/1/12 (14) 20,000 21,096 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/13 2,500 2,699 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.500% 4/1/13 (14) 15,000 15,777 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/14 12,055 13,266 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.250% 4/1/14 (14) 3,515 3,893 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/17 (14) 5,000 5,551 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/18 (2) 5,995 6,575 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/19 6,650 7,192 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/20 11,395 12,188 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/20 5,650 6,017 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/20 10,400 11,218 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/23 8,515 8,918 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/25 4,500 4,624 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/27 7,000 7,103 New York State Thruway Authority Revenue (Personal Income Tax) 5.500% 3/15/12 (Prere.) 3,000 3,171 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/19 3,820 4,271 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/21 24,890 26,822 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/21 40,945 44,817 New York State Thruway Authority Revenue (Personal Income Tax) 5.250% 3/15/27 7,115 7,364 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/29 7,000 7,074 New York State Thruway Authority Revenue (Second Generation Highway & Bridge Trust Fund) 5.000% 4/1/21 16,000 17,255 New York State Thruway Authority Revenue (Second Generation Highway & Bridge Trust Fund) 5.000% 4/1/22 22,710 24,129 New York State Thruway Authority Revenue (Service Contract) 5.500% 4/1/13 5,000 5,265 New York State Thruway Authority Revenue (Service Contract) 5.000% 4/1/18 13,260 14,737 New York State Thruway Authority Revenue (Service Contract) 5.000% 4/1/19 11,000 12,124 New York State Thruway Authority Revenue (Service Contract) 5.000% 4/1/20 9,890 10,754 New York State Urban Development Corp. Revenue 5.000% 12/15/14 3,000 3,377 New York State Urban Development Corp. Revenue 5.000% 1/1/15 19,500 21,461 New York State Urban Development Corp. Revenue 5.000% 12/15/15 4,000 4,549 New York State Urban Development Corp. Revenue 5.000% 1/1/16 22,360 24,821 New York State Urban Development Corp. Revenue 5.250% 1/1/17 12,000 13,530 New York State Urban Development Corp. Revenue 5.250% 1/1/18 36,140 40,608 New York State Urban Development Corp. Revenue 5.250% 1/1/22 7,500 7,958 New York State Urban Development Corp. Revenue 4.375% 3/15/22 9,020 9,246 New York State Urban Development Corp. Revenue 5.000% 12/15/22 2,000 2,126 New York State Urban Development Corp. Revenue 5.000% 12/15/23 2,615 2,759 New York State Urban Development Corp. Revenue 5.000% 1/1/26 7,910 7,934 New York State Urban Development Corp. Revenue (Correctional Capital Facilities) 5.250% 1/1/14 (4) 7,770 8,309 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/18 20,000 22,558 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/19 47,625 53,139 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/20 36,240 39,702 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.500% 3/15/21 (14) 10,000 11,421 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/21 18,310 19,842 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.500% 3/15/22 (14) 21,000 23,845 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/23 7,180 7,533 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/15 50,000 55,028 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/17 15,275 16,963 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/18 24,275 26,761 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/18 8,000 8,819 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/19 3,625 3,946 New York State Urban Development Corp. Revenue (Service Contract) 5.250% 1/1/19 (4) 7,050 7,857 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/20 18,165 19,417 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/21 11,345 11,962 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/21 20,085 21,177 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/22 5,120 5,318 2 Port Authority of New York & New Jersey Revenue 5.250% 7/15/30 18,635 19,203 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 6.500% 12/1/28 25,000 25,486 Suffolk County NY Water Authority Revenue 6.800% 6/1/12 (ETM) 5,755 5,904 Tobacco Settlement Financing Corp. New York Revenue 4.000% 6/1/12 50,000 52,068 Triborough Bridge & Tunnel Authority New York Revenue 5.500% 1/1/12 (ETM) 4,195 4,359 Triborough Bridge & Tunnel Authority New York Revenue 6.000% 1/1/12 (ETM) 3,640 3,799 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/14 3,000 3,395 Triborough Bridge & Tunnel Authority New York Revenue 5.500% 11/15/19 (14) 4,500 5,108 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/20 4,550 4,920 Triborough Bridge & Tunnel Authority New York Revenue 5.500% 11/15/21 (14) 31,370 35,137 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/25 24,975 25,343 Triborough Bridge & Tunnel Authority New York Revenue PUT 5.000% 11/15/14 20,000 22,105 Triborough Bridge & Tunnel Authority New York Revenue PUT 5.000% 11/15/15 20,000 22,293 United Nations Development Corp. New York Revenue 5.000% 7/1/21 7,200 7,607 Westchester County NY Health Care Corp. Revenue 6.000% 11/1/30 1,000 962 North Carolina (1.9%) Charlotte NC Water & Sewer System Revenue 5.000% 7/1/18 1,045 1,204 Charlotte NC Water & Sewer System Revenue 5.000% 7/1/20 1,000 1,126 Columbus County NC Industrial Facilities & Pollution Control Financing Authority Revenue (International Paper Co. Projects) 5.700% 5/1/34 8,000 7,633 Mecklenburg County NC COP 5.000% 2/1/22 3,390 3,600 Mecklenburg County NC COP 5.000% 2/1/23 1,200 1,259 Mecklenburg County NC COP 5.000% 2/1/25 1,000 1,024 Mecklenburg County NC COP 4.750% 2/1/26 2,500 2,466 Mecklenburg County NC GO 5.000% 3/1/20 3,715 4,128 Mecklenburg County NC Public Facilities Corp. Revenue (Annual Appropriation) 5.000% 3/1/19 3,000 3,399 Moore County NC Revenue 4.000% 6/1/16 1,245 1,328 New Hanover County NC Hospital Revenue (New Hanover Regional Medical Center Project) 5.000% 10/1/27 (4) 9,900 9,520 New Hanover County NC Hospital Revenue (New Hanover Regional Medical Center Project) VRDO 0.330% 2/7/11 (4) 11,600 11,600 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.270% 2/1/11 12,000 12,000 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.270% 2/1/11 2,655 2,655 North Carolina Capital Facilities Financial Solid Waste Disposal Revenue (Duke Energy) 4.375% 10/1/31 15,000 13,373 North Carolina Capital Facilities Financial Solid Waste Disposal Revenue (Duke Energy) 4.375% 10/1/31 5,000 4,458 North Carolina Capital Improvement GO 4.625% 5/1/29 4,255 4,052 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/21 10,000 10,243 North Carolina Eastern Municipal Power Agency Revenue 5.375% 1/1/12 14,875 15,410 North Carolina Eastern Municipal Power Agency Revenue 5.375% 1/1/13 25,000 26,637 North Carolina Eastern Municipal Power Agency Revenue 5.500% 1/1/14 15,000 16,377 North Carolina Eastern Municipal Power Agency Revenue 5.300% 1/1/15 4,000 4,197 North Carolina Eastern Municipal Power Agency Revenue 5.000% 1/1/16 4,000 4,355 North Carolina Eastern Municipal Power Agency Revenue 5.375% 1/1/16 3,000 3,195 North Carolina Eastern Municipal Power Agency Revenue 5.375% 1/1/17 4,700 5,006 North Carolina Eastern Municipal Power Agency Revenue 5.000% 1/1/20 2,250 2,346 North Carolina Eastern Municipal Power Agency Revenue 5.000% 1/1/26 22,510 21,528 North Carolina Eastern Municipal Power Agency Revenue 5.500% 1/1/26 3,000 3,013 North Carolina GO 5.000% 3/1/12 7,400 7,768 North Carolina GO 5.000% 5/1/14 16,780 18,176 North Carolina GO 5.000% 3/1/18 10,000 11,381 North Carolina GO 5.000% 6/1/18 30,680 35,586 North Carolina Infrastructure Financial Corp. Capital Improvements COP 5.000% 2/1/18 (4) 9,675 10,770 North Carolina Infrastructure Financial Corp. Capital Improvements COP 5.000% 2/1/19 (4) 10,000 10,931 North Carolina Medical Care Commission Health Care Facilities Revenue (Novant Health Obligated Group) 5.000% 11/1/18 3,075 3,174 North Carolina Medical Care Commission Health Care Facilities Revenue (Novant Health Obligated Group) 5.000% 11/1/30 2,435 2,245 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/19 3,910 4,196 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/20 1,375 1,455 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/21 5,000 5,208 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/22 5,000 5,161 North Carolina Municipal Power Agency Revenue 5.250% 1/1/16 (4) 10,000 10,676 North Carolina Municipal Power Agency Revenue 5.250% 1/1/17 5,000 5,643 North Carolina Municipal Power Agency Revenue 5.250% 1/1/17 (4) 15,290 16,306 North Carolina Municipal Power Agency Revenue 5.250% 1/1/18 5,000 5,625 North Carolina Municipal Power Agency Revenue 5.250% 1/1/18 (14) 69,495 73,950 North Carolina Municipal Power Agency Revenue 5.250% 1/1/19 3,085 3,408 North Carolina Municipal Power Agency Revenue 5.250% 1/1/19 (14) 38,600 40,977 North Carolina Municipal Power Agency Revenue 5.000% 1/1/20 8,500 9,252 North Carolina Municipal Power Agency Revenue 5.250% 1/1/20 2,000 2,175 North Carolina Municipal Power Agency Revenue 5.250% 1/1/20 (14) 10,000 10,573 North Carolina Municipal Power Agency Revenue 5.000% 1/1/21 5,000 5,337 North Carolina Municipal Power Agency Revenue 5.000% 1/1/30 4,500 4,408 University of North Carolina University System Revenue 5.250% 10/1/27 1,720 1,795 University of North Carolina University System Revenue 5.250% 10/1/28 1,590 1,650 Wake County NC GO 5.000% 6/1/28 3,000 3,043 Winston-Salem NC Water & Sewer System Revenue 5.500% 6/1/11 (Prere.) 1,970 2,023 Winston-Salem NC Water & Sewer System Revenue 5.500% 6/1/11 (Prere.) 2,380 2,445 Winston-Salem NC Water & Sewer System Revenue 5.500% 6/1/13 1,500 1,540 Winston-Salem NC Water & Sewer System Revenue 5.500% 6/1/14 1,240 1,272 Ohio (3.8%) Akron OH Bath & Copley Joint Township Hospital District Revenue (Akron General Health System) VRDO 0.290% 2/7/11 LOC 19,500 19,500 Akron OH GO 5.000% 12/1/18 (2) 5,300 5,810 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 9/1/17 14,645 15,855 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.250% 9/1/27 30,000 29,900 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.250% 2/15/18 16,000 17,380 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.250% 2/15/19 13,000 13,991 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.000% 2/15/20 10,310 10,711 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.000% 2/15/16 4,000 4,336 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.000% 2/15/17 6,770 7,320 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.000% 2/15/24 (12) 5,000 5,092 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.250% 2/15/28 1,940 1,918 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.125% 6/1/24 131,360 98,695 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.875% 6/1/30 48,890 33,983 Cincinnati OH City School District GO 5.250% 12/1/20 (14) 7,000 7,888 Cincinnati OH City School District GO 5.250% 6/1/21 3,810 4,222 Cincinnati OH City School District GO 5.250% 12/1/21 (14) 5,710 6,352 Cincinnati OH City School District GO 5.250% 6/1/22 3,180 3,478 Cincinnati OH City School District GO 5.250% 12/1/22 (14) 10,000 11,154 1 Cincinnati OH City School District GO TOB VRDO 0.430% 2/7/11 LOC 6,440 6,440 Cincinnati OH GO 5.250% 12/1/13 (4)(Prere.) 8,150 9,117 Cincinnati OH GO 5.250% 12/1/13 (4)(Prere.) 14,710 16,455 Cincinnati OH GO 5.250% 12/1/13 (4)(Prere.) 9,185 10,275 Cincinnati OH GO 5.250% 12/1/13 (4)(Prere.) 5,000 5,593 Cleveland OH Public Power System Revenue 5.000% 11/15/20 (3) 4,500 4,642 Cleveland OH Public Power System Revenue 5.000% 11/15/21 (14) 7,455 7,628 Cleveland OH Public Power System Revenue 5.000% 11/15/22 (14) 14,065 14,296 Cleveland OH Public Power System Revenue 5.000% 11/15/23 (14) 7,505 7,574 Cleveland OH Public Power System Revenue 5.000% 11/15/24 (14) 7,350 7,383 Cleveland OH Water Works Revenue 5.375% 1/1/13 (4) 3,455 3,598 Columbus OH City School District GO 4.000% 12/1/17 1,000 1,072 Columbus OH City School District GO 5.000% 12/1/18 1,205 1,358 Columbus OH City School District School Facilities Construction & Improvement GO 5.000% 12/1/16 (4) 6,000 6,849 Columbus OH City School District School Facilities Construction & Improvement GO 4.000% 12/1/19 2,000 2,074 Cuyahoga County OH Economic Development Revenue (Med Mart/Convention Center Project) 5.000% 12/1/20 7,000 7,561 Cuyahoga County OH Economic Development Revenue (Med Mart/Convention Center Project) 5.000% 12/1/21 7,300 7,782 Cuyahoga County OH GO 5.000% 12/1/19 2,120 2,411 Cuyahoga OH Community College District Revenue 5.000% 8/1/22 6,610 7,016 Cuyahoga OH Community College District Revenue 5.000% 8/1/23 3,470 3,636 Cuyahoga OH Community College District Revenue 5.000% 8/1/24 2,500 2,595 Hamilton County OH Sales Tax Revenue 5.000% 12/1/18 (2) 7,950 8,246 Hamilton County OH Sales Tax Revenue 5.000% 12/1/19 (2) 22,380 22,909 Hamilton County OH Sales Tax Revenue 5.000% 12/1/23 (2) 18,515 18,329 Huber Heights OH City School District GO 4.750% 12/1/24 890 893 Huber Heights OH City School District GO 4.875% 12/1/27 150 147 Huber Heights OH City School District GO 5.000% 12/1/28 1,000 985 Huber Heights OH City School District GO 5.000% 12/1/29 1,000 981 Huber Heights OH City School District GO 5.000% 12/1/30 1,000 971 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.625% 10/1/12 6,800 7,068 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.625% 10/1/13 6,810 7,075 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.625% 10/1/14 6,000 6,230 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.625% 10/1/15 4,000 4,151 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/16 (4) 6,200 6,715 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/16 (4) 6,200 6,715 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/17 (4) 6,600 7,115 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/17 (4) 6,600 7,115 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/18 (4) 7,300 7,821 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/18 (4) 7,300 7,821 Middletown OH Hospital Facilities Revenue (Atrium Medical Center) VRDO 0.290% 2/7/11 LOC 14,475 14,475 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) 5.700% 2/1/14 5,500 5,946 Ohio Air Quality Development Authority Revenue (Ohio Power Co. Project) PUT 3.250% 6/2/14 3,000 3,007 Ohio Building Authority Revenue (Administration Building Fund) 5.500% 10/1/11 (4)(Prere.) 6,605 6,832 Ohio Building Authority Revenue (Administration Building Fund) 5.000% 10/1/19 5,000 5,503 Ohio Building Authority Revenue (Administration Building Fund) 5.000% 10/1/20 5,000 5,448 Ohio Building Authority Revenue (Administration Building Fund) 5.000% 10/1/21 10,000 10,722 Ohio Building Authority Revenue (Administration Building Fund) 5.000% 10/1/26 1,975 1,987 Ohio Building Authority Revenue (Adult Correctional Building) 5.000% 10/1/22 5,460 5,775 2 Ohio Building Authority Revenue (Adult Correctional Building) 5.125% 4/1/30 1,475 1,475 Ohio Building Authority Revenue (Correctional Facilities) 5.500% 10/1/12 (4) 5,000 5,159 Ohio Building Authority Revenue (Correctional Facilities) 5.500% 10/1/13 (4) 3,000 3,092 Ohio Building Authority Revenue (Correctional Facilities) 5.250% 4/1/17 5,565 6,313 Ohio Conservation Projects GO 5.000% 3/1/17 2,000 2,174 Ohio Conservation Projects GO 5.000% 9/15/19 9,655 10,920 Ohio Conservation Projects GO 5.000% 9/15/20 3,250 3,657 Ohio GO 5.000% 8/1/13 5,750 6,300 Ohio GO 5.000% 8/1/13 7,160 7,849 Ohio GO 5.000% 8/1/13 2,525 2,768 Ohio GO 5.250% 8/1/13 (4) 12,435 13,721 Ohio GO 5.500% 8/1/13 2,945 3,268 Ohio GO 5.000% 9/15/13 9,500 10,425 Ohio GO 5.000% 8/1/14 6,500 7,251 Ohio GO 5.000% 8/1/14 8,265 9,223 Ohio GO 5.000% 8/1/14 6,670 7,443 Ohio GO 5.000% 9/15/14 5,000 5,591 Ohio GO 5.000% 9/15/14 2,155 2,415 Ohio GO 5.500% 11/1/14 7,000 7,977 Ohio GO 5.000% 9/15/16 5,415 6,175 Ohio GO 5.000% 9/15/18 12,755 13,988 Ohio GO 5.000% 11/1/18 7,710 8,461 Ohio GO 5.000% 9/15/19 9,025 10,171 Ohio GO 5.000% 9/15/20 7,430 8,321 Ohio Higher Education Capital Facilities Revenue 5.250% 11/1/12 (Prere.) 3,710 4,008 Ohio Higher Education GO 5.000% 11/1/23 7,405 7,741 Ohio Higher Educational Facility Commission Revenue (Denison University Project) 5.000% 11/1/26 4,000 4,080 Ohio Higher Educational Facility Commission Revenue (Denison University Project) 5.000% 11/1/32 1,980 1,985 Ohio Higher Educational Facility Commission Revenue (Oberlin College Project) 5.000% 10/1/19 24,015 26,810 Ohio Highway Capital Improvements GO 5.000% 5/1/16 11,010 12,538 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) 5.000% 1/1/27 9,330 9,100 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) 5.125% 1/1/28 11,670 11,392 Ohio Housing Finance Agency Residential Mortgage Revenue 6.125% 9/1/28 4,825 5,092 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/13 (14) 10,135 11,198 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/13 (14) 2,905 3,210 Ohio Major New State Infrastructure Project Revenue 5.000% 6/15/16 5,000 5,648 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/17 8,335 9,414 Ohio Major New State Infrastructure Project Revenue 5.500% 6/15/20 4,000 4,464 Ohio State University General Receipts Revenue 5.250% 12/1/12 (Prere.) 2,000 2,169 Ohio State University General Receipts Revenue 5.000% 12/1/13 3,135 3,464 Ohio State University General Receipts Revenue 5.250% 6/1/14 2,865 3,201 Ohio State University General Receipts Revenue 5.000% 12/1/20 3,750 4,139 Ohio State University General Receipts Revenue 4.750% 6/1/30 6,200 5,994 Ohio Turnpike Commission Turnpike Revenue 5.000% 2/15/22 1,750 1,845 Ohio Turnpike Commission Turnpike Revenue 5.000% 2/15/31 7,195 7,132 Ohio Water Development Authority Drinking Water Assistance Fund Revenue 5.250% 12/1/19 5,775 6,644 Ohio Water Development Authority Drinking Water Assistance Fund Revenue 5.000% 12/1/20 3,585 3,933 Ohio Water Development Authority Drinking Water Assistance Fund Revenue 5.250% 12/1/20 5,570 6,429 1 Ohio Water Development Authority Fresh Water Revenue TOB VRDO 0.350% 2/7/11 5,970 5,970 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/17 2,000 2,215 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.250% 6/1/18 5,635 6,510 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 12/1/19 5,000 5,650 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/21 9,160 10,205 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/15 3,040 3,216 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/16 3,190 3,342 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/17 3,350 3,471 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/18 3,520 3,623 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/19 3,195 3,238 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/20 3,680 3,697 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.500% 2/15/28 17,000 16,205 University of Akron Ohio General Receipts Revenue 5.000% 1/1/19 (4) 1,000 1,086 University of Akron Ohio General Receipts Revenue 5.000% 1/1/22 (4) 7,700 8,032 University of Akron Ohio General Receipts Revenue 5.000% 1/1/23 (4) 8,010 8,248 University of Akron Ohio General Receipts Revenue 5.000% 1/1/24 (4) 3,335 3,378 University of Akron Ohio General Receipts Revenue 5.000% 1/1/25 (4) 2,500 2,507 University of Akron Ohio General Receipts Revenue 5.000% 1/1/26 (4) 2,000 1,989 University of Akron Ohio General Receipts Revenue 5.000% 1/1/27 (4) 2,000 1,976 University of Akron Ohio General Receipts Revenue 5.000% 1/1/28 (4) 2,500 2,439 University of Cincinnati Ohio COP 5.000% 6/1/17 (14) 3,180 3,360 University of Cincinnati Ohio General Receipts Revenue 5.500% 6/1/11 (Prere.) 2,700 2,773 University of Cincinnati Ohio General Receipts Revenue 5.500% 6/1/11 (Prere.) 1,000 1,027 University of Toledo Ohio General Receipts Revenue VRDO 0.310% 2/1/11 LOC 3,300 3,300 Oklahoma (0.3%) Grand River Dam Authority Oklahoma Revenue 6.250% 6/1/11 (2) 7,595 7,726 Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 7/1/25 (2) 18,070 18,301 Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 7/1/26 (2) 12,000 12,089 Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 7/1/27 (2) 20,110 20,172 Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) 5.000% 8/15/24 12,100 12,221 Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) VRDO 0.290% 2/1/11 (12) 1,685 1,685 Oklahoma Development Finance Authority Pollution Control Revenue (Public Service Co. Project) 5.250% 6/1/14 3,400 3,609 Oklahoma Municipal Power Authority Power Supply System Revenue 5.875% 1/1/28 1,045 1,095 Oklahoma Turnpike Authority Revenue VRDO 0.270% 2/1/11 2,785 2,785 Oklahoma Water Resource Board Revenue 5.000% 4/1/28 750 780 Oklahoma Water Resource Board Revenue 5.000% 4/1/29 750 775 Oklahoma Water Resource Board Revenue 5.000% 4/1/30 750 773 Oregon (0.4%) Clackamas County OR Hospital Facility Authority Revenue (Legacy Health System) 5.750% 5/1/12 2,955 3,013 Clackamas County OR Hospital Facility Authority Revenue (Legacy Health System) 5.750% 5/1/13 5,580 5,681 Clackamas County OR Hospital Facility Authority Revenue (Legacy Health System) 5.750% 5/1/14 5,825 5,925 Clackamas County OR Hospital Facility Authority Revenue (Legacy Health System) 5.750% 5/1/15 4,395 4,466 Oregon Department Administrative Services COP 5.000% 11/1/19 2,000 2,213 Oregon Department Administrative Services COP 5.000% 11/1/20 9,660 10,494 Oregon Department Administrative Services COP 5.000% 5/1/23 3,130 3,269 Oregon Department Administrative Services COP 5.000% 5/1/24 1,750 1,801 Oregon Department Administrative Services COP 5.000% 5/1/25 2,220 2,261 Oregon Department Administrative Services COP 5.000% 5/1/26 3,520 3,553 Oregon Department Administrative Services Lottery Revenue 5.000% 4/1/25 (4) 5,675 5,886 Oregon Department Administrative Services Lottery Revenue 5.250% 4/1/26 9,475 10,002 Oregon Department Transportation Highway Usertax Revenue 4.500% 11/15/24 11,585 11,659 Oregon Department Transportation Highway Usertax Revenue 4.650% 11/15/27 7,000 6,962 Portland OR Sewer System Revenue 5.000% 6/1/12 (14) 27,230 28,803 Portland OR Sewer System Revenue 5.000% 8/1/18 (4) 11,470 12,643 Pennsylvania (3.2%) Allegheny County PA GO 5.000% 11/1/29 15,000 14,485 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/18 5,000 5,436 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/19 9,000 9,623 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/20 7,500 7,805 Allegheny County PA Industrial Development Authority Health Care Revenue (Vincentian Collaborative System) VRDO 0.290% 2/7/11 LOC 7,725 7,725 Allegheny County PA Sanitation Authority Sewer Revenue 5.000% 6/1/26 (4) 1,000 995 Blair County PA Hospital Authority Revenue (Altoona Regional Health System) 4.500% 11/15/16 1,410 1,416 Blair County PA Hospital Authority Revenue (Altoona Regional Health System) 4.750% 11/15/17 1,010 1,013 Blair County PA Hospital Authority Revenue (Altoona Regional Health System) 5.000% 11/15/18 1,100 1,101 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/21 (4) 3,940 4,261 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/24 (14) 14,050 14,241 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/25 (14) 9,500 9,577 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 5.250% 1/1/17 2,375 2,445 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 5.500% 1/1/18 2,735 2,824 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 5.750% 1/1/20 3,415 3,456 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 6.000% 1/1/21 4,190 4,234 Dauphin County PA General Authority Health System Revenue (Pinnacle Health System Project) 6.000% 6/1/29 14,800 14,685 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/17 3,790 3,740 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/18 3,985 3,859 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/19 4,175 3,960 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/26 13,070 10,685 Delaware County PA Authority University Revenue (Villanova University) 5.000% 12/1/27 1,000 1,001 Delaware County PA Industrial Development Authority Pollution Control Revenue (PECO Energy Co. Project) 4.000% 12/1/12 25,000 25,969 Indiana County PA Industrial Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) PUT 3.000% 6/3/13 6,000 6,020 Lancaster PA Higher Education Authority College Revenue (Franklin & Marshall College) 5.000% 4/15/22 3,500 3,605 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/25 5,765 5,493 Mount Lebanon PA School District GO 5.000% 2/15/13 (Prere.) 5,000 5,424 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) 5.000% 8/15/20 1,000 999 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) 5.125% 8/15/21 1,000 995 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) 5.250% 8/15/22 1,000 995 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) 5.250% 8/15/23 1,500 1,476 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) 5.250% 8/15/24 3,000 2,890 Pennsylvania Convention Center Authority Revenue 6.700% 9/1/16 (ETM) 2,390 2,735 Pennsylvania Economic Development Financing Authority Health System Revenue (Jefferson Health System) VRDO 0.360% 2/7/11 7,300 7,300 Pennsylvania Economic Development Financing Authority Pollution Control Revenue (PPL Electric Utilities Corp. Project) 4.000% 10/1/23 17,500 15,449 Pennsylvania GO 5.250% 2/1/12 (14) 8,500 8,910 Pennsylvania GO 5.000% 3/1/12 24,335 25,531 Pennsylvania GO 5.500% 5/1/12 (4)(Prere.) 10,000 10,619 Pennsylvania GO 5.250% 7/1/12 25,200 26,858 Pennsylvania GO 5.000% 10/1/12 (14) 9,430 10,112 Pennsylvania GO 5.000% 7/1/13 (Prere.) 960 1,056 Pennsylvania GO 4.000% 7/15/13 16,995 18,242 Pennsylvania GO 5.000% 7/1/14 (14) 4,890 5,337 Pennsylvania GO 5.000% 8/1/15 5,000 5,675 Pennsylvania GO 5.000% 5/1/19 15,000 17,092 Pennsylvania GO 5.000% 7/1/19 30,000 34,172 Pennsylvania GO 5.375% 7/1/21 4,500 5,193 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/29 5,715 5,753 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/30 5,420 5,436 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) 5.250% 9/1/19 (2) 2,935 3,129 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.000% 8/15/13 5,000 5,404 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.000% 9/1/19 1,725 1,951 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/31 500 463 Pennsylvania Industrial Development Authority Economic Development Revenue 5.500% 7/1/20 12,180 13,301 Pennsylvania Industrial Development Authority Economic Development Revenue 5.500% 7/1/23 20,000 21,119 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/23 (4) 10,600 10,762 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/23 (4) 6,080 6,173 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/24 (4) 11,130 11,231 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/24 (4) 6,620 6,680 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/25 (4) 11,585 11,607 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/26 (4) 10,070 9,974 Pennsylvania Turnpike Commission Oil Franchise Tax Revenue 5.250% 12/1/11 (ETM) 2,875 2,886 Pennsylvania Turnpike Commission Oil Franchise Tax Revenue 5.250% 12/1/11 (ETM) 4,095 4,111 Pennsylvania Turnpike Commission Oil Franchise Tax Revenue 5.000% 12/1/17 (2) 5,155 5,552 1 Pennsylvania Turnpike Commission Oil Franchise Tax Revenue TOB VRDO 0.290% 2/7/11 11,000 11,000 Pennsylvania Turnpike Commission Registration Fee Revenue VRDO 0.300% 2/7/11 (4) 8,815 8,815 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/21 (12) 4,520 4,770 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/21 16,660 17,567 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/23 (12) 8,585 8,828 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/24 (12) 3,535 3,600 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/25 (12) 2,500 2,520 Pennsylvania Turnpike Commission Revenue 5.250% 6/1/27 12,345 12,359 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/29 50,000 47,353 Philadelphia PA Airport Parking Authority Revenue 5.000% 9/1/16 3,000 3,261 Philadelphia PA Gas Works Revenue 5.250% 7/1/11 (4) 5,000 5,020 Philadelphia PA Gas Works Revenue 5.000% 8/1/14 3,000 3,223 Philadelphia PA Gas Works Revenue 5.000% 8/1/15 3,000 3,217 Philadelphia PA GO 5.125% 5/15/11 (14) 12,290 12,386 Philadelphia PA GO 5.125% 5/15/12 (14) 4,975 5,013 Philadelphia PA GO 5.125% 5/15/13 (14) 5,000 5,035 Philadelphia PA GO 5.000% 8/1/15 (4) 23,000 25,192 Philadelphia PA GO 5.250% 8/1/16 (4) 13,110 14,585 Philadelphia PA Hospitals & Higher Education Facilities Authority Health System Revenue (Jefferson Health System) 5.250% 5/15/30 24,000 22,798 Philadelphia PA Industrial Development Authority Lease Revenue 5.000% 10/1/14 (14) 6,390 6,829 Philadelphia PA Municipal Authority Revenue 5.250% 5/15/13 (4) 11,105 11,832 Philadelphia PA Municipal Authority Revenue 5.250% 11/15/14 (4) 5,965 6,339 Philadelphia PA Municipal Authority Revenue 6.375% 4/1/29 3,500 3,590 Philadelphia PA School District GO 5.500% 8/1/12 (14) 10,815 11,516 Philadelphia PA School District GO 5.000% 8/1/19 (2) 7,500 7,737 Philadelphia PA School District GO 5.000% 8/1/20 (2) 18,745 19,142 Philadelphia PA School District GO 5.000% 8/1/21 (2) 9,900 10,034 Philadelphia PA Water & Waste Water Revenue 5.000% 8/1/22 (4) 3,000 3,121 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) 6.000% 6/1/25 30,000 31,756 Southeastern Pennsylvania Transportation Authority Revenue 5.000% 3/1/27 6,100 6,113 Southeastern Pennsylvania Transportation Authority Revenue 5.000% 3/1/28 5,000 4,971 Southeastern Pennsylvania Transportation Authority Revenue VRDO 0.240% 2/1/11 LOC 6,600 6,600 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.000% 9/15/19 2,575 2,895 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.500% 9/15/23 9,000 9,925 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.250% 9/15/28 2,375 2,451 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.250% 9/15/29 11,100 11,386 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 5.000% 7/1/19 1,235 1,265 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 5.250% 7/1/20 1,330 1,375 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 5.000% 7/1/25 4,500 4,235 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/21 1,015 1,056 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/22 1,160 1,199 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/23 1,350 1,377 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/24 1,420 1,437 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/25 1,465 1,467 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/30 6,185 5,879 Puerto Rico (1.6%) Puerto Rico Electric Power Authority Revenue 5.250% 7/1/14 4,420 4,780 Puerto Rico Electric Power Authority Revenue 5.500% 7/1/16 5,000 5,441 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/19 (14) 35,430 36,117 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/20 5,000 5,067 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/20 (14) 18,245 18,446 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/21 (14) 24,290 24,365 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/21 (14) 5,000 5,133 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/22 (14) 17,050 17,305 Puerto Rico GO 5.500% 7/1/11 (4) 8,500 8,651 Puerto Rico GO 5.500% 7/1/13 (14) 5,000 5,322 Puerto Rico GO 5.500% 7/1/14 (14) 5,000 5,304 Puerto Rico GO 5.250% 7/1/20 14,955 14,845 Puerto Rico Highway & Transportation Authority Revenue 6.250% 7/1/11 (14) 2,835 2,896 Puerto Rico Highway & Transportation Authority Revenue 6.250% 7/1/13 (14) 7,220 7,810 Puerto Rico Highway & Transportation Authority Revenue 6.250% 7/1/15 (14) 5,590 6,024 Puerto Rico Highway & Transportation Authority Revenue 5.250% 7/1/16 (3) 8,885 9,018 Puerto Rico Municipal Finance Agency GO 5.750% 8/1/12 (4) 2,470 2,491 Puerto Rico Public Buildings Authority Government Facilities Revenue 0.000% 7/1/11 (3) 48,810 48,111 Puerto Rico Public Buildings Authority Government Facilities Revenue 0.000% 7/1/12 (3) 34,465 32,684 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.250% 7/1/14 (Prere.) 13,600 15,312 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.500% 7/1/17 (2) 6,390 6,581 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.500% 7/1/18 (2) 5,930 6,069 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.250% 7/1/29 9,700 8,895 Puerto Rico Public Finance Corp. Revenue PUT 5.750% 2/1/12 LOC 43,740 44,594 Puerto Rico Sales Tax Financing Corp. Revenue 5.500% 8/1/28 30,000 30,243 Puerto Rico Sales Tax Financing Corp. Revenue 6.125% 8/1/29 30,000 30,795 Puerto Rico Sales Tax Financing Corp. Revenue PUT 5.000% 8/1/11 (Prere.) 50,000 51,159 Rhode Island (0.3%) Rhode Island & Providence Plantations GO 5.000% 8/1/17 (4) 3,120 3,452 Rhode Island Economic Development Corp. Revenue (Department of Transportation) 5.250% 6/15/11 (4) 5,000 5,089 Rhode Island Economic Development Corp. Revenue (Department of Transportation) 5.250% 6/15/12 (4) 5,000 5,295 Rhode Island Economic Development Corp. Revenue (Department of Transportation) 5.250% 6/15/20 (12) 20,000 21,984 Rhode Island Economic Development Corp. Revenue (Department of Transportation) 5.250% 6/15/21 (12) 25,000 27,091 Rhode Island Health & Educational Building Corp. Hospital Financing Revenue (Lifespan Obligated Group) 5.000% 5/15/26 (4) 4,900 4,858 Rhode Island Health & Educational Building Corp. Public Schools Revenue (Pooled Issue) 4.500% 5/15/25 (4) 2,880 2,728 Rhode Island Health & Educational Building Corp. Public Schools Revenue (Pooled Issue) 4.625% 5/15/26 (4) 3,210 3,054 Rhode Island Health & Educational Building Corp. Public Schools Revenue (Pooled Issue) 4.750% 5/15/29 (4) 3,500 3,257 South Carolina (1.3%) Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/19 3,105 3,343 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.250% 12/1/26 12,610 12,689 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.250% 12/1/27 33,070 33,123 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.250% 12/1/28 2,730 2,734 Greenville County SC Hospital Revenue (Greenville Hospital System) 5.000% 5/1/16 5,000 5,443 Greenville County SC Hospital Revenue (Greenville Hospital System) 4.125% 5/1/17 5,315 5,476 Greenville County SC Hospital Revenue (Greenville Hospital System) 5.000% 5/1/18 2,655 2,849 Greenville County SC School District Installment Revenue 5.500% 12/1/19 32,480 36,015 Greenville County SC School District Installment Revenue 5.000% 12/1/26 28,255 27,979 Medical University South Carolina Hospital Authority Hospital Facilities Revenue 6.250% 8/15/12 (Prere.) 13,000 14,116 North Charleston SC Tax Revenue 5.000% 12/1/12 (12) 2,945 3,144 North Charleston SC Tax Revenue 5.000% 12/1/13 (12) 4,525 4,945 North Charleston SC Tax Revenue 5.000% 12/1/14 (12) 4,725 5,216 North Charleston SC Tax Revenue 5.000% 12/1/15 (12) 4,715 5,225 Oconee County SC Pollution Control Facilities Revenue (Duke Energy Carolinas Project) 3.600% 2/1/17 10,000 10,089 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/19 18,995 20,246 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/20 24,515 25,756 Piedmont SC Municipal Power Agency Revenue 0.000% 1/1/22 (14) 9,950 5,485 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/22 6,000 6,209 Piedmont SC Municipal Power Agency Revenue 0.000% 1/1/23 (14) 8,780 4,499 Piedmont SC Municipal Power Agency Revenue 0.000% 1/1/24 (3) 2,400 1,144 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/24 13,620 13,581 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/24 3,535 3,502 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/25 8,020 7,893 Richland County SC School District GO 5.000% 2/1/18 9,010 10,281 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.000% 2/1/18 2,000 2,107 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.250% 8/1/23 (4) 6,275 6,394 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.250% 8/1/24 (4) 5,000 5,051 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.250% 8/1/25 (4) 6,925 6,943 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.250% 8/1/27 (4) 13,550 13,200 South Carolina Jobs Economic Development Authority Revenue (Bon Secours Health System) 5.625% 11/15/12 (Prere.) 1,775 1,929 South Carolina Public Service Authority Revenue 5.375% 1/1/12 (Prere.) 7,300 7,629 South Carolina Public Service Authority Revenue 5.500% 1/1/13 (4) 5,000 5,361 South Carolina Public Service Authority Revenue 5.000% 1/1/28 6,735 6,796 South Carolina Public Service Authority Revenue 5.000% 1/1/29 2,900 2,911 South Carolina Transportation Infrastructure Revenue 5.250% 10/1/13 (2) 5,200 5,639 South Carolina Transportation Infrastructure Revenue 5.250% 10/1/25 (2) 4,035 4,057 Spartanburg County SC Regional Health Services District Revenue VRDO 0.310% 2/7/11 (12) 26,330 26,330 South Dakota (0.0%) South Dakota Health & Educational Facilities Authority Revenue (Sanford Health) 5.250% 11/1/29 2,000 1,942 Tennessee (1.2%) Greeneville TN Health & Educational Facilities Board Revenue (Laughlin Memorial Hospital Project) VRDO 0.910% 2/7/11 LOC 41,000 41,000 Jackson TN Hospital Improvement Revenue (Jackson-Madison County General Hospital Project) 5.250% 4/1/23 8,280 8,353 Jackson TN Hospital Improvement Revenue (Jackson-Madison County General Hospital Project) 5.375% 4/1/28 8,000 7,717 Memphis TN Electric System Revenue 5.000% 12/1/13 (14)(Prere.) 20,000 22,124 Memphis TN GO 5.000% 11/1/20 (10) 4,000 4,420 Memphis TN GO 5.000% 11/1/20 (14) 16,000 17,260 Memphis TN GO 5.000% 11/1/21 (14) 4,730 5,051 Memphis TN GO 5.000% 7/1/22 15,000 16,302 Memphis TN GO 5.000% 11/1/22 (14) 4,750 5,005 Metropolitan Government of Nashville & Davidson County TN GO 5.000% 1/1/20 5,000 5,545 Murfreesboro TN GO 5.000% 6/1/19 645 728 Shelby County TN GO 0.000% 12/1/11 10,000 9,948 Shelby County TN GO 5.000% 4/1/19 500 570 Shelby County TN Health Educational & Housing Facility Board Revenue (Baptist Memorial Health Care) 5.000% 9/1/18 7,180 7,751 Shelby County TN Health Educational & Housing Facility Board Revenue (Baptist Memorial Health Care) 5.000% 9/1/19 2,000 2,138 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) 5.000% 6/1/13 4,865 5,131 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) 5.250% 6/1/14 13,995 14,982 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children's Research Hospital) 5.000% 7/1/21 5,000 5,242 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children's Research Hospital) 5.000% 7/1/22 5,000 5,202 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/16 19,800 19,978 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/17 39,290 39,143 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/18 57,570 56,381 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/22 10,000 9,584 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/25 5,000 4,675 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/27 10,175 9,354 Tennessee GO 5.000% 5/1/18 3,575 4,064 Texas (8.8%) Austin TX Combined Utility System Revenue 0.000% 11/15/11 (2) 16,050 15,924 Austin TX Combined Utility System Revenue 0.000% 11/15/11 (14) 18,100 17,972 Austin TX Combined Utility System Revenue 0.000% 5/15/18 (3) 24,215 18,343 Austin TX Independent School District GO 5.000% 8/1/13 10,000 11,001 Austin TX Water & Wastewater System Revenue 5.000% 11/15/20 2,380 2,602 Austin TX Water & Wastewater System Revenue 5.000% 11/15/21 2,500 2,693 Beaumont TX Independent School District School Building GO 5.250% 2/15/29 (12) 4,550 4,642 Board of Regents of the Texas A&M University System Permanent University Fund Revenue 5.250% 7/1/24 14,925 15,538 Camino Real Texas Mobility Authority Revenue 5.250% 2/15/18 11,960 12,612 Camino Real Texas Mobility Authority Revenue 5.250% 8/15/18 11,770 12,405 Camino Real Texas Mobility Authority Revenue 5.250% 2/15/19 12,595 13,082 Camino Real Texas Mobility Authority Revenue 5.250% 8/15/19 12,925 13,425 Camino Real Texas Mobility Authority Revenue 5.250% 2/15/20 13,265 13,546 Camino Real Texas Mobility Authority Revenue 5.250% 8/15/20 13,580 13,868 Camino Real Texas Mobility Authority Revenue 5.000% 2/15/21 5,970 5,951 Camino Real Texas Mobility Authority Revenue 5.000% 8/15/21 6,320 6,299 Camino Real Texas Mobility Authority Revenue 5.000% 2/15/22 6,170 6,107 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/20 1,150 1,178 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/25 4,650 1,809 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/25 2,000 1,928 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/26 6,490 2,309 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/27 7,750 2,533 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/28 5,500 1,657 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/29 5,220 1,450 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/30 4,355 1,092 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/31 4,880 1,128 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/33 4,000 800 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/34 4,000 716 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/35 4,950 820 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/37 5,525 778 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/38 3,500 454 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/39 4,500 546 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/40 5,700 641 Clear Creek TX Independent School District GO 5.000% 2/15/23 (4) 10,270 10,656 Clear Creek TX Independent School District GO 5.000% 2/15/25 (4) 11,635 11,823 Dallas County TX Community College District GO 5.000% 2/15/27 2,690 2,773 Dallas County TX Community College District GO 5.000% 2/15/29 1,500 1,526 Dallas County TX Utility & Reclamation District GO 5.250% 2/15/25 (2) 11,245 10,919 Dallas County TX Utility & Reclamation District GO 5.250% 2/15/25 (2) 11,245 10,919 Dallas TX Area Rapid Transit Revenue 5.000% 12/1/19 4,000 4,513 Dallas TX Area Rapid Transit Revenue 5.000% 12/1/20 4,900 5,503 Dallas TX Area Rapid Transit Revenue 4.500% 12/1/26 11,385 11,232 Dallas TX Area Rapid Transit Revenue 4.500% 12/1/27 14,130 13,651 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/23 (12) 9,880 9,945 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/24 (12) 9,345 9,343 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/25 (12) 5,050 4,998 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/26 (12) 1,650 1,610 Dallas TX GO 5.000% 2/15/19 11,675 12,503 Dallas TX GO 5.000% 2/15/20 3,225 3,630 Dallas TX Waterworks & Sewer System Revenue 5.000% 10/1/30 6,920 6,941 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/20 2,740 2,855 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/21 2,000 2,067 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/22 2,500 2,560 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/23 1,500 1,523 Gulf Coast TX Waste Disposal Authority Environmental Facilities Revenue (BP Products North America Project) PUT 2.300% 9/3/13 7,375 7,364 Gulf Coast TX Waste Disposal Authority Environmental Facilities Revenue (BP Products North America Project) PUT 2.300% 9/3/13 2,000 1,997 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/15 10,000 11,078 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/16 12,000 13,367 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/17 17,000 18,782 Harris County TX Cultural Education Facilities Finance Corp. Revenue (St. Luke's Episcopal Health Sytem) 5.000% 2/15/19 4,000 4,244 Harris County TX Cultural Education Facilities Finance Corp. Revenue (St. Luke's Episcopal Health Sytem) 5.000% 2/15/20 10,225 10,573 Harris County TX Cultural Education Facilities Finance Corp. Revenue (St. Luke's Episcopal Health Sytem) 5.625% 2/15/25 39,530 40,674 Harris County TX Flood Control District GO 5.250% 10/1/19 7,640 8,752 Harris County TX Flood Control District Revenue 5.000% 10/1/29 2,950 2,977 Harris County TX Flood Control District Revenue 5.000% 10/1/30 3,000 3,011 Harris County TX GO 5.000% 10/1/21 8,000 8,845 Harris County TX GO 5.000% 8/15/27 4,000 4,047 Harris County TX GO 5.000% 8/15/28 5,000 5,021 Harris County TX GO 5.000% 8/15/29 2,000 2,000 Harris County TX Health Facilities Development Corp. Hospital Revenue (Memorial Hermann Healthcare System) 7.000% 12/1/27 5,000 5,357 Harris County TX Health Facilities Development Corp. Hospital Revenue (Memorial Hermann Healthcare System) 7.200% 12/1/29 4,000 4,173 Harris County TX Health Facilities Development Corp. Revenue (St. Luke's Episcopal Hospital) VRDO 0.260% 2/1/11 1,870 1,870 Harris County TX Metropolitan Transit Authority Revenue 5.000% 11/1/26 3,000 3,059 Harris County TX Metropolitan Transit Authority Revenue 5.000% 11/1/27 6,475 6,552 Harris County TX Metropolitan Transit Authority Revenue 5.000% 11/1/28 5,665 5,688 Harris County TX Metropolitan Transit Authority Revenue 5.000% 11/1/29 6,270 6,269 Harris County TX Metropolitan Transportation Authority Lease Revenue 5.000% 11/1/11 2,975 3,060 Harris County TX Metropolitan Transportation Authority Lease Revenue 5.000% 11/1/12 3,100 3,266 Harris County TX Metropolitan Transportation Authority Lease Revenue 5.000% 11/1/13 3,290 3,522 Harris County TX Metropolitan Transportation Authority Lease Revenue 5.000% 11/1/14 3,475 3,745 Harris County TX Metropolitan Transportation Authority Lease Revenue 5.000% 11/1/15 3,630 3,914 Harris County TX Metropolitan Transportation Authority Lease Revenue 5.000% 11/1/16 3,820 4,118 Harris County TX Metropolitan Transportation Authority Lease Revenue 5.250% 11/1/17 4,070 4,398 Harris County TX Metropolitan Transportation Authority Lease Revenue 5.375% 11/1/18 4,265 4,598 Harris County TX Metropolitan Transportation Authority Lease Revenue 5.625% 11/1/19 4,535 4,873 Harris County TX Metropolitan Transportation Authority Lease Revenue 5.875% 11/1/20 3,640 3,946 Harris County TX Metropolitan Transportation Authority Lease Revenue 6.000% 11/1/21 4,295 4,638 Harris County TX Revenue 5.000% 8/15/14 1,000 1,115 Harris County TX Revenue 5.000% 8/15/15 1,435 1,612 Harris County TX Sports Authority Revenue 0.000% 11/15/23 (14) 7,000 2,489 Harris County TX Toll Road Revenue 5.375% 8/15/12 (4) 10,000 10,715 Harris County TX Toll Road Revenue 5.000% 8/15/18 1,500 1,692 Harris County TX Toll Road Revenue 5.000% 8/15/20 2,000 2,195 Houston TX Airport System Revenue 5.000% 7/1/18 1,750 1,930 Houston TX Airport System Revenue 5.000% 7/1/19 1,750 1,895 Houston TX Airport System Revenue 5.000% 7/1/20 2,130 2,270 Houston TX Community College System Revenue 5.000% 4/15/21 (10) 9,200 9,560 Houston TX GO 5.500% 3/1/11 (4) 1,050 1,055 Houston TX GO 5.000% 3/1/20 11,790 13,075 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.375% 9/1/12 (2) 4,460 4,523 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.375% 9/1/12 (2) 9,995 10,136 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.375% 9/1/13 (2) 10,545 10,656 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.750% 9/1/13 (2) 13,840 14,070 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.375% 9/1/14 (2) 6,190 6,243 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.375% 9/1/15 (2) 10,750 10,826 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.750% 9/1/16 (2) 5,540 5,600 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 0.000% 9/1/17 (2) 13,760 9,749 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.750% 9/1/17 (2) 5,855 5,906 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 0.000% 9/1/18 (2) 16,285 10,689 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 0.000% 9/1/21 (2) 22,720 11,885 Houston TX Utility System Revenue 5.250% 5/15/13 (14) 3,500 3,820 Houston TX Utility System Revenue 5.250% 5/15/14 (14) 2,500 2,786 Houston TX Utility System Revenue 5.250% 11/15/17 (4) 13,500 15,570 Houston TX Utility System Revenue 5.000% 11/15/18 12,000 13,486 Houston TX Utility System Revenue 5.125% 5/15/28 (14) 19,500 19,601 Houston TX Water & Sewer System Revenue 5.750% 12/1/12 (Prere.) 8,000 8,727 Houston TX Water & Sewer System Revenue 5.500% 12/1/14 (4) 22,500 23,387 Houston TX Water & Sewer System Revenue 5.500% 12/1/15 (4) 7,250 7,530 Houston TX Water & Sewer System Revenue 0.000% 12/1/25 (ETM) 8,525 4,344 Humble TX Independent School District GO 5.000% 2/15/22 3,135 3,405 Katy TX Independent School District GO 5.000% 2/15/19 1,815 2,059 Katy TX Independent School District GO 5.000% 2/15/20 1,110 1,237 Katy TX Independent School District GO 5.000% 2/15/21 2,000 2,190 Lewisville TX Independent School District GO 5.000% 8/15/20 1,730 1,910 Lone Star College System Texas GO 5.000% 8/15/20 1,150 1,288 Lower Colorado River Authority Texas Revenue 5.375% 5/15/11 (14)(Prere.) 250 254 Lower Colorado River Authority Texas Revenue 5.375% 5/15/11 (14)(Prere.) 190 193 Lower Colorado River Authority Texas Revenue 5.375% 5/15/11 (14)(Prere.) 285 289 Lower Colorado River Authority Texas Revenue 5.375% 5/15/11 (14)(Prere.) 125 127 Lower Colorado River Authority Texas Revenue 5.375% 5/15/11 (14)(Prere.) 175 178 Lower Colorado River Authority Texas Revenue 5.375% 5/15/11 (14)(Prere.) 180 183 Lower Colorado River Authority Texas Revenue 5.375% 5/15/11 (14)(Prere.) 80 81 Lower Colorado River Authority Texas Revenue 5.375% 5/15/11 (14)(Prere.) 400 406 Lower Colorado River Authority Texas Revenue 5.375% 5/15/11 (14)(Prere.) 335 340 Lower Colorado River Authority Texas Revenue 5.375% 5/15/11 (14)(Prere.) 500 507 Lower Colorado River Authority Texas Revenue 5.375% 5/15/11 (14)(Prere.) 225 228 Lower Colorado River Authority Texas Revenue 5.375% 5/15/11 (Prere.) 540 547 Lower Colorado River Authority Texas Revenue 5.375% 5/15/11 (14)(Prere.) 915 928 Lower Colorado River Authority Texas Revenue 5.750% 5/15/11 (4) 3,050 3,063 Lower Colorado River Authority Texas Revenue 5.000% 1/1/12 (4)(ETM) 2,520 2,625 Lower Colorado River Authority Texas Revenue 5.375% 5/15/12 (14) 3,325 3,368 Lower Colorado River Authority Texas Revenue 5.375% 5/15/13 (14) 2,475 2,504 Lower Colorado River Authority Texas Revenue 5.375% 5/15/14 (14) 3,690 3,733 Lower Colorado River Authority Texas Revenue 5.875% 5/15/14 (4) 1,075 1,079 Lower Colorado River Authority Texas Revenue 5.875% 5/15/15 (4) 3,005 3,017 Lower Colorado River Authority Texas Revenue 5.375% 5/15/16 (14) 1,650 1,668 Lower Colorado River Authority Texas Revenue 5.375% 5/15/17 2,285 2,310 Lower Colorado River Authority Texas Revenue 5.375% 5/15/20 (14) 1,005 1,015 Lower Colorado River Authority Texas Revenue 5.000% 5/15/22 4,000 4,215 Lower Colorado River Authority Texas Revenue 5.250% 5/15/29 9,070 9,118 Lower Colorado River Authority Texas Revenue 5.250% 5/15/29 2,500 2,506 Lower Colorado River Authority Texas Revenue 5.000% 5/15/30 10,000 9,686 Lubbock TX Electric Light & Power System Revenue 5.000% 4/15/18 2,000 2,193 Lubbock TX Electric Light & Power System Revenue 5.000% 4/15/19 2,815 3,066 Lubbock TX GO 5.000% 2/15/22 (4) 3,600 3,824 Lubbock TX Independent School District GO VRDO 0.260% 2/1/11 LOC 9,670 9,670 Matagorda County TX Navigation District No. 1 Pollution Control Revenue (AEP Texas Central Co. Project) PUT 5.125% 6/1/11 26,500 26,789 North Harris County TX Regional Water Authority Revenue 5.125% 12/15/23 7,410 7,745 North Harris County TX Regional Water Authority Revenue 5.125% 12/15/24 5,895 6,109 North Harris County TX Regional Water Authority Revenue 5.125% 12/15/25 5,250 5,392 North Harris County TX Regional Water Authority Revenue 5.125% 12/15/26 6,225 6,336 North Harris County TX Regional Water Authority Revenue 5.125% 12/15/27 8,920 9,014 North Harris County TX Regional Water Authority Revenue 5.125% 12/15/28 8,040 8,083 North Texas Tollway Authority System Revenue 5.500% 1/1/17 4,750 5,240 North Texas Tollway Authority System Revenue 5.500% 1/1/18 4,000 4,390 North Texas Tollway Authority System Revenue 6.000% 1/1/19 15,000 16,644 North Texas Tollway Authority System Revenue 6.000% 1/1/20 22,100 24,106 North Texas Tollway Authority System Revenue 6.000% 1/1/21 41,330 44,622 North Texas Tollway Authority System Revenue 6.000% 1/1/22 26,045 27,707 North Texas Tollway Authority System Revenue 6.250% 2/1/23 46,220 46,058 North Texas Tollway Authority System Revenue 6.000% 1/1/24 19,700 20,512 North Texas Tollway Authority System Revenue 6.000% 1/1/25 11,035 11,419 North Texas Tollway Authority System Revenue 6.000% 1/1/25 5,075 5,252 North Texas Tollway Authority System Revenue 6.000% 1/1/26 4,395 4,535 North Texas Tollway Authority System Revenue 6.000% 1/1/27 3,950 4,067 North Texas Tollway Authority System Revenue 6.000% 1/1/28 3,220 3,326 North Texas Tollway Authority System Revenue PUT 5.250% 1/1/12 25,000 25,915 North Texas Tollway Authority System Revenue PUT 5.750% 1/1/16 75,000 82,594 North Texas University Revenue 5.000% 4/15/17 1,000 1,136 North Texas University Revenue 5.000% 4/15/18 1,690 1,914 North Texas University Revenue 5.000% 4/15/19 1,755 1,971 North Texas University Revenue 5.000% 4/15/20 1,500 1,653 Panhandle-Plains TX Higher Education Authority Inc. Student Loan Revenue 1.160% 10/1/20 5,000 4,951 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/17 16,000 16,399 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/18 18,985 19,014 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/19 22,010 22,226 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/20 9,455 9,487 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/21 3,000 3,006 Sabine River Authority TX Pollution Control Revenue (Southwestern Electric Power Co. Project) 4.950% 3/1/18 (14) 16,000 16,519 San Antonio TX Education Facilities Corp. Higher Education Revenue (Trinity University) VRDO 2.992% 2/1/11 8,300 8,300 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/12 (4) 5,000 5,227 San Antonio TX Electric & Gas Systems Revenue 5.375% 2/1/12 (Prere.) 6,490 6,807 San Antonio TX Electric & Gas Systems Revenue 5.375% 2/1/12 (Prere.) 5,445 5,711 San Antonio TX Electric & Gas Systems Revenue 5.375% 2/1/12 (Prere.) 760 797 San Antonio TX Electric & Gas Systems Revenue 5.375% 2/1/12 (Prere.) 10,000 10,489 San Antonio TX Electric & Gas Systems Revenue 5.375% 2/1/12 (Prere.) 8,140 8,538 San Antonio TX Electric & Gas Systems Revenue 5.250% 2/1/13 (ETM) 260 283 San Antonio TX Electric & Gas Systems Revenue 5.250% 2/1/13 4,740 5,149 San Antonio TX Electric & Gas Systems Revenue 5.375% 2/1/13 10,000 10,887 San Antonio TX Electric & Gas Systems Revenue 5.375% 2/1/13 (4) 14,865 16,184 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/21 9,750 10,472 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/22 25,450 27,090 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/23 22,000 23,263 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/24 15,000 15,434 San Antonio TX GO 5.500% 2/1/11 (ETM) 300 300 San Antonio TX GO 5.500% 2/1/11 11,925 11,925 San Antonio TX GO 5.000% 8/1/17 (Prere.) 6,030 7,003 San Antonio TX GO 5.000% 8/1/17 (Prere.) 5,685 6,602 San Antonio TX GO 5.000% 2/1/21 5,000 5,552 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/20 2,250 2,455 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/21 2,760 2,967 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/22 9,100 9,668 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/29 4,375 4,348 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/30 40,335 35,771 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/17 8,570 8,881 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/18 9,000 9,173 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/19 9,455 9,467 Temple TX GO 5.250% 8/1/23 (4) 1,665 1,758 Temple TX GO 5.250% 8/1/25 (4) 1,525 1,581 Texas A&M University System Revenue Financing System Revenue 5.000% 5/15/13 5,535 6,042 Texas A&M University System Revenue Financing System Revenue 5.000% 5/15/28 4,475 4,578 Texas GO 5.000% 10/1/19 1,000 1,138 Texas GO (College Student Loan) 5.000% 8/1/29 3,510 3,566 1 Texas GO TOB VRDO 0.290% 2/7/11 9,300 9,300 1 Texas GO TOB VRDO 0.290% 2/7/11 19,500 19,500 Texas GO TRAN 2.000% 8/31/11 140,000 141,331 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.625% 12/15/17 45,580 47,952 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/21 10,370 10,086 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/22 3,260 3,137 Texas Municipal Gas Acquisition & Supply Corp. Revenue 6.250% 12/15/26 29,390 30,254 Texas Municipal Power Agency Revenue 0.000% 9/1/12 (2) 4,800 4,691 Texas Municipal Power Agency Revenue 0.000% 9/1/12 (ETM) 375 369 Texas Municipal Power Agency Revenue 0.000% 9/1/13 (14) 11,375 10,827 Texas Municipal Power Agency Revenue 0.000% 9/1/13 (ETM) 125 121 Texas Municipal Power Agency Revenue 0.000% 9/1/14 (14) 5,540 5,103 Texas Municipal Power Agency Revenue 0.000% 9/1/14 (ETM) 125 118 Texas Municipal Power Agency Revenue 0.000% 9/1/15 (14) 10,140 8,928 Texas Municipal Power Agency Revenue 0.000% 9/1/15 (ETM) 110 100 Texas Municipal Power Agency Revenue 0.000% 9/1/16 (14) 22,795 18,936 Texas Municipal Power Agency Revenue 0.000% 9/1/16 (ETM) 110 97 Texas Municipal Power Agency Revenue 0.000% 9/1/17 (14) 31,295 24,498 Texas Municipal Power Agency Revenue 0.000% 9/1/17 (ETM) 415 347 Texas Private Activity Surface Transportation Corp. Revenue 7.500% 12/31/31 32,000 33,477 Texas Private Activity Surface Transportation Corp. Revenue 7.500% 6/30/32 47,500 49,949 Texas Public Finance Authority GO 5.375% 10/1/12 (Prere.) 21,310 23,002 Texas Public Finance Authority GO 5.500% 10/1/12 12,955 13,372 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 7/1/18 75,000 81,893 Texas State University System Revenue 5.000% 3/15/29 4,000 3,925 Texas Tech University System Revenue Financing System Revenue 5.000% 2/15/23 (2) 10,040 10,560 Texas Tech University System Revenue Financing System Revenue 5.000% 2/15/24 (2) 11,940 12,428 Texas Transportation Commission Revenue 5.000% 4/1/19 10,000 10,991 Texas Transportation Commission Revenue 5.000% 4/1/20 8,850 9,550 Texas Transportation Commission Revenue 5.000% 4/1/21 10,555 11,338 Texas Transportation Commission Revenue 5.000% 4/1/21 23,405 25,262 Texas Transportation Commission Revenue 5.000% 4/1/22 5,000 5,353 Texas Transportation Commission Revenue 4.750% 4/1/24 9,500 9,722 Texas Transportation Commission Revenue PUT 5.000% 2/15/11 10,000 10,011 Texas Turnpike Authority Central Texas Turnpike System Revenue 0.000% 8/15/20 (2) 10,000 5,849 Texas Water Development Board Revenue 5.000% 7/15/20 3,800 4,231 Texas Water Development Board Revenue 5.000% 7/15/21 4,535 4,967 Texas Water Financial Assistance GO 5.000% 4/1/20 20,000 21,969 Texas Water Financial Assistance GO 5.000% 8/1/20 2,000 2,234 Texas Water Financial Assistance GO 5.000% 8/1/24 1,500 1,576 Texas Water Financial Assistance GO 5.000% 8/1/25 2,350 2,445 Tomball TX Hospital Authority Revenue 5.750% 7/1/14 7,000 7,045 Tomball TX Hospital Authority Revenue 6.000% 7/1/19 3,600 3,609 University of Houston Texas Revenue 4.000% 2/15/16 1,425 1,540 University of Houston Texas Revenue 4.750% 2/15/28 (4) 8,615 8,457 University of Texas Permanent University Fund Revenue 5.375% 8/15/11 (Prere.) 8,290 8,513 University of Texas Permanent University Fund Revenue 5.000% 8/15/20 9,785 10,758 University of Texas System Revenue Financing System Revenue 5.000% 8/15/20 6,180 6,933 University of Texas System Revenue Financing System Revenue 5.000% 8/15/21 12,060 13,386 Utah (0.2%) Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/18 6,845 7,328 Riverton UT Hospital Revenue (IHC Health Services Inc.) 5.000% 8/15/19 2,000 2,163 Utah Board of Regents Student Loan Revenue 4.000% 11/1/15 24,000 25,904 Utah Board of Regents Student Loan Revenue 5.000% 11/1/22 10,800 11,592 Utah Board of Regents Student Loan Revenue 5.000% 11/1/23 4,200 4,451 Vermont (0.0%) Vermont Educational & Health Buildings Financing Agency Hospital Revenue (Fletcher Allen Health Care Project) 5.000% 12/1/22 (4) 8,000 8,046 Virgin Islands (0.1%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/18 4,500 4,654 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/19 3,000 3,048 Virgin Islands Public Finance Authority Revenue 6.375% 10/1/19 5,865 5,925 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/24 1,000 945 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/25 6,500 5,990 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/29 5,000 4,628 Virginia (1.3%) Clarke County VA Industrial Development AuthorityHospital Facilities Revenue (Winchester Medical Center Inc.) VRDO 0.290% 2/7/11 (4) 2,675 2,675 Fairfax County VA Economic Development Authority Revenue (Public Facilities Projects) 5.000% 4/1/18 1,280 1,467 Fairfax County VA Industrial Development Authority Hospital Revenue (Inova Health System Hospital Project) 5.000% 5/15/25 2,000 2,030 Hampton VA GO 4.000% 1/15/19 3,000 3,247 Hampton VA GO 5.000% 1/15/20 3,000 3,393 Louisa VA Industrial Development Authority Pollution Control Revenue (Virginia Electric & Power Co.Project) PUT 5.375% 6/1/11 32,000 34,454 Louisa VA Industrial Development Authority Pollution Control Revenue (Virginia Electric & Power Co.Project) PUT 5.375% 6/1/11 10,000 10,767 Portsmouth VA GO 5.000% 7/1/14 (4) 3,530 3,960 Richmond VA GO 5.000% 7/15/16 4,020 4,614 Richmond VA GO 5.000% 7/15/17 5,000 5,748 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/25 10,375 9,973 Stafford County VA Economic Development AuthorityHospital Facilities Revenue (MediCorp Health System Obligated Group) 5.250% 6/15/26 2,425 2,351 Stafford County VA Economic Development AuthorityHospital Facilities Revenue (MediCorp Health System Obligated Group) 5.250% 6/15/31 19,405 18,270 Tobacco Settlement Financing Corp. Virginia Revenue 5.625% 6/1/15 (Prere.) 42,520 49,001 Virginia Beach VA Development Authority Public Facility Revenue 5.000% 12/1/13 (Prere.) 8,420 9,398 Virginia Beach VA Development Authority Public Facility Revenue 5.000% 7/15/17 (Prere.) 5,125 5,972 Virginia Beach VA Development Authority Public Facility Revenue 5.000% 12/1/22 10,000 10,206 Virginia Beach VA Development Authority Public Facility Revenue 5.000% 7/15/24 5,335 5,525 Virginia Beach VA Development Authority Public Facility Revenue 5.000% 7/15/25 5,665 5,817 Virginia Beach VA Development Authority Public Facility Revenue 5.000% 7/15/26 5,955 6,070 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/18 10,595 11,868 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/22 1,000 1,105 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/18 8,010 8,869 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/18 2,545 2,898 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/19 8,430 9,201 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/20 8,855 9,563 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/21 9,320 9,953 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/22 9,105 9,640 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/16 11,940 13,645 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/17 12,550 14,348 Virginia Public Building Authority Revenue 5.000% 8/1/22 10,000 10,602 Virginia Public School Authority Revenue 5.000% 4/15/13 7,160 7,803 Virginia Public School Authority Revenue 5.000% 8/1/13 (Prere.) 8,865 9,768 Virginia Public School Authority Revenue 5.000% 8/1/13 5,060 5,563 Virginia Public School Authority Revenue 5.000% 8/1/19 2,000 2,278 Virginia Public School Authority Revenue 5.000% 8/1/20 2,500 2,793 Wise County VA Industrial Development Authority Solid Waste & Sewage Disposal Revenue (Virginia Electric & Power Co.) PUT 2.375% 11/1/15 10,000 9,821 York County VA Economic Development Authority Pollution Control Revenue (VA Electric & Power Co. Project) PUT 4.050% 5/1/14 13,250 13,834 Washington (0.9%) Chelan County WA Public Utility District No. 1 Hydro-Electric System Revenue (Columbia River-Rock Island Hydro) 0.000% 6/1/15 (14) 6,400 5,676 Clark County WA GO 4.750% 12/1/27 (14) 3,275 3,291 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/18 14,000 15,945 Port of Seattle WA Passenger Facility Charge Revenue 5.000% 12/1/17 1,000 1,086 Port of Seattle WA Passenger Facility Charge Revenue 5.000% 12/1/20 3,000 3,146 Port of Seattle WA Passenger Facility Charge Revenue 5.000% 12/1/22 5,525 5,665 Port of Seattle WA Revenue 5.000% 3/1/21 (14) 5,000 5,106 Port of Seattle WA Revenue 5.000% 6/1/22 2,000 2,104 Snohomish County WA Mukilteo School District GO 6.500% 12/1/11 2,125 2,209 Spokane County WA Wastewater System Revenue 5.000% 12/1/18 1,225 1,367 Spokane County WA Wastewater System Revenue 5.000% 12/1/19 1,380 1,515 Washington (Motor Vehicle Fuel Tax) GO 5.000% 8/1/20 3,185 3,538 Washington GO 6.250% 2/1/11 (ETM) 45 45 Washington GO 6.250% 2/1/11 1,465 1,465 Washington GO 6.000% 6/1/12 1,000 1,071 Washington GO 5.700% 10/1/15 (4) 9,350 10,036 Washington GO 5.000% 7/1/19 6,940 7,839 Washington GO 0.000% 6/1/20 (3) 5,500 3,758 Washington GO 5.000% 7/1/20 10,000 10,945 Washington GO 5.000% 8/1/20 4,845 5,382 Washington GO 5.000% 1/1/21 5,580 6,131 Washington GO 5.000% 8/1/21 15,495 17,048 Washington GO 5.000% 2/1/28 12,505 12,741 Washington GO 5.000% 8/1/30 10,000 10,105 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/18 2,000 2,089 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/19 3,800 3,975 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/20 4,250 4,383 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/21 6,525 6,642 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/22 5,500 5,556 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/23 (4) 3,425 3,517 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/24 (4) 3,550 3,602 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/25 (4) 3,675 3,698 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/25 (4) 3,625 3,648 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/26 (4) 3,550 3,531 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/26 (4) 3,800 3,780 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/27 (4) 3,925 3,844 Washington Health Care Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/18 23,000 24,555 Washington Health Care Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/24 19,830 19,828 Washington Higher Education Facilities Authority (Gonzaga University Project) 5.000% 4/1/21 2,580 2,664 Washington Higher Education Facilities Authority (Gonzaga University Project) 5.000% 4/1/22 3,005 3,085 Washington Higher Education Facilities Authority (Gonzaga University Project) 5.000% 4/1/23 4,470 4,496 Washington Higher Education Facilities Authority (Gonzaga University Project) 5.000% 4/1/24 2,000 1,990 West Virginia (0.3%) West Virginia Economic Development Authority Pollution Control Revenue (Appalachian Power Co. - Amos Project) PUT 4.850% 9/4/13 10,000 10,535 West Virginia Economic Development Authority Pollution Control Revenue (Appalachian Power Co. - Amos Project) PUT 4.850% 9/4/13 3,000 3,160 West Virginia Economic Development Authority Revenue 5.000% 6/15/19 1,395 1,524 West Virginia Economic Development Authority Revenue 5.000% 6/15/21 3,500 3,723 West Virginia Economic Development Authority Revenue 5.000% 6/15/22 2,055 2,156 West Virginia Economic Development Authority Revenue 5.000% 6/15/23 1,745 1,804 West Virginia Economic Development Authority Revenue 5.000% 6/15/25 2,445 2,480 West Virginia Economic Development Authority Revenue 5.000% 6/15/27 5,085 5,057 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/17 6,335 6,536 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/18 4,985 5,102 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/19 2,990 3,013 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/20 3,430 3,419 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.125% 9/1/21 3,265 3,240 West Virginia Hospital Finance Authority Hospital Revenue (United Health System Obligated Group) 5.000% 6/1/18 1,920 2,004 West Virginia Hospital Finance Authority Hospital Revenue (United Health System Obligated Group) 5.000% 6/1/24 12,620 12,213 West Virginia School Building Authority Excess Lottery Revenue 5.250% 7/1/20 2,500 2,744 West Virginia School Building Authority Excess Lottery Revenue 5.250% 7/1/22 5,810 6,245 Wisconsin (0.9%) Madison WI Community Development Authority Revenue (Wisconsin Alumni Research Project) 5.000% 10/1/18 1,640 1,861 Madison WI Community Development Authority Revenue (Wisconsin Alumni Research Project) 5.000% 10/1/19 3,705 4,175 Milwaukee WI Metropolitan Sewer District GO 5.250% 10/1/21 10,060 11,490 Milwaukee WI Metropolitan Sewer District GO 5.250% 10/1/22 2,690 3,053 Wisconsin Clean Water Revenue 4.000% 6/1/16 720 787 Wisconsin Clean Water Revenue 4.000% 6/1/17 1,000 1,089 Wisconsin GO 5.000% 5/1/11 15,180 15,358 Wisconsin GO 5.250% 5/1/11 (14)(Prere.) 5,000 5,061 Wisconsin GO 5.750% 5/1/11 (Prere.) 18,000 18,244 Wisconsin GO 5.750% 5/1/11 (Prere.) 20,315 20,590 Wisconsin GO 5.250% 5/1/12 15,975 16,905 Wisconsin GO 5.000% 5/1/13 (14) 2,000 2,175 Wisconsin GO 5.500% 5/1/13 (14) 7,000 7,690 Wisconsin GO 5.000% 5/1/14 (14) 7,390 8,206 Wisconsin GO 5.500% 5/1/15 (14) 15,000 17,177 Wisconsin GO 5.000% 5/1/16 (14) 6,000 6,666 Wisconsin GO 5.000% 5/1/19 7,135 7,939 Wisconsin GO 5.000% 5/1/21 7,540 8,140 Wisconsin GO 5.000% 5/1/21 4,820 5,292 Wisconsin GO 5.000% 5/1/22 3,500 3,791 Wisconsin GO 5.000% 5/1/22 6,500 6,939 Wisconsin GO 6.000% 5/1/27 10,000 10,872 Wisconsin Health & Educational Facilities Authority Health Facilities Revenue (SSM Health Care) 5.000% 6/1/19 4,110 4,387 Wisconsin Health & Educational Facilities Authority Health Facilities Revenue (SSM Health Care) 5.000% 6/1/20 3,240 3,400 Wisconsin Health & Educational Facilities Authority Health Facilities Revenue (SSM Health Care) 5.000% 6/1/21 5,230 5,399 Wisconsin Health & Educational Facilities Authority Health Facilities Revenue (SSM Health Care) 5.000% 6/1/22 3,295 3,371 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.600% 2/15/29 15,355 14,618 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.500% 4/15/29 11,700 11,007 Wisconsin Health & Educational Facilities Authority Revenue (Children's Hospital of Wisconsin Inc.) 5.375% 8/15/24 5,900 6,085 Wisconsin Transportation Revenue 5.000% 7/1/19 (14) 2,500 2,824 Wisconsin Transportation Revenue 5.000% 7/1/29 5,000 5,043 Total Tax-Exempt Municipal Bonds (Cost $27,490,393) Market Value Coupon Shares ($000) Temporary Cash Investment (0.8%) Money Market Fund (0.8%) 4 Vanguard Municipal Cash Management Fund (Cost $200,971) 0.261% 200,971,113 200,971 Total Investments (99.9%) (Cost $27,691,364) Other Assets and Liabilities-Net (0.1%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2011, the aggregate value of these securities was $389,170,000, representing 1.4% of net assets. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of January 31, 2011. 3 Securities with a value of $11,070,000 have been segregated as initial margin for open futures contracts. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. Key to Abbreviations ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. IDA - Industrial Development Authority Bond. IDR - Industrial Development Revenue Bond. PCR - Pollution Control Revenue Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. UFSD - Union Free School District. USD - United School District. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). Intermediate-Term Tax-Exempt Fund (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corp. (13) Berkshire Hathaway Assurance Corp. (14) National Public Finance Guarantee Corp. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Municipal Cash Management Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of January 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds  27,425,925  Temporary Cash Investments 200,971   Futures ContractsAssets 1 703   Futures ContractsLiabilities 1 (222)   Total 201,452 27,425,925  1 Represents variation margin on the last day of the reporting period. Intermediate-Term Tax-Exempt Fund C. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At January 31, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Unrealized Long (Short) Settlement Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 2-Year United States Treasury Note March 2011 2,207 483,747 (401) 10-Year United States Treasury Note March 2011 (1,930) (233,138) 624 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At January 31, 2011, the cost of investment securities for tax purposes was $27,722,342,000. Net unrealized appreciation of investment securities for tax purposes was $95,446,000, consisting of unrealized gains of $474,801,000 on securities that had risen in value since their purchase and $570,247,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Long-Term Tax-Exempt Fund Schedule of Investments As of January 31, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (98.0%) Alabama (0.3%) Alabama Port Authority Docks Facilities Revenue 6.000% 10/1/40 5,000 4,891 East Alabama Health Care Authority Health Care Facilities Revenue (East Alabama Medical Center) PUT 5.000% 9/1/13 5,000 5,178 Houston County AL Health Care Authority Revenue 5.250% 10/1/30 (2) 9,000 7,610 University of Alabama at Birmingham Revenue 5.000% 10/1/16 1,555 1,758 University of Alabama at Birmingham Revenue 5.000% 10/1/18 1,715 1,926 University of Alabama at Birmingham Revenue 5.000% 10/1/18 1,520 1,707 Arizona (2.3%) Arizona Board Regents Arizona State University System Revenue 5.000% 6/1/39 5,000 4,732 Arizona COP 5.000% 9/1/23 (4) 12,140 12,031 Arizona Health Facilities Authority Revenue (Banner Health) 5.500% 1/1/38 12,500 11,781 Arizona State University COP 5.375% 7/1/12 (Prere.) 4,340 4,627 Arizona State University COP 5.375% 7/1/12 (Prere.) 4,905 5,230 Arizona State University COP 5.375% 7/1/12 (Prere.) 5,345 5,699 Arizona State University COP 5.375% 7/1/12 (Prere.) 4,460 4,755 Arizona State University COP 5.375% 7/1/12 (Prere.) 5,520 5,886 Arizona State University COP 5.375% 7/1/12 (Prere.) 2,285 2,436 Arizona State University COP 5.375% 7/1/13 (14) 2,905 3,062 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/17 3,500 3,961 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/21 4,190 4,568 Arizona Transportation Board Highway Revenue 5.000% 7/1/24 5,000 5,178 Arizona Water Infrastructure Finance Authority Revenue 5.000% 10/1/30 5,000 5,042 Maricopa County AZ Industrial Development Authority Health Facilities Revenue (Catholic Healthcare West) 5.250% 7/1/32 2,920 2,629 Maricopa County AZ Industrial Development Authority Hospital System Revenue (Samaritan Health Services) 7.000% 12/1/16 (ETM) 8,650 10,308 Maricopa County AZ Pollution Control Corp. Revenue (Southern California Edison Co.) 5.000% 6/1/35 5,500 5,175 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/21 4,000 4,080 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/22 6,375 6,432 Phoenix AZ Civic Improvement Corp. Airport Revenue (Light Rail Project) 5.000% 7/1/18 (2) 7,500 8,087 Phoenix AZ Civic Improvement Corp. Airport Revenue (Light Rail Project) 5.000% 7/1/19 (2) 15,000 15,822 Phoenix AZ Civic Improvement Corp. Excise Tax Revenue 5.000% 7/1/21 (14) 5,135 5,306 Phoenix AZ Civic Improvement Corp. Water System Revenue 5.000% 7/1/34 10,000 9,931 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 1/1/38 5,000 4,898 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 1/1/39 3,300 3,227 Tucson AZ Water System Revenue 5.500% 7/1/17 (14) 4,850 5,209 Arkansas (0.1%) North Little Rock AR Electric Revenue 6.500% 7/1/15 (14) 4,500 4,891 California (18.6%) Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/30 (2) 5,000 1,144 Anaheim CA Public Financing Authority Revenue (Electric System) 5.000% 10/1/31 (4) 16,235 15,277 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/26 11,000 11,234 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/27 12,440 12,465 Beverly Hills CA Unified School District GO 0.000% 8/1/24 6,500 2,993 Beverly Hills CA Unified School District GO 0.000% 8/1/25 10,500 4,518 California Department of Water Resources Power Supply Revenue 5.375% 5/1/12 (Prere.) 5,000 5,356 California Department of Water Resources Power Supply Revenue 5.500% 5/1/12 (2)(Prere.) 6,000 6,436 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 4,000 4,487 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 3,165 3,550 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 3,700 4,150 California Department of Water Resources Power Supply Revenue 5.000% 5/1/19 5,000 5,534 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 7,650 8,135 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 5,000 5,390 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 5,375 5,664 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 5,000 5,330 California Department of Water Resources Water System Revenue (Central Valley Project) 5.250% 12/1/15 (14) 14,540 15,808 California Department of Water Resources Water System Revenue (Central Valley Project) 5.250% 12/1/16 (14) 9,865 10,711 California Department of Water Resources Water System Revenue (Central Valley Project) 5.250% 12/1/17 (14) 9,915 10,746 California Department of Water Resources Water System Revenue (Central Valley Project) 5.250% 12/1/18 (14) 7,780 8,416 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/27 7,560 7,685 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/29 10,000 10,056 California Economic Recovery Bonds GO 5.000% 7/1/14 (Prere.) 4,145 4,684 California Economic Recovery Bonds GO 5.000% 7/1/15 5,990 6,506 California Economic Recovery Bonds GO 5.250% 7/1/21 8,750 9,363 California Educational Facilities Authority Revenue (California Institute of Technology) 5.000% 11/1/39 7,000 7,019 California Educational Facilities Authority Revenue (University of Southern California) 4.750% 10/1/37 4,000 3,682 California Educational Facilities Authority Revenue (University of Southern California) 5.000% 10/1/38 5,000 4,875 California Educational Facilities Authority Revenue (University of Southern California) 5.250% 10/1/39 5,000 5,037 California GO 6.250% 9/1/12 3,325 3,463 California GO 5.000% 2/1/14 (Prere.) 3,565 3,951 California GO 5.000% 2/1/14 (Prere.) 1,500 1,663 California GO 5.500% 4/1/18 7,000 7,709 California GO 5.000% 11/1/18 (3) 12,555 13,333 California GO 5.500% 4/1/19 5,665 6,203 California GO 5.000% 6/1/19 (14) 4,500 4,715 California GO 5.000% 9/1/20 5,130 5,271 California GO 5.250% 11/1/21 2,000 2,038 California GO 5.625% 4/1/26 21,900 22,249 California GO 5.000% 6/1/31 5,000 4,542 California GO 6.000% 3/1/33 4,000 4,070 California GO 6.500% 4/1/33 43,000 45,476 California GO 6.000% 11/1/35 10,000 10,128 California GO 4.500% 10/1/36 13,200 10,579 California GO 6.000% 4/1/38 8,840 8,947 California GO 6.000% 11/1/39 5,000 5,064 California GO 5.500% 3/1/40 3,000 2,846 California GO 5.250% 11/1/40 18,000 16,367 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 5.750% 9/1/39 5,500 5,094 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.625% 7/1/35 5,000 4,700 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 6.000% 7/1/39 4,500 4,439 California Health Facilities Financing Authority Revenue (Pomona Valley Hospital Medical Center) 5.750% 7/1/15 (14) 8,205 8,216 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.750% 7/1/39 8,000 7,857 1 California Health Facilities Financing Authority Revenue (Sutter Health) 5.875% 8/15/31 6,000 5,947 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/38 4,000 3,370 1 California Health Facilities Financing Authority Revenue (Sutter Health) 6.000% 8/15/42 15,000 14,729 California Infrastructure & Economic Development Bank Revenue (Independent System Operator Corp. Project) 6.250% 2/1/39 15,000 15,464 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 2.500% 4/1/13 10,000 10,292 California Municipal Finance Authority Revenue (University of La Verne) 6.250% 6/1/40 5,000 4,749 California Pollution Control Financing Authority Revenue (Pacific Gas & Electric Co.) VRDO 0.240% 2/1/11 LOC 11,000 11,000 California Public Works Board Lease Revenue (Community Colleges) 5.625% 3/1/16 (2) 11,370 11,385 California Public Works Board Lease Revenue (Department of General Services) 6.250% 4/1/34 10,000 10,062 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/27 10,405 10,078 California State University Revenue Systemwide 5.000% 11/1/32 (4) 16,000 15,049 California State University Revenue Systemwide 5.250% 11/1/34 8,600 8,056 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/19 28,000 29,063 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.250% 3/1/45 9,000 7,804 California Statewide Communities Development Authority Revenue (Proposition 1A Receivables Program) 5.000% 6/15/13 4,500 4,751 California Statewide Communities Development Authority Senior Living Revenue (Southern California Presbyterian Homes) 7.250% 11/15/41 3,000 3,104 California Statewide Communities Development Authority Student Housing Revenue (CHF- Irvine LLC - UCI East Campus Apartments Phase II) 5.750% 5/15/32 4,000 3,708 Chula Vista CA Industrial Development Revenue (San Diego Gas & Electric Co.) 5.875% 2/15/34 10,000 10,247 Golden State Tobacco Securitization Corp. California 5.000% 6/1/13 (Prere.) 26,020 28,277 Golden State Tobacco Securitization Corp. California 6.250% 6/1/13 (Prere.) 15,835 17,230 Golden State Tobacco Securitization Corp. California 6.750% 6/1/13 (Prere.) 20,000 22,503 Golden State Tobacco Securitization Corp. California 4.500% 6/1/27 24,590 17,707 Golden State Tobacco Securitization Corp. California 5.000% 6/1/33 15,000 9,730 Golden State Tobacco Securitization Corp. California 5.000% 6/1/35 (3) 30,000 24,820 Golden State Tobacco Securitization Corp. California 5.750% 6/1/47 10,345 6,760 Grossmont CA Healthcare District GO 5.000% 7/15/37 (2) 15,770 14,074 Irvine CA Unified School District Financing Authority Special Tax Revenue 5.000% 9/1/38 (2) 18,000 14,268 Kern County CA GO 6.000% 8/1/35 (12) 2,500 2,626 Los Angeles CA Community College District GO 5.000% 8/1/28 6,600 6,354 Los Angeles CA Community College District GO 6.000% 8/1/33 10,000 10,579 Los Angeles CA Community College District GO 5.250% 8/1/39 6,000 5,678 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/40 10,000 9,194 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/31 (4) 12,500 12,096 Los Angeles CA Department of Water & Power Revenue 5.375% 7/1/38 4,000 4,009 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/39 5,000 4,746 Los Angeles CA Unified School District GO 5.250% 7/1/13 (Prere.) 9,000 9,959 Los Angeles CA Unified School District GO 5.000% 7/1/25 (4) 6,980 6,920 Los Angeles CA Unified School District GO 5.000% 7/1/25 (3) 10,000 10,045 Los Angeles CA Unified School District GO 5.000% 7/1/26 6,950 6,796 Los Angeles CA Unified School District GO 5.000% 7/1/26 (4) 7,435 7,271 Los Angeles CA Unified School District GO 5.000% 7/1/26 (4) 27,240 26,638 Los Angeles CA Unified School District GO 5.000% 7/1/27 7,295 7,049 Los Angeles CA Wastewater System Revenue 5.750% 6/1/28 11,080 11,663 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/20 18,885 21,044 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/18 5,000 5,258 M-S-R California Energy Authority Revenue 7.000% 11/1/34 2,500 2,757 M-S-R California Energy Authority Revenue 6.500% 11/1/39 4,000 4,089 M-S-R California Energy Authority Revenue CP 6.500% 11/1/39 10,000 10,223 M-S-R California Public Power Agency Revenue (San Juan Project) 6.125% 7/1/13 (2) 5,715 5,964 M-S-R California Public Power Agency Revenue (San Juan Project) 6.750% 7/1/20 (ETM) 9,155 11,161 Metropolitan Water District of Southern California Revenue 5.000% 7/1/35 5,000 4,993 Modesto CA Irrigation District COP 5.500% 7/1/35 5,700 5,421 Modesto CA Irrigation District Financing Authority Revenue (Woodland Project) 6.500% 10/1/22 (ETM) 20,225 24,481 1 Newport Beach CA Revenue (Hoag Memorial Hospital Presbyterian) 6.000% 12/1/40 3,500 3,485 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/19 (12) 4,000 4,307 Palomar Pomerado Health System California Revenue GO 0.000% 8/1/38 (12) 10,000 5,772 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 6.500% 9/1/28 10,000 10,011 Sacramento CA Financing Authority Lease Revenue 5.250% 12/1/30 (2) 24,145 21,903 Sacramento CA Municipal Utility District Revenue 6.500% 9/1/13 (14) 6,880 7,276 Sacramento County CA Airport Revenue 6.000% 7/1/41 10,500 10,518 San Bernardino County CA Medical Center COP 6.875% 8/1/24 (ETM) 13,000 16,508 San Diego CA Unified School District GO 0.000% 7/1/13 (14) 7,160 6,798 San Diego CA Unified School District GO 5.500% 7/1/22 (14) 9,160 9,760 San Diego CA Unified School District GO 0.000% 7/1/37 14,000 2,449 San Diego CA Unified School District GO 0.000% 7/1/39 6,300 960 San Diego CA Unified School District GO 0.000% 7/1/40 7,500 1,032 San Diego CA Unified School District GO 0.000% 7/1/41 10,000 1,288 San Francisco CA City & County International Airport Revenue 5.000% 5/1/17 10,000 10,861 San Francisco CA City & County International Airport Revenue 6.000% 5/1/39 10,000 10,294 San Francisco CA City & County Public Utility Commission Revenue 4.500% 11/1/31 (4) 4,200 3,741 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/25 (14) 9,250 2,762 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/20 (2) 11,415 10,993 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/27 (14) 5,000 4,221 San Juan CA Unified School District GO 5.000% 8/1/31 (13) 10,000 9,390 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Youth Services Campus) 5.000% 7/15/33 5,000 4,607 Santa Rosa CA Wastewater Revenue 6.000% 9/1/15 (4) 4,285 4,645 Simi Valley CA School Financing Authority Revenue 5.000% 8/1/27 (4) 10,000 10,007 Southern California Public Power Authority Revenue 5.000% 7/1/27 5,000 4,961 Southern California Public Power Authority Revenue 5.000% 7/1/29 2,670 2,598 Southern California Public Power Authority Revenue (Transmission Project) 0.000% 7/1/14 8,500 7,722 State Center California Community College District GO 5.000% 8/1/31 (4) 16,100 15,024 Tobacco Securitization Authority Revenue (Northern California Tobacco Settlement) 5.375% 6/1/38 2,500 1,712 Tobacco Securitization Authority Revenue (Southern California Tobacco Settlement) 4.750% 6/1/25 9,510 7,848 Ukiah CA Electric Revenue 6.250% 6/1/18 (14) 5,370 5,732 University of California Revenue 4.500% 5/15/31 (4) 45,470 40,050 University of California Revenue 5.000% 5/15/35 3,675 3,549 Ventura County CA Community College District GO 5.500% 8/1/33 12,000 12,244 Victor Valley CA Community College District GO 6.000% 8/1/39 12,000 12,264 Walnut CA Energy Center Authority Revenue 5.000% 1/1/35 8,985 8,082 Colorado (2.9%) Aurora CO COP 5.000% 12/1/27 3,675 3,625 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.500% 7/1/34 5,000 4,884 Colorado Springs CO Utility System Revenue 5.375% 11/15/16 (2) 12,790 13,652 Colorado Springs CO Utility System Revenue 5.375% 11/15/17 (2) 13,490 14,369 Colorado Springs CO Utility System Revenue 5.000% 11/15/43 12,725 12,039 Denver CO City & County Airport Revenue 6.000% 11/15/12 (14) 7,000 7,554 Denver CO City & County COP VRDO 0.260% 2/1/11 13,950 13,950 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/13 (14) 10,000 8,975 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/15 (14) 5,795 4,626 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/16 (14) 10,185 7,611 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/19 (14) 13,000 7,663 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/20 (14) 15,165 8,200 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/23 (14) 35,275 14,841 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/25 (14) 9,700 3,427 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/27 (14) 13,425 3,972 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/28 (14) 13,425 3,641 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/30 (14) 16,500 3,786 Northwest Parkway Public Highway Authority Colorado Convertible Revenue 0.000% 6/15/16 (Prere.) 15,000 17,029 Northwest Parkway Public Highway Authority Colorado Convertible Revenue 0.000% 6/15/16 (Prere.) 16,000 18,281 Regional Transportation District of Colorado Sales Tax Revenue 6.000% 1/15/34 5,000 4,571 Regional Transportation District of Colorado Sales Tax Revenue 6.000% 1/15/41 10,000 8,982 University of Colorado Enterprise System Revenue 5.000% 6/1/27 1,900 1,928 University of Colorado Enterprise System Revenue 5.750% 6/1/28 1,000 1,063 University of Colorado Enterprise System Revenue 5.000% 6/1/30 (4) 8,000 8,003 Connecticut (0.5%) Connecticut Development Authority Pollution Control Revenue (Connecticut Light & Power Co. Project) 5.850% 9/1/28 10,000 9,937 Connecticut GO 5.000% 12/1/19 8,225 9,314 Connecticut GO 5.000% 12/1/20 10,000 11,148 Connecticut Health & Educational Facilities Authority Revenue (Yale University) 5.000% 7/1/42 2,835 2,859 Hartford CT Metropolitan District GO 5.000% 7/15/33 1,925 1,939 District of Columbia (0.3%) District of Columbia GO 6.000% 6/1/11 (ETM) 3,085 3,143 District of Columbia Revenue (Georgetown University) 5.500% 4/1/36 5,000 4,932 District of Columbia Water & Sewer Authority Public Utility Revenue 5.500% 10/1/39 13,000 13,409 Florida (8.5%) Alachua County FL Health Facilities Authority Revenue (Shands HealthCare Project) 1.068% 12/1/37 10,000 5,943 Broward County FL Sales Tax Revenue (Main Courthouse Project) 5.250% 10/1/36 15,000 14,506 Broward County FL School Board COP 5.500% 7/1/18 (4) 10,000 10,277 Broward County FL School Board COP 5.375% 7/1/19 (4) 4,000 4,062 Citizens Property Insurance Corp. Florida Revenue (High Risk Account) 5.500% 6/1/14 7,500 7,967 Citizens Property Insurance Corp. Florida Revenue (High Risk Account) 5.000% 6/1/15 20,000 20,766 Citizens Property Insurance Corp. Florida Revenue (High Risk Account) 5.000% 6/1/16 6,000 6,189 Citizens Property Insurance Corp. Florida Revenue (High Risk Account) 5.250% 6/1/17 6,000 6,198 Davie FL Water & Sewer Revenue 6.375% 10/1/12 (ETM) 1,395 1,476 Florida Board of Education Lottery Revenue 5.000% 7/1/16 (2) 10,000 11,080 Florida Board of Education Lottery Revenue 5.000% 7/1/20 (14) 13,770 14,722 Florida Board of Education Lottery Revenue 5.000% 7/1/22 (2) 12,995 13,567 Florida Board of Education Public Education Capital Outlay GO 5.500% 6/1/19 5,565 6,459 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/34 2,695 2,662 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/20 8,175 8,599 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/21 8,610 8,936 Florida Department of Transportation GO 5.000% 7/1/32 (4) 10,000 9,987 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/12 7,000 7,281 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/13 7,000 7,378 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/15 5,000 5,332 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/16 5,000 5,321 Gainsville FL Utility System Revenue VRDO 0.440% 2/1/11 19,010 19,010 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 245 281 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 185 213 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.250% 11/15/16 (Prere.) 245 287 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/24 1,755 1,731 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/25 1,315 1,273 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.250% 11/15/36 3,755 3,461 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/18 (14) 6,130 6,332 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/19 (14) 6,390 6,557 Hillsborough County FL Industrial Development Authority Hospital Revenue (H. Lee Moffitt Cancer Center Project) 5.250% 7/1/27 4,085 3,780 Hillsborough County FL Industrial Development Authority Revenue (University Community Hospital) 6.500% 8/15/19 (14)(ETM) 3,500 4,222 Hillsborough County FL School Board COP 5.250% 7/1/16 (14) 13,300 14,611 Jacksonville FL Captial Project Revenue VRDO 0.910% 2/7/11 LOC 14,395 14,395 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.290% 2/7/11 26,145 26,145 Key West FL Utility Board Election Revenue 5.000% 10/1/31 (14) 7,600 7,125 Lee Memorial Health System Florida Hospital Revenue 5.250% 4/1/35 (14) 28,000 23,942 Marion County FL Hospital District Health System Improvement Revenue (Munroe Regional Health System) 5.000% 10/1/29 7,750 6,807 Miami FL Health Facilities Authority Health System Revenue (Catholic Health East) VRDO 0.290% 2/7/11 LOC 14,925 14,925 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.750% 10/1/21 2,000 2,164 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/29 14,165 13,034 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.375% 10/1/35 3,200 3,026 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.375% 10/1/41 8,000 7,420 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.250% 4/1/18 3,000 3,154 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.250% 4/1/19 2,505 2,601 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/26 (2) 17,240 17,039 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/40 6,500 5,888 Miami-Dade County FL School Board COP 5.000% 8/1/18 (2) 5,000 5,337 Miami-Dade County FL School Board COP 5.250% 2/1/27 (12) 5,000 4,979 Miami-Dade County FL School Board COP 5.250% 5/1/29 (12) 5,850 5,709 Miami-Dade County FL School Board COP 5.250% 5/1/30 (12) 12,500 12,261 Miami-Dade County FL Water & Sewer Revenue 5.000% 10/1/15 (4) 10,000 11,139 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 5.000% 1/1/39 5,265 4,733 Orange County FL School Board COP 5.000% 8/1/31 (14) 9,000 8,440 Orlando & Orange County FL Expressway Authority Revenue 8.250% 7/1/13 (14) 9,695 11,082 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/32 (4) 10,000 9,339 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/33 3,555 3,475 Palm Beach County FL Criminal Justice Facilities Revenue 7.200% 6/1/15 (14) 4,000 4,801 Palm Beach County FL Public Improvement Revenue 5.000% 5/1/38 5,000 4,792 Palm Beach County FL Solid Waste Authority Revenue 5.500% 10/1/28 20,000 20,298 Polk County FL Public Facilities Revenue 5.000% 12/1/30 (14) 17,835 16,951 Port St. Lucie FL Revenue 6.250% 9/1/27 (12) 8,000 8,424 Port St. Lucie FL Special Assessment Revenue (Southwest Annexation District) 5.000% 7/1/27 (14) 6,405 5,748 Port St. Lucie FL Special Assessment Revenue (Southwest Annexation District) 5.000% 7/1/33 (14) 9,000 7,510 Port St. Lucie FL Utility Revenue 5.000% 9/1/35 (12) 2,000 1,884 Port St. Lucie FL Utility Revenue 5.250% 9/1/35 (12) 5,000 4,819 Putman County FL Authority Pollution Control Revenue (Seminole Electric Cooperative Inc. Project) PUT 5.350% 5/1/18 (2) 4,300 4,415 Sarasota County FL Public Hospital District Hospital Revenue (Sarasota Memorial Hospital Project) 5.625% 7/1/39 5,000 4,899 Seminole County FL School Board COP 5.000% 7/1/22 (4) 1,990 2,009 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida ObligatedGroup) 5.000% 8/15/32 8,000 7,146 Sunrise FL Utility System Revenue 5.500% 10/1/18 (ETM) 12,000 13,825 Tampa FL Utility Revenue 6.750% 10/1/12 (2) 10,635 11,549 Georgia (2.7%) Athens-Clarke County GA Unified Government Development Authority Revenue (University of Georgia Athletic Association Project) VRDO 1.940% 2/1/11 LOC 5,000 5,000 Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/21 3,360 3,430 Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/33 (4) 10,020 9,558 Atlanta GA Airport Revenue 5.875% 1/1/15 (14) 7,750 7,811 Atlanta GA Airport Revenue 5.875% 1/1/17 (14) 7,500 7,563 Atlanta GA Airport Revenue 5.000% 1/1/30 (4) 8,285 7,848 Atlanta GA Water & Wastewater Revenue 5.500% 11/1/15 (4) 8,500 9,500 Atlanta GA Water & Wastewater Revenue 5.000% 11/1/33 (14) 31,425 27,941 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 5.050% 1/12/12 3,270 3,388 Burke County GA Development Authority Pollution Control Revenue (Oglethorpe Power Corp. Vogtle Project) 5.500% 1/1/33 3,000 2,940 Dalton County GA Development Authority Revenue (Hamilton Health Care System) 5.500% 8/15/26 (14) 12,000 11,050 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) 5.000% 8/1/32 4,500 4,046 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) 5.000% 8/1/35 3,405 3,006 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/21 10,305 10,345 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.500% 9/15/25 15,000 14,304 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.500% 9/15/27 5,000 4,699 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue 6.250% 7/1/18 12,170 13,934 Municipal Electric Authority Georgia Revenue 5.000% 1/1/20 8,000 8,582 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.250% 1/1/19 5,000 5,538 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.500% 1/1/26 7,000 7,214 Municipal Electric Authority Georgia Revenue (Project One) 5.250% 1/1/18 7,000 7,801 Private Colleges & University Authority of Georgia Revenue (Emory University) 5.000% 9/1/32 1,500 1,492 Private Colleges & University Authority of Georgia Revenue (Mercer University) 6.500% 11/1/15 (ETM) 5,000 5,781 Hawaii (0.7%) Hawaii Department of Budget & Finance Special Purpose Revenue (Hawaii Electric Co. Inc.) 4.950% 4/1/12 (14) 15,000 15,108 Hawaii Harbor System Revenue 5.500% 7/1/35 5,000 4,786 Hawaii Harbor System Revenue 5.625% 7/1/40 5,000 4,802 Honolulu HI City & County GO 5.250% 4/1/28 8,000 8,295 Honolulu HI City & County GO 5.250% 4/1/30 8,000 8,208 University of Hawaii Revenue 6.000% 10/1/38 2,500 2,683 University of Hawaii University System Revenue 5.500% 7/15/12 (3)(Prere.) 4,615 4,944 University of Hawaii University System Revenue 5.500% 7/15/12 (3)(Prere.) 2,330 2,496 Idaho (0.2%) Idaho Health Facilities Authority Revenue (Trinity Health Group) 6.250% 12/1/33 6,000 6,267 Idaho Housing & Finance Association RAN 5.000% 7/15/22 6,465 6,853 Illinois (6.2%) Chicago IL (City Colleges Capital Improvement Project) GO 0.000% 1/1/16 (14) 8,500 6,959 Chicago IL Board of Education GO 0.000% 12/1/13 (2) 5,000 4,645 Chicago IL Board of Education GO 0.000% 12/1/14 (2) 5,000 4,423 Chicago IL Board of Education GO 5.000% 12/1/18 2,500 2,613 Chicago IL Board of Education GO 5.000% 12/1/19 2,500 2,576 Chicago IL GO 0.000% 1/1/16 (Prere.) 7,010 8,275 Chicago IL GO 0.000% 1/1/16 (Prere.) 3,695 4,363 Chicago IL GO 0.000% 1/1/16 (Prere.) 7,985 9,444 Chicago IL GO 0.000% 1/1/20 (14) 5,000 5,199 Chicago IL GO 0.000% 1/1/22 (14) 5,000 5,101 Chicago IL GO 5.000% 12/1/22 3,230 3,163 Chicago IL GO 0.000% 1/1/24 (14) 2,480 2,485 Chicago IL GO 0.000% 1/1/25 (14) 1,305 1,299 Chicago IL GO 0.000% 1/1/28 (14) 2,820 2,754 Chicago IL GO 5.000% 1/1/28 (4) 7,500 6,904 Chicago IL GO 5.500% 1/1/38 (14) 6,490 5,978 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/25 (4) 21,525 20,997 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/26 (4) 17,600 16,919 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/40 2,000 1,772 2 Chicago IL O'Hare International Airport Revenue TOB VRDO 0.310% 2/7/11 (12) 6,000 6,000 Chicago IL Public Building Commission GO 7.000% 1/1/20 (ETM) 27,500 34,382 Chicago IL Sales Tax Revenue 5.000% 1/1/29 4,265 4,104 Chicago IL Water Revenue 5.750% 11/1/30 (2) 12,000 12,745 Illinois Build Revenue 5.000% 6/15/17 3,000 3,181 Illinois Build Revenue 5.000% 6/15/19 5,000 5,171 Illinois Finance Authority Gas Supply Revenue (Peoples Gas Light & Coke) PUT 2.125% 7/1/14 2,875 2,777 Illinois Finance Authority Revenue (Central Dupage Health) 5.250% 11/1/39 4,000 3,626 Illinois Finance Authority Revenue (Chicago University) 5.500% 8/15/36 15,000 14,797 Illinois Finance Authority Revenue (Childrens Memorial Hospital) 5.375% 8/15/39 10,000 9,189 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.375% 7/1/33 3,000 2,702 Illinois Finance Authority Revenue (OSF Healthcare System) 7.000% 11/15/29 15,000 15,560 Illinois Finance Authority Revenue (OSF Healthcare System) 6.000% 5/15/39 6,500 5,933 Illinois Finance Authority Revenue (Riverside Health System) 6.250% 11/15/35 4,600 4,609 Illinois Finance Authority Revenue (Silver Cross & Medical Centers) 7.000% 8/15/44 16,000 16,486 Illinois Finance Authority Revenue (Southern Illinois Healthcare) 5.375% 3/1/35 (4) 5,000 4,634 Illinois Finance Authority Revenue (University of Chicago Medical Center) 5.000% 8/15/21 6,795 6,848 Illinois GO 5.000% 1/1/17 (4) 15,000 15,464 Illinois GO 5.000% 1/1/18 (4) 2,750 2,792 Illinois Regional Transportation Authority Revenue 7.200% 11/1/20 (2) 22,495 26,547 Illinois Sports Facilities Authority Revenue 0.000% 6/15/30 (2) 10,000 10,031 Illinois Toll Highway Authority Revenue 5.000% 1/1/23 (4) 7,095 7,095 Illinois Toll Highway Authority Revenue 5.000% 1/1/23 (4) 2,600 2,600 Illinois Toll Highway Authority Revenue 5.000% 1/1/24 (4) 3,465 3,452 Illinois Toll Highway Authority Revenue 5.500% 1/1/33 20,000 19,600 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/14 (14) 16,100 14,195 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/44 (4) 10,000 1,016 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 5.250% 6/15/50 12,000 10,295 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.500% 6/1/23 5,000 4,734 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 6.000% 6/1/28 15,000 14,315 Romeoville IL Revenue (Lewis University) VRDO 0.270% 2/1/11 LOC 9,800 9,800 University of Illinois Auxiliary Facilities System Revenue 0.000% 4/1/12 (14) 5,795 5,660 Will County IL Community School District GO 0.000% 11/1/13 (4)(ETM) 10,000 9,605 Indiana (1.0%) Indiana Finance Authority Facilities Revenue (Wabash Valley Correctional Facility) 5.000% 7/1/18 4,450 4,880 Indiana Finance Authority Facilities Revenue (Wabash Valley Correctional Facility) 5.250% 7/1/19 2,500 2,812 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.250% 11/1/39 5,000 4,533 Indiana Health & Educational Facility Financing Authority Hospital Revenue (Clarian Health Obligated Group) 5.000% 2/15/39 8,045 6,863 Indiana Municipal Power Agency Revenue 6.125% 1/1/13 (14)(ETM) 4,950 5,286 Indiana Municipal Power Agency Revenue 5.750% 1/1/34 8,000 8,029 Indiana Office Building Commission Revenue (Capitol Complex) 6.900% 7/1/11 3,300 3,371 Indianapolis IN Local Public Improvement Bond Bank Revenue (Bank-Waterworks Project) 5.750% 1/1/38 10,000 10,152 Indianapolis IN Local Public Improvement Bond Bank Revenue (PILOT Infrastructure Project) 5.000% 1/1/28 (12) 6,160 6,091 Indianapolis IN Local Public Improvement Bond Bank Revenue (PILOT Infrastructure Project) 5.000% 1/1/29 (12) 6,245 6,158 Rockport IN Pollution Control Revenue (Indiana Michigan Power Co. Project) PUT 6.250% 6/2/14 8,250 9,037 Iowa (0.1%) Iowa Special Obligation Revenue (Ijobs Program) 5.000% 6/1/38 5,000 4,883 Kansas (0.4%) Burlington KS Pollution Control Revenue (Kansas Gas & Electric Co. Project) 4.850% 6/1/31 (14) 7,500 6,715 Kansas Development Finance Authority Revenue (Kansas Department of Health & Environment) 5.000% 3/1/16 2,675 3,047 Overland Park KS Development Corp. Revenue (Convention Center Hotel Project) 5.250% 1/1/32 (2) 20,000 16,643 Kentucky (0.9%) Jefferson County KY Health Facilities Revenue (Jewish Hospital HealthCare Services Inc. Project) 5.750% 1/1/26 (2) 3,000 2,985 Kentucky Asset/Liability Commission General Fund Revenue 0.592% 11/1/17 (14) 10,020 9,169 Kentucky Asset/Liability Commission General Fund Revenue 0.712% 11/1/21 (14) 24,180 18,827 Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) 5.375% 8/15/24 5,000 5,183 Kentucky Property & Building Commission Revenue 5.375% 8/1/16 (4) 5,820 5,943 Kentucky Property & Building Commission Revenue 5.250% 2/1/18 5,080 5,691 Kentucky Property & Building Commission Revenue 5.000% 8/1/20 15,000 16,194 Louisiana (1.9%) East Baton Rouge Parish LA Sales Tax Revenue 5.000% 8/1/25 (12) 1,850 1,882 East Baton Rouge Parish LA Sales Tax Revenue 5.125% 8/1/26 (12) 2,500 2,542 Louisiana Gasoline & Fuel Tax Revenue 5.375% 6/1/18 (2) 5,000 5,245 Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/23 (14) 8,065 8,270 Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/24 (14) 6,880 7,014 Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/25 (14) 5,000 5,065 Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/27 (10) 4,000 4,018 Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/28 (10) 2,500 2,497 Louisiana GO 5.000% 10/15/11 (2) 20,015 20,664 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (LCTCS Facilities Corp. Project) 5.000% 10/1/22 4,000 4,119 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (Women's Hospital Foundation Project) 5.875% 10/1/40 14,000 12,585 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.375% 5/15/43 10,000 7,898 New Orleans LA GO 0.000% 9/1/11 (2) 10,475 10,275 New Orleans LA GO 0.000% 9/1/13 (2) 9,000 8,098 New Orleans LA GO 0.000% 9/1/16 (2) 5,785 4,361 St. John Baptist Parish Louisiana Revenue (Marathon Oil Corp. Project) 5.125% 6/1/37 12,500 11,525 Tobacco Settlement Financing Corp. Louisiana Revenue 5.875% 5/15/39 14,500 13,159 Maryland (0.7%) Maryland Economic Development Corp. Pollution Control Revenue (Potomac Electric Power Co.) 6.200% 9/1/22 4,000 4,443 Maryland Economic Development Corp. Student Housing Revenue (University of Maryland College Park) 5.000% 6/1/28 (11) 2,000 1,772 Maryland Economic Development Corp. Student Housing Revenue (University of Maryland College Park) 5.000% 6/1/33 (11) 4,250 3,610 3 Maryland GO 5.000% 2/15/15 3,295 3,733 Maryland Health & Higher Educational Facilities Authority Revenue (Charlestown Community) 6.250% 1/1/41 5,000 4,748 Maryland Health & Higher Educational Facilities Authority Revenue (Medlantic/Helix) 5.250% 8/15/38 (2) 13,475 12,549 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 7.000% 7/1/22 (14) 12,025 13,593 Maryland Health & Higher Educational Facilities Authority Revenue (Western Maryland Health System) 5.000% 7/1/34 (14) 2,900 2,650 Massachusetts (4.1%) Massachusetts Bay Transportation Authority Assessment Revenue 5.250% 7/1/34 2,500 2,549 Massachusetts Bay Transportation Authority General Transportation Revenue 7.000% 3/1/21 15,000 17,823 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/29 (14) 3,085 3,355 2 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.350% 2/7/11 7,166 7,166 Massachusetts College Building Authority Revenue 0.000% 5/1/17 (ETM) 7,460 6,330 Massachusetts College Building Authority Revenue 5.000% 5/1/35 2,500 2,445 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/26 8,000 7,983 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/27 8,000 7,896 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/35 5,000 4,986 Massachusetts Development Finance Agency Revenue (Commonwealth Contract Assistance) 5.500% 2/1/40 10,000 10,308 Massachusetts GO 5.500% 8/1/20 1,000 1,160 Massachusetts GO 0.762% 5/1/37 (13) 20,000 14,148 Massachusetts Health & Educational Facilities Authority Revenue (Boston Medical Center) 5.750% 7/1/31 18,500 16,904 Massachusetts Health & Educational Facilities Authority Revenue (Lahey Clinic Medical Center) 5.000% 8/15/30 (14) 7,460 6,759 Massachusetts Health & Educational Facilities Authority Revenue (Massachusetts General Hospital) 6.250% 7/1/12 (2) 6,420 6,599 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) PUT 4.125% 2/16/12 6,000 6,161 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) PUT 4.100% 4/19/12 2,000 2,066 Massachusetts Municipal Wholesale Electric Co. Power System Revenue 5.250% 7/1/14 (14) 11,135 11,527 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/24 (4) 7,755 8,033 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/25 (4) 10,000 10,281 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/30 (4) 18,630 18,645 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/37 (2) 8,275 8,096 Massachusetts Special Obligation Dedicated Tax Revenue 5.250% 1/1/14 (Prere.) 7,295 8,148 Massachusetts Special Obligation Dedicated Tax Revenue 5.750% 1/1/14 (Prere.) 10,000 11,312 Massachusetts Special Obligation Dedicated Tax Revenue 5.500% 1/1/27 (14) 7,190 7,366 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/26 4,790 5,272 Massachusetts Water Resources Authority Revenue 6.500% 7/15/19 (ETM) 20,000 23,996 Massachusetts Water Resources Authority Revenue 5.000% 8/1/30 4,000 4,006 Massachusetts Water Resources Authority Revenue 5.000% 8/1/31 (2) 21,000 21,070 Massachusetts Water Resources Authority Revenue 5.000% 8/1/35 5,000 4,931 Massachusetts Water Resources Authority Revenue 5.000% 8/1/35 (14) 12,000 11,983 University of Massachusetts Building Authority Revenue 5.000% 11/1/16 5,000 5,707 Michigan (2.1%) Detroit MI GO 5.000% 4/1/15 (12) 2,875 2,935 Detroit MI GO 5.000% 4/1/16 (12) 3,015 3,109 Detroit MI GO 5.000% 4/1/17 (12) 3,170 3,252 Detroit MI Sewer System Revenue 5.125% 7/1/15 (Prere.) 3,970 4,574 Detroit MI Sewer System Revenue 5.500% 7/1/29 (14) 13,000 12,287 Detroit MI Water Supply System Revenue 7.000% 7/1/36 (4) 5,500 6,065 Michigan Building Authority Revenue 5.500% 10/15/11 (Prere.) 310 321 Michigan Building Authority Revenue 5.500% 10/15/16 5,190 5,322 Michigan GO 5.250% 9/15/26 (4) 14,000 14,147 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 5.000% 11/1/12 2,500 2,660 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.750% 11/15/39 5,000 4,593 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.250% 11/15/46 14,000 11,642 Michigan Hospital Finance Authority Revenue (MidMichigan Obligated Group) 6.125% 6/1/39 9,000 8,957 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/24 13,085 13,639 Michigan Tobacco Settlement Financing Authority Revenue 5.250% 6/1/22 4,625 3,709 Michigan Tobacco Settlement Financing Authority Revenue 6.000% 6/1/34 10,675 7,708 Michigan Tobacco Settlement Financing Authority Revenue 6.875% 6/1/42 20,000 17,569 Michigan Tobacco Settlement Financing Authority Revenue 6.000% 6/1/48 4,445 2,975 Royal Oak MI Hospital Finance Authority Hospital Revenue (Beaumont Hospital) 6.000% 8/1/39 8,000 7,643 University of Michigan University Revenue 5.000% 4/1/18 6,950 8,012 Minnesota (0.3%) Minneapolis MN Health Care System Revenue (Fairview Health Services) 6.750% 11/15/32 4,250 4,519 Minnesota Office of Higher Education Revenue (Supply Student Loan) 5.000% 11/1/17 1,940 2,095 Minnesota Office of Higher Education Revenue (Supply Student Loan) 5.000% 11/1/19 2,100 2,210 University of Minnesota Revenue 5.125% 4/1/34 1,250 1,263 University of Minnesota Revenue 5.000% 8/1/35 10,300 10,346 Mississippi (0.3%) Mississippi Development Bank Special Obligation Revenue (Municipal Energy Agency Power Supply Project) 5.000% 3/1/36 (10) 10,000 8,493 Warren County MS Gulf Opportunity Zone Revenue (International Paper Co. Projects) 6.500% 9/1/32 10,000 10,168 Missouri (0.6%) Missouri Development Finance Board Infrastructure Facilities Revenue (Branson Landing Project) 5.000% 6/1/35 11,660 9,965 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Cox Health) 5.500% 11/15/33 3,500 3,368 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Lester Cox Medical Center) 5.250% 6/1/15 (14) 5,000 5,209 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke's Episcopal - Presbyterian Hospital) 5.500% 12/1/16 (4) 4,195 4,262 Missouri Health & Educational Facilities Authority Revenue (Washington University) 5.375% 3/15/39 8,000 8,240 Missouri Joint Municipal Electric Utility Commission Power Project Revenue (Iatan 2 Project) 5.750% 1/1/29 5,000 5,042 Missouri Joint Municipal Electric Utility Commission Power Project Revenue (Prairie Project) 5.000% 1/1/27 (12) 2,780 2,718 St. Louis MO Special Obligation Revenue 5.000% 12/1/19 4,045 4,554 Nebraska (0.2%) Central Plains Energy Project Nebraska Gas Project Revenue (Project No. 1) 5.250% 12/1/20 5,000 4,824 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.375% 4/1/39 (13) 3,000 3,028 Nebraska Investment Finance Authority Single Family Housing Revenue 5.900% 9/1/36 3,855 3,810 Omaha NE Public Power District Electric Revenue 5.500% 2/1/39 5,000 5,152 Nevada (0.9%) Clark County NV GO 6.500% 6/1/17 (2) 5,000 5,974 Clark County NV School District GO 5.000% 6/15/19 (14) 12,590 13,359 Clark County NV School District GO 5.000% 6/15/19 (14) 9,155 9,842 Henderson NV Health Facility Revenue (Catholic Healthcare West) 5.625% 7/1/24 2,000 2,004 Henderson NV Health Facility Revenue (Catholic Healthcare West) 5.250% 7/1/31 11,710 10,619 Las Vegas Valley Water District Nevada GO 5.000% 2/1/31 2,125 2,080 Nevada Highway Improvement Revenue (Motor Vehicle Fuel Tax) 5.000% 12/1/23 (4) 5,000 5,115 Nevada Highway Improvement Revenue (Motor Vehicle Fuel Tax) 5.000% 12/1/25 (4) 10,255 10,323 Truckee Meadows NV Water Authority Revenue 5.500% 7/1/11 (4)(Prere.) 5,000 5,108 New Hampshire (0.0%) New Hampshire Health & Education Facilities Authority Revenue (Dartmouth College) 6.000% 8/1/38 2,400 2,476 New Jersey (5.4%) Atlantic County NJ Public Facilities COP 7.400% 3/1/12 (14) 4,335 4,633 Hoboken-Union City-Weehawken NJ Sewerage Authority Revenue 6.250% 8/1/14 (14) 10,185 11,282 Hoboken-Union City-Weehawken NJ Sewerage Authority Revenue 6.250% 8/1/15 (14) 10,820 12,111 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.500% 6/15/24 10,000 9,190 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 12/15/19 (2) 25,000 26,847 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/20 (2) 6,515 6,768 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/20 (2) 25,000 26,091 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/26 (2) 10,000 10,306 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/27 (14) 9,000 9,177 New Jersey Economic Development Authority Revenue (School Facilities Construction) PUT 5.000% 9/1/15 (4) 22,000 24,197 New Jersey Economic Development Authority Revenue(Trustees of the Lawrenceville School Project) VRDO 3.450% 2/1/11 4,200 4,200 New Jersey Educational Facilities Authority Revenue (Higher Education Trust Fund) 5.000% 9/1/19 (4) 3,285 3,460 New Jersey Educational Facilities Authority Revenue (Kean University) 5.500% 9/1/36 5,000 5,003 New Jersey Educational Facilities Authority Revenue (New Jersey Institute of Technology) 5.000% 7/1/31 3,000 2,856 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 5.250% 12/1/12 5,830 6,112 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 7.500% 12/1/32 7,250 7,847 2 New Jersey GO TOB VRDO 0.270% 2/1/11 5,600 5,600 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 5.250% 7/1/15 (14) 3,795 3,799 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.250% 7/1/14 (4) 10,685 10,707 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.750% 7/1/33 8,190 8,206 New Jersey Higher Education Assistance Authority Student Loan Revenue 4.750% 12/1/29 5,000 4,891 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue 6.500% 10/1/38 1,875 2,018 New Jersey Sports & Exposition Authority Revenue 6.500% 3/1/13 (14) 1,645 1,738 New Jersey Sports & Exposition Authority Revenue 6.500% 3/1/13 (4)(ETM) 875 928 New Jersey Sports & Exposition Authority Revenue 6.500% 3/1/13 (4) 165 174 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/15 (14) 3,200 3,555 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/17 (4) 7,000 7,823 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/21 (12) 36,000 38,758 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/22 (2) 18,500 19,099 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/25 (2) 15,000 6,059 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/27 15,000 5,190 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/28 23,000 7,332 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/38 (12) 8,000 8,289 New Jersey Turnpike Authority Revenue 6.500% 1/1/16 (ETM) 270 328 New Jersey Turnpike Authority Revenue 6.500% 1/1/16 (14) 790 922 New Jersey Turnpike Authority Revenue 6.500% 1/1/16 (ETM) 3,940 4,444 New Jersey Turnpike Authority Revenue 0.000% 1/1/35 (2) 34,500 26,087 New Jersey Turnpike Authority Revenue 5.250% 1/1/40 3,000 2,978 Tobacco Settlement Financing Corp. New Jersey Revenue 4.625% 6/1/26 13,500 9,561 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/29 19,500 14,144 Tobacco Settlement Financing Corp. New Jersey Revenue 5.750% 6/1/32 (Prere.) 8,530 8,957 Tobacco Settlement Financing Corp. New Jersey Revenue 4.750% 6/1/34 3,500 2,082 New Mexico (0.4%) New Mexico Finance Authority Transportation Revenue 5.250% 6/15/14 (Prere.) 10,000 11,343 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) 5.500% 8/1/11 (Prere.) 10,000 10,352 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) 5.000% 8/1/39 6,500 5,787 New York (10.3%) Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 6.375% 7/15/43 6,000 5,840 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/26 (4) 4,200 4,252 Hudson Yards Infrastructure Corp. New York Revenue 4.500% 2/15/47 (14) 14,075 10,627 Liberty New York Development Corp. Revenue (Goldman Sachs Headquarters) 5.250% 10/1/35 10,000 9,664 Long Island NY Power Authority Electric System Revenue 0.000% 6/1/13 (4) 11,000 10,626 Long Island NY Power Authority Electric System Revenue 6.250% 4/1/33 3,000 3,255 Metropolitan New York Transportation Authority Revenue 5.250% 11/15/20 (12) 8,415 9,203 Metropolitan New York Transportation Authority Revenue 5.000% 11/15/34 5,000 4,475 Metropolitan New York Transportation Authority Revenue 5.250% 11/15/40 7,500 6,858 Metropolitan New York Transportation Authority Revenue (Dedicated Petroleum Tax) 5.000% 11/15/34 3,750 3,584 Nassau County NY Tobacco Settlement Corp. 5.000% 6/1/35 6,355 4,628 New York City NY GO 5.000% 8/1/17 10,000 11,163 New York City NY GO 5.000% 8/1/18 2,585 2,873 New York City NY GO 5.000% 8/1/19 24,000 26,453 New York City NY GO 5.000% 8/1/19 2,000 2,204 New York City NY GO 5.000% 8/1/21 6,000 6,451 New York City NY GO 5.125% 12/1/23 12,875 13,414 New York City NY GO 5.000% 8/1/24 5,000 5,128 New York City NY GO 5.000% 8/1/25 5,000 5,113 New York City NY GO 5.000% 5/15/26 4,000 4,054 New York City NY GO 5.000% 8/1/27 10,000 10,069 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/30 6,000 5,655 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/20 (12) 8,400 5,354 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/22 (12) 4,585 2,562 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/24 (12) 9,670 4,686 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/25 (12) 5,000 2,262 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/31 10,000 9,961 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/32 15,000 14,805 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.250% 6/15/32 7,500 7,601 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/35 7,500 7,263 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/35 7,000 6,779 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/36 28,700 27,934 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/37 10,000 9,645 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/37 5,000 4,822 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/39 5,000 4,809 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.250% 6/15/40 15,500 15,530 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/28 12,000 12,007 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/34 20,000 19,493 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/26 7,000 7,065 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/30 11,780 11,886 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/34 7,000 6,886 New York GO 5.000% 2/1/30 3,385 3,427 New York State Dormitory Authority Lease Revenue (Mental Health Services Facilities) 5.000% 8/15/19 3,800 4,130 New York State Dormitory Authority Lease Revenue (Municipal Health Facilities Improvement Program) 5.000% 1/15/19 4,000 4,302 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.750% 7/1/20 (14) 7,500 8,502 New York State Dormitory Authority Revenue (New York University) 5.750% 7/1/27 (14) 10,000 10,888 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/19 5,000 5,591 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 6/15/19 9,765 10,913 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 6/15/20 10,000 10,951 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/23 5,000 5,214 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/24 (2) 10,000 10,311 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 9,750 9,925 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/31 7,500 7,507 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/34 5,000 4,899 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/39 10,100 9,789 New York State Dormitory Authority Revenue (State University Educational Facilities) 7.500% 5/15/11 5,575 5,686 New York State Dormitory Authority Revenue (The New School) 6.000% 7/1/50 5,000 5,053 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/16 (14) 11,135 12,359 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.500% 4/1/20 (2) 5,000 5,650 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/27 5,000 5,070 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/30 8,000 8,042 New York State Thruway Authority Revenue (Service Contract) 5.000% 4/1/18 7,500 8,335 New York State Urban Development Corp. Revenue 5.000% 1/1/23 7,785 8,023 New York State Urban Development Corp. Revenue 5.625% 1/1/28 7,385 7,615 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/17 30,175 34,114 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/21 10,000 10,837 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.500% 3/15/25 (14) 1,965 2,197 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/16 8,395 9,319 Port Authority of New York & New Jersey Revenue 5.000% 7/15/35 1,045 1,022 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 6.000% 12/1/42 4,000 3,775 Suffolk County NY Water Authority Revenue 5.750% 6/1/13 (ETM) 7,345 7,565 Suffolk NY Tobacco Asset Securitization Corp. Revenue 0.000% 6/1/44 5,500 4,025 Suffolk NY Tobacco Asset Securitization Corp. Revenue 6.000% 6/1/48 4,000 3,251 Tobacco Settlement Financing Corp. New York Revenue 5.500% 6/1/14 11,485 11,526 Tobacco Settlement Financing Corp. New York Revenue 5.500% 6/1/15 20,000 20,069 Tobacco Settlement Financing Corp. New York Revenue 5.500% 6/1/18 15,410 16,161 Tobacco Settlement Financing Corp. New York Revenue 5.500% 6/1/20 12,565 13,501 Tobacco Settlement Financing Corp. New York Revenue 5.250% 6/1/21 (2) 12,000 12,402 Tobacco Settlement Financing Corp. New York Revenue 5.250% 6/1/22 (2) 5,000 5,146 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/17 5,000 5,334 Triborough Bridge & Tunnel Authority New York Revenue 5.500% 11/15/20 (14) 10,000 11,268 Triborough Bridge & Tunnel Authority New York Revenue 6.125% 1/1/21 (ETM) 6,565 8,035 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/38 12,500 12,529 North Carolina (1.3%) Charlotte NC Water & Sewer System Revenue 5.000% 7/1/33 15,000 15,191 Charlotte-Mecklenberg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) 5.000% 1/15/47 3,300 2,885 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) 5.000% 10/1/38 9,140 9,139 North Carolina Capital Facilities Financial Solid Waste Disposal Revenue (Duke Energy) 4.625% 11/1/40 6,000 5,295 North Carolina Eastern Municipal Power Agency Revenue 5.000% 1/1/23 5,000 4,991 North Carolina Eastern Municipal Power Agency Revenue 5.000% 1/1/26 5,000 4,782 North Carolina Eastern Municipal Power Agency Revenue 5.500% 1/1/26 3,000 3,013 North Carolina Medical Care Commission Health Care Facilities Mortgage Revenue (Deerfield EpiscopalRetirement Community) 6.125% 11/1/38 2,500 2,340 North Carolina Medical Care Commission Hospital Revenue (Mission St. Joseph's Health System) 5.125% 10/1/28 (14) 5,005 4,905 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.250% 6/1/29 4,500 4,422 North Carolina Municipal Power Agency Revenue 5.250% 1/1/16 10,000 11,225 North Carolina Municipal Power Agency Revenue 5.250% 1/1/17 10,000 11,286 North Carolina Municipal Power Agency Revenue 5.250% 1/1/20 4,000 4,350 Winston-Salem NC Water & Sewer System Revenue 5.500% 6/1/11 (Prere.) 1,220 1,253 Winston-Salem NC Water & Sewer System Revenue 5.500% 6/1/16 1,780 1,826 Ohio (2.7%) Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.250% 9/1/27 10,000 9,967 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.000% 2/15/38 8,000 7,494 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.125% 6/1/24 54,475 40,929 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.875% 6/1/30 16,105 11,194 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.750% 6/1/34 5,500 3,633 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.875% 6/1/47 12,060 7,909 Cincinnati OH City School District COP 5.000% 12/15/32 (4) 12,000 11,749 Erie County OH Hospital Facilities Revenue (Firelands Regional Medical Center) 5.250% 8/15/46 6,265 4,846 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.625% 10/1/16 3,000 3,112 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.625% 10/1/17 2,260 2,343 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.400% 10/1/21 8,000 8,057 Middletown OH City School District GO 5.000% 12/1/25 (4) 4,715 4,792 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) 5.700% 2/1/14 3,000 3,243 Ohio Building Authority Revenue (Adult Correctional Building) 5.000% 10/1/20 8,600 9,371 Ohio Common Schools GO 5.000% 3/15/13 (Prere.) 7,020 7,638 Ohio Higher Educ. Fac. Comm. Rev. (Case Western Reserve Univ.) VRDO 0.270% 2/1/11 LOC 1,400 1,400 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) 5.500% 1/1/39 10,000 9,790 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) 5.500% 1/1/39 3,250 3,182 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.250% 1/15/46 10,000 8,586 Ohio Housing Finance Agency Residential Mortgage Revenue 5.250% 9/1/28 3,020 3,043 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 12/1/19 6,530 7,379 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.750% 2/15/38 3,500 3,334 University of Akron Ohio General Receipts Revenue 5.000% 1/1/25 (4) 3,010 3,018 University of Akron Ohio General Receipts Revenue 5.000% 1/1/27 (4) 1,750 1,729 University of Akron Ohio General Receipts Revenue 5.000% 1/1/38 (4) 7,175 6,819 Oklahoma (0.1%) Oklahoma Development Finance Authority Pollution Control Revenue (Public Service Co. Project) 5.250% 6/1/14 3,300 3,502 Oregon (0.4%) Oregon Department Administrative Services COP 5.000% 5/1/27 6,755 6,740 Oregon Department Administrative Services Lottery Revenue 5.250% 4/1/26 10,000 10,556 Umatilla County OR Hospital Facility Authority Revenue (Catholic Health Initiatives) 5.000% 5/1/22 12,380 12,597 Pennsylvania (3.2%) Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/31 11,420 8,798 Franklin County PA Industrial Development Authority Revenue (Chambersburg Hospital Project) 5.375% 7/1/42 4,325 3,850 Lehigh County PA General Purpose Hospital Authority Revenue (Lehigh Valley Health Network) VRDO 0.270% 2/1/11 (12) 7,700 7,700 Montgomery County PA Industrial Development Authority Revenue (Philadelphia Presbyterian Homes Inc.Project) 7.000% 12/1/35 3,000 2,979 Montgomery County PA Industrial Development Authority Revenue (Philadelphia Presbyterian Homes Inc.Project) 7.000% 12/1/40 2,390 2,354 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) 5.500% 8/15/35 2,500 2,281 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) 5.500% 8/15/40 3,500 3,139 Norwin PA School District GO 3.250% 4/1/31 (4) 8,915 6,347 Pennsylvania Convention Center Authority Revenue 6.700% 9/1/16 (ETM) 7,935 9,082 Pennsylvania GO 5.000% 9/1/14 (4) 5,000 5,606 Pennsylvania Industrial Development Authority Economic Development Revenue 5.500% 7/1/12 (Prere.) 775 835 Pennsylvania Industrial Development Authority Economic Development Revenue 5.500% 7/1/15 (2) 20,030 21,072 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/31 (4) 20,000 19,330 Pennsylvania Turnpike Commission Revenue 5.500% 6/1/33 5,000 4,949 Pennsylvania Turnpike Commission Revenue 5.250% 6/1/36 4,000 3,811 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/38 20,990 19,700 Pennsylvania Turnpike Commission Revenue 5.250% 6/1/39 7,595 7,188 Philadelphia PA GO 5.250% 8/1/17 (4) 12,665 14,038 Philadelphia PA GO 5.000% 8/1/18 (4) 17,440 18,791 Philadelphia PA School District GO 6.000% 9/1/38 7,000 7,179 Philadelphia PA Water & Waste Water Revenue 7.000% 6/15/11 16,500 16,858 Pittsburgh PA Water & Sewer Authority Revenue 6.500% 9/1/13 (ETM) 4,455 4,837 Pittsburgh PA Water & Sewer Authority Revenue 6.500% 9/1/13 (14) 5,545 5,850 Pittsburgh PA Water & Sewer Authority Revenue 7.250% 9/1/14 (ETM) 2,420 2,701 Sayre PA Health Care Facilities Authority Revenue (Guthrie Health Care System) 5.750% 12/1/11 (Prere.) 1,725 1,818 Sayre PA Health Care Facilities Authority Revenue (Guthrie Health Care System) 5.750% 12/1/21 610 619 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.250% 9/15/30 5,000 5,104 Wallingford-Swarthmore PA School District GO VRDO 0.400% 2/7/11 (4) 9,600 9,600 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/40 3,500 3,169 Puerto Rico (1.8%) Puerto Rico Electric Power Authority Revenue 5.250% 7/1/22 (14) 2,930 2,974 Puerto Rico Electric Power Authority Revenue 5.500% 7/1/38 6,130 5,673 Puerto Rico GO 6.000% 7/1/27 (14) 6,500 6,554 Puerto Rico Infrastructure Financing Authority Special Tax Revenue 0.000% 7/1/34 (2) 15,305 2,703 Puerto Rico Public Finance Corp. Revenue PUT 5.250% 2/1/12 (2)LOC 40,000 40,586 Puerto Rico Public Finance Corp. Revenue PUT 5.750% 2/1/12 LOC 10,000 10,195 Puerto Rico Sales Tax Financing Corp. Revenue 6.125% 8/1/29 15,000 15,398 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/37 7,475 1,271 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/39 15,010 2,220 Puerto Rico Sales Tax Financing Corp. Revenue 6.500% 8/1/44 26,500 27,426 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/47 (2) 20,000 1,622 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/54 (2) 114,500 5,337 Rhode Island (0.1%) Rhode Island Health & Educational Building Corp. Hospital Financing Revenue (Lifespan Obligated Group) 5.000% 5/15/32 (4) 1,000 933 Rhode Island Health & Educational Building Corp. Public Schools Revenue (Pooled Issue) 4.500% 5/15/23 (4) 2,465 2,398 Rhode Island Health & Educational Building Corp. Public Schools Revenue (Pooled Issue) 4.500% 5/15/24 (4) 2,975 2,863 South Carolina (2.3%) Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/17 5,000 5,377 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/26 10,580 10,702 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.250% 12/1/28 11,800 11,819 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/31 11,500 11,025 Columbia SC Waterworks & Sewer System Revenue 5.000% 2/1/40 5,000 4,940 Greenville County SC School District GO 5.000% 12/1/27 7,700 7,536 Medical University South Carolina Hospital Authority Hospital Facilities Revenue 6.375% 8/15/12 (Prere.) 7,750 8,430 Piedmont SC Municipal Power Agency Revenue 6.500% 1/1/15 (3)(ETM) 2,035 2,399 Piedmont SC Municipal Power Agency Revenue 6.500% 1/1/15 (14) 12,210 13,952 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/18 1,000 1,075 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/21 3,200 3,327 South Carolina Jobs Economic Development Authority Revenue (Bon Secours Health System) 5.625% 11/15/12 (Prere.) 2,080 2,260 South Carolina Public Service Authority Revenue 5.500% 1/1/38 10,000 10,330 South Carolina Public Service Authority Revenue 5.250% 1/1/39 6,000 6,038 South Carolina Transportation Infrastructure Revenue 5.250% 10/1/20 (2) 20,840 21,544 South Carolina Transportation Infrastructure Revenue 5.250% 10/1/21 (2) 27,170 27,724 Tobacco Settlement Revenue (Authority of South Carolina Tobacco Settlement) 5.000% 6/1/18 4,655 4,664 University of South Carolina Higher Education Revenue 5.250% 6/1/38 (4) 6,610 6,553 Tennessee (0.2%) Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Meharry Medical College) 6.000% 12/1/12 (2) 2,335 2,414 Shelby County TN Health Educational & Housing Facilities Board Hospital Revenue (Methodist Health System) 5.500% 8/1/12 (14)(ETM) 1,030 1,065 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Healthcare) 5.250% 9/1/27 (4) 350 346 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/21 1,895 1,817 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/24 4,660 4,367 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/27 5,350 4,918 Texas (8.4%) Austin TX Combined Utility System Revenue 0.000% 5/15/17 (14) 4,900 3,940 Conroe TX Independent School District GO 5.750% 2/15/35 5,000 5,238 Dallas County TX Utility & Reclamation District GO 5.375% 2/15/29 (2) 5,000 4,737 Dallas TX Area Rapid Transit Revenue 4.500% 12/1/24 (2) 10,000 10,005 Dallas TX Area Rapid Transit Revenue 4.500% 12/1/25 (2) 10,000 9,927 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/27 (12) 5,000 4,820 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/28 (12) 3,125 2,978 Dallas TX GO 5.000% 2/15/19 15,000 16,995 Fort Bend TX Independent School District GO 5.000% 2/15/34 5,000 5,017 Fort Worth TX Independent School District GO 5.000% 2/15/19 1,175 1,331 Fort Worth TX Independent School District GO 5.000% 2/15/20 2,000 2,251 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) VRDO 0.250% 2/1/11 6,800 6,800 Harris County TX GO 0.000% 10/1/14 (14) 5,550 5,195 Harris County TX GO 0.000% 10/1/15 (14) 17,545 15,846 Harris County TX Health Facilities Development Corp. Hospital Revenue (Memorial Hermann Healthcare System) 7.125% 12/1/31 3,250 3,490 2 Harris County TX Health Facilities Development Corp. Revenue (Sisters of Charity of the Incarnate Word) TOB VRDO 0.270% 2/1/11 (ETM) 1,100 1,100 Harris County TX Hospital District Revenue 5.125% 2/15/32 (14) 10,000 9,329 Harris County TX Hospital District Revenue 5.250% 2/15/37 (14) 10,190 9,454 Harris County TX Revenue 5.000% 8/15/22 2,000 2,116 Houston TX Airport System Revenue 5.500% 7/1/39 5,000 5,012 Houston TX GO 5.375% 3/1/11 (Prere.) 6,485 6,512 Houston TX GO 5.500% 3/1/11 (Prere.) 8,440 8,476 Houston TX GO 5.500% 3/1/11 (Prere.) 5,235 5,258 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) VRDO 0.280% 2/7/11 20,700 20,700 Houston TX Water & Sewer System Revenue 0.000% 12/1/12 (2) 20,500 20,025 Houston TX Water & Sewer System Revenue 5.500% 12/1/16 (4) 7,000 7,259 Lone Star College System Texas GO 5.000% 8/15/34 5,000 5,003 Love Field Airport Modernization Corp. Texas Special Facilities Revenue (Southwest Airlines Co. Project) 5.250% 11/1/40 6,115 5,375 Lower Colorado River Authority Texas Revenue 6.000% 5/15/11 (4) 2,710 2,722 Lower Colorado River Authority Texas Revenue 5.625% 1/1/15 (4)(Prere.) 3,055 3,531 Lower Colorado River Authority Texas Revenue 5.875% 5/15/16 (4) 5,905 5,928 Lower Colorado River Authority Texas Revenue 5.500% 5/15/36 5,000 5,033 Lower Colorado River Authority Texas Revenue 5.625% 5/15/39 5,000 5,067 Lower Colorado River Authority Texas Revenue 5.000% 5/15/40 5,000 4,631 Matagorda County TX Navigation District No. 1 Pollution Control Revenue (Central Power & Light Co. Project) 6.300% 11/1/29 7,500 7,585 Montgomery County TX 5.125% 3/1/31 4,000 3,982 Montgomery County TX 5.250% 3/1/32 5,000 5,019 North Texas Tollway Authority System Revenue 6.250% 2/1/23 10,000 9,965 North Texas Tollway Authority System Revenue 6.125% 1/1/31 4,000 4,006 North Texas Tollway Authority System Revenue 5.625% 1/1/33 21,650 20,691 North Texas Tollway Authority System Revenue 6.000% 1/1/38 12,500 12,222 North Texas Tollway Authority System Revenue 6.250% 1/1/39 6,000 6,022 Northeast Texas Hospital Authority Revenue (Northeast Medical Center Hospital) 5.625% 5/15/17 (4) 7,425 7,437 Northeast Texas Hospital Authority Revenue (Northeast Medical Center Hospital) 5.625% 5/15/22 (4) 7,110 7,116 Panhandle-Plains TX Higher Education Authority Inc. Student Loan Revenue 1.160% 10/1/20 5,000 4,951 Round Rock TX Independent School District GO 0.000% 8/15/11 (14) 5,000 4,986 Round Rock TX Independent School District GO 5.250% 8/1/29 4,000 4,140 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/22 5,000 4,996 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/23 6,155 6,117 San Antonio TX Electric & Gas Systems Revenue 5.375% 2/1/12 (Prere.) 10,000 10,489 San Antonio TX GO 5.000% 2/1/19 6,310 7,193 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (Texas Health Resources) 5.000% 2/15/36 15,000 13,929 Tarrant Regional Water District Texas Water Revenue 5.000% 3/1/28 3,000 3,046 Texas City TX Industrial Development Corp. Marine Terminal Revenue (ARCO Pipe Line Co. Project) 7.375% 10/1/20 17,310 19,730 Texas GO (College Student Loan) 5.000% 8/1/33 7,115 7,139 2 Texas GO TOB VRDO 0.270% 2/1/11 15,300 15,300 Texas Municipal Gas Acquisition & Supply Corp. Revenue 0.760% 2/7/11 5,000 4,787 Texas Municipal Power Agency Revenue 0.000% 9/1/13 (14) 38,730 36,865 Texas Municipal Power Agency Revenue 0.000% 9/1/14 (14) 34,250 31,547 Texas Municipal Power Agency Revenue 0.000% 9/1/15 (14) 33,070 29,117 Texas Private Activity Surface Transportation Corp. Revenue 7.500% 12/31/31 4,000 4,185 Texas Private Activity Surface Transportation Corp. Revenue 6.875% 12/31/39 5,000 4,984 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 1/1/20 16,000 16,968 Texas Transportation Commission Revenue PUT 5.000% 2/15/11 10,000 10,011 Texas Turnpike Authority Central Texas Turnpike System Revenue 0.000% 8/15/26 (2) 10,000 3,475 Texas Turnpike Authority Central Texas Turnpike System Revenue 0.000% 8/15/28 (2) 30,005 8,796 Texas Water Development Board GO 5.750% 8/1/32 10,380 10,560 Texas Water Financial Assistance GO 5.000% 8/1/29 1,800 1,829 Utah (0.3%) Intermountain Power Agency Utah Power Supply Revenue 5.250% 7/1/21 17,395 18,117 Vermont (0.1%) Vermont Educational & Health Buildings Financing Agency Hospital Revenue (Fletcher Allen Health Care Project) 5.000% 12/1/34 (4) 10,000 9,033 Virgin Islands (0.1%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/25 4,000 3,703 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/29 4,000 3,702 Virginia (0.7%) Fairfax County VA Industrial Development Authority Hospital Revenue (Inova Health System Hospital Project) 5.250% 5/15/26 3,250 3,318 Fairfax County VA Industrial Development Authority Hospital Revenue (Inova Health System Hospital Project) 5.500% 5/15/35 10,000 9,986 Henrico County VA Economic Development Authority Revenue (Bon Secours Health System) 5.250% 11/1/42 (12) 5,000 4,650 Louisa VA Industrial Development Authority Pollution Control Revenue (Virginia Electric & Power Co.Project) PUT 5.375% 6/1/11 7,500 8,075 Stafford County VA Economic Development AuthorityHospital Facilities Revenue (MediCorp Health System Obligated Group) 5.250% 6/15/37 10,000 9,123 Tobacco Settlement Financing Corp. Virginia Revenue 5.625% 6/1/15 (Prere.) 10,000 11,524 Washington (1.6%) Chelan County WA Public Utility District No. 1 Hydro-Electric System Revenue (Columbia River-Rock Island Hydro) 0.000% 6/1/14 (14) 5,000 4,635 Chelan County WA Public Utility District No. 1 Hydro-Electric System Revenue (Columbia River-Rock Island Hydro) 0.000% 6/1/15 (14) 12,585 11,161 Chelan County WA Public Utility District No. 1 Hydro-Electric System Revenue (Columbia River-Rock Island Hydro) 0.000% 6/1/17 (14) 11,685 9,309 Chelan County WA Public Utility District No. 1 Hydro-Electric System Revenue (Columbia River-Rock Island Hydro) 0.000% 6/1/18 (14) 10,000 7,497 King County WA Sewer Revenue 5.000% 1/1/39 7,500 7,301 King County WA Sewer Revenue 5.250% 1/1/42 7,500 7,519 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/20 10,000 11,220 Washington GO 6.750% 2/1/15 2,850 3,115 Washington GO 5.000% 2/1/19 5,000 5,654 Washington GO 5.000% 2/1/20 5,000 5,611 Washington GO 5.000% 8/1/20 9,660 10,837 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/31 (4) 5,000 4,747 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/34 (4) 6,000 5,719 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.500% 8/15/43 (12) 5,490 5,166 Washington Health Care Facilities Authority Revenue (Seattle Children's Hospital) 5.625% 10/1/38 12,000 11,858 West Virginia (0.6%) Pleasants County WV Pollution Control Revenue 5.250% 10/15/37 6,000 5,163 West Virginia Building Commission Lease Revenue (Jail & Correction Facility Authority Projects) 7.000% 7/1/12 (ETM) 7,840 8,532 West Virginia Economic Development Authority Revenue 5.000% 6/15/28 4,340 4,270 West Virginia Economic Development Authority Solid Waste Facilities Disposal Revenue (Appalachian Power Co. - Amos Project) 5.375% 12/1/38 2,500 2,243 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.625% 9/1/32 6,500 6,058 West Virginia Hospital Finance Authority Hospital Revenue (United Hospital Center Inc. Project) 5.250% 6/1/41 (2) 16,330 14,838 Wisconsin (1.2%) Badger Tobacco Asset Securitization Corp. Wisconsin Revenue 6.125% 6/1/12 (Prere.) 2,855 2,991 Madison WI Community Development Authority Revenue (Wisconsin Alumni Research Project) 5.000% 10/1/34 9,500 9,552 Wisconsin Clean Water Revenue 6.875% 6/1/11 7,295 7,428 Wisconsin GO 5.000% 5/1/14 (14) 5,000 5,552 Wisconsin GO 6.000% 5/1/36 10,000 10,606 Wisconsin Health & Educational Facilities Authority Health Care Facilities Revenue (Luther Hospital) 5.750% 11/15/30 7,500 7,529 Wisconsin Health & Educational Facilities Authority Health Facilities Revenue (SSM Health Care) 5.250% 6/1/34 6,785 6,245 Wisconsin Health & Educational Facilities Authority Revenue (Agnesian Healthcare Inc.) 5.750% 7/1/30 6,150 5,880 Wisconsin Health & Educational Facilities Authority Revenue (Ascension Health Credit Group) 5.000% 11/15/36 3,000 2,740 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.625% 4/15/39 12,110 11,156 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/19 3,740 3,885 Wisconsin Transportation Revenue 4.500% 7/1/26 (14) 12,470 12,374 Total Tax-Exempt Municipal Bonds (Cost $6,841,652) Market Value Coupon Shares ($000) Temporary Cash Investment (1.6%) Money Market Fund (1.6%) 4 Vanguard Municipal Cash Management Fund (Cost $109,025) 0.261% 109,025,281 109,025 Total Investments (99.6%) (Cost $6,950,677) Other Assets and Liabilities-Net (0.4%) Net Assets (100%) 1 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of January 31, 2011. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2011, the aggregate value of these securities was $35,166,000, representing 0.5% of net assets. 3 Securities with a value of $2,612,000 have been segregated as initial margin for open futures contracts. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. Long-Term Tax-Exempt Fund Key to Abbreviations ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. IDA - Industrial Development Authority Bond. IDR - Industrial Development Revenue Bond. PCR - Pollution Control Revenue Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. UFSD - Union Free School District. USD - United School District. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corp. (13) Berkshire Hathaway Assurance Corp. (14) National Public Finance Guarantee Corp. Long-Term Tax-Exempt Fund The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Municipal Cash Management Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of January 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds  6,750,568  Temporary Cash Investments 109,025   Futures ContractsAssets 1 175   Futures ContractsLiabilities 1 (55)   Total 109,145 6,750,568  1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). Long-Term Tax-Exempt Fund At January 31, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 2-Year United States Treasury Note March 2011 550 120,553 (104) 10-Year United States Treasury Note March 2011 (480) (57,983) 155 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At January 31, 2011, the cost of investment securities for tax purposes was $6,980,320,000. Net unrealized appreciation of investment securities for tax purposes was $120,727,000, consisting of unrealized gains of $147,082,000 on securities that had risen in value since their purchase and $267,809,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard High-Yield Tax-Exempt Fund Schedule of Investments As of January 31, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (97.8%) Alabama (0.5%) Alabama Port Authority Docks Facilities Revenue 6.000% 10/1/40 3,000 2,935 Camden AL Industrial Development Board Exempt Facilities Revenue (Weyerhaeuser Co. Project) 6.125% 12/1/13 (Prere.) 3,000 3,418 Courtland AL Development Board Solid Waste Disposal Revenue (International Paper Co.) 5.200% 6/1/25 5,000 4,485 McIntosh AL Industrial Development Board Environmental Facilities Revenue (Ciba Specialty ChemicalsCorp. Project) 5.375% 6/1/28 17,000 15,437 Arizona (1.3%) Arizona Board Regents Arizona State University System Revenue 5.000% 6/1/39 15,000 14,196 Arizona Health Facilities Authority Health Care Facilities Revenue (Beatitudes Campus Project) 5.200% 10/1/37 7,000 5,052 Arizona Health Facilities Authority Revenue (Banner Health) 5.500% 1/1/38 5,900 5,560 Maricopa County AZ Industrial Development Authority Health Facilities Revenue (Catholic Healthcare West) 5.250% 7/1/32 5,950 5,356 Maricopa County AZ Pollution Control Corp. Revenue (Southern California Edison Co.) 5.000% 6/1/35 5,500 5,175 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.250% 7/1/33 10,000 9,556 Pima County AZ Industrial Development Authority Revenue (Tuson Electric Power Co. Project) 5.250% 10/1/40 12,500 11,050 Salt Verde AZ Financial Project Revenue 5.250% 12/1/27 17,000 15,642 University Medical Center Corp. Arizona Hospital Revenue 6.500% 7/1/39 2,500 2,560 Arkansas (0.1%) North Little Rock AR Electric Revenue 6.500% 7/1/15 (14) 3,450 3,750 California (14.9%) Adelanto CA Public Utility Authority Revenue 6.750% 7/1/39 10,000 9,412 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/26 2,500 2,553 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.250% 4/1/26 1,920 1,980 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/27 5,000 5,010 California Department of Water Resources Power Supply Revenue 5.000% 5/1/19 5,000 5,533 California Department of Water Resources Power Supply Revenue 5.000% 5/1/20 5,000 5,491 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 10,000 10,780 California Department of Water Resources Water System Revenue (Central Valley Project) 5.500% 12/1/11 (Prere.) 30 31 California Department of Water Resources Water System Revenue (Central Valley Project) 5.500% 12/1/11 (Prere.) 85 89 California Department of Water Resources Water System Revenue (Central Valley Project) 5.500% 12/1/11 (Prere.) 830 866 California Department of Water Resources Water System Revenue (Central Valley Project) 5.500% 12/1/11 (Prere.) 1,670 1,742 California Department of Water Resources Water System Revenue (Central Valley Project) 5.500% 12/1/15 3,290 3,415 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/28 5,375 5,431 California Economic Recovery Bonds GO 5.000% 7/1/20 5,000 5,332 California Economic Recovery Bonds GO 5.250% 7/1/21 8,250 8,828 California GO 5.500% 4/1/18 15,000 16,520 California GO 5.000% 11/1/21 13,845 14,087 California GO 6.000% 3/1/33 3,000 3,052 California GO 5.125% 4/1/33 15,000 13,675 California GO 6.500% 4/1/33 34,000 35,957 California GO 4.500% 10/1/36 28,000 22,440 California GO 5.000% 4/1/38 4,750 4,174 California GO 5.500% 11/1/39 10,000 9,488 California GO 6.000% 11/1/39 5,000 5,064 California GO 5.500% 3/1/40 3,000 2,846 California GO 5.250% 11/1/40 13,500 12,275 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 5.750% 9/1/39 4,500 4,168 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 6.000% 7/1/39 7,500 7,399 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.750% 7/1/39 7,000 6,875 1 California Health Facilities Financing Authority Revenue (Sutter Health) 5.875% 8/15/31 4,000 3,965 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/38 6,000 5,055 1 California Health Facilities Financing Authority Revenue (Sutter Health) 6.000% 8/15/42 12,000 11,783 California Infrastructure & Economic Development Bank Revenue (Independent System Operator Corp. Project) 6.000% 2/1/30 10,000 10,238 California Municipal Finance Authority Revenue (University of La Verne) 6.250% 6/1/40 3,585 3,405 California Pollution Control Financing Authority Solid Waste Disposal Revenue (Republic Services Inc. Project) PUT 5.250% 12/1/17 12,155 12,199 California Pollution Control Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) 5.400% 4/1/25 3,000 2,976 California Pollution Control Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) 5.000% 7/1/27 6,185 5,845 California Public Works Board Lease Revenue (Butterfield State Office Complex) 5.000% 6/1/21 7,675 7,498 California Public Works Board Lease Revenue (Butterfield State Office Complex) 5.000% 6/1/22 5,000 4,835 California Public Works Board Lease Revenue (Butterfield State Office Complex) 5.000% 6/1/23 2,870 2,739 California Public Works Board Lease Revenue (Department of Corrections) 5.500% 6/1/19 7,000 7,174 California State University Revenue Systemwide 5.000% 11/1/20 (2) 20,995 21,461 California State University Revenue Systemwide 5.250% 11/1/34 9,275 8,689 California State University Revenue Systemwide 5.250% 11/1/38 2,490 2,308 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.000% 11/1/40 11,040 9,198 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.250% 3/1/45 28,000 24,279 California Statewide Communities Development Authority Student Housing Revenue (CHF- Irvine LLC - UCI East Campus Apartments Phase II) 5.750% 5/15/32 8,000 7,417 Chula Vista CA Industrial Development Revenue (San Diego Gas & Electric Co.) 5.250% 12/1/27 15,000 14,949 City of Carlsbad CA Assessment District No. 2002-01 Improvement Revenue (Poinsettia Lane East) 5.200% 9/2/35 2,710 2,160 El Monte CA High School District GO 5.500% 6/1/34 (12) 8,575 8,409 Foothill/Eastern Corridor Agency California Toll Road Revenue 0.000% 1/15/28 (14) 25,000 21,962 Golden State Tobacco Securitization Corp. California 4.500% 6/1/27 10,345 7,449 Grossmont CA Healthcare District GO 5.000% 7/15/37 (2) 9,000 8,032 Irving CA Special Tax Community Facilities District No. 2005-2 Special Tax Revenue 5.200% 9/1/26 750 654 Irving CA Special Tax Community Facilities District No. 2005-2 Special Tax Revenue 5.250% 9/1/36 2,000 1,639 Kern County CA GO 5.750% 8/1/35 (12) 4,500 4,509 Lincoln CA Community Facilities District No. 2003-1 Special Tax Revenue 5.450% 9/1/13 (Prere.) 890 1,007 Lincoln CA Community Facilities District No. 2003-1 Special Tax Revenue 5.750% 9/1/13 (Prere.) 885 1,008 Lincoln CA Community Facilities District No. 2003-1 Special Tax Revenue 5.900% 9/1/13 (Prere.) 890 1,017 Lincoln CA Community Facilities District No. 2003-1 Special Tax Revenue 5.950% 9/1/13 (Prere.) 3,555 4,066 Lincoln CA Community Facilities District No. 2003-1 Special Tax Revenue 6.000% 9/1/13 (Prere.) 2,670 3,057 Los Angeles CA Community College District GO 5.000% 8/1/24 3,430 3,469 Los Angeles CA Community College District GO 5.000% 8/1/25 4,620 4,641 Los Angeles CA Community College District GO 5.000% 8/1/27 6,215 6,058 Los Angeles CA Community College District GO 5.250% 8/1/39 6,000 5,678 Los Angeles CA Department of Airports International Airport Revenue 5.375% 5/15/30 15,000 14,399 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/24 (4) 11,175 11,529 Los Angeles CA Unified School District GO 5.000% 7/1/27 8,000 7,730 Los Angeles CA Unified School District GO 4.500% 1/1/28 (14) 9,750 8,597 Los Angeles CA Wastewater System Revenue 5.750% 6/1/27 7,780 8,238 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/18 5,000 5,258 M-S-R California Energy Authority Revenue 7.000% 11/1/34 2,500 2,757 M-S-R California Energy Authority Revenue 6.500% 11/1/39 11,000 11,245 Modesto CA Irrigation District COP 5.500% 7/1/35 11,300 10,747 Napa Valley CA Unified School District Election GO 4.500% 8/1/37 (4) 11,635 9,506 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/20 (12) 9,305 9,848 Northstar Community Services District California Community Facilities District No. 1 Special Tax Revenue 5.000% 9/1/37 10,000 6,636 Oakland CA Unified School District GO 6.125% 8/1/29 4,000 4,007 Palo Alto CA Unified School District GO 0.000% 8/1/30 21,100 6,165 Palomar Pomerado Health System California Revenue GO 0.000% 8/1/38 (12) 10,740 6,199 Rancho Mirage CA Joint Powers Financing Authority Revenue (Eisenhower Medical Center) 5.000% 7/1/38 18,995 15,247 Roseville CA Electric System Revenue 5.000% 2/1/37 11,000 10,158 Sacramento CA Financing Authority Lease Revenue 5.250% 12/1/30 (2) 15,000 13,607 Sacramento County CA Airport Revenue 6.000% 7/1/41 9,500 9,516 San Bernardino County CA Medical Center COP 7.000% 8/1/20 12,180 13,905 San Bernardino County CA Medical Center COP 6.875% 8/1/24 (ETM) 25,220 32,025 San Diego CA Community College District GO 5.250% 8/1/33 5,500 5,530 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.250% 5/15/39 5,000 4,913 San Diego CA Unified School District GO 5.500% 7/1/19 (14) 10,140 11,078 San Diego CA Unified School District GO 5.500% 7/1/21 (14) 12,725 13,648 San Diego CA Unified School District GO 0.000% 7/1/45 29,520 2,830 San Francisco CA City & County International Airport Revenue 5.750% 5/1/19 20,295 22,368 San Francisco CA City & County International Airport Revenue 5.750% 5/1/20 26,405 28,670 San Francisco CA City & County International Airport Revenue 5.250% 5/1/32 5,000 4,778 San Francisco CA City & County International Airport Revenue 6.000% 5/1/39 2,130 2,193 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bay North) 6.625% 8/1/39 2,000 1,990 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/24 (14) 2,000 664 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/25 (14) 15,900 4,748 Santa Margarita CA Water District Community Facilities District No. 99-1 Special Tax Revenue 6.000% 9/1/13 (Prere.) 3,000 3,395 Santa Monica CA Community College District GO 0.000% 8/1/24 5,000 2,275 Santa Monica CA Community College District GO 0.000% 8/1/25 5,490 2,326 Simi Valley CA School Financing Authority Revenue 5.000% 8/1/27 (4) 10,000 10,007 Southern California Public Power Authority Revenue 5.000% 7/1/27 5,000 4,961 Southern California Public Power Authority Revenue (Transmission Project) 5.000% 7/1/20 10,505 11,243 Turlock CA Irrigation District Revenue 5.000% 1/1/35 6,385 5,766 University of California Revenue 4.500% 5/15/31 (4) 4,900 4,316 Victor Valley CA Community College District GO 6.000% 8/1/39 8,000 8,176 Walnut CA Energy Center Authority Revenue 5.000% 1/1/35 10,000 8,995 West Contra Costa CA Unified School District GO 6.000% 8/1/27 3,000 3,025 Colorado (3.5%) Aurora CO Hospital Revenue (Children's Hospital Association Project) 5.000% 12/1/40 5,000 4,468 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 4.500% 9/1/38 23,975 19,346 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.000% 9/1/41 7,500 6,587 Colorado Health Facilities Authority Revenue (Christian Living Communities) 5.750% 1/1/26 1,000 898 Colorado Health Facilities Authority Revenue (Christian Living Communities) 5.750% 1/1/37 2,250 1,867 Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 5.250% 12/1/25 15,500 13,729 Colorado Health Facilities Authority Revenue (Evangelical Lutheran Good Samaritan Society Project) 6.125% 6/1/38 7,000 6,985 Denver CO City & County Airport Revenue 5.000% 11/15/12 (14) 4,205 4,470 Denver CO City & County Airport Revenue 5.250% 11/15/36 7,500 7,253 Denver CO City & County Airport Revenue PUT 5.250% 5/15/11 10,000 10,121 Denver CO City & County COP VRDO 0.260% 2/1/11 7,000 7,000 Denver CO City & County COP VRDO 0.260% 2/1/11 3,700 3,700 Denver CO City & County School District No. 1 GO 5.250% 12/1/24 3,250 3,493 Denver CO City & County School District No. 1 GO 5.500% 12/1/26 2,500 2,683 Denver CO City & County Single Family Mortgage Revenue 5.550% 12/1/39 2,531 2,618 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/12 (14) 26,795 25,229 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/13 (14) 5,000 4,487 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/14 (14) 8,000 6,805 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/15 (14) 5,000 3,991 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/18 (14) 5,000 3,203 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/24 (14) 29,225 11,284 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/25 (14) 14,900 5,264 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/27 (14) 36,465 10,789 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/29 (14) 21,600 5,381 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/30 (14) 14,200 3,258 Northwest Parkway Public Highway Authority Colorado Convertible Revenue 0.000% 6/15/16 (Prere.) 10,000 11,426 Regional Transportation District of Colorado Sales Tax Revenue 6.000% 1/15/34 6,000 5,485 Regional Transportation District of Colorado Sales Tax Revenue 6.000% 1/15/41 10,000 8,982 Connecticut (0.5%) Connecticut Development Authority Pollution Control Revenue (Connecticut Light & Power Co. Project) 5.850% 9/1/28 25,250 25,089 Connecticut GO 5.000% 12/1/15 1,200 1,365 Delaware (0.1%) Delaware Housing Authority Single Family Mortgage Revenue 5.875% 1/1/38 2,850 3,035 District of Columbia (0.6%) District of Columbia Water & Sewer Authority Public Utility Revenue 5.500% 10/1/39 10,000 10,314 Metropolitan Washington DC/VA Airports Authority Airport System Revenue 5.500% 10/1/13 (14) 2,500 2,587 Metropolitan Washington DC/VA Airports Authority Airport System Revenue 5.500% 10/1/16 (14) 2,775 2,875 Metropolitan Washington DC/VA Airports Authority Airport System Revenue 5.500% 10/1/17 (14) 2,000 2,071 Metropolitan Washington DC/VA Airports Authority Airport System Revenue 5.500% 10/1/18 (14) 2,000 2,070 Metropolitan Washington DC/VA Airports Authority Airport System Revenue 5.250% 10/1/25 10,000 10,308 Metropolitan Washington DC/VA Airports Authority Dulles Toll Road Revenue 5.000% 10/1/39 8,000 7,502 Florida (6.4%) Alachua County FL Industrial Development Revenue (North Florida Retirement Village Inc. Project) 5.625% 11/15/22 5,000 4,287 Beacon Lakes FL Community Development Special Assessment Revenue 6.900% 5/1/35 15,915 14,670 Broward County FL School Board COP 5.000% 7/1/20 (4) 5,935 6,109 Citizens Property Insurance Corp. Florida Revenue (High Risk Account) 5.500% 6/1/14 7,500 7,967 Citizens Property Insurance Corp. Florida Revenue (High Risk Account) 5.000% 6/1/15 10,000 10,383 Citizens Property Insurance Corp. Florida Revenue (High Risk Account) 5.000% 6/1/16 6,000 6,189 Citizens Property Insurance Corp. Florida Revenue (High Risk Account) 5.250% 6/1/17 5,000 5,165 East Homestead Community Development District Florida Special Assessment Revenue 5.000% 5/1/11 2,655 2,103 Escambia County FL Environmental Improvement Revenue 5.750% 11/1/27 6,000 5,673 Florida Board of Education Lottery Revenue 5.000% 7/1/21 (14) 14,455 15,265 Florida Board of Education Lottery Revenue 5.250% 7/1/26 5,000 5,154 Florida Board of Education Lottery Revenue 5.500% 7/1/27 4,000 4,189 Florida Housing Finance Corp. Homeowner Mortgage Revenue 5.750% 1/1/37 16,245 16,862 Florida Housing Finance Corp. Homeowner Mortgage Revenue 5.750% 1/1/37 8,305 8,549 Florida Housing Finance Corp. Homeowner Mortgage Revenue 5.500% 7/1/48 11,515 12,197 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/15 5,000 5,332 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/16 5,000 5,321 Florida Municipal Power Agency Revenue 6.250% 10/1/31 3,250 3,490 Gainsville FL Utility System Revenue VRDO 0.440% 2/1/11 5,295 5,295 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.250% 11/15/16 (Prere.) 365 428 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.250% 11/15/36 9,435 8,697 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 6.000% 11/15/37 5,000 5,099 Hillsborough County FL Industrial Development Authority Health Facilities Revenue (University Community Hospital) 5.625% 8/15/18 (Prere.) 6,000 7,125 Hillsborough County FL Industrial Development Authority Hospital Revenue (Tampa General Hospital Project) 5.250% 10/1/34 2,185 1,905 Lee Memorial Health System Florida Hospital Revenue 5.250% 4/1/35 (14) 39,450 33,732 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.125% 10/1/24 (14) 18,575 17,611 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/27 7,170 6,767 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/28 13,440 12,499 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.375% 10/1/35 11,000 10,403 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/37 (14) 500 441 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/38 (11) 8,770 7,172 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.375% 10/1/41 8,000 7,420 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/40 6,500 5,888 Miami-Dade County FL Health Facilities Authority Hospital Revenue (Miami Children's Hospital) 6.125% 8/1/42 3,500 3,407 Miami-Dade County FL Public Facilities Revenue (Jackson Memorial Hospital) 5.750% 6/1/39 (12) 5,250 5,262 Miami-Dade County FL School Board COP 5.250% 10/1/18 (14) 7,915 8,327 Orange County FL Health Facilities Authority Health Care Facility Revenue (Orlando Lutheran Towers Inc.) 5.375% 7/1/20 1,100 994 Orange County FL Health Facilities Authority Health Care Facility Revenue (Orlando Lutheran Towers Inc.) 5.700% 7/1/26 1,000 860 Orange County FL Health Facilities Authority Mortgage Revenue (Orlando Lutheran Towers Inc. Project) 5.000% 7/1/12 1,800 1,791 Orange County FL Health Facilities Authority Mortgage Revenue (Orlando Lutheran Towers Inc. Project) 5.500% 7/1/32 1,200 951 Orange County FL Health Facilities Authority Mortgage Revenue (Orlando Lutheran Towers Inc. Project) 5.500% 7/1/38 1,500 1,175 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 5.000% 1/1/39 4,250 3,820 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/21 (4) 25,000 26,234 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/40 2,500 2,258 Orlando FL Special Assessment Revenue (Conroy Road Interchange Project) 5.800% 5/1/26 3,000 2,707 Orlando FL Utility Commission Water & Electric Revenue 6.750% 10/1/17 (ETM) 2,200 2,554 Palm Beach County FL Airport System Revenue 5.750% 10/1/12 (14) 7,220 7,695 Palm Beach County FL Airport System Revenue 5.750% 10/1/14 (14) 6,440 7,134 Palm Beach County FL Solid Waste Authority Revenue 5.000% 10/1/24 (13) 3,500 3,548 Palm Glades Community Development District Florida Special Assessment Revenue 4.850% 8/1/11 2,165 1,536 Putman County FL Authority Pollution Control Revenue (Seminole Electric Cooperative Inc. Project) PUT 5.350% 5/1/18 (2) 8,700 8,933 Sarasota County FL Public Hospital District Hospital Revenue (Sarasota Memorial Hospital Project) 5.500% 7/1/34 3,500 3,423 St. Petersburg FL Health Facilities Authority Revenue (All Children's Hospital Inc. Obligated Group) 6.500% 11/15/39 8,000 8,414 Tallahassee FL Health Facilities Revenue (Tallahassee Memorial HealthCare Inc. Project) 6.375% 12/1/30 2,800 2,710 Georgia (2.6%) Athens-Clarke County GA Unified Government Development Authority Revenue (University of Georgia Athletic Association Project) VRDO 1.940% 2/1/11 LOC 8,100 8,100 Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/20 6,420 6,653 Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/22 2,000 2,004 Atlanta GA Airport Revenue 5.000% 1/1/29 1,000 948 Atlanta GA Airport Revenue 5.000% 1/1/30 (4) 10,000 9,472 Atlanta GA Water & Wastewater Revenue 6.250% 11/1/34 2,500 2,566 Atlanta GA Water & Wastewater Revenue 6.250% 11/1/39 15,000 15,353 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 5.050% 1/12/12 6,000 6,217 Burke County GA Development Authority Pollution Control Revenue (Oglethorpe Power Corp. Vogtle Project) 5.500% 1/1/33 5,000 4,900 Dalton County GA Development Authority Revenue (Hamilton Health Care System) 5.500% 8/15/17 (14) 5,000 5,176 Fulton County GA Residential Care Facilities for the Elderly Authority Revenue (Canterbury Court Project) 6.125% 2/15/34 2,000 1,669 Georgia GO 5.500% 7/1/15 19,095 22,196 Georgia Housing & Finance Authority Single Family Mortgage Revenue 5.000% 12/1/26 4,320 4,209 Georgia Municipal Electric Power Authority Revenue 6.600% 1/1/18 (14) 4,060 4,687 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/18 5,000 5,213 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/19 15,000 15,536 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.500% 9/15/28 7,195 6,754 Marietta GA Development Authority Revenue 7.000% 6/15/30 4,000 3,813 Marietta GA Development Authority Revenue 7.000% 6/15/39 6,000 5,550 Municipal Electric Authority Georgia Revenue 5.000% 1/1/20 7,000 7,510 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.500% 1/1/26 7,000 7,214 Richmond County GA Development Authority Environmental Improvement Revenue 5.750% 11/1/27 3,000 2,791 Guam (1.0%) Guam Government GO 5.000% 11/15/23 4,500 4,007 Guam Government GO 5.125% 11/15/27 5,000 4,431 Guam Government GO 6.750% 11/15/29 8,000 8,443 Guam Government GO 5.250% 11/15/37 20,400 17,182 Guam Government GO 7.000% 11/15/39 10,000 10,677 Guam Government Waterworks Authority Water & Wastewater System Revenue 6.000% 7/1/25 2,000 1,986 Guam Government Waterworks Authority Water & Wastewater System Revenue 5.875% 7/1/35 5,000 4,735 Guam Government Waterworks Authority Water & Wastewater System Revenue 5.625% 7/1/40 8,000 6,922 Hawaii (0.6%) Hawaii Department of Budget & Finance Special Purpose Revenue (Kahala Nui Project) 8.000% 11/15/33 8,750 9,152 Hawaii Harbor System Revenue 5.500% 7/1/35 5,000 4,786 Hawaii Harbor System Revenue 5.625% 7/1/40 5,000 4,802 Hawaii Pacific Health Revenue 5.500% 7/1/40 7,000 6,079 Hawaii Pacific Health Revenue 5.750% 7/1/40 3,000 2,703 Honolulu HI City & County Wastewater System Revenue 0.000% 7/1/17 (14) 6,000 4,701 Honolulu HI City & County Wastewater System Revenue 0.000% 7/1/18 (14) 2,000 1,471 Idaho (0.3%) Idaho Housing & Finance Association RAN 5.000% 7/15/23 8,430 8,801 Idaho Housing & Finance Association RAN 5.000% 7/15/27 7,000 7,034 Idaho Housing & Finance Association Single Family Mortgage Revenue 5.125% 1/1/29 2,740 2,559 Madison County ID Hospital Revenue 5.250% 9/1/37 1,650 1,299 Illinois (5.1%) Chicago IL Board of Education GO 5.000% 12/1/31 5,000 4,570 Chicago IL GO 0.000% 1/1/16 (Prere.) 7,795 9,209 Chicago IL GO 0.000% 1/1/16 (Prere.) 7,445 8,806 Chicago IL GO 5.000% 12/1/23 6,970 6,716 Chicago IL GO 0.000% 1/1/26 (14) 2,755 2,727 Chicago IL GO 0.000% 1/1/27 (14) 2,630 2,592 Chicago IL Midway Airport Revenue 5.500% 1/1/14 (4) 6,410 6,490 Chicago IL Midway Airport Revenue 5.500% 1/1/15 (4) 4,760 4,817 Chicago IL Midway Airport Revenue 5.500% 1/1/16 (4) 7,135 7,219 Chicago IL Midway Airport Revenue 5.500% 1/1/17 (4) 7,525 7,610 Chicago IL Midway Airport Revenue 5.500% 1/1/18 (4) 7,940 8,028 Chicago IL O'Hare International Airport Revenue 5.250% 1/1/30 3,655 3,515 Chicago IL Park District GO 5.000% 1/1/33 4,500 4,210 Chicago IL Public Building Commission GO 7.000% 1/1/20 (ETM) 10,000 12,502 Chicago IL Water Revenue 5.250% 11/1/38 15,000 14,143 Cook County IL Recovery Zone Facility Revenue (Navistar International Corp. Project) 6.500% 10/15/40 3,000 2,985 Illinois Build Revenue 5.000% 6/15/17 7,000 7,422 Illinois Educational Facilities Authority Revenue (Northwestern University) 5.500% 8/15/14 (Prere.) 500 570 Illinois Finance Authority Gas Supply Revenue (Peoples Gas Light & Coke) PUT 2.125% 7/1/14 2,875 2,777 Illinois Finance Authority Revenue (Childrens Memorial Hospital) 5.375% 8/15/39 22,500 20,675 Illinois Finance Authority Revenue (Little Co. of Mary Hospital & Health Care Centers) 5.375% 8/15/40 4,500 3,870 Illinois Finance Authority Revenue (Navistar International Project) 6.500% 10/15/40 11,400 11,344 Illinois Finance Authority Revenue (New Admiral at the Lake Project) 8.000% 5/15/40 6,000 5,640 Illinois Finance Authority Revenue (New Admiral at the Lake Project) 8.000% 5/15/46 7,500 7,033 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.375% 7/1/33 6,000 5,404 2 Illinois Finance Authority Revenue (Northwestern University) TOB VRDO 0.270% 2/1/11 2,620 2,620 Illinois Finance Authority Revenue (OSF Healthcare System) 7.000% 11/15/29 10,000 10,374 Illinois Finance Authority Revenue (OSF Healthcare System) 6.000% 5/15/39 6,500 5,933 Illinois Finance Authority Revenue (Riverside Health System) 6.250% 11/15/35 4,600 4,609 Illinois Finance Authority Revenue (Rush University Medical Center) 6.625% 11/1/39 10,000 10,148 Illinois Finance Authority Revenue (Silver Cross & Medical Centers) 7.000% 8/15/44 14,000 14,425 Illinois Finance Authority Revenue (Tabor Hills Supportive Living) 5.250% 11/15/36 3,000 2,173 Illinois Finance Authority Revenue (University of Chicago Medical Center) 5.000% 8/15/21 6,000 6,047 3 Illinois Finance Authority Student Housing Revenue (Fullerton Village Project) 5.125% 6/1/35 4,000 2,194 Illinois GO 5.000% 1/1/16 (4) 8,000 8,350 Illinois Health Facilities Authority Revenue (Centegra Health System) 5.100% 9/1/11 (2) 3,105 3,112 Illinois Health Facilities Authority Revenue (Centegra Health System) 5.250% 9/1/18 (2) 2,500 2,500 Illinois Sports Facilities Authority Revenue 0.000% 6/15/30 (2) 8,635 8,662 Illinois Toll Highway Authority Revenue 5.250% 1/1/30 5,000 4,814 Illinois Toll Highway Authority Revenue 5.000% 1/1/31 6,000 5,564 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 5.250% 6/15/42 (14) 10,000 9,036 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/44 (4) 10,000 1,016 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 5.250% 6/15/50 7,210 6,186 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.500% 6/1/23 5,000 4,734 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 6.000% 6/1/28 15,000 14,315 Indiana (1.7%) Indiana Health & Educational Facility Financing Authority Hospital Revenue (Clarian Health Obligated Group) 5.000% 2/15/39 17,535 14,959 Indiana Health Facility Financing Authority Hospital Revenue (Ancilla System Inc.) 7.375% 7/1/23 (ETM) 19,400 25,215 Indiana Municipal Power Agency Revenue 6.000% 1/1/39 13,275 13,678 Indiana Office Building Commission Revenue (Capitol Complex) 6.900% 7/1/11 3,055 3,121 Indianapolis IN Airport Authority Special Facilities Revenue (Federal Express Corp. Project) 5.100% 1/15/17 13,500 14,083 Indianapolis IN Local Public Improvement Bond Bank Revenue 6.750% 2/1/14 14,350 15,306 Indianapolis IN Local Public Improvement Bond Bank Revenue (PILOT Infrastructure Project) 5.000% 1/1/30 (12) 2,720 2,687 Rockport IN Pollution Control Revenue (Indiana Michigan Power Co. Project) PUT 6.250% 6/2/14 6,750 7,394 Iowa (0.3%) Tobacco Settlement Authority Iowa Revenue 0.000% 6/1/34 25,000 19,732 Kansas (0.1%) Olathe KS Senior Living Facility Revenue (Catholic Care Campus Inc.) 6.000% 11/15/26 2,000 1,779 Olathe KS Senior Living Facility Revenue (Catholic Care Campus Inc.) 6.000% 11/15/38 2,000 1,638 Kentucky (0.6%) Jefferson County KY Health Facilities Revenue (Jewish Hospital HealthCare Services Inc. Project) 5.650% 1/1/17 (2) 8,000 8,012 Jefferson County KY Health Facilities Revenue (Jewish Hospital HealthCare Services Inc. Project) 5.700% 1/1/21 (2) 1,750 1,751 Kentucky Asset/Liability Commission General Fund Revenue 5.000% 9/1/17 (14) 7,500 8,123 Kentucky Housing Corp. Revenue 5.250% 7/1/32 7,955 8,251 Louisville & Jefferson County KY Metropolitan Government Health Facilities Revenue (Jewish Hospital& St. Mary's Healthcare Inc. Project) 5.750% 2/1/27 9,400 8,902 Louisiana (2.0%) East Baton Rouge LA Sewerage Commission Revenue 5.250% 2/1/39 7,500 7,424 Lafayette LA Utilities Revenue 5.000% 11/1/33 5,000 4,684 Louisiana Citizens Property Insurance Corp. Assessment Revenue 6.750% 6/1/26 (12) 6,000 6,723 Louisiana Housing Finance Agency Single Family Mortgage Revenue (Home Ownership Program) 5.950% 6/1/38 7,045 7,562 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (Westlake Chemical Corp. Projects) 6.500% 8/1/29 7,500 7,460 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (Westlake Chemical Corp. Projects) 6.500% 11/1/35 11,000 10,890 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (Women's Hospital Foundation Project) 5.875% 10/1/40 13,990 12,576 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (Women's Hospital Foundation Project) 6.000% 10/1/44 8,095 7,350 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.250% 5/15/38 25,000 19,958 New Orleans LA Aviation Board Revenue 6.000% 1/1/23 (12) 5,000 5,422 St. John Baptist Parish Louisiana Revenue (Marathon Oil Corp. Project) 5.125% 6/1/37 14,400 13,277 Tobacco Settlement Financing Corp. Louisiana Revenue 5.875% 5/15/39 13,495 12,247 Maryland (0.9%) Baltimore MD Special Obligation Revenue 7.000% 9/1/38 8,000 7,598 Harford County MD GO 5.000% 7/1/15 2,000 2,276 Maryland Department of Housing & Community Development Revenue 5.750% 3/1/41 9,170 9,666 Maryland Economic Development Corp. Revenue (Chesapeake Bay Conference Center Project) 5.000% 12/1/31 4,000 2,493 Maryland GO 5.000% 2/15/15 (Prere.) 6,000 6,827 Maryland GO 5.000% 11/1/15 6,000 6,889 Maryland Health & Higher Educational Facilities Authority Revenue (Charlestown Community) 6.250% 1/1/41 5,000 4,748 Maryland Health & Higher Educational Facilities Authority Revenue (King Farm Presbyterian Retirement Community) 5.000% 1/1/17 6,195 5,831 Maryland Industrial Development Financing Authority Economic Development Revenue (Our Lady of Good Counsel School) 5.500% 5/1/20 420 409 Maryland Industrial Development Financing Authority Economic Development Revenue (Our Lady of Good Counsel School) 6.000% 5/1/35 2,000 1,842 Prince Georges County MD GO 5.000% 9/15/15 3,740 4,284 Massachusetts (2.1%) Massachusetts College Building Authority Revenue 5.000% 5/1/29 1,500 1,502 Massachusetts College Building Authority Revenue 5.000% 5/1/30 1,500 1,489 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/32 12,500 11,938 Massachusetts Development Finance Agency Revenue (Suffolk University) 5.125% 7/1/40 9,000 7,644 Massachusetts GO 5.000% 9/1/15 (Prere.) 8,000 9,216 Massachusetts GO VRDO 2.932% 2/1/11 3,600 3,600 Massachusetts Health & Educational Facilities Authority Revenue (Boston Medical Center) 5.250% 7/1/38 8,440 6,904 4 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.500% 7/1/36 5,100 5,366 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/19 7,005 7,658 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) PUT 4.125% 2/16/12 6,000 6,161 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) PUT 4.100% 4/19/12 2,000 2,066 Massachusetts Health & Educational Facilities Authority Revenue (Suffolk University) 6.250% 7/1/30 5,000 5,114 Massachusetts Health & Educational Facilities Authority Revenue (University of Massachusetts Memorial Health Care Inc.) 6.500% 7/1/11 1,560 1,586 Massachusetts Health & Educational Facilities Authority Revenue (University of Massachusetts Memorial Health Care Inc.) 6.625% 7/1/32 17,000 17,045 Massachusetts Municipal Wholesale Electric Co. Power System Revenue 5.250% 7/1/15 (14) 7,535 7,800 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/24 (4) 9,000 9,323 Massachusetts Special Obligation Dedicated Tax Revenue 5.750% 1/1/14 (Prere.) 15,000 16,969 Michigan (3.0%) Delta County MI Economic Development Corp. Environmental Improvement Revenue (MeadWestvaco-EscanabaPaper Co. Project) 6.250% 4/15/12 (Prere.) 11,000 11,751 Detroit MI Sewer System Revenue 5.125% 7/1/33 (14) 6,030 5,370 Detroit MI Sewer System Revenue 7.500% 7/1/33 (4) 12,000 13,897 Detroit MI Water Supply System Revenue 7.000% 7/1/36 (4) 4,500 4,962 Jackson County MI Hospital Finance Authority Hospital Revenue (Allegiance Health) 5.250% 6/1/37 10,000 8,635 Kalamazoo MI Hospital Financing Authority Hospital Revenue (Bronson Methodist Hospital) 5.000% 5/15/30 10,000 8,844 Michigan GO 5.250% 9/15/26 (4) 12,000 12,126 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.250% 11/15/46 44,500 37,006 Michigan Hospital Finance Authority Revenue (MidMichigan Obligated Group) 6.125% 6/1/34 4,065 4,082 Michigan Housing Development Authority Revenue (Rental Housing) VRDO 0.300% 2/1/11 18,495 18,495 Michigan Housing Development Authority Revenue (Rental Housing) VRDO 0.330% 2/1/11 (4) 11,455 11,455 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/29 5,190 5,226 Michigan Tobacco Settlement Financing Authority Revenue 6.875% 6/1/42 15,000 13,177 Michigan Tobacco Settlement Financing Authority Revenue 6.000% 6/1/48 4,775 3,196 Royal Oak MI Hospital Finance Authority Hospital Revenue (Beaumont Hospital) 6.000% 8/1/39 7,000 6,688 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/30 10,000 8,841 Minnesota (0.5%) Dakota County MN Community Development Agency Multifamily Housing Revenue (Highview Hills Senior Housing Project) 7.000% 8/1/45 8,000 7,362 Maple Grove MN Health Care Facilities Revenue (Maple Grove Hospital Corp.) 5.250% 5/1/28 4,500 4,136 Maple Grove MN Health Care Facilities Revenue (Maple Grove Hospital Corp.) 5.250% 5/1/37 9,250 8,106 Minneapolis MN Health Care System Revenue (Fairview Health Services) 6.750% 11/15/32 8,250 8,772 Mississippi (0.2%) Mississippi Development Bank Special Obligation Revenue (Municipal Energy Agency Power Supply Project) 5.000% 3/1/31 (10) 11,365 9,952 Missouri (1.0%) Kirkwood MO Industrial Development Authority Retirement Community Revenue (Aberdeen Heights Project) 8.250% 5/15/39 5,000 5,034 Kirkwood MO Industrial Development Authority Retirement Community Revenue (Aberdeen Heights Project) 8.250% 5/15/45 5,000 5,025 Missouri Development Finance Board Infrastructure Facilities Revenue (Branson Landing Project) 5.000% 6/1/35 9,000 7,692 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Cox Health) 5.250% 11/15/29 900 853 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Cox Health) 5.500% 11/15/33 6,500 6,255 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke's Health System) 5.000% 11/15/40 3,730 3,392 Missouri Housing Development Corp. Single Family Mortgage Revenue 6.050% 3/1/37 7,345 7,658 Missouri Housing Development Corp. Single Family Mortgage Revenue 6.000% 3/1/38 3,155 3,356 Missouri Housing Development Corp. Single Family Mortgage Revenue 5.600% 9/1/38 6,505 6,850 Missouri Joint Municipal Electric Utility Commission Power Project Revenue (Plum Point Project) 5.000% 1/1/28 (14) 2,000 1,823 Sugar Creek MO Industrial Development Revenue (Lafarge North America Inc. Project) 5.650% 6/1/37 11,000 9,307 Montana (0.3%) Montana Board Housing Single Family Mortgage Revenue 5.750% 12/1/37 3,595 3,820 Montana Facility Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 4.750% 1/1/40 15,000 13,281 Nebraska (0.4%) Nebraska Public Power District Revenue 5.000% 1/1/38 6,500 6,168 Omaha NE Public Power District Electric Revenue 5.000% 2/1/42 (2) 19,275 17,795 Nevada (0.5%) Clark County NV School District GO 5.000% 6/15/25 10,000 9,898 Henderson NV Health Facility Revenue (Catholic Healthcare West) 5.250% 7/1/31 11,750 10,656 Nevada Capital Improvement & Cultural Affairs GO 5.000% 12/1/23 (14) 2,550 2,628 Sparks NV Local Improvement District Revenue 6.500% 9/1/20 3,210 3,035 Sparks NV Local Improvement District Revenue 6.750% 9/1/27 3,785 3,307 New Jersey (5.3%) New Jersey COP 5.250% 6/15/27 5,000 4,930 New Jersey Economic Development Authority Mortgage Revenue (Lions Gate Project) 5.000% 1/1/15 705 677 New Jersey Economic Development Authority Mortgage Revenue (Lions Gate Project) 5.750% 1/1/25 710 629 New Jersey Economic Development Authority Mortgage Revenue (Lions Gate Project) 5.875% 1/1/37 1,230 1,015 New Jersey Economic Development Authority Mortgage Revenue (Presbyterian Home at Montgomery Project) 6.375% 11/1/31 10,000 8,470 New Jersey Economic Development Authority Retirement Community Revenue (Seabrook Village Inc.) 5.250% 11/15/26 2,000 1,687 New Jersey Economic Development Authority Retirement Community Revenue (Seabrook Village Inc.) 5.250% 11/15/36 2,000 1,578 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.750% 6/15/29 20,000 17,930 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.500% 6/15/31 6,500 5,719 New Jersey Economic Development Authority Revenue (Motor Vehicle Surcharges) 5.250% 7/1/24 (14) 18,055 18,193 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/28 10,200 10,277 New Jersey Economic Development Authority Revenue(Kapkowski Road Landfill Improvement District Project (City of Elizabeth)) 6.375% 5/15/14 (Prere.) 2,250 2,613 New Jersey Economic Development Authority Revenue(Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.750% 6/1/31 4,000 3,676 New Jersey Economic Development Authority SpecialFacility Revenue (Continental Airlines Inc. Project) 6.625% 9/15/12 14,595 14,679 New Jersey Educational Facilities Authority Revenue (Richard Stockton College) 5.375% 7/1/38 3,395 3,330 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 7.500% 12/1/32 6,500 7,035 New Jersey Environmental Infrastructure Trust Revenue 5.000% 9/1/15 4,465 5,075 New Jersey Health Care Facilities Financing Authority Revenue (South Jersey Hospital) 5.000% 7/1/22 2,400 2,409 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.750% 7/1/33 6,700 6,713 New Jersey Sports & Exposition Authority Revenue 6.500% 3/1/13 1,315 1,390 New Jersey Transportation Corp. COP 5.750% 9/15/15 26,620 27,871 New Jersey Transportation Corp. COP 5.000% 9/15/19 (4) 7,000 7,200 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/17 (4) 7,000 7,822 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/19 9,000 9,576 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/21 (12) 14,000 15,073 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/23 (14) 10,000 10,678 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/25 (2) 30,000 12,118 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/27 15,000 5,190 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/28 3,430 1,093 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.625% 12/15/28 20,000 20,413 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/38 (12) 8,000 8,289 New Jersey Turnpike Authority Revenue 0.000% 1/1/35 (2) 21,495 16,253 New Jersey Turnpike Authority Revenue 5.000% 1/1/35 9,400 9,144 New Jersey Turnpike Authority Revenue 5.250% 1/1/40 7,000 6,948 Tobacco Settlement Financing Corp. New Jersey Revenue 4.500% 6/1/23 1,345 1,123 Tobacco Settlement Financing Corp. New Jersey Revenue 4.625% 6/1/26 38,500 27,266 Tobacco Settlement Financing Corp. New Jersey Revenue 4.750% 6/1/34 5,000 2,974 New Mexico (0.7%) New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) 5.500% 8/1/11 (Prere.) 27,550 28,519 New Mexico Mortgage Finance Authority Single Family Mortgage Revenue 5.600% 7/1/38 6,150 6,511 New Mexico Mortgage Finance Authority Single Family Mortgage Revenue 5.300% 1/1/39 4,730 4,941 New York (9.8%) Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 6.375% 7/15/43 5,000 4,867 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/20 (4) 5,000 5,359 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/21 (4) 3,745 3,935 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/22 (4) 4,500 4,689 Hudson Yards Infrastructure Corp. New York Revenue 4.500% 2/15/47 (14) 16,500 12,458 Long Island NY Power Authority Electric System Revenue 5.500% 4/1/22 10,000 10,547 Long Island NY Power Authority Electric System Revenue 5.500% 4/1/24 5,000 5,194 Metropolitan New York Transportation Authority Revenue 5.000% 11/15/18 2,500 2,688 Metropolitan New York Transportation Authority Revenue 5.250% 11/15/20 (12) 8,415 9,203 Metropolitan New York Transportation Authority Revenue 5.250% 11/15/20 (14) 6,650 7,123 Metropolitan New York Transportation Authority Revenue 5.125% 11/15/31 12,205 11,398 Metropolitan New York Transportation Authority Revenue 5.000% 11/15/33 (2) 7,900 7,106 Metropolitan New York Transportation Authority Revenue 5.250% 11/15/40 10,000 9,144 Metropolitan New York Transportation Authority Revenue (Dedicated Petroleum Tax) 6.000% 4/1/20 (14)(ETM) 9,000 11,030 Metropolitan New York Transportation Authority Revenue (Dedicated Petroleum Tax) 5.000% 11/15/34 3,250 3,106 Metropolitan New York Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/18 (2) 5,000 5,511 Metropolitan New York Transportation Authority Revenue (Transit Revenue) PUT 5.000% 11/15/13 10,000 10,829 Nassau County NY GO 4.000% 10/1/21 9,400 9,074 New York City NY GO 5.000% 8/1/17 7,000 7,814 New York City NY GO 5.000% 3/1/18 1,990 2,209 New York City NY GO 5.000% 1/1/25 5,750 5,847 New York City NY GO 5.000% 8/1/26 5,000 5,069 New York City NY GO 5.000% 11/1/26 15,000 15,050 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/30 6,000 5,655 2 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.350% 2/7/11 5,445 5,445 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/26 (12) 5,000 2,092 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/27 (12) 4,195 1,631 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/28 (12) 4,200 1,517 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 5.000% 3/1/36 (14) 8,075 7,158 New York City NY Industrial Development Agency Special Facility Revenue (American Airlines Inc.) 7.750% 8/1/31 31,000 32,259 New York City NY Industrial Development Agency Special Facility Revenue (Terminal One Group Association Project) PUT 5.500% 1/1/16 4,000 4,091 New York City NY Industrial Development Agency Special Facility Revenue (Terminal One Group Association Project) PUT 5.500% 1/1/16 4,500 4,666 New York City NY Industrial Development Agency Special Facility Revenue (Terminal One Group Association Project) PUT 5.500% 1/1/16 3,500 3,670 New York City NY Industrial Development Agency Special Facility Revenue (Terminal One Group Association Project) PUT 5.500% 1/1/16 3,250 3,448 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/31 10,000 9,961 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/35 7,500 7,264 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.250% 6/15/40 15,000 15,029 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/26 (14) 9,000 9,305 New York City NY Transitional Finance Authority Building Aid Revenue 5.125% 1/15/33 5,000 4,958 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/34 8,650 8,431 New York City NY Transitional Finance Authority Building Aid Revenue 5.125% 1/15/34 6,000 5,901 New York Liberty Development Corp. Revenue 6.375% 7/15/49 8,750 8,794 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/40 4,000 3,788 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/18 2,500 2,670 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/20 1,000 1,043 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.250% 7/1/24 3,955 3,880 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.625% 7/1/37 8,750 8,262 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 0.922% 5/1/18 23,090 19,902 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/15 5,090 5,725 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/22 (4) 5,500 5,763 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/35 7,000 6,828 New York State Dormitory Authority Revenue (State University Educational Facilities) 7.500% 5/15/13 13,380 15,148 New York State Dormitory Authority Revenue (The New School) 5.500% 7/1/40 5,000 4,872 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water RevolvingFunds) 5.000% 10/15/35 5,815 5,832 New York State Housing Finance Agency Revenue (Nursing Home & Health Care Project) 5.000% 11/1/11 (14) 5,730 5,744 New York State Housing Finance Agency Revenue (Nursing Home & Health Care Project) 5.100% 11/1/12 (14) 7,120 7,135 2 New York State Mortgage Agency Revenue TOB VRDO 0.270% 2/1/11 3,345 3,345 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.500% 4/1/20 (2) 20,000 22,598 New York State Thruway Authority Revenue (Service Contract) 5.000% 4/1/18 7,500 8,335 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/16 10,000 11,328 Niagara County NY Industrial Development Agency Solid Waste Disposal Revenue (American Ref-Fuel Co.of Niagra LP Facility) PUT 5.550% 11/15/13 12,500 12,630 Niagara County NY Industrial Development Agency Solid Waste Disposal Revenue (Covanta Arc LLC) PUT 5.450% 11/15/12 16,000 16,266 Niagara County NY Industrial Development Agency Solid Waste Disposal Revenue (Covanta Arc LLC) PUT 5.625% 11/15/14 3,000 3,037 Port Authority of New York & New Jersey Revenue 5.750% 3/15/35 25,000 25,377 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 5.500% 12/1/31 4,000 3,741 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 6.000% 12/1/42 4,000 3,776 Suffolk County NY Economic Development Corp. Revenue (Peconic Landing at Southold Project) 6.000% 12/1/40 1,225 1,130 Suffolk NY Tobacco Asset Securitization Corp. Revenue 5.375% 6/1/28 6,120 5,055 Suffolk NY Tobacco Asset Securitization Corp. Revenue 0.000% 6/1/44 4,500 3,293 Suffolk NY Tobacco Asset Securitization Corp. Revenue 6.000% 6/1/48 3,500 2,844 Ulster County NY Industrial Development Agency Civic Facility Revenue (Kingston Regional Senior Living Corp. - Woodland Pond at New Paltz Project) 6.000% 9/15/37 10,500 8,004 Ulster County NY Industrial Development Agency Civic Facility Revenue (Kingston Regional Senior Living Corp. - Woodland Pond at New Paltz Project) 6.000% 9/15/42 7,000 5,244 Westchester County NY Health Care Corp. Revenue 6.000% 11/1/30 20,000 19,238 Westchester County NY Health Care Corp. Revenue 6.125% 11/1/37 3,000 2,880 North Carolina (1.2%) Charlotte NC GO 5.250% 6/1/14 1,300 1,468 Charlotte-Mecklenberg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) 5.000% 1/15/47 8,000 6,994 North Carolina Capital Facilities Financial Solid Waste Disposal Revenue (Duke Energy) 4.625% 11/1/40 6,000 5,295 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/23 5,250 5,274 North Carolina Eastern Municipal Power Agency Revenue 5.500% 1/1/16 3,000 3,205 North Carolina Eastern Municipal Power Agency Revenue 5.500% 1/1/17 2,000 2,137 North Carolina Eastern Municipal Power Agency Revenue 5.000% 1/1/26 5,000 4,782 North Carolina GO 5.000% 4/1/14 10,000 11,174 North Carolina GO 5.500% 3/1/15 2,355 2,717 North Carolina Housing Finance Agency Home Ownership Revenue 5.500% 1/1/38 2,400 2,510 North Carolina Housing Finance Agency Home Ownership Revenue 5.500% 7/1/38 5,895 6,225 North Carolina Medical Care Commission Health Care Facilities Mortgage Revenue (Deerfield EpiscopalRetirement Community) 6.125% 11/1/38 4,500 4,213 North Carolina Medical Care Commission Health Care Facilities Mortgage Revenue (Pennbyrn at Maryfield Project) 6.125% 10/1/35 9,500 6,987 North Carolina Medical Care Commission Health Care Facilities Mortgage Revenue (Salemtowne) 5.000% 10/1/23 1,850 1,646 North Carolina Medical Care Commission Health Care Facilities Mortgage Revenue (Salemtowne) 5.100% 10/1/30 1,155 929 North Carolina Medical Care Commission RetirementFacilities Mortgage Revenue (Givens Estates Project) 5.000% 7/1/27 2,750 2,447 North Carolina Medical Care Commission RetirementFacilities Mortgage Revenue (Givens Estates Project) 5.000% 7/1/33 3,000 2,541 Ohio (3.1%) Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.250% 9/1/27 10,000 9,967 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) VRDO 0.270% 2/1/11 LOC 5,700 5,700 American Municipal Power Ohio Inc. Revenue (Electricity Purchase) 5.000% 2/1/12 11,500 11,929 American Municipal Power Ohio Inc. Revenue (Electricity Purchase) 5.000% 2/1/13 7,000 7,379 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.000% 2/15/38 17,000 15,924 Bowling Green State University Ohio Student Housing Revenue (CFP I LLC - State University Project) 5.750% 6/1/31 5,000 4,502 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.125% 6/1/24 42,040 31,586 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.875% 6/1/30 9,585 6,662 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.750% 6/1/34 18,195 12,017 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 0.000% 6/1/37 5,000 2,973 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.875% 6/1/47 7,300 4,787 Columbus OH GO 5.000% 12/15/15 3,210 3,621 Cuyahoga County OH Revenue (Cleveland Clinic Health System Obligated Group) VRDO 3.750% 2/1/11 1,900 1,900 Ohio Building Authority Revenue (Adult Correctional Building) 5.000% 10/1/19 4,705 5,179 Ohio Common Schools GO 4.500% 9/15/25 9,850 9,808 Ohio GO 4.500% 9/15/22 (14) 2,030 2,063 Ohio Higher Educational Facility Commission Revenue (Denison University Project) 5.000% 11/1/32 3,595 3,605 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) 5.500% 1/1/39 11,750 11,503 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.250% 1/15/46 12,000 10,303 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/20 5,000 5,627 Scioto County OH Marine Terminal Facilities Revenue (Norfolk Southern Corp. Project) 5.300% 8/15/13 14,750 14,781 Oklahoma (0.9%) Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 7/1/15 (2)(Prere.) 4,510 5,172 Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 7/1/15 (Prere.) 4,250 4,873 Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) VRDO 0.290% 2/7/11 (12) 20,200 20,200 Oklahoma Housing Finance Agency Single Family Mortgage Revenue (Homeownership Loan Program) 5.750% 9/1/36 4,090 4,263 Oklahoma Housing Finance Agency Single Family Mortgage Revenue (Homeownership Loan Program) 5.800% 9/1/37 3,250 3,459 Oklahoma Housing Finance Agency Single Family Mortgage Revenue (Homeownership Loan Program) 5.875% 9/1/37 4,470 4,786 Oklahoma Housing Finance Agency Single Family Mortgage Revenue (Homeownership Loan Program) 5.950% 9/1/37 6,945 7,445 Oklahoma Municipal Power Authority Power Supply System Revenue 6.000% 1/1/38 4,500 4,664 Oregon (0.2%) Clackamas County OR Hospital Facility Authority Revenue (Legacy Health System) 5.250% 5/1/21 4,900 4,926 Oregon Health Sciences University Revenue 5.750% 7/1/39 6,750 6,785 Pennsylvania (4.0%) Allegheny County PA GO 5.000% 11/1/29 3,265 3,153 Geisinger Health System Authority of Pennsylvania Revenue (Penn State Geisinger Health System) 5.250% 6/1/39 5,000 4,705 Lancaster County PA Hospital Authority Revenue (Brethren VLG Project) 6.250% 7/1/26 1,250 1,191 Lancaster County PA Hospital Authority Revenue (Brethren VLG Project) 6.375% 7/1/30 1,000 921 Lancaster County PA Hospital Authority Revenue (Brethren VLG Project) 6.500% 7/1/40 2,750 2,452 Lebanon County PA Health Facilities Authority Health Center Revenue (Pleasant View Retirement Community Project) 5.125% 12/15/20 1,000 933 Lebanon County PA Health Facilities Authority Health Center Revenue (Pleasant View Retirement Community Project) 5.300% 12/15/26 500 433 Montgomery County PA Industrial Development Authority Retirement Community Revenue (ACTS Retirement- Life Communities Obligated Group) 5.000% 11/15/22 3,000 2,869 Montgomery County PA Industrial Development Authority Revenue (Philadelphia Presbyterian Homes Inc.Project) 7.000% 12/1/35 2,670 2,651 Montgomery County PA Industrial Development Authority Revenue (Philadelphia Presbyterian Homes Inc.Project) 7.000% 12/1/40 2,500 2,463 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) 5.500% 8/15/35 5,000 4,562 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) 5.500% 8/15/40 6,500 5,830 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (Reliant Energy Seward LLC Project) 6.750% 6/2/11 (Prere.) 7,280 7,630 Pennsylvania Economic Development Financing Authority Resource Recovery Revenue (Colver Project) 5.000% 12/1/14 (2) 6,000 5,934 Pennsylvania Economic Development Financing Authority Resource Recovery Revenue (Colver Project) 5.000% 12/1/15 (2) 3,500 3,316 Pennsylvania Economic Development Financing Authority Resource Recovery Revenue (Colver Project) 4.625% 12/1/18 (2) 10,500 9,337 Pennsylvania GO 5.000% 9/1/14 (4) 10,000 11,211 2 Pennsylvania GO TOB VRDO 0.290% 2/7/11 2,320 2,320 2 Pennsylvania GO TOB VRDO 0.290% 2/7/11 3,100 3,100 2 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue TOB VRDO 0.430% 2/7/11 3,875 3,875 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.260% 2/7/11 LOC 5,800 5,800 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.360% 2/7/11 20,405 20,405 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.360% 2/7/11 10,020 10,020 Pennsylvania State University Revenue VRDO 0.250% 2/7/11 9,700 9,700 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/25 (12) 9,550 9,634 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/26 (12) 10,040 10,039 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/27 (12) 6,865 6,789 Pennsylvania Turnpike Commission Revenue 5.250% 6/1/39 7,600 7,193 Philadelphia PA Airport Revenue 5.000% 6/15/17 10,000 10,494 Philadelphia PA Industrial Development Authority Airport Revenue (Philadelphia Airport System) 5.400% 7/1/22 (14) 10,000 10,008 Philadelphia PA Municipal Authority Revenue 5.250% 11/15/14 (4) 10,000 10,627 Philadelphia PA School District GO 6.000% 9/1/38 13,000 13,333 Sayre PA Health Care Facilities Authority Revenue (Guthrie Health Care System) 0.848% 12/1/17 31,705 28,557 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/40 3,000 2,716 Puerto Rico (3.5%) Puerto Rico Aqueduct & Sewer Authority Revenue 0.000% 7/1/24 25,000 24,588 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/33 15,000 13,520 Puerto Rico Electric Power Authority Revenue 5.500% 7/1/38 10,150 9,394 Puerto Rico Highway & Transportation Authority Revenue 5.250% 7/1/39 (3) 20,000 17,547 Puerto Rico Infrastructure Financing Authority Special Tax Revenue 5.500% 7/1/24 (2) 12,245 11,883 Puerto Rico Infrastructure Financing Authority Special Tax Revenue 5.000% 7/1/46 5,000 4,124 Puerto Rico Municipal Finance Agency GO 5.250% 8/1/18 (4) 23,570 25,151 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.250% 7/1/14 (Prere.) 365 411 Puerto Rico Public Buildings Authority Government Facilities Revenue PUT 5.000% 7/1/12 (2) 33,000 33,955 Puerto Rico Public Finance Corp. Revenue PUT 5.750% 2/1/12 LOC 34,000 34,664 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/38 47,495 7,511 Puerto Rico Sales Tax Financing Corp. Revenue 6.500% 8/1/44 18,000 18,629 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/54 (2) 62,390 2,908 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/56 33,000 1,335 South Carolina (1.8%) Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.250% 12/1/25 5,000 5,061 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/27 10,120 10,180 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.250% 12/1/29 14,650 14,597 Greenville County SC School District GO 5.000% 12/1/27 12,700 12,430 Lancaster County SC Assessment Revenue 5.450% 12/1/37 1,440 1,084 Lexington County SC Health Services District Inc. Hospital Revenue 5.000% 11/1/32 11,750 10,449 Piedmont SC Municipal Power Agency Revenue 5.250% 1/1/19 14,565 15,682 Richland County SC Environmental Improvement Revenue (International Paper) 6.100% 4/1/23 7,750 7,771 South Carolina Jobs Economic Development Authority Health Care Facilities Revenue (Lutheran Homes of South Carolina Inc.) 5.375% 5/1/21 1,500 1,338 South Carolina Jobs Economic Development Authority Health Care Facilities Revenue (Lutheran Homes of South Carolina Inc.) 5.500% 5/1/28 1,100 893 South Carolina Jobs Economic Development Authority Health Care Facilities Revenue (Lutheran Homes of South Carolina Inc.) 5.625% 5/1/42 1,000 758 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.500% 2/1/38 (12) 3,750 3,683 South Carolina Public Service Authority Revenue 5.250% 1/1/34 6,000 6,062 South Carolina Public Service Authority Revenue 5.500% 1/1/38 15,000 15,494 South Dakota (0.1%) South Dakota Health & Educational Facilities Authority Revenue (Sanford Health) 5.500% 11/1/40 6,000 5,754 Tennessee (2.2%) Memphis TN Electric System Revenue 5.000% 12/1/13 (14)(Prere.) 20,000 22,124 Memphis-Shelby County TN Airport Authority Revenue 6.000% 3/1/24 (2) 2,620 2,622 Metropolitan Government of Nashville & Davidson County TN GO 5.500% 10/15/16 (3) 4,310 4,451 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/14 25,370 26,617 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/15 20,495 21,146 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/19 21,365 20,918 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/19 5,680 5,511 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/27 5,000 4,596 Tennessee Housing Development Agency Homeownership Program Revenue 5.750% 1/1/37 8,835 9,291 Tennessee Housing Development Agency Homeownership Program Revenue 5.750% 7/1/37 11,815 12,377 Texas (8.2%) Brazos River TX Harbor Industrial Development Corp. Environmental Facilities Revenue PUT 5.900% 5/1/28 7,000 6,909 Brazos River TX Harbor Navigation District Brazoria County Environmental Facilities Revenue (Dow Chemical Co. Project) 5.950% 5/15/33 10,000 9,758 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/32 4,090 880 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/33 3,000 600 Harris County TX GO 0.000% 10/1/13 (14) 9,630 9,284 Houston TX Airport System Revenue 5.000% 7/1/18 (14) 5,915 6,323 Houston TX Airport System Revenue 5.500% 7/1/39 5,000 5,012 Houston TX Airport System Special Facilities Revenue (Continental Airlines Inc. Terminal E Project) 6.750% 7/1/29 10,000 9,643 Houston TX Utility System Revenue 5.500% 11/15/26 (12) 12,010 12,798 Houston TX Utility System Revenue 5.500% 11/15/27 (12) 11,415 12,059 Love Field Airport Modernization Corp. Texas Special Facilities Revenue (Southwest Airlines Co. Project) 5.250% 11/1/40 5,500 4,834 Lower Colorado River Authority Texas Revenue 5.000% 5/15/30 8,935 8,634 Lower Colorado River Authority Texas Revenue 5.000% 5/15/30 5,000 4,843 Lower Colorado River Authority Texas Revenue 5.000% 5/15/35 7,440 6,963 Lower Colorado River Authority Texas Revenue 5.500% 5/15/36 10,000 10,065 Lower Colorado River Authority Texas Revenue 5.625% 5/15/39 5,000 5,067 Lower Colorado River Authority Texas Revenue 5.000% 5/15/40 6,000 5,557 Lubbock TX Independent School District GO 5.750% 2/15/42 (12) 4,500 4,587 Matagorda County TX Navigation District No. 1 Collateralized Revenue (Centerpoint Energy Houston Electric LLC Project) 5.600% 3/1/27 7,500 7,234 Mesquite TX Health Facilities Development Corp. Retirement Facility Revenue (Christian Care CentersInc. Project) 5.500% 2/15/25 2,100 1,882 Mesquite TX Health Facilities Development Corp. Retirement Facility Revenue (Christian Care CentersInc. Project) 5.625% 2/15/35 3,195 2,671 Mission TX Economic Development Corp. Solid Waste Disposal Revenue (Allied Waste Inc. Project) 5.200% 4/1/18 4,000 4,014 North Texas Tollway Authority System Revenue 6.250% 2/1/23 20,000 19,930 North Texas Tollway Authority System Revenue 6.000% 1/1/28 9,040 9,338 North Texas Tollway Authority System Revenue 6.125% 1/1/31 12,000 12,017 North Texas Tollway Authority System Revenue 5.625% 1/1/33 10,145 9,696 North Texas Tollway Authority System Revenue 5.750% 1/1/38 44,000 40,933 North Texas Tollway Authority System Revenue 6.250% 1/1/39 15,480 15,536 Round Rock TX Independent School District GO 5.000% 8/1/15 2,405 2,734 Sabine River Authority TX Pollution Control Revenue (Southwestern Electric Power Co. Project) 4.950% 3/1/18 (14) 6,840 7,062 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.250% 8/15/28 4,000 3,726 Tarrant County TX Cultural Education Facilities Finance Corp. Retirement Facilities Revenue (SQLC Senior Living Center Mirador Project) 6.250% 11/15/14 5,000 4,946 Tarrant County TX Cultural Education Facilities Finance Corp. Retirement Facilities Revenue (SQLC Senior Living Center Mirador Project) 7.250% 11/15/16 4,000 4,015 Tarrant County TX Cultural Education Facilities Finance Corp. Retirement Facilities Revenue (Statonat Museum Way Project) 8.250% 11/15/44 10,000 9,468 Texas Department of Housing & Community Affairs Single Family Revenue 5.625% 3/1/39 5,895 6,235 Texas Municipal Gas Acquisition & Supply Corp. Revenue 0.760% 2/7/11 5,000 4,788 Texas Municipal Gas Acquisition & Supply Corp. Revenue 0.902% 9/15/17 34,730 32,693 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/17 8,400 8,654 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/19 15,000 14,849 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/20 15,000 14,740 Texas Municipal Power Agency Revenue 0.000% 9/1/16 (ETM) 280 246 Texas Municipal Power Agency Revenue 0.000% 9/1/17 (14) 58,660 45,920 Texas Private Activity Surface Transportation Corp. Revenue 7.500% 12/31/31 3,705 3,876 Texas Private Activity Surface Transportation Corp. Revenue 7.500% 6/30/32 20,000 21,031 Texas Private Activity Surface Transportation Corp. Revenue 7.500% 6/30/33 10,000 10,340 Texas Private Activity Surface Transportation Corp. Revenue 6.875% 12/31/39 5,000 4,984 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 1/1/20 10,000 10,605 Texas Transportation Commission Revenue PUT 5.000% 2/15/11 10,000 10,011 Texas Water Financial Assistance GO 5.750% 8/1/31 1,745 1,776 University of Texas Permanent University Fund Revenue 5.000% 7/1/15 3,800 4,302 Utah (0.2%) Intermountain Power Agency Utah Power Supply Revenue 5.250% 7/1/20 11,000 11,588 Virgin Islands (0.4%) Virgin Islands Public Finance Authority Revenue 6.375% 10/1/19 10,000 10,103 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/25 3,400 3,148 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/29 6,000 5,553 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/29 2,000 1,748 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/39 2,000 1,630 Virginia (1.2%) 2 Alexandria VA Redevelopment & Housing Authority Multi-Family Housing Mortgage Revenue (Portals WestApartment) 7.250% 10/1/31 5,300 4,943 2 Alexandria VA Redevelopment & Housing Authority Multi-Family Housing Mortgage Revenue (Portals WestApartment) 8.250% 4/1/32 475 443 2 Chesterfield VA Industrial Development Authority Revenue (Brandermill Woods Project) 6.500% 1/1/28 12,319 10,331 Fairfax County VA Economic Development Authority Residential Care Facilities Revenue (Goodwin HouseInc.) 5.000% 10/1/22 4,000 3,903 Fairfax County VA Economic Development Authority Residential Care Facilities Revenue (Goodwin HouseInc.) 5.000% 10/1/27 1,875 1,714 Fairfax County VA Economic Development Authority Residential Care Facilities Revenue (Goodwin HouseInc.) 5.125% 10/1/37 5,000 4,263 Fairfax County VA Public Improvement GO 5.000% 10/1/14 2,100 2,373 Henrico County VA Economic Development Authority Revenue (Bon Secours Health System) 5.600% 11/15/12 (Prere.) 315 343 Henrico County VA Economic Development Authority Revenue (Bon Secours Health System) 5.250% 11/1/42 (12) 5,000 4,650 Lynchburg VA Industrial Development Authority Healthcare Facilities Revenue (Centra Health Inc.) 5.200% 1/1/18 515 515 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/33 4,500 4,190 Stafford County VA Economic Development AuthorityHospital Facilities Revenue (MediCorp Health System Obligated Group) 5.250% 6/15/37 12,350 11,267 Tobacco Settlement Financing Corp Virginia Revenue 5.000% 6/1/47 4,995 2,849 Tobacco Settlement Financing Corp. Virginia Revenue 5.625% 6/1/15 (Prere.) 10,000 11,524 Tobacco Settlement Financing Corp. Virginia Revenue 0.000% 6/1/46 9,500 5,260 Washington (1.5%) Chelan County WA Public Utility District No. 1 Hydro-Electric System Revenue (Columbia River-Rock Island Hydro) 0.000% 6/1/11 (14) 11,400 11,359 Chelan County WA Public Utility District No. 1 Hydro-Electric System Revenue (Columbia River-Rock Island Hydro) 0.000% 6/1/12 (14) 19,650 19,304 Port of Seattle WA Passenger Facility Charge Revenue 5.000% 12/1/16 2,000 2,150 Port of Seattle WA Passenger Facility Charge Revenue 5.000% 12/1/20 2,000 2,097 Port of Seattle WA Passenger Facility Charge Revenue 5.000% 12/1/21 5,000 5,180 Port of Seattle WA Revenue 5.000% 6/1/30 9,000 8,760 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/20 10,000 11,220 Washington GO 5.000% 8/1/14 3,390 3,793 Washington GO 5.000% 7/1/15 (2) 2,425 2,744 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.500% 8/15/38 (4) 7,395 7,072 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.500% 8/15/43 (12) 10,000 9,410 Washington Higher Education Facilities Authority Revenue (Seattle University Project) 5.250% 5/1/34 5,000 4,755 West Virginia (0.7%) Mason County WV Pollution Control Revenue (Appalachian Power Co. Project) 5.500% 10/1/22 20,000 20,071 Pleasants County WV Pollution Control Revenue 5.250% 10/15/37 17,205 14,804 West Virginia Economic Development Authority Solid Waste Facilities Disposal Revenue (Appalachian Power Co. - Amos Project) 5.375% 12/1/38 2,500 2,243 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.625% 9/1/32 6,000 5,592 Wisconsin (1.7%) Wisconsin GO 6.000% 5/1/27 17,000 18,484 Wisconsin GO 6.250% 5/1/37 20,000 21,545 Wisconsin Health & Educational Facilities Authority Revenue (Agnesian Healthcare Inc.) 5.500% 7/1/40 5,675 5,091 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.625% 4/15/39 11,310 10,419 Wisconsin Health & Educational Facilities Authority Revenue (Beaver Dam Community Hospitals Inc. Project) 6.750% 8/15/34 3,500 3,298 Wisconsin Health & Educational Facilities Authority Revenue (Children's Hospital of Wisconsin Inc.) 5.375% 8/15/37 5,000 4,707 Wisconsin Health & Educational Facilities Authority Revenue (St. Johns Communities Inc.) 7.625% 9/15/39 1,000 1,000 Wisconsin Housing & Economic Development Authority Home Ownership Revenue VRDO 0.650% 2/7/11 7,595 7,595 Wisconsin Housing & Economic Development Authority Home Ownership Revenue VRDO 0.650% 2/7/11 23,820 23,820 Total Tax-Exempt Municipal Bonds (Cost $5,850,636) Market Value Coupon Shares ($000) Temporary Cash Investment (1.7%) Money Market Fund (1.7%) 5 Vanguard Municipal Cash Management Fund (Cost $95,511) 0.261% 95,510,655 95,511 Total Investments (99.5%) (Cost $5,946,147) Other Assets and Liabilities-Net (0.5%) Net Assets (100%) 1 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of January 31, 2011. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2011, the aggregate value of these securities was $36,422,000, representing 0.6% of net assets. 3 Non-income producing. Security failed to make last scheduled interest payment. 4 Securities with a value of $2,220,000 have been segregated as initial margin for open futures contracts. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed b Vanguard. Rate shown is the 7-day yield. Key to Abbreviations ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. IDA - Industrial Development Authority Bond. IDR - Industrial Development Revenue Bond. PCR - Pollution Control Revenue Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. UFSD - Union Free School District. USD - United School District. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corp. (13) Berkshire Hathaway Assurance Corp. (14) National Public Finance Guarantee Corp. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Municipal Cash Management Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of January 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds  5,663,039  Temporary Cash Investments 95,511   Futures ContractsAssets 1 153   Futures ContractsLiabilities 1 (49)   Total 95,615 5,663,039  1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At January 31, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 2-Year U.S. Treasury Note March 2011 462 101,265 (93) 10-Year U.S. Treasury Note March 2011 (415) (50,131) 130 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At January 31, 2011, the cost of investment securities for tax purposes was $5,954,677,000. Net unrealized depreciation of investment securities for tax purposes was $196,127,000, consisting of unrealized gains of $103,641,000 on securities that had risen in value since their purchase and $299,768,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Tax-Exempt Money Market Fund Schedule of Investments As of January 31, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (97.1%) Alabama (0.5%) 1 Alabama Housing Finance Authority Single Family Mortgage Revenue TOB VRDO 0.350% 2/7/11 LOC 8,700 8,700 Alabama Public School & College Authority Capital Improvement Revenue 4.000% 5/1/11 4,340 4,378 1 Alabama Public School & College Authority Capital Improvement Revenue TOB VRDO 0.290% 2/7/11 16,410 16,410 1 Alabama Special Care Facilities Financing Authority Birmingham Revenue (Ascension Health Credit Group) TOB VRDO 0.290% 2/7/11 6,775 6,775 Birmingham AL Public Educational Building StudentHousing Revenue (University of Alabama at Birmingham Project) VRDO 0.290% 2/7/11 LOC 4,400 4,400 Homewood AL Educational Building Authority Revenue (Samford University) VRDO 0.300% 2/7/11 LOC 25,000 25,000 Mobile AL Industrial Development Board Exempt Facility Revenue (Kimberly-Clark Tissue Co. Project) VRDO 0.320% 2/7/11 33,550 33,550 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) VRDO 0.260% 2/7/11 LOC 3,000 3,000 Alaska (0.2%) 1 Alaska Housing Finance Corp. General Housing Revenue TOB VRDO 0.290% 2/7/11 LOC 4,930 4,930 1 Anchorage AK Water Revenue TOB VRDO 0.340% 2/7/11 15,295 15,295 North Slope Borough AK GO 2.000% 6/30/11 9,800 9,866 Arizona (2.4%) Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.280% 2/7/11 LOC 44,685 44,685 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.280% 2/7/11 LOC 24,105 24,105 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.290% 2/7/11 LOC 72,865 72,865 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.290% 2/7/11 LOC 50,320 50,320 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.300% 2/7/11 LOC 10,055 10,055 Arizona Transportation Board Highway Revenue 5.000% 7/1/11 5,675 5,785 1 Arizona Transportation Board Highway Revenue TOB VRDO 0.290% 2/7/11 7,900 7,900 1 Arizona Transportation Board Highway Revenue TOB VRDO 0.290% 2/7/11 7,860 7,860 Coconino County AZ Pollution Control Corp. Revenue (Tuscan Electric Power Navajo Project) VRDO 0.360% 2/7/11 LOC 18,300 18,300 1 Gilbert AZ GO TOB VRDO 0.290% 2/7/11 27,760 27,760 1 Maricopa County AZ Public Finance Corp. Lease Revenue TOB VRDO 0.280% 2/7/11 11,720 11,720 1 Phoenix AZ Civic Improvement Corp. Transit Revenue TOB VRDO 0.280% 2/7/11 LOC 30,700 30,700 1 Phoenix AZ Civic Improvement Corp. Transit Revenue TOB VRDO 0.300% 2/7/11 (13) 6,725 6,725 1 Phoenix AZ Civic Improvement Corp. Wastewater System Revenue TOB VRDO 0.280% 2/7/11 LOC 20,530 20,530 1 Phoenix AZ Civic Improvement Corp. Water System Revenue TOB VRDO 0.290% 2/7/11 4,995 4,995 1 Phoenix AZ Civic Improvement Corp. Water System Revenue TOB VRDO 0.290% 2/7/11 8,240 8,240 1 Phoenix AZ GO TOB VRDO 0.280% 2/7/11 16,980 16,980 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.290% 2/7/11 6,500 6,500 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.290% 2/7/11 6,450 6,450 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.290% 2/7/11 7,085 7,085 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.290% 2/7/11 4,560 4,560 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.290% 2/7/11 4,635 4,635 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.290% 2/7/11 8,500 8,500 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.290% 2/7/11 16,000 16,000 Scottsdale Arizona Industrial Development Authority Hospital Revenue 5.800% 12/1/11 (Prere.) 14,865 15,673 Tempe AZ Transit Excise Tax Revenue VRDO 0.280% 2/7/11 14,045 14,045 California (3.1%) ABAG Finance Authority for Nonprofit Corps. California Revenue (Computer History Museum) VRDO 0.260% 2/7/11 LOC 7,000 7,000 1 California Educational Facilities Authority Revenue (Stanford University) TOB PUT 0.430% 8/11/11 20,000 20,000 1 California Educational Facilities Authority Revenue (University of Southern California) TOB VRDO 0.290% 2/7/11 5,050 5,050 California GO VRDO 0.270% 2/7/11 LOC 6,000 6,000 California GO VRDO 0.280% 2/7/11 LOC 17,780 17,780 California GO VRDO 0.290% 2/7/11 LOC 23,150 23,150 California Health Facilities Financing Authority Revenue (Children's Hospital of Orange County) VRDO 0.260% 2/7/11 LOC 4,700 4,700 California Housing Finance Agency Home Mortgage Revenue VRDO 0.290% 2/7/11 LOC 1,600 1,600 California Infrastructure & Economic Development Bank Revenue (Academy of Sciences) VRDO 0.240% 2/1/11 LOC 1,975 1,975 California Statewide Communities Development Authority Gas Supply Revenue VRDO 0.280% 2/7/11 65,000 65,000 Kern County CA TRAN 1.500% 6/30/11 50,000 50,210 Livermore CA COP VRDO 0.260% 2/7/11 LOC 7,900 7,900 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.270% 2/7/11 LOC 6,230 6,230 Los Angeles CA TRAN 2.000% 3/31/11 80,000 80,184 Los Angeles CA TRAN 2.000% 4/21/11 24,000 24,072 Los Angeles County CA TRAN 2.000% 6/30/11 85,000 85,397 Metropolitan Water District of Southern California Revenue VRDO 0.240% 2/1/11 17,900 17,900 1 Nuveen California Select Quality Municipal Fund VRDP VRDO 0.540% 2/7/11 LOC 26,000 26,000 Riverside County CA TRAN 2.000% 3/31/11 22,200 22,255 San Bernardino County CA TRAN 2.000% 6/30/11 25,000 25,163 San Francisco CA City & County International Airport Revenue VRDO 0.270% 2/7/11 LOC 15,000 15,000 1 San Francisco CA City & County TOB VRDO 0.280% 2/7/11 6,725 6,725 South Coast CA Local Education Agencies TRAN 2.000% 8/9/11 20,000 20,142 Torrance CA Hospital Revenue (Torrance Memorial Medical Center) VRDO 0.250% 2/7/11 LOC 8,800 8,800 Turlock CA Irrigation District BAN 0.750% 8/12/11 50,000 50,000 Colorado (3.2%) 1 Board of Governors of the Colorado State University System Revenue TOB VRDO 0.290% 2/7/11 LOC 21,995 21,995 Castle Rock CO COP VRDO 0.350% 2/7/11 LOC 10,600 10,600 Colorado Education Loan Program TRAN 2.000% 6/30/11 20,000 20,136 Colorado Educational & Cultural Facilities Authority Revenue (National Jewish Federation Bond Program) VRDO 0.270% 2/1/11 LOC 29,135 29,135 Colorado Educational & Cultural Facilities Authority Revenue (National Jewish Federation Bond Program) VRDO 0.270% 2/1/11 LOC 14,605 14,605 Colorado Educational & Cultural Facilities Authority Revenue (National Jewish Federation Bond Program) VRDO 0.270% 2/1/11 LOC 15,315 15,315 Colorado Educational & Cultural Facilities Authority Revenue (Nature Conservancy Project) VRDO 0.290% 2/7/11 11,164 11,164 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.250% 9/1/11 (Prere.) 10,000 10,272 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.500% 9/1/11 (Prere.) 8,200 8,435 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.500% 9/1/11 (Prere.) 3,000 3,086 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.500% 9/1/11 (Prere.) 5,130 5,277 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.500% 9/1/11 (Prere.) 5,215 5,364 Colorado Health Facilities Authority Revenue (Evangelical Lutheran Good Samaritan Society Project) VRDO 0.260% 2/7/11 LOC 3,100 3,100 Colorado Health Facilities Authority Revenue (Exempla Inc.) VRDO 0.320% 2/7/11 LOC 6,515 6,515 1 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) TOB VRDO 0.290% 2/7/11 4,000 4,000 Colorado Housing & Finance Authority Multi- Family Mortgage Revenue VRDO 0.270% 2/7/11 10,700 10,700 Colorado Housing & Finance Authority Multi- Family Mortgage Revenue VRDO 0.270% 2/7/11 19,825 19,825 Colorado Housing & Finance Authority Multi- Family Mortgage Revenue VRDO 0.300% 2/7/11 59,510 59,510 Colorado Housing & Finance Authority Multi- Family Mortgage Revenue VRDO 0.300% 2/7/11 16,095 16,095 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.250% 2/7/11 LOC 7,825 7,825 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.260% 2/7/11 LOC 9,500 9,500 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.270% 2/7/11 LOC 22,730 22,730 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.270% 2/7/11 LOC 17,690 17,690 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.270% 2/7/11 25,025 25,025 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.270% 2/7/11 31,000 31,000 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.300% 2/7/11 LOC 12,000 12,000 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.300% 2/7/11 12,500 12,500 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.300% 2/7/11 23,000 23,000 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.300% 2/7/11 10,355 10,355 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.310% 2/7/11 11,800 11,800 1 Colorado Regional Transportation District Sales Tax Revenue (FasTracks Project) TOB VRDO 0.290% 2/7/11 20,660 20,660 1 Colorado Regional Transportation District Sales Tax Revenue TOB VRDO 0.280% 2/7/11 11,445 11,445 Colorado Springs CO Utility System Revenue VRDO 0.270% 2/7/11 11,000 11,000 Denver CO Urban Renewal Authority Tax Increment Revenue (Stapleton) VRDO 0.290% 2/7/11 LOC 14,445 14,445 1 El Paso CO COP TOB VRDO 0.280% 2/7/11 LOC 11,120 11,120 Moffat County CO Pollution Control Revenue (PacifiCorp Projects) VRDO 0.300% 2/7/11 LOC 14,900 14,900 University of Colorado Hospital Authority Revenue VRDO 0.290% 2/7/11 LOC 16,140 16,140 University of Colorado Hospital Authority Revenue VRDO 0.290% 2/7/11 LOC 40,995 40,995 Connecticut (0.2%) Connecticut BAN 2.000% 5/19/11 25,000 25,114 Connecticut GO 4.750% 5/1/11 2,940 2,972 1 Connecticut Health & Educational Facilities Authority Revenue (Yale University) TOB VRDO 0.290% 2/7/11 7,300 7,300 Connecticut Housing Finance Authority (Housing Mortgage Finance Program) PUT 0.450% 11/15/11 12,000 12,000 Delaware (0.5%) Delaware Health Facilities Authority Revenue (Bayhealth Medical Center Project) VRDO 0.260% 2/7/11 LOC 4,845 4,845 Delaware Health Facilities Authority Revenue (Christiana Care Health Services) CP 0.280% 2/14/11 8,000 8,000 Delaware Health Facilities Authority Revenue (Christiana Care Health Services) VRDO 0.250% 2/7/11 25,000 25,000 1 Delaware Housing Authority Revenue TOB VRDO 0.360% 2/7/11 6,270 6,270 1 Delaware Housing Authority Single Family Mortgage Revenue TOB VRDO 0.540% 2/7/11 3,130 3,130 Delaware Transportation Authority Transportation System Revenue 2.500% 7/1/11 1,325 1,336 Delaware Transportation Authority Transportation System Revenue 3.000% 7/1/11 2,005 2,027 New Castle County DE Airport Facility Revenue (FlightSafety International Inc. Project) VRDO 0.290% 2/7/11 24,665 24,665 University of Delaware Revenue PUT 2.000% 6/1/11 15,150 15,228 District of Columbia (1.4%) 1 District of Columbia COP TOB VRDO 0.290% 2/7/11 LOC 17,445 17,445 1 District of Columbia GO TOB VRDO 0.280% 2/7/11 LOC 22,800 22,800 District of Columbia GO VRDO 0.290% 2/7/11 LOC 7,700 7,700 District of Columbia Revenue (Center for Strategic & International Studies Inc.) VRDO 0.260% 2/7/11 LOC 6,730 6,730 District of Columbia Revenue (Council on Foreign Relations Project) VRDO 0.330% 2/7/11 LOC 37,680 37,680 District of Columbia Revenue (Family & Child Services) VRDO 0.540% 2/7/11 LOC 6,085 6,085 District of Columbia Revenue (Henry J. Kaiser Family Foundation) VRDO 0.290% 2/7/11 12,000 12,000 District of Columbia Revenue (John F. Kennedy Center for the Performing Arts) VRDO 0.340% 2/7/11 LOC 9,900 9,900 District of Columbia Revenue (Society for Neuroscience) VRDO 0.350% 2/7/11 LOC 12,000 12,000 District of Columbia Revenue (The Pew Charitable Trust) VRDO 0.260% 2/7/11 LOC 31,000 31,000 District of Columbia Revenue (Washington Drama Society) VRDO 0.280% 2/7/11 LOC 13,900 13,900 District of Columbia Revenue (Wesley Theological Seminary) VRDO 0.290% 2/7/11 LOC 4,900 4,900 District of Columbia Revenue (World Wildlife Fund Inc.) VRDO 0.280% 2/7/11 LOC 11,000 11,000 District of Columbia TRAN 2.000% 9/30/11 10,000 10,107 1 District of Columbia Water & Sewer Authority Public Utility Revenue TOB VRDO 0.280% 2/7/11 LOC 12,860 12,860 1 District of Columbia Water & Sewer Authority Public Utility Revenue TOB VRDO 0.290% 2/7/11 (4) 8,330 8,330 1 District of Columbia Water & Sewer Authority Public Utility Revenue TOB VRDO 0.340% 2/7/11 11,865 11,865 1 Metropolitan Washington DC/VA Airports Authority Airport System Revenue TOB VRDO 0.410% 2/7/11 (4) 3,495 3,495 Metropolitan Washington DC/VA Airports Authority Airport System Revenue VRDO 0.270% 2/7/11 LOC 20,900 20,900 1 Washington DC Metropolitan Airport Authority Airport System Revenue TOB VRDO 0.410% 2/7/11 4,000 4,000 Florida (4.6%) 1 Brevard County FL School Board COP TOB VRDO 0.290% 2/7/11 LOC 13,840 13,840 1 Broward County FL GO TOB VRDO 0.280% 2/7/11 8,195 8,195 1 Broward County FL Professional Sports Facilities Tax Revenue TOB VRDO 0.390% 2/7/11 (4) 8,975 8,975 1 Broward County FL School Board COP TOB VRDO 0.290% 2/7/11 LOC 34,595 34,595 1 Broward County FL Water & Sewer Utility Revenue TOB VRDO 0.290% 2/7/11 5,660 5,660 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/11 1,500 1,523 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/11 1,500 1,522 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.280% 2/7/11 10,290 10,290 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.280% 2/7/11 15,000 15,000 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.280% 2/7/11 12,830 12,830 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.290% 2/7/11 6,265 6,265 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.290% 2/7/11 9,000 9,000 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.290% 2/7/11 8,800 8,800 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.290% 2/7/11 3,995 3,995 Florida Department of Environmental Protection & Preservation Revenue VRDO 0.260% 2/7/11 (12) 15,600 15,600 Florida Department of Environmental Protection & Preservation Revenue VRDO 0.270% 2/7/11 (12) 34,760 34,760 1 Florida Department of Management Services COP TOB VRDO 0.290% 2/7/11 6,955 6,955 1 Florida Department Transportation Revenue TOB VRDO 0.290% 2/7/11 8,225 8,225 1 Florida Housing Finance Corp. Homeowner Mortgage Revenue TOB VRDO 0.360% 2/7/11 9,100 9,100 1 Florida Housing Finance Corp. Homeowner Mortgage Revenue TOB VRDO 0.360% 2/7/11 6,685 6,685 1 Florida Housing Finance Corp. Homeowner Mortgage Revenue TOB VRDO 0.360% 2/7/11 3,225 3,225 1 Florida Housing Finance Corp. Homeowner Mortgage Revenue TOB VRDO 0.360% 2/7/11 7,135 7,135 1 Greater Orlando Aviation Authority Orlando Florida Airport Facilities Revenue TOB VRDO 0.290% 2/7/11 12,000 12,000 1 Greater Orlando Aviation Authority Orlando Florida Airport Facilities Revenue TOB VRDO 0.300% 2/7/11 5,000 5,000 1 Hernando County FL Water & Sewer Revenue TOB VRDO 0.280% 2/7/11 LOC 10,275 10,275 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) VRDO 0.260% 2/7/11 LOC 13,500 13,500 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) VRDO 0.270% 2/7/11 LOC 5,000 5,000 Highlands County FL Health Facilities Authority Revenue (Adventist Health System/Sunbelt Inc.) VRDO 0.260% 2/7/11 LOC 6,500 6,500 Highlands County FL Health Facilities Authority Revenue (Adventist Health System/Sunbelt Inc.) VRDO 0.260% 2/7/11 LOC 9,890 9,890 Highlands County FL Health Facilities Authority Revenue (Adventist Health System/Sunbelt Inc.) VRDO 0.280% 2/7/11 LOC 15,115 15,115 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.260% 2/7/11 LOC 18,225 18,225 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.310% 2/7/11 30,435 30,435 Jacksonville FL Health Facilities Authority Hospital Revenue (Baptist Medical Center Project) VRDO 0.290% 2/7/11 LOC 5,385 5,385 1 Lee Memorial Health System Florida Hospital Revenue TOB VRDO 0.280% 2/7/11 LOC 14,505 14,505 Martin County FL Health Facilities Authority Hospital Revenue (Martin Memorial Medical Center) VRDO 0.280% 2/7/11 LOC 13,730 13,730 Miami FL GO 5.500% 1/1/12 (Prere.) 3,000 3,137 Miami FL GO 5.500% 1/1/12 (Prere.) 7,015 7,336 Miami FL Health Facilities Authority Health System Revenue (Catholic Health East) VRDO 0.250% 2/7/11 LOC 11,460 11,460 1 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) TOB VRDO 0.300% 2/7/11 (13) 22,985 22,985 Miami-Dade County FL Professional Sports Franchise Facilities Tax Revenue VRDO 0.290% 2/7/11 LOC 11,800 11,800 1 Miami-Dade County FL School Board COP TOB VRDO 0.280% 2/7/11 LOC 16,095 16,095 1 Miami-Dade County FL School Board COP TOB VRDO 0.300% 2/7/11 (13) 9,600 9,600 1 Miami-Dade County FL School Board COP TOB VRDO 0.300% 2/7/11 (13) 36,630 36,630 1 Miami-Dade County FL School Board COP TOB VRDO 0.390% 2/7/11 (12) 5,800 5,800 1 Miami-Dade County FL Water & Sewer Revenue TOB VRDO 0.390% 2/7/11 (4) 3,000 3,000 Monroe County FL Airport Revenue (Var-Key West International Airport) VRDO 0.410% 2/7/11 LOC 10,055 10,055 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) VRDO 0.280% 2/7/11 LOC 4,630 4,630 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) VRDO 0.280% 2/7/11 25,555 25,555 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) VRDO 0.280% 2/7/11 4,145 4,145 1 Orange County FL Housing Finance Authority Homeowner Revenue (Multi-County Program) TOB VRDO 0.360% 2/7/11 2,935 2,935 1 Orange County FL School Board COP TOB VRDO 0.280% 2/7/11 LOC 9,140 9,140 Orlando FL Utility Commission Utility System Revenue 2.500% 5/1/11 13,000 13,064 1 Palm Beach County FL Public Improvement Revenue TOB VRDO 0.280% 2/7/11 8,540 8,540 Palm Beach County FL Revenue (Children's Home Society Project) VRDO 0.350% 2/7/11 LOC 11,905 11,905 Palm Beach County FL Revenue (Community Foundation Palm Beach Project) VRDO 0.320% 2/7/11 LOC 5,700 5,700 Palm Beach County FL Solid Waste Authority Revenue PUT 1.000% 1/12/12 100,000 100,545 1 Palm Beach County FL Water & Sewer Revenue TOB VRDO 0.290% 2/7/11 5,535 5,535 Pembroke Pines FL Charter School Revenue VRDO 0.320% 2/7/11 (12) 29,410 29,410 Pembroke Pines FL Charter School Revenue VRDO 0.320% 2/7/11 (12) 11,210 11,210 Pinellas County FL Health Facilities Authority Revenue (Baycare Health System) VRDO 0.260% 2/1/11 LOC 16,200 16,200 Polk County FL Industrial Development Authority Health Care Facilities Revenue (Winter Haven Hospital Project) VRDO 0.270% 2/7/11 LOC 9,800 9,800 1 South Florida Water Management District COP TOB VRDO 0.340% 2/7/11 9,800 9,800 1 Tampa Bay FL Water Utility System Revenue TOB VRDO 0.340% 2/7/11 4,505 4,505 1 University of North Florida Financing Corp. Capital Improvement Revenue TOB VRDO 0.290% 2/7/11 LOC 5,240 5,240 University of South Florida Financing Corp. COP VRDO 0.290% 2/7/11 LOC 19,700 19,700 1 Volusia County FL Revenue TOB VRDO 0.280% 2/7/11 LOC 28,505 28,505 West Orange Healthcare District FL Revenue VRDO 0.270% 2/7/11 LOC 13,400 13,400 Georgia (4.5%) 1 Atlanta GA Airport Passenger Facility Charge Revenue TOB VRDO 0.310% 2/7/11 (4) 12,500 12,500 Atlanta GA Development Authority Revenue (Georgia Aquarium Inc. Project) VRDO 0.270% 2/7/11 LOC 10,000 10,000 Cobb County GA School District TAN 1.500% 12/29/11 62,000 62,613 Dalton County GA Development Authority Revenue (Hamilton Health Care System) VRDO 0.330% 2/7/11 LOC 16,005 16,005 1 DeKalb County GA Water & Sewer Revenue TOB VRDO 0.280% 2/7/11 LOC 26,445 26,445 1 DeKalb County GA Water & Sewer Revenue TOB VRDO 0.290% 2/7/11 11,990 11,990 Floyd County GA Development Authority Revenue (Berry College Project) VRDO 0.270% 2/7/11 LOC 33,500 33,500 Floyd County GA Development Authority Revenue (Berry College Project) VRDO 0.270% 2/7/11 LOC 42,705 42,705 Fulton County GA Development Authority Revenue (Georgia Tech Athletic Association Project) PUT 0.300% 3/1/11 LOC 5,400 5,400 Fulton County GA Development Authority Revenue (Lovett School Project) VRDO 0.270% 2/7/11 LOC 700 700 Fulton County GA Development Authority Revenue (Lovett School Project) VRDO 0.270% 2/7/11 LOC 27,500 27,500 1 Fulton County GA Development Authority Revenue (Piedmont Healthcare Inc. Project) TOB VRDO 0.290% 2/7/11 11,420 11,420 Fulton County GA Development Authority Revenue (Piedmont Healthcare Inc. Project) VRDO 0.270% 2/7/11 LOC 69,415 69,415 Fulton County GA Development Authority Revenue (Robert A. Woodruff Arts Center) VRDO 0.270% 2/7/11 LOC 22,000 22,000 Fulton County GA Development Authority Revenue (Shepherd Center Inc. Project) VRDO 0.270% 2/7/11 LOC 37,000 37,000 Fulton County GA Development Authority Revenue (Woodward Academy Project) VRDO 0.270% 2/7/11 LOC 20,595 20,595 Fulton County GA Development Authority Revenue (Woodward Academy Project) VRDO 0.270% 2/7/11 LOC 32,000 32,000 Fulton County GA Development Authority Revenue (Woodward Academy Project) VRDO 0.270% 2/7/11 LOC 6,800 6,800 Fulton County GA Development Authority Revenue (Woodward Academy Project) VRDO 0.270% 2/7/11 LOC 13,000 13,000 Gainesville GA Redevelopment Authority Revenue (Brenau University Inc. Project) VRDO 0.300% 2/7/11 LOC 10,550 10,550 Georgia GO 6.750% 9/1/11 1,600 1,660 1 Georgia GO TOB VRDO 0.290% 2/7/11 9,510 9,510 Georgia Ports Authority Revenue (Garden City Terminal Project) VRDO 0.300% 2/7/11 LOC 7,770 7,770 Gwinnett County GA Development Authority Revenue (Nilhan Hospitality LLC) VRDO 0.250% 2/7/11 LOC 7,000 7,000 Gwinnett County GA Hospital Authority (Gwinnett Hospital System Inc. Project ) RAN VRDO 0.270% 2/7/11 LOC 46,025 46,025 Gwinnett County GA School District GO 5.000% 2/1/11 2,500 2,500 Gwinnett County GA School District GO 5.000% 2/1/12 5,990 6,263 1 Gwinnett County GA School District GO TOB VRDO 0.280% 2/7/11 12,270 12,270 1 Gwinnett County GA Water & Sewer Authority Revenue TOB VRDO 0.300% 2/7/11 5,585 5,585 1 Macon-Bibb County GA Hospital Authority (Medical Center of Central Georgia) RAN TOB VRDO 0.290% 2/7/11 4,995 4,995 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) VRDO 0.270% 2/7/11 LOC 15,775 15,775 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) VRDO 0.270% 2/7/11 LOC 44,500 44,500 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) VRDO 0.290% 2/7/11 LOC 5,800 5,800 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) VRDO 0.290% 2/7/11 LOC 17,100 17,100 Main Street Natural Gas Inc. Georgia Gas Project Revenue VRDO 0.290% 2/7/11 90,000 90,000 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue VRDO 0.260% 2/7/11 LOC 7,950 7,950 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue VRDO 0.280% 2/7/11 LOC 37,000 37,000 Metropolitan Atlanta Rapid Transportation Authority GA Sales Tax CP 0.340% 3/10/11 30,000 30,000 1 Private Colleges & University Authority of Georgia Revenue (Emory University) TOB VRDO 0.280% 2/7/11 15,270 15,270 1 Private Colleges & University Authority of Georgia Revenue (Emory University) TOB VRDO 0.290% 2/7/11 5,630 5,630 1 Private Colleges & University Authority of Georgia Revenue (Emory University) TOB VRDO 0.290% 2/7/11 4,440 4,440 Thomasville GA Hospital Revenue (John D. Archbold Memorial Hospital Inc. Project) VRDO 0.300% 2/7/11 LOC 2,550 2,550 Thomasville GA Hospital Revenue (John D. Archbold Memorial Hospital Inc. Project) VRDO 0.300% 2/7/11 LOC 3,900 3,900 Hawaii (0.5%) 1 Hawaii GO TOB VRDO 0.290% 2/7/11 11,245 11,245 1 Honolulu HI City & County Board Water Supply Water System Revenue TOB VRDO 0.280% 2/7/11 LOC 7,000 7,000 1 Honolulu HI City & County GO TOB VRDO 0.290% 2/7/11 7,715 7,715 1 Honolulu HI City & County GO TOB VRDO 0.290% 2/7/11 14,995 14,995 1 Honolulu HI City & County Wastewater System Revenue TOB VRDO 0.280% 2/7/11 LOC 16,330 16,330 1 University of Hawaii Revenue TOB VRDO 0.280% 2/7/11 LOC 12,865 12,865 1 University of Hawaii Revenue TOB VRDO 0.300% 2/7/11 (13) 19,800 19,800 Idaho (2.4%) Idaho Building Authority Revenue (Prison Facilities Project) VRDO 0.290% 2/7/11 16,560 16,560 Idaho Housing & Finance Association Nonprofit Facilities Revenue (College of Idaho Project) VRDO 0.270% 2/7/11 LOC 6,330 6,330 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.280% 2/7/11 LOC 13,000 13,000 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.280% 2/7/11 LOC 12,000 12,000 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.280% 2/7/11 LOC 5,985 5,985 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.280% 2/7/11 LOC 9,540 9,540 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.300% 2/7/11 8,000 8,000 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.300% 2/7/11 LOC 12,545 12,545 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.300% 2/7/11 LOC 12,810 12,810 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.300% 2/7/11 LOC 15,220 15,220 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.300% 2/7/11 LOC 14,530 14,530 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.300% 2/7/11 LOC 6,000 6,000 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.300% 2/7/11 12,395 12,395 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.300% 2/7/11 12,260 12,260 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.300% 2/7/11 LOC 13,090 13,090 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.300% 2/7/11 LOC 13,510 13,510 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.300% 2/7/11 LOC 5,800 5,800 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.300% 2/7/11 28,750 28,750 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.300% 2/7/11 24,000 24,000 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.300% 2/7/11 LOC 29,505 29,505 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.300% 2/7/11 27,000 27,000 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.300% 2/7/11 LOC 10,555 10,555 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.300% 2/7/11 LOC 9,720 9,720 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.300% 2/7/11 LOC 9,190 9,190 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.300% 2/7/11 LOC 9,850 9,850 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.300% 2/7/11 LOC 7,090 7,090 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.300% 2/7/11 LOC 7,100 7,100 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.300% 2/7/11 LOC 9,285 9,285 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.300% 2/7/11 LOC 5,095 5,095 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.300% 2/7/11 LOC 7,205 7,205 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.300% 2/7/11 LOC 10,685 10,685 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.300% 2/7/11 LOC 9,825 9,825 Idaho TAN 2.000% 6/30/11 52,000 52,337 Illinois (4.2%) Bartlett IL Special Service Area No. 1 (Bluff City LLC) GO VRDO 0.320% 2/7/11 LOC 12,000 12,000 Channahon IL Revenue (Morris Hospital) VRDO 0.270% 2/7/11 LOC 4,180 4,180 1 Chicago IL Board of Education GO TOB VRDO 0.340% 2/7/11 (4) 4,995 4,995 Chicago IL Board of Education GO VRDO 0.290% 2/7/11 LOC 5,900 5,900 Chicago IL Board of Education GO VRDO 0.320% 2/7/11 LOC 17,400 17,400 1 Chicago IL GO TOB VRDO 0.290% 2/7/11 (12) 6,600 6,600 1 Chicago IL GO TOB VRDO 0.290% 2/7/11 7,985 7,985 1 Chicago IL GO TOB VRDO 0.300% 2/7/11 5,500 5,500 1 Chicago IL GO TOB VRDO 0.320% 2/7/11 LOC 16,960 16,960 1 Chicago IL Metropolitan Water Reclamation District GO TOB VRDO 0.280% 2/7/11 18,855 18,855 1 Chicago IL Metropolitan Water Reclamation District GO TOB VRDO 0.280% 2/7/11 5,000 5,000 1 Chicago IL Metropolitan Water Reclamation District GO TOB VRDO 0.280% 2/7/11 5,005 5,005 1 Chicago IL Metropolitan Water Reclamation District GO TOB VRDO 0.360% 2/7/11 8,710 8,710 1 Chicago IL O'Hare International Airport Revenue TOB VRDO 0.280% 2/7/11 LOC 29,650 29,650 1 Chicago IL O'Hare International Airport Revenue TOB VRDO 0.290% 2/7/11 LOC 13,630 13,630 1 Chicago IL O'Hare International Airport Revenue TOB VRDO 0.310% 2/7/11 (4) 14,645 14,645 1 Chicago IL O'Hare International Airport Revenue TOB VRDO 0.390% 2/7/11 (4) 7,495 7,495 Chicago IL Water Revenue VRDO 0.310% 2/7/11 LOC 5,325 5,325 Chicago IL Water Revenue VRDO 0.310% 2/7/11 LOC 19,720 19,720 1 Cook County IL GO TOB VRDO 0.290% 2/7/11 LOC 6,850 6,850 1 Cook County IL GO TOB VRDO 0.340% 2/7/11 7,460 7,460 1 Hoffman Estates IL GO TOB VRDO 0.300% 2/7/11 7,295 7,295 Illinois Build Revenue 3.000% 6/15/11 5,000 5,043 Illinois Development Finance Authority Revenue (Loyola Academy Project) VRDO 0.320% 2/7/11 LOC 16,245 16,245 Illinois Educational Facilities Authority Revenue (Columbia College Chicago) VRDO 0.270% 2/7/11 LOC 12,650 12,650 Illinois Educational Facilities Authority Revenue (University of Chicago) PUT 0.460% 5/4/11 20,000 20,000 1 Illinois Educational Facilities Authority Revenue (University of Chicago) TOB VRDO 0.360% 2/7/11 4,165 4,165 1 Illinois Educational Facilities Authority Revenue (University of Chicago) TOB VRDO 0.360% 2/7/11 9,185 9,185 Illinois Finance Authority Industrial DevelopmentRevenue (Gusto Packing Co. Inc. Project) Revenue VRDO 0.520% 2/7/11 LOC 6,710 6,710 Illinois Finance Authority Revenue (Advocate Health Care Network) PUT 0.350% 2/1/11 25,000 25,000 Illinois Finance Authority Revenue (Advocate Health Care Network) VRDO 0.270% 2/7/11 29,605 29,605 1 Illinois Finance Authority Revenue (Advocate Health Care) TOB VRDO 0.290% 2/7/11 16,010 16,010 Illinois Finance Authority Revenue (Bradley University) VRDO 0.260% 2/7/11 LOC 3,750 3,750 1 Illinois Finance Authority Revenue (Central DuPage Health) TOB VRDO 0.290% 2/7/11 8,750 8,750 Illinois Finance Authority Revenue (Chicago Horticulture Project) VRDO 0.320% 2/7/11 LOC 12,000 12,000 1 Illinois Finance Authority Revenue (Chicago University) TOB VRDO 0.290% 2/7/11 13,330 13,330 Illinois Finance Authority Revenue (Evangelical Project) VRDO 0.290% 2/7/11 LOC 5,000 5,000 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) CP 0.330% 2/3/11 24,000 24,000 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) CP 0.350% 2/3/11 26,970 26,970 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) CP 0.340% 2/7/11 4,500 4,500 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) CP 0.310% 4/6/11 25,500 25,500 Illinois Finance Authority Revenue (Institute of Chicago) VRDO 0.260% 2/7/11 LOC 2,175 2,175 1 Illinois Finance Authority Revenue (Northshore University Health System) TOB VRDO 0.290% 2/7/11 8,750 8,750 Illinois Finance Authority Revenue (Northwest Community Hospital) VRDO 0.260% 2/7/11 LOC 5,340 5,340 Illinois Finance Authority Revenue (Northwest Community Hospital) VRDO 0.260% 2/7/11 LOC 12,935 12,935 1 Illinois Finance Authority Revenue (Northwestern Memorial Hospital) TOB VRDO 0.290% 2/7/11 6,000 6,000 1 Illinois Finance Authority Revenue (Northwestern Memorial Hospital) TOB VRDO 0.290% 2/7/11 11,200 11,200 Illinois Finance Authority Revenue (Northwestern University) PUT 0.400% 3/1/11 20,000 20,000 Illinois Finance Authority Revenue (Northwestern University) PUT 0.400% 3/1/11 20,000 20,000 1 Illinois Finance Authority Revenue (Northwestern University) TOB VRDO 0.290% 2/7/11 8,165 8,165 Illinois Finance Authority Revenue (Rush University Medical Center) VRDO 0.280% 2/7/11 LOC 4,000 4,000 Illinois Finance Authority Revenue (Southern Illinois Healthcare) VRDO 0.300% 2/7/11 LOC 9,525 9,525 Illinois Finance Authority Revenue (Trinity International University) VRDO 0.290% 2/7/11 LOC 12,870 12,870 1 Illinois Finance Authority Revenue (University of Chicago) TOB VRDO 0.280% 2/7/11 20,500 20,500 1 Illinois Finance Authority Revenue (University of Chicago) TOB VRDO 0.290% 2/7/11 10,265 10,265 1 Illinois Finance Authority Revenue (University of Chicago) TOB VRDO 0.290% 2/7/11 3,000 3,000 Illinois Finance Authority Revenue (University of Chicago) VRDO 0.240% 2/7/11 4,800 4,800 Illinois Finance Authority Revenue (Wesleyan University) VRDO 0.280% 2/7/11 LOC 14,130 14,130 Illinois Finance Authority Revenue (Xavier University) VRDO 0.330% 2/7/11 LOC 3,700 3,700 Illinois Finance Authority Revenue (YMCA Metropolitan Chicago Project) VRDO 0.280% 2/7/11 LOC 4,600 4,600 Illinois Health Facilities Authority Revenue (Advocate Health Care Network) PUT 0.400% 3/25/11 9,305 9,305 Illinois Health Facilities Authority Revenue (Elmhurst Memorial Hospital) VRDO 0.270% 2/7/11 LOC 8,600 8,600 1 Illinois Health Facilities Authority Revenue (Ingalls Memorial Hospital) VRDO 0.290% 2/7/11 LOC 13,800 13,800 1 Illinois Regional Transportation Authority Revenue TOB VRDO 0.290% 2/7/11 (13) 11,320 11,320 1 Illinois Regional Transportation Authority Revenue TOB VRDO 0.290% 2/7/11 6,065 6,065 1 Illinois Regional Transportation Authority Revenue TOB VRDO 0.290% 2/7/11 14,295 14,295 1 IllinoisToll Highway Authority Toll Highway Revenue TOB VRDO 0.290% 2/7/11 14,430 14,430 1 IllinoisToll Highway Authority Toll Highway Revenue TOB VRDO 0.290% 2/7/11 5,330 5,330 1 Lake, Cook, Kane, & McHenry Counties IL Community Unified School District GO TOB VRDO 0.290% 2/7/11 10,355 10,355 1 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue TOB VRDO 0.290% 2/7/11 (4) 9,240 9,240 1 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue TOB VRDO 0.290% 2/7/11 12,640 12,640 1 Schaumburg IL GO TOB VRDO 0.290% 2/7/11 (13) 6,130 6,130 Indiana (2.7%) 1 Crown Point IN Multi-School Building Corp. Mortgage Revenue TOB VRDO 0.270% 2/1/11 LOC 12,285 12,285 Indiana Bond Bank Revenue Interim Advance Funding BAN 2.000% 1/5/12 37,800 38,312 Indiana Development Finance Authority EducationalFacilities Revenue (Children's Museum of Indianapolis Project) VRDO 0.300% 2/7/11 29,200 29,200 Indiana Finance Authority Environmental Improvement Revenue (Ispat Inland Inc. Project) VRDO 0.280% 2/7/11 LOC 18,280 18,280 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) VRDO 0.270% 2/7/11 LOC 7,900 7,900 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) VRDO 0.300% 2/7/11 LOC 5,000 5,000 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) VRDO 0.300% 2/7/11 LOC 10,000 10,000 Indiana Finance Authority Hospital Revenue (Clarian Health Partners Inc. Obligated Group) VRDO 0.250% 2/7/11 LOC 14,215 14,215 Indiana Finance Authority Hospital Revenue (Clarian Health Partners Inc. Obligated Group) VRDO 0.280% 2/7/11 LOC 40,405 40,405 Indiana Finance Authority Revenue (Ascension Health Credit Group) PUT 3.625% 8/1/11 5,000 5,079 Indiana Finance Authority Revenue (Columbus Regional Hospital) VRDO 0.290% 2/7/11 LOC 6,900 6,900 Indiana Finance Authority Revenue (DePauw University Project) VRDO 0.260% 2/7/11 LOC 36,910 36,910 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.250% 2/7/11 36,665 36,665 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.250% 2/7/11 20,000 20,000 Indiana Finance Authority Revenue (State Revolving Fund) 1.500% 2/1/11 7,465 7,465 Indiana Health & Educational Facility Financing Authority Educational Facilities Revenue (Marian College) VRDO 0.290% 2/7/11 LOC 5,400 5,400 1 Indiana Health & Educational Facility Financing Authority Health System Revenue (Sisters of St. Francis Health Services Inc.) TOB VRDO 0.300% 2/7/11 (4) 8,085 8,085 1 Indiana Health & Educational Facility Financing Authority Health System Revenue (Sisters of St. Francis Health Services Inc.) TOB VRDO 0.340% 2/7/11 (4) 3,300 3,300 1 Indiana Health & Educational Facility Financing Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.270% 2/1/11 470 470 1 Indiana Health & Educational Facility Financing Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.290% 2/7/11 19,275 19,275 Indiana Health & Educational Facility Financing Authority Revenue (Clarian Health Obligated Group) VRDO 0.280% 2/7/11 LOC 5,415 5,415 Indiana Health & Educational Facility Financing Authority Revenue (Clarian Health Obligated Group) VRDO 0.290% 2/7/11 LOC 26,675 26,675 1 Indiana Health Facility Financing Authority Hospital Revenue (Community Hospital Project) TOB VRDO 0.290% 2/7/11 LOC 6,420 6,420 1 Indiana Housing & Community Development Authority Single Family Mortgage Revenue TOB VRDO 0.300% 2/7/11 51,495 51,495 1 Indiana Housing & Community Development Authority Single Family Mortgage Revenue TOB VRDO 0.360% 2/7/11 2,065 2,065 1 Indianapolis IN Local Public Improvement Bond Bank Revenue (PILOT Infrastructure Project) TOB VRDO 0.340% 2/7/11 11,775 11,775 1 Indianapolis IN Local Public Improvement Bond Bank Revenue (PILOT Infrastructure Project) TOB VRDO 0.340% 2/7/11 3,500 3,500 Lawrenceburg IN Pollution Control Revenue VRDO 0.280% 2/7/11 LOC 13,000 13,000 Lawrenceburg IN Pollution Control Revenue VRDO 0.340% 2/7/11 LOC 10,000 10,000 1 New Albany-Floyd County IN School Building Corp. Mortgage Revenue TOB VRDO 0.300% 2/7/11 (4) 8,695 8,695 Noblesville IN Economic Development Revenue (Greystone Apartments Project) VRDO 0.320% 2/7/11 LOC 10,920 10,920 Purdue University Indiana CP 0.260% 2/16/11 16,109 16,109 Purdue University Indiana Student Facilities System Revenue VRDO 0.270% 2/7/11 3,675 3,675 1 Wayne Township Marion County IN School Building Corp. Mortgage Revenue TOB VRDO 0.280% 2/7/11 LOC 25,565 25,565 Iowa (0.3%) 1 Des Moines IA Metropolitan Wastewater Reclamation Authority Sewer Revenue TOB VRDO 0.280% 2/7/11 LOC 12,815 12,815 Iowa Finance Authority Single Family Mortgage Revenue VRDO 0.290% 2/7/11 3,500 3,500 Iowa Finance Authority Single Family Mortgage Revenue VRDO 0.290% 2/7/11 5,330 5,330 Iowa Finance Authority Single Family Mortgage Revenue VRDO 0.290% 2/7/11 11,700 11,700 Iowa Finance Authority Single Family Mortgage Revenue VRDO 0.300% 2/7/11 10,800 10,800 1 Iowa Special Obligation Revenue TOB VRDO 0.300% 2/7/11 11,200 11,200 1 Iowa Special Obligation Revenue TOB VRDO 0.300% 2/7/11 3,800 3,800 Polk County IA GO 2.000% 6/1/11 3,145 3,162 Kansas (0.4%) 1 Kansas Department of Transportation Highway Revenue TOB VRDO 0.280% 2/7/11 6,245 6,245 Kansas Department of Transportation Highway Revenue VRDO 0.270% 2/7/11 22,275 22,275 Sedgwick County KS Airport Facility Revenue (FlightSafety International Inc. Project) VRDO 0.360% 2/7/11 34,000 34,000 Wichita Kansas GO Airport Renewal BAN 0.700% 2/9/12 3,085 3,086 Wichita KS Airport Facilities Revenue (FlightSafety International Inc. Project) VRDO 0.290% 2/7/11 11,170 11,170 Kentucky (1.2%) Boone County KY Pollution Control Revenue (Duke Energy Kentucky Inc. Project) VRDO 0.270% 2/7/11 LOC 4,100 4,100 Boyle County KY Hospital Revenue (Ephraim McDowell Health Project) VRDO 0.290% 2/7/11 LOC 11,975 11,975 Jeffersontown KY Lease Program Revenue (Kentucky League of Cities Funding Trust) VRDO 0.280% 2/7/11 LOC 2,600 2,600 Kenton County KY Airport Board Special FacilitiesRevenue (FlightSafety International Inc. Project)VRDO 0.290% 2/7/11 4,600 4,600 Kenton County KY Airport Board Special FacilitiesRevenue (FlightSafety International Inc. Project)VRDO 0.290% 2/7/11 17,900 17,900 Kentucky Economic Development Finance Authority Hospital Facilities Revenue (St. Elizabeth Medical Center Inc.) VRDO 0.280% 2/7/11 LOC 5,500 5,500 Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) VRDO 0.230% 2/7/11 LOC 22,655 22,655 Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) VRDO 0.270% 2/7/11 LOC 12,000 12,000 Kentucky Economic Development Finance Authority Medical Center Revenue (King's Daughters Medical Center Project) VRDO 0.280% 2/7/11 LOC 5,000 5,000 Kentucky Economic Development Finance Authority Medical Center Revenue (King's Daughters Medical Center Project) VRDO 0.280% 2/7/11 LOC 35,000 35,000 Kentucky Higher Education Student Loan Corp. Student Loan Revenue VRDO 0.420% 2/7/11 LOC 37,400 37,400 1 Kentucky Housing Corp. Housing Revenue TOB VRDO 0.340% 2/7/11 8,895 8,895 1 Kentucky Housing Corp. Housing Revenue TOB VRDO 0.390% 2/7/11 2,400 2,400 1 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) TOB VRDO 0.280% 2/7/11 10,390 10,390 1 Lexington-Fayette Urban County Airport Board Kentucky General Airport Revenue TOB VRDO 0.290% 2/7/11 6,660 6,660 1 Louisville & Jefferson County KY Metropolitan Government Parking Revenue TOB VRDO 0.290% 2/7/11 7,455 7,455 1 Louisville & Jefferson County KY Metropolitan Sewer District Sewer & Drainage System Revenue TOB VRDO 0.340% 2/7/11 (12) 4,000 4,000 Richmond KY League of Cities Funding Lease Program Revenue VRDO 0.290% 2/7/11 LOC 9,000 9,000 Warren County KY Revenue (Western Kentucky University Student Life Foundation Inc. Project) VRDO 0.300% 2/7/11 LOC 3,740 3,740 Williamstown KY League of Cities Funding Trust Lease Revenue VRDO 0.290% 2/7/11 LOC 4,140 4,140 Williamstown KY League of Cities Funding Trust Lease Revenue VRDO 0.290% 2/7/11 LOC 4,700 4,700 Louisiana (1.8%) Ascension Parish LA Industrial Development Board Revenue (IMTT-Geismar Project) VRDO 0.270% 2/7/11 LOC 17,000 17,000 Lake Charles LA Harbor & Terminal District Revenue PUT 0.370% 5/31/11 22,000 22,000 Lake Charles LA Harbor & Terminal District Revenue PUT 0.370% 5/31/11 50,000 50,000 Louisiana GO VRDO 0.260% 2/7/11 LOC 26,200 26,200 Louisiana Public Facilities Authority Hospital Revenue (Franciscan Missionaries of Our Lady Health System Project) VRDO 0.320% 2/7/11 LOC 13,900 13,900 Louisiana Public Facilities Authority Revenue (CHRISTUS Health) VRDO 0.290% 2/7/11 LOC 12,000 12,000 Louisiana Public Facilities Authority Revenue (International-Matex Tank Terminals Project) VRDO 0.270% 2/7/11 LOC 30,000 30,000 Louisiana Public Facilities Authority Revenue (International-Matex Tank Terminals Project) VRDO 0.270% 2/7/11 LOC 34,000 34,000 Louisiana Public Facilities Authority Revenue (Tiger Athletic Foundation Project) VRDO 0.280% 2/7/11 LOC 20,900 20,900 1 Louisiana Public Facilities Authority Student Loan Revenue TOB VRDO 0.330% 2/7/11 LOC 44,345 44,345 1 Louisiana Public Facilities Authority Student Loan Revenue TOB VRDO 0.330% 2/7/11 LOC 42,645 42,645 St. James Parish LA Revenue (Nustar Logistics LP Project) VRDO 0.290% 2/7/11 LOC 12,500 12,500 St. James Parish LA Revenue (Nustar Logistics LP Project) VRDO 0.290% 2/7/11 LOC 17,500 17,500 Maine (0.3%) Falmouth ME BAN 3.000% 2/15/11 28,000 28,027 1 Maine Housing Authority Mortgage Revenue TOB VRDO 0.350% 2/7/11 5,510 5,510 1 Maine Housing Authority Mortgage Revenue TOB VRDO 0.360% 2/7/11 3,720 3,720 Maine Housing Authority Mortgage Revenue VRDO 0.320% 2/7/11 20,000 20,000 Maine Housing Authority Mortgage Revenue VRDO 0.320% 2/7/11 9,000 9,000 Maryland (2.3%) Baltimore County MD Metropolitan District CP 0.270% 2/18/11 23,000 23,000 Baltimore County MD Metropolitan District CP 0.280% 2/22/11 19,400 19,400 Baltimore MD Consolidated Public Improvement GO 5.000% 2/1/12 1,000 1,046 Howard County MD CP 0.300% 3/8/11 28,500 28,500 1 Maryland Department of Housing & Community Development Revenue TOB VRDO 0.350% 2/7/11 7,550 7,550 1 Maryland Department of Housing & Community Development Revenue TOB VRDO 0.350% 2/7/11 6,325 6,325 1 Maryland Department of Housing & Community Development Revenue TOB VRDO 0.360% 2/7/11 5,095 5,095 1 Maryland Department of Housing & Community Development Revenue TOB VRDO 0.390% 2/7/11 7,520 7,520 1 Maryland Department of Housing & Community Development Revenue TOB VRDO 0.390% 2/7/11 4,430 4,430 1 Maryland Department of Housing & Community Development Revenue TOB VRDO 0.390% 2/7/11 4,245 4,245 Maryland Department of Housing & Community Development Revenue VRDO 0.310% 2/7/11 7,850 7,850 Maryland Department of Housing & Community Development Revenue VRDO 0.320% 2/7/11 19,000 19,000 Maryland GO 5.000% 8/1/11 13,280 13,588 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Hospital) VRDO 0.260% 2/7/11 LOC 8,100 8,100 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins University) CP 0.300% 2/10/11 25,900 25,900 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins University) CP 0.300% 3/8/11 15,141 15,141 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins University) CP 0.310% 3/8/11 9,000 9,000 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins University) CP 0.310% 3/15/11 16,765 16,765 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins University) CP 0.310% 4/6/11 15,150 15,150 1 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins University) TOB VRDO 0.280% 2/7/11 7,660 7,660 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins University) VRDO 0.250% 2/7/11 13,500 13,500 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins University) VRDO 0.260% 2/7/11 LOC 5,085 5,085 Maryland Health & Higher Educational Facilities Authority Revenue (Suburban Hospital) VRDO 0.260% 2/7/11 LOC 9,775 9,775 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) VRDO 0.260% 2/7/11 LOC 5,000 5,000 1 Maryland Transportation Authority Facilities Projects Revenue TOB VRDO 0.280% 2/7/11 (4) 15,465 15,465 1 Maryland Transportation Authority Facilities Projects Revenue TOB VRDO 0.290% 2/7/11 (4) 8,800 8,800 1 Maryland Transportation Authority Facilities Projects Revenue TOB VRDO 0.300% 2/7/11 (4) 13,860 13,860 Maryland Transportation Authority Passenger Facility Charge Revenue (BWI Airport) VRDO 0.280% 2/7/11 LOC 18,150 18,150 Montgomery County MD CP 0.260% 2/2/11 10,000 10,000 Montgomery County MD CP 0.310% 2/4/11 11,000 11,000 Montgomery County MD CP 0.350% 2/10/11 30,500 30,500 Montgomery County MD CP 0.350% 2/10/11 6,000 6,000 University of Maryland System Auxiliary Facility & Tuition Revenue 3.000% 4/1/11 1,000 1,004 University of Maryland System Auxiliary Facility & Tuition Revenue 5.000% 4/1/11 (Prere.) 5,330 5,370 University of Maryland System Auxiliary Facility & Tuition Revenue 5.000% 4/1/11 (Prere.) 5,000 5,038 Washington Suburban Sanitation District Maryland GO VRDO 0.270% 2/7/11 29,000 29,000 Massachusetts (2.2%) Boston MA GO 2.000% 4/1/11 5,005 5,018 Massachusetts Department of Transportation Metropolitan Highway System Revenue VRDO 0.230% 2/7/11 33,000 33,000 Massachusetts Department of Transportation Metropolitan Highway System Revenue VRDO 0.290% 2/7/11 25,130 25,130 Massachusetts Development Finance Agency Revenue (Cushing Academy Issue) VRDO 0.270% 2/7/11 LOC 12,115 12,115 Massachusetts Development Finance Agency Revenue (Fay School) VRDO 0.270% 2/7/11 LOC 10,800 10,800 Massachusetts Development Finance Agency Revenue (Partners Healthcare) VRDO 0.230% 2/7/11 25,000 25,000 Massachusetts Development Finance Agency Revenue (Shady Hill) VRDO 0.290% 2/7/11 LOC 9,900 9,900 Massachusetts Development Finance Agency Revenue (Wentworth Institute of Technology) VRDO 0.300% 2/7/11 LOC 16,600 16,600 1 Massachusetts Educational Financing Authority Education Loan Revenue TOB VRDO 0.350% 2/7/11 (12) 3,955 3,955 Massachusetts GO RAN 2.000% 5/26/11 20,000 20,106 Massachusetts GO RAN 2.000% 6/23/11 41,875 42,147 1 Massachusetts GO TOB VRDO 0.280% 2/7/11 13,545 13,545 1 Massachusetts GO TOB VRDO 0.290% 2/7/11 23,935 23,935 1 Massachusetts GO TOB VRDO 0.290% 2/7/11 16,935 16,935 1 Massachusetts GO TOB VRDO 0.290% 2/7/11 LOC 15,250 15,250 1 Massachusetts GO TOB VRDO 0.290% 2/7/11 LOC 8,500 8,500 1 Massachusetts GO TOB VRDO 0.340% 2/7/11 (4) 1,850 1,850 Massachusetts GO VRDO 0.250% 2/7/11 11,500 11,500 Massachusetts GO VRDO 0.320% 2/7/11 3,000 3,000 Massachusetts Health & Educational Facilities Authority Revenue (Cil Realty) VRDO 0.290% 2/7/11 LOC 4,000 4,000 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) CP 0.290% 4/7/11 8,500 8,500 1 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) TOB VRDO 0.290% 2/7/11 10,000 10,000 Massachusetts Health & Educational Facilities Authority Revenue (Pool Loan Program) VRDO 0.300% 2/7/11 LOC 28,700 28,700 1 Massachusetts Housing Finance Agency Multifamily Housing Revenue TOB VRDO 0.350% 2/7/11 5,515 5,515 1 Massachusetts Housing Finance Agency Multifamily Housing Revenue TOB VRDO 0.360% 2/7/11 10,635 10,635 1 Massachusetts School Building Authority Dedicated Sales Tax Revenue TOB VRDO 0.290% 2/7/11 7,535 7,535 1 Massachusetts Water Pollution Abatement Trust Revenue TOB VRDO 0.290% 2/7/11 3,240 3,240 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.290% 2/7/11 5,000 5,000 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.290% 2/7/11 (4) 7,300 7,300 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.290% 2/7/11 15,600 15,600 Massachusetts Water Resources Authority Revenue VRDO 0.280% 2/7/11 8,385 8,385 Shrewsbury MA GO 5.000% 8/15/11 (Prere.) 1,030 1,066 Shrewsbury MA GO 5.000% 8/15/11 (Prere.) 1,900 1,966 Shrewsbury MA GO 5.000% 8/15/11 (Prere.) 3,185 3,295 Shrewsbury MA GO 5.000% 8/15/11 (Prere.) 1,000 1,034 Michigan (3.3%) Jackson County MI Hospital Finance Authority Hospital Revenue (W.A. Foote Memorial Hospital) VRDO 0.310% 2/7/11 (12) 10,000 10,000 Kent Hospital MI Finance Authority Revenue (Spectrum Health) VRDO 0.280% 2/7/11 LOC 30,000 30,000 Michigan Building Authority Revenue CP 0.300% 3/10/11 LOC 37,690 37,690 Michigan Building Authority Revenue CP 0.300% 3/10/11 LOC 26,160 26,160 Michigan Finance Authority State Aid RAN 2.000% 8/19/11 15,000 15,098 Michigan Finance Authority State Aid RAN 2.000% 8/22/11 LOC 27,000 27,240 1 Michigan Higher Education Student Loan Authority Revenue TOB VRDO 0.330% 2/7/11 LOC 59,245 59,245 1 Michigan Higher Education Student Loan Authority Revenue TOB VRDO 0.330% 2/7/11 LOC 66,995 66,995 1 Michigan Higher Education Student Loan Authority Revenue TOB VRDO 0.330% 2/7/11 LOC 67,945 67,945 1 Michigan Higher Education Student Loan Authority Revenue TOB VRDO 0.330% 2/7/11 LOC 36,545 36,545 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) VRDO 0.280% 2/7/11 20,545 20,545 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) VRDO 0.280% 2/7/11 25,000 25,000 Michigan Hospital Finance Authority Revenue (Holland Community Hospital) VRDO 0.290% 2/7/11 LOC 6,900 6,900 Michigan Hospital Finance Authority Revenue (McClaren Health) VRDO 0.280% 2/7/11 LOC 12,000 12,000 Michigan Hospital Finance Authority Revenue (Trinity Health) CP 0.300% 3/8/11 7,000 7,000 Michigan Hospital Finance Authority Revenue (Trinity Health) CP 0.290% 4/6/11 11,420 11,420 Michigan Housing Development Authority Revenue (Rental Housing) VRDO 0.360% 2/7/11 8,595 8,595 Michigan Housing Development Authority Single Family Mortgage Revenue VRDO 0.290% 2/7/11 LOC 23,220 23,220 Michigan Housing Development Authority Single Family Mortgage Revenue VRDO 0.320% 2/7/11 LOC 20,000 20,000 1 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) TOB VRDO 0.280% 2/7/11 3,845 3,845 Michigan State University Revenue CP 0.290% 3/3/11 18,250 18,250 Michigan TAN 2.000% 9/30/11 44,000 44,455 Oakland County MI Economic Development Corp. Revenue (Cranbrook Educational Community Project) VRDO 0.300% 2/7/11 LOC 16,215 16,215 Regents of the University of Michigan CP 0.270% 2/8/11 20,710 20,710 University of Michigan Hospital Medical Service Plan Revenue VRDO 0.250% 2/7/11 1,600 1,600 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) VRDO 0.280% 2/7/11 LOC 10,000 10,000 1 Wayne State University Michigan Revenue TOB VRDO 0.340% 2/7/11 (4) 5,295 5,295 Minnesota (2.0%) 1 Hennepin County MN Sales Tax Revenue TOB VRDO 0.290% 2/7/11 23,640 23,640 1 Minneapolis MN Health Care System Revenue (Fairview Health Services) TOB VRDO 0.290% 2/7/11 LOC 15,000 15,000 Minnesota GO 5.000% 10/1/11 (Prere.) 10,000 10,305 1 Minnesota GO TOB VRDO 0.290% 2/7/11 3,510 3,510 Minnesota Higher Education Facilities Authority Revenue (Carleton College) VRDO 0.280% 2/7/11 8,650 8,650 Minnesota Housing Finance Agency Residential Housing Revenue VRDO 0.300% 2/7/11 12,705 12,705 Minnesota Housing Finance Agency Residential Housing Revenue VRDO 0.300% 2/7/11 14,500 14,500 Minnesota Office of Higher Education Revenue (Supply Student Loan) VRDO 0.310% 2/7/11 LOC 7,000 7,000 Minnesota School District TAN 2.000% 9/1/11 11,220 11,326 Minnesota School District TRAN 2.000% 9/1/11 10,000 10,095 Regents of the University of Minnesota CP 0.290% 4/6/11 22,313 22,313 Regents of the University of Minnesota CP 0.280% 4/7/11 10,000 10,000 Rochester MN Healthcare Facilities Revenue (Mayo Foundation) CP 0.320% 2/3/11 13,000 13,000 Rochester MN Healthcare Facilities Revenue (Mayo Foundation) CP 0.270% 2/7/11 12,500 12,500 Rochester MN Healthcare Facilities Revenue (Mayo Foundation) CP 0.260% 2/8/11 7,000 7,000 Rochester MN Healthcare Facilities Revenue (Mayo Foundation) CP 0.270% 2/8/11 20,000 20,000 Rochester MN Healthcare Facilities Revenue (Mayo Foundation) CP 0.260% 2/10/11 3,000 3,000 Rochester MN Healthcare Facilities Revenue (Mayo Foundation) CP 0.310% 2/15/11 25,000 25,000 Rochester MN Healthcare Facilities Revenue (Mayo Foundation) CP 0.260% 3/3/11 15,000 15,000 Rochester MN Healthcare Facilities Revenue (Mayo Foundation) CP 0.260% 3/3/11 5,000 5,000 Rochester MN Healthcare Facilities Revenue (Mayo Foundation) CP 0.270% 3/3/11 25,000 25,000 Rochester MN Healthcare Facilities Revenue (Mayo Foundation) CP 0.300% 3/7/11 12,100 12,100 Rochester MN Healthcare Facilities Revenue (Mayo Foundation) CP 0.310% 3/8/11 19,000 19,000 Rochester MN Healthcare Facilities Revenue (Mayo Foundation) CP 0.330% 3/15/11 25,000 25,000 Rochester MN Healthcare Facilities Revenue (Mayo Foundation) CP 0.290% 4/1/11 10,000 10,000 Rochester MN Healthcare Facilities Revenue (Mayo Foundation) CP 0.290% 4/1/11 10,000 10,000 University of Minnesota CP 0.280% 4/7/11 4,585 4,585 University of Minnesota Revenue CP 0.290% 3/8/11 12,000 12,000 University of Minnesota Revenue VRDO 0.300% 2/7/11 5,500 5,500 Mississippi (0.6%) Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (SG Resources Mississippi LLC Project) VRDO 0.270% 2/7/11 LOC 12,000 12,000 Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (SG Resources Mississippi LLC Project) VRDO 0.270% 2/7/11 LOC 43,000 43,000 Mississippi Business Finance Corp. Health Care Facilities Revenue (Rush Medical Foundation Project)VRDO 0.260% 2/7/11 LOC 9,600 9,600 Mississippi Business Finance Corp. Revenue (Hattiesburg Project) VRDO 0.290% 2/7/11 LOC 10,900 10,900 Mississippi Business Finance Corp. Revenue (Renaissance at Colony Park LLC Project) VRDO 0.280% 2/7/11 LOC 17,000 17,000 1 Mississippi Development Bank Special Obligation Revenue (Capital City Convention Center Project) TOB VRDO 0.280% 2/7/11 LOC 5,000 5,000 Mississippi Development Bank Special Obligation Revenue (Magnolia Regional Health Project) VRDO 0.290% 2/7/11 LOC 5,000 5,000 Mississippi Hospital Equipment & Facilities Authority Revenue (North Mississippi Health Services) VRDO 0.260% 2/7/11 8,000 8,000 Missouri (1.4%) 1 Columbia MO Special Obligation Electrical Improvement Revenue TOB VRDO 0.280% 2/7/11 LOC 16,680 16,680 Curators of the University of Missouri System Facilities Revenue VRDO 0.260% 2/7/11 23,865 23,865 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Bethesda Health Group) VRDO 0.300% 2/1/11 LOC 7,265 7,265 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Cox Health) CP 0.290% 3/8/11 LOC 7,000 7,000 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Sisters of Mercy Health System) VRDO 0.250% 2/7/11 16,700 16,700 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Sisters of Mercy Health System) VRDO 0.260% 2/7/11 60,000 60,000 Missouri Health & Educational Facilities Authority Revenue (Ascension Health Credit Group) PUT 0.480% 5/4/11 20,000 20,000 1 Missouri Health & Educational Facilities Authority Revenue (Washington University) TOB VRDO 0.280% 2/7/11 13,980 13,980 1 Missouri Health & Educational Facilities Authority Revenue (Washington University) TOB VRDO 0.290% 2/7/11 11,300 11,300 Missouri Higher Education Student Loan Authority Student Loan Revenue VRDO 0.370% 2/7/11 LOC 30,250 30,250 1 Missouri Highways & Transportation Commission Revenue (State Road) TOB VRDO 0.280% 2/7/11 25,435 25,435 Missouri Highways & Transportation Commission Road Revenue VRDO 0.290% 2/7/11 LOC 11,400 11,400 1 Missouri Housing Development Corp. Single Family Mortgage Revenue TOB VRDO 0.440% 2/7/11 4,795 4,795 St. Louis MO General Fund RAN 2.000% 6/1/11 20,000 20,095 Montana (0.1%) Montana Board of Investments Revenue (INTERCAP Revolving Program) PUT 0.500% 3/1/11 14,650 14,650 Multiple States (4.8%) Federal Home Loan Mortgage Corp. Multifamily Housing Revenue TOB VRDO 0.330% 2/7/11 LOC 38,668 38,668 1 Federal Home Loan Mortgage Corp. Multifamily Housing Revenue TOB VRDO 0.340% 2/7/11 LOC 19,110 19,110 1 Federal Home Loan Mortgage Corp. Multifamily Housing Revenue TOB VRDO 0.360% 2/7/11 LOC 298,535 298,535 1 Nuveen Insured Municipal Opportunity Fund VRDP VRDO 0.540% 2/7/11 LOC 150,000 150,000 1 Nuveen Municipal Advantage Fund VRDP VRDO 0.490% 2/7/11 LOC 34,100 34,100 1 Nuveen Municipal Market Opportunity Fund VRDP VRDO 0.490% 2/7/11 LOC 97,500 97,500 1 Nuveen Premium Income Municipal Fund 4 VRDP VRDO 0.490% 2/7/11 LOC 150,000 150,000 1 Nuveen Premium Insured Municipal Fund VRDP VRDO 0.540% 2/7/11 LOC 24,000 24,000 1 Nuveen Quality Income Municipal Fund Inc VRDP VRDO 0.490% 2/7/11 LOC 100,000 100,000 Nebraska (1.3%) Central Plains Energy Project Nebraska Gas Project Revenue (Project No. 2) VRDO 0.290% 2/7/11 89,310 89,310 1 Nebraska Investment Finance Authority MultifamilyHousing Revenue (Riverbend Apartments Project) VRDO 0.310% 2/7/11 LOC 6,000 6,000 1 Nebraska Investment Finance Authority Single Family Housing Revenue TOB VRDO 0.360% 2/7/11 2,250 2,250 Nebraska Investment Finance Authority Single Family Housing Revenue VRDO 0.280% 2/7/11 25,000 25,000 Nebraska Investment Finance Authority Single Family Housing Revenue VRDO 0.300% 2/7/11 40,000 40,000 1 Nebraska Public Power District Revenue TOB VRDO 0.290% 2/7/11 (4) 14,925 14,925 1 Nebraska Public Power District Revenue TOB VRDO 0.300% 2/7/11 (13) 15,995 15,995 1 Omaha NE Public Power District Electric Revenue TOB VRDO 0.280% 2/7/11 10,135 10,135 1 Omaha NE Public Power District Electric Revenue TOB VRDO 0.290% 2/7/11 6,975 6,975 1 Omaha NE Public Power District Electric Revenue TOB VRDO 0.300% 2/7/11 (13) 9,810 9,810 1 Omaha NE Public Power District Separate Electric Revenue TOB VRDO 0.300% 2/7/11 (13) 34,610 34,610 Nevada (1.5%) Clark County NV Airport BAN 2.500% 6/1/11 22,000 22,136 1 Clark County NV GO TOB VRDO 0.290% 2/7/11 LOC 27,880 27,880 1 Clark County NV GO TOB VRDO 0.290% 2/7/11 14,295 14,295 1 Clark County NV GO TOB VRDO 0.360% 2/7/11 9,770 9,770 Clark County NV Industrial Development Revenue (Southwest Gas Corp. Project) VRDO 0.310% 2/7/11 LOC 18,800 18,800 1 Clark County NV School District GO TOB VRDO 0.280% 2/7/11 18,765 18,765 1 Clark County NV Water Reclamation District GO TOB VRDO 0.290% 2/7/11 5,000 5,000 1 Clark County NV Water Reclamation District GO TOB VRDO 0.290% 2/7/11 6,085 6,085 1 Clark County NV Water Reclamation District GO TOB VRDO 0.290% 2/7/11 7,495 7,495 1 Las Vegas NV GO TOB VRDO 0.290% 2/7/11 10,850 10,850 Las Vegas Valley Water District Nevada CP 0.320% 2/10/11 16,145 16,145 Las Vegas Valley Water District Nevada CP 0.320% 2/10/11 36,000 36,000 1 Las Vegas Valley Water District Nevada GO TOB VRDO 0.290% 2/7/11 35,980 35,980 1 Las Vegas Valley Water District Nevada GO TOB VRDO 0.290% 2/7/11 4,685 4,685 1 Nevada GO TOB VRDO 0.350% 2/7/11 9,400 9,400 1 Nevada Higher Education Revenue TOB VRDO 0.280% 2/7/11 LOC 13,035 13,035 Nevada Housing Division Multi-Unit Housing Revenue (City Center Project) VRDO 0.420% 2/7/11 LOC 7,440 7,440 1 Nevada System of Higher Education University Revenue TOB VRDO 0.340% 2/7/11 10,575 10,575 Reno NV Hospital Revenue (Renown Regional Medical Center Project) VRDO 0.290% 2/7/11 LOC 5,500 5,500 New Hampshire (0.1%) 1 New Hampshire Health & Education Facilities Authority Revenue (Dartmouth College) TOB VRDO 0.290% 2/7/11 10,000 10,000 1 New Hampshire Housing Finance Authority Single Family Mortgage Revenue TOB VRDO 0.420% 2/7/11 1,875 1,875 New Jersey (0.8%) 1 New Jersey GO TOB PUT 0.300% 3/16/11 100,000 100,000 1 New Jersey GO TOB VRDO 0.270% 2/1/11 24,900 24,900 1 Nuveen New Jersey Premium Income Municipal Fund VRDP VRDO 0.540% 2/7/11 LOC 20,000 20,000 New Mexico (1.0%) 1 New Mexico Educational Assistance Foundation Revenue TOB VRDO 0.400% 2/7/11 24,495 24,495 New Mexico Educational Assistance Foundation Revenue VRDO 0.320% 2/7/11 LOC 10,300 10,300 New Mexico Educational Assistance Foundation Revenue VRDO 0.320% 2/7/11 LOC 10,000 10,000 New Mexico Educational Assistance Foundation Revenue VRDO 0.320% 2/7/11 LOC 4,300 4,300 1 New Mexico Finance Authority Revenue TOB VRDO 0.280% 2/7/11 10,710 10,710 1 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) TOB VRDO 0.290% 2/7/11 7,375 7,375 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) VRDO 0.300% 2/7/11 10,505 10,505 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) VRDO 0.300% 2/7/11 20,605 20,605 New Mexico Municipal Energy Acquisition Authority Gas Supply Revenue VRDO 0.290% 2/7/11 70,100 70,100 New Mexico TRAN 2.000% 6/30/11 20,000 20,138 New York (3.1%) Metropolitan New York Transportation Authority Revenue (Dedicated Tax Fund) VRDO 0.260% 2/7/11 LOC 18,205 18,205 Metropolitan New York Transportation Authority Revenue VRDO 0.260% 2/7/11 LOC 35,790 35,790 New York City NY GO VRDO 0.250% 2/7/11 LOC 6,905 6,905 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (2 Gold Street) VRDO 0.250% 2/7/11 22,500 22,500 New York City NY Industrial Development Agency Civic Facility Revenue (New York Law School) VRDO 0.270% 2/7/11 LOC 20,000 20,000 New York City NY Industrial Development Agency Civic Facility Revenue (New York Law School) VRDO 0.290% 2/7/11 LOC 20,000 20,000 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.230% 2/1/11 12,400 12,400 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.260% 2/1/11 7,455 7,455 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.260% 2/7/11 15,000 15,000 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.270% 2/7/11 16,625 16,625 New York Liberty Development Corp. Revenue PUT 0.350% 8/4/11 91,590 91,590 New York Liberty Development Corp. Revenue PUT 0.420% 1/19/12 35,000 35,000 New York Metropolitan Transportation Authority Revenue CP 0.310% 2/3/11 LOC 25,000 25,000 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) VRDO 0.250% 2/7/11 LOC 12,200 12,200 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.290% 2/7/11 6,420 6,420 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.290% 2/7/11 3,510 3,510 1 New York State Dormitory Authority Revenue (The New School) TOB VRDO 0.290% 2/7/11 LOC 20,595 20,595 New York State Housing Finance Agency Housing Revenue (Avalon Bowery Place I) VRDO 0.250% 2/7/11 LOC 26,900 26,900 1 Nuveen New York Investment Quality Municipal Fund VRDP VRDO 0.540% 2/7/11 LOC 20,000 20,000 1 Nuveen New York Quality Income Municipal Fund VRDP VRDO 0.540% 2/7/11 LOC 10,000 10,000 Suffolk County NY TAN 2.000% 8/11/11 107,000 107,838 Suffolk County NY TAN 1.500% 9/13/11 15,000 15,103 Suffolk County NY TAN 2.000% 9/13/11 15,000 15,149 1 Triborough Bridge & Tunnel Authority New York Revenue TOB VRDO 0.290% 2/7/11 4,000 4,000 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.280% 2/7/11 (4) 22,655 22,655 North Carolina (4.3%) Cary NC GO VRDO 0.250% 2/7/11 21,830 21,830 Charlotte NC Airport Revenue VRDO 0.290% 2/7/11 LOC 6,200 6,200 Charlotte NC GO CP 0.450% 2/7/11 6,694 6,694 Charlotte NC GO CP 0.470% 2/7/11 7,788 7,788 Charlotte NC GO CP 0.370% 7/11/11 6,395 6,395 Charlotte NC GO CP 0.420% 8/4/11 5,384 5,384 1 Charlotte NC Water & Sewer System Revenue TOB VRDO 0.290% 2/7/11 5,965 5,965 Durham County NC Industrial Facilities & Pollution Control Finance Authority Revenue (Chesterfield Project) PUT 0.450% 4/14/11 9,000 9,000 Durham NC COP VRDO 0.270% 2/7/11 LOC 32,985 32,985 Durham NC Revenue 4.000% 10/1/11 2,600 2,661 Forsyth County NC GO VRDO 0.290% 2/7/11 1,900 1,900 Guilford County NC GO VRDO 0.260% 2/7/11 6,700 6,700 Lower Cape Fear NC Water & Sewer Authority Special Facility Revenue (Bladen Bluffs Project) VRDO 0.310% 2/7/11 LOC 6,065 6,065 Mecklenburg County NC COP VRDO 0.300% 2/7/11 8,400 8,400 Mecklenburg County NC GO VRDO 0.330% 2/7/11 7,000 7,000 Mecklenburg County NC GO VRDO 0.330% 2/7/11 7,000 7,000 Mecklenburg County NC GO VRDO 0.330% 2/7/11 7,000 7,000 North Carolina Capital Facilities Finance Agency Educational Facilities Revenue (Campbell University) VRDO 0.300% 2/7/11 LOC 11,400 11,400 North Carolina Capital Facilities Finance Agency Educational Facilities Revenue (Methodist College)VRDO 0.290% 2/7/11 LOC 15,095 15,095 North Carolina Capital Facilities Finance Agency Recreational Facilities Revenue (YMCA of Greater Winston-Salem) VRDO 0.290% 2/7/11 LOC 10,200 10,200 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.290% 2/7/11 7,310 7,310 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.290% 2/7/11 10,000 10,000 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.290% 2/7/11 11,100 11,100 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.290% 2/7/11 15,700 15,700 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.290% 2/7/11 12,000 12,000 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.290% 2/7/11 14,100 14,100 North Carolina Capital Facilities Finance Agency Revenue (Triangle Aquatic Center Project) VRDO 0.290% 2/7/11 LOC 7,470 7,470 North Carolina Capital Facilities Finance Agency Revenue (YMCA of the Triangle) VRDO 0.410% 2/7/11 LOC 14,450 14,450 1 North Carolina Capital Improvement GO TOB VRDO 0.280% 2/7/11 10,800 10,800 North Carolina Education Assistance Authority Student Loan Revenue VRDO 0.310% 2/7/11 LOC 41,700 41,700 North Carolina Education Assistance Authority Student Loan Revenue VRDO 0.350% 2/7/11 LOC 23,700 23,700 North Carolina GO 4.000% 5/1/11 19,385 19,556 1 North Carolina Infrastructure Financial Corp. COP TOB VRDO 0.290% 2/7/11 29,085 29,085 North Carolina Medical Care Commission Health Care Facilities Revenue (Duke University Health System) VRDO 0.270% 2/7/11 95,530 95,530 North Carolina Medical Care Commission Health Care Facilities Revenue (Lenoir Memorial Hospital Project) VRDO 0.290% 2/7/11 LOC 8,315 8,315 North Carolina Medical Care Commission Health Care Facilities Revenue (Lenoir Memorial Hospital Project) VRDO 0.300% 2/7/11 LOC 13,855 13,855 North Carolina Medical Care Commission Health Care Facilities Revenue (University Health Systems ofEastern Carolina) VRDO 0.270% 2/7/11 LOC 15,130 15,130 North Carolina Medical Care Commission Health Care Facilities Revenue (University Health Systems ofEastern Carolina) VRDO 0.280% 2/7/11 LOC 38,300 38,300 North Carolina Medical Care Commission Health Care Facilities Revenue (University Health Systems ofEastern Carolina) VRDO 0.330% 2/7/11 LOC 10,995 10,995 North Carolina Medical Care Commission Health Care Facilities Revenue (Wake Forest University Health Sciences) VRDO 0.260% 2/7/11 LOC 38,050 38,050 North Carolina Medical Care Commission Health Care Facilities Revenue (Wake Forest University Health Sciences) VRDO 0.330% 2/7/11 LOC 5,000 5,000 North Carolina Medical Care Commission Health Care Facilities Revenue (WakeMed) VRDO 0.290% 2/7/11 LOC 14,295 14,295 North Carolina Medical Care Commission Health Care Facilities Revenue (WakeMed) VRDO 0.290% 2/7/11 LOC 28,000 28,000 1 North Carolina Medical Care Commission Hospital Revenue (Baptist Hospital) TOB VRDO 0.290% 2/7/11 5,000 5,000 North Carolina Medical Care Commission Hospital Revenue (Baptist Hospital) VRDO 0.270% 2/7/11 LOC 9,680 9,680 North Carolina Medical Care Commission Hospital Revenue (Moses H. Cone Memorial Hospital) VRDO 0.310% 2/7/11 36,960 36,960 Raleigh Durham NC Airport Authority Revenue VRDO 0.250% 2/7/11 LOC 10,800 10,800 1 Sampson County NC COP TOB VRDO 0.300% 2/7/11 LOC 5,000 5,000 Union County NC GO VRDO 0.270% 2/7/11 3,600 3,600 Union County NC GO VRDO 0.270% 2/7/11 6,095 6,095 1 University of North Carolina University Revenue TOB VRDO 0.290% 2/7/11 4,960 4,960 1 University of North Carolina University Revenue TOB VRDO 0.290% 2/7/11 6,710 6,710 1 University of North Carolina University Revenue TOB VRDO 0.360% 2/7/11 6,900 6,900 1 Wake County NC Limited Obligation Revenue TOB VRDO 0.290% 2/7/11 6,750 6,750 Wake County NC Public Improvement GO VRDO 0.280% 2/7/11 21,000 21,000 Winston-Salem NC Water & Sewer System Revenue VRDO 0.270% 2/7/11 6,000 6,000 Winston-Salem NC Water & Sewer System Revenue VRDO 0.270% 2/7/11 22,500 22,500 North Dakota (0.2%) North Dakota Housing Finance Agency Home Mortgage Revenue VRDO 0.260% 2/7/11 21,850 21,850 North Dakota Housing Finance Agency Home Mortgage Revenue VRDO 0.310% 2/7/11 9,600 9,600 Ohio (2.2%) Akron OH BAN 1.125% 12/8/11 1,715 1,722 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) VRDO 0.300% 2/7/11 LOC 8,000 8,000 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) VRDO 0.330% 2/7/11 LOC 8,100 8,100 Cleveland OH Water BAN 2.000% 7/28/11 21,000 21,127 Cleveland-Cuyahoga County OH Port Authority Revenue (Carnegie/89th Garage & Service Center LLC Project) VRDO 0.270% 2/7/11 LOC 1,860 1,860 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.270% 2/7/11 20,000 20,000 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.290% 2/7/11 LOC 10,000 10,000 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.290% 2/7/11 LOC 45,600 45,600 Delaware County OH Port Authority Economic Development Revenue (Columbus Zoological Park Association Project) VRDO 0.290% 2/7/11 LOC 5,480 5,480 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.260% 2/7/11 LOC 6,910 6,910 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.280% 2/7/11 34,500 34,500 Franklin County OH Hospital Facilities Revenue (US Health Corp. of Columbus) VRDO 0.260% 2/7/11 LOC 13,030 13,030 Lancaster Port Authority Ohio Gas Revenue VRDO 0.290% 2/7/11 56,915 56,915 1 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.290% 2/7/11 (4) 9,810 9,810 Miamisburg OH City School District BAN 1.500% 7/20/11 13,500 13,550 Middletown OH Hospital Facilities Revenue (Atrium Medical Center) VRDO 0.290% 2/7/11 LOC 6,770 6,770 Milford OH Exempt Village School District School Improvement GO 5.125% 12/1/11 (Prere.) 7,125 7,404 1 Ohio Air Quality Development Authority Revenue (Dayton Power & Light Co. Project) TOB VRDO 0.350% 2/7/11 (13) 5,320 5,320 Ohio Common Schools GO VRDO 0.250% 2/7/11 16,230 16,230 Ohio GO VRDO 0.250% 2/7/11 13,350 13,350 Ohio GO VRDO 0.250% 2/7/11 31,195 31,195 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) CP 0.320% 2/8/11 13,000 13,000 Ohio Infrastructure Improvement GO VRDO 0.250% 2/7/11 9,520 9,520 Ohio State University General Receipts Revenue VRDO 0.250% 2/7/11 10,995 10,995 Oregon OH BAN 2.000% 9/7/11 3,500 3,526 Pickerington OH Local School District (School Facilities Construction & Improvement) GO 5.000% 12/1/11 (Prere.) 8,000 8,305 Toledo-Lucas County OH Port Authority Airport Development Revenue (FlightSafety International Inc.)VRDO 0.290% 2/7/11 10,300 10,300 University of Cincinnati Ohio General Receipts BAN 1.500% 5/12/11 15,900 15,910 University of Cincinnati Ohio General Receipts BAN 1.500% 7/21/11 2,500 2,510 University of Cincinnati Ohio General Receipts BAN 2.000% 12/16/11 2,900 2,938 Oklahoma (0.4%) Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) VRDO 0.290% 2/7/11 (12) 8,750 8,750 1 Oklahoma Housing Finance Agency Single Family Mortgage Revenue (Homeownership Loan Program) TOB VRDO 0.360% 2/7/11 5,845 5,845 1 Oklahoma Student Loan Authority Revenue TOB VRDO 0.290% 2/7/11 24,995 24,995 Oklahoma Student Loan Authority Revenue VRDO 0.370% 2/7/11 LOC 8,900 8,900 Oklahoma Turnpike Authority Revenue VRDO 0.280% 2/7/11 34,150 34,150 Oregon (1.7%) Clackamas County OR Hospital Facility Authority Revenue (Legacy Health System) VRDO 0.260% 2/7/11 LOC 11,800 11,800 Clackamas County OR Hospital Facility Authority Revenue (Providence Health System) CP 0.330% 2/3/11 10,000 10,000 Clackamas County OR Hospital Facility Authority Revenue (Providence Health System) CP 0.340% 2/3/11 8,000 8,000 Clackamas County OR Hospital Facility Authority Revenue (Providence Health System) CP 0.310% 3/7/11 21,525 21,525 Clackamas County OR Hospital Facility Authority Revenue (Providence Health System) CP 0.320% 5/4/11 40,000 40,000 1 Oregon Department Administrative Services COP TOB VRDO 0.280% 2/7/11 LOC 15,470 15,470 Oregon Facilities Authority Revenue (Reed College Projects) VRDO 0.320% 2/7/11 45,085 45,085 Oregon Health Sciences University Revenue VRDO 0.300% 2/7/11 LOC 16,900 16,900 1 Oregon Housing & Community Service Department Single Family Mortgage Revenue TOB VRDO 0.390% 2/7/11 8,665 8,665 Oregon Housing & Community Service Department Single Family Mortgage Revenue VRDO 0.280% 2/7/11 15,000 15,000 Oregon Housing & Community Services Department Mortgage Revenue VRDO 0.260% 2/7/11 6,190 6,190 Oregon TAN 2.000% 6/30/11 100,000 100,655 Salem OR Hospital Facility Authority Revenue (Salem Hospital Project) VRDO 0.300% 2/7/11 LOC 20,000 20,000 Salem OR Hospital Facility Authority Revenue (Salem Hospital Project) VRDO 0.340% 2/7/11 LOC 12,500 12,500 Pennsylvania (0.9%) 1 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) TOB VRDO 0.290% 2/7/11 4,000 4,000 Berks County PA Municipal Authority Revenue (Reading Hospital & Medical Center Project) PUT 0.490% 7/14/11 10,650 10,650 Emmaus PA General Authority Revenue VRDO 0.300% 2/7/11 LOC 700 700 Lancaster County PA Convention Center Authority Revenue (Hotel Room Rental Tax) VRDO 0.290% 2/7/11 LOC 9,460 9,460 Northampton County PA General Purpose Authority University Revenue (Lehigh University) VRDO 0.310% 2/7/11 4,000 4,000 1 Nuveen Pennsylvania Premium Income Municipal Fund 2 VRDP VRDO 0.540% 2/7/11 LOC 22,000 22,000 Pennsylvania GO TOB PUT 0.290% 2/16/11 50,000 50,000 1 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue TOB VRDO 0.360% 2/7/11 15,930 15,930 Pennsylvania State University Revenue VRDO 0.250% 2/7/11 24,500 24,500 Temple University of the Commonwealth System of Higher Education Pennsylvania University Funding Obligation RAN 1.500% 4/6/11 30,000 30,051 Washington County PA Authority Revenue (Girard Estate Project) VRDO 0.300% 2/7/11 LOC 8,540 8,540 Puerto Rico (0.1%) Puerto Rico Public Finance Corp. Revenue 5.500% 2/1/12 (Prere.) 10,000 10,492 Rhode Island (0.6%) 1 Narragansett RI Commission WasteWater System Revenue TOB VRDO 0.280% 2/7/11 LOC 11,875 11,875 Rhode Island & Providence Plantations TAN 2.000% 6/30/11 65,000 65,396 1 Rhode Island Housing & Mortgage Finance Corp. Revenue TOB VRDO 0.430% 2/7/11 5,000 5,000 Rhode Island Housing & Mortgage Finance Corp. Revenue VRDO 0.300% 2/7/11 25,000 25,000 Rhode Island Student Loan Authority Student Loan Revenue VRDO 0.270% 2/7/11 LOC 7,000 7,000 South Carolina (0.8%) Charleston SC Waterworks & Sewer Capital Improvement Revenue VRDO 0.300% 2/7/11 7,150 7,150 Charleston SC Waterworks & Sewer Capital Improvement Revenue VRDO 0.340% 2/7/11 24,190 24,190 Greenville County SC Hospital System Revenue VRDO 0.290% 2/7/11 LOC 30,265 30,265 1 Greenville County SC School District Installment Revenue TOB VRDO 0.290% 2/7/11 15,995 15,995 1 Greenville County SC School District Installment Revenue TOB VRDO 0.290% 2/7/11 13,865 13,865 South Carolina GO 4.000% 4/1/11 2,760 2,775 South Carolina GO 5.000% 4/1/11 5,500 5,542 1 South Carolina Housing Revenue TOB VRDO 0.290% 2/7/11 6,365 6,365 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) VRDO 0.280% 2/7/11 LOC 11,000 11,000 South Carolina Jobs Economic Development Authority Hospital Revenue (Sisters of Charity Providence Hospitals) VRDO 0.290% 2/7/11 LOC 5,140 5,140 South Carolina Jobs Economic Development Authority Industrial Revenue (South Carolina Electric & Gas Co. Project) VRDO 0.350% 2/7/11 LOC 7,000 7,000 1 South Carolina Public Service Authority Revenue TOB VRDO 0.280% 2/7/11 LOC 5,930 5,930 1 South Carolina Public Service Authority Revenue TOB VRDO 0.340% 2/7/11 5,520 5,520 University of South Carolina School of Medicine Educational Trust Healthcare Facilities Revenue VRDO 0.290% 2/7/11 LOC 6,075 6,075 1 York County SC Rock Hill School District No. 3 GO TOB VRDO 0.340% 2/7/11 (4) 12,440 12,440 South Dakota (0.4%) South Dakota Conservancy District Revenue (State Revolving Fund) 2.000% 8/1/11 2,035 2,051 South Dakota Health & Educational Facilities Authority Revenue (Avera Health) VRDO 0.300% 2/7/11 LOC 38,700 38,700 South Dakota Health & Educational Facilities Authority Revenue (Sioux Valley Hospital & Health System) VRDO 0.290% 2/7/11 LOC 15,000 15,000 South Dakota Health & Educational Facilities Authority Revenue (Sioux Valley Hospital & Health System) VRDO 0.290% 2/7/11 LOC 8,780 8,780 South Dakota Housing Development Authority Homeownership Mortgage Revenue VRDO 0.260% 2/7/11 4,800 4,800 South Dakota Housing Development Authority Homeownership Mortgage Revenue VRDO 0.320% 2/7/11 4,500 4,500 Tennessee (3.0%) Blount County & Alcoa & Maryville TN Industrial Development Board Revenue (Local Government Public Improvement) VRDO 0.300% 2/7/11 LOC 5,000 5,000 Blount County TN Public Building Authority Revenue (Local Government Public Improvement) VRDO 0.300% 2/7/11 LOC 25,335 25,335 Blount County TN Public Building Authority Revenue (Local Government Public Improvement) VRDO 0.300% 2/7/11 LOC 14,860 14,860 Blount County TN Public Building Authority Revenue (Local Government Public Improvement) VRDO 0.300% 2/7/11 LOC 10,975 10,975 Blount County TN Public Building Authority Revenue (Local Government Public Improvement) VRDO 0.300% 2/7/11 LOC 4,000 4,000 Blount County TN Public Building Authority Revenue (Local Government Public Improvement) VRDO 0.300% 2/7/11 LOC 5,650 5,650 Blount County TN Public Building Authority Revenue (Local Government Public Improvement) VRDO 0.300% 2/7/11 21,400 21,400 Clarksville TN Public Building Authority Revenue (Pooled Financing) VRDO 0.340% 2/7/11 LOC 14,000 14,000 Jackson TN Energy Authority Gas System Revenue VRDO 0.270% 2/7/11 LOC 8,340 8,340 Jackson TN Energy Authority Water System Revenue VRDO 0.340% 2/7/11 LOC 9,000 9,000 Johnson City TN Health & Educational Facilities Board Hospital Revenue (STS Health Alliance) VRDO 0.320% 2/7/11 LOC 4,415 4,415 1 Knoxville TN Waste Water System Revenue TOB VRDO 0.280% 2/7/11 LOC 15,940 15,940 1 Knoxville TN Waste Water System Revenue TOB VRDO 0.340% 2/7/11 16,385 16,385 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Belmont University) VRDO 0.270% 2/7/11 LOC 11,400 11,400 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Lipscomb University) VRDO 0.270% 2/7/11 LOC 14,100 14,100 1 Rutherford County TN Health & Educational Facilities Board Revenue (Ascension Health Credit Group) TOB VRDO 0.300% 2/7/11 6,250 6,250 Sevier County TN Public Building Authority Local Government Public Improvement Revenue VRDO 0.300% 2/7/11 24,800 24,800 Sevier County TN Public Building Authority Local Government Public Improvement Revenue VRDO 0.300% 2/7/11 LOC 4,900 4,900 Sevier County TN Public Building Authority Local Government Public Improvement Revenue VRDO 0.380% 2/7/11 LOC 13,100 13,100 Shelby County TN GO VRDO 0.270% 2/7/11 78,990 78,990 Shelby County TN GO VRDO 0.300% 2/7/11 8,500 8,500 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) VRDO 0.270% 2/7/11 (12) 70,000 70,000 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) VRDO 0.280% 2/7/11 (12) 75,000 75,000 Tennessee GO CP 0.300% 2/8/11 33,658 33,658 Tennessee GO CP 0.290% 3/9/11 25,810 25,810 1 Tennessee Housing Development Agency Homeownership Program Revenue TOB VRDO 0.340% 2/7/11 7,435 7,435 Tennessee Local Development Authority BAN 2.000% 6/24/11 (ETM) 28,060 28,231 Tennessee School Bond Authority Revenue 2.000% 5/1/11 4,000 4,016 Texas (14.1%) Arlington TX Independent School District GO 2.000% 2/15/11 7,820 7,825 1 Austin TX Revenue TOB VRDO 0.290% 2/7/11 (13) 18,245 18,245 1 Austin TX Revenue TOB VRDO 0.290% 2/7/11 (13) 10,000 10,000 Austin TX Water & Wastewater System Revenue 5.125% 5/15/11 (Prere.) 10,100 10,236 1 Austin TX Water & Wastewater System Revenue TOB VRDO 0.290% 2/7/11 LOC 16,820 16,820 1 Austin TX Water & Wastewater System Revenue TOB VRDO 0.300% 2/7/11 (13) 5,635 5,635 1 Beaumont TX Independent School District School Building GO TOB VRDO 0.290% 2/7/11 3,350 3,350 1 Bexar County TX Combined Flood Control GO TOB VRDO 0.290% 2/7/11 28,515 28,515 Board of Regents of the Texas A&M University System Revenue Financing System Revenue CP 0.300% 2/10/11 5,650 5,650 1 Board of Regents of the University of Texas System Revenue Financing System Revenue TOB VRDO 0.280% 2/7/11 5,100 5,100 1 Board of Regents of the University of Texas System Revenue Financing System Revenue TOB VRDO 0.360% 2/7/11 6,600 6,600 1 Comal TX Independent School District GO TOB VRDO 0.280% 2/7/11 LOC 10,305 10,305 1 Comal TX Independent School District GO TOB VRDO 0.300% 2/7/11 4,580 4,580 1 Conroe TX Independent School District GO TOB VRDO 0.290% 2/7/11 2,760 2,760 1 Dallas TX Area Rapid Transit Sales Tax Revenue TOB VRDO 0.280% 2/7/11 LOC 18,145 18,145 1 Dallas TX Area Rapid Transit Sales Tax Revenue TOB VRDO 0.280% 2/7/11 LOC 19,560 19,560 1 Dallas TX Independent School District GO TOB VRDO 0.290% 2/7/11 14,720 14,720 1 Dallas-Fort Worth TX International Airport Revenue TOB VRDO 0.350% 2/7/11 (4) 7,500 7,500 1 Dallas-Fort Worth TX International Airport Revenue TOB VRDO 0.440% 2/7/11 (4) 6,945 6,945 1 Denton TX Independent School District GO TOB VRDO 0.290% 2/7/11 3,695 3,695 1 Denton TX Independent School District GO TOB VRDO 0.290% 2/7/11 6,945 6,945 1 Denton TX Independent School District GO TOB VRDO 0.290% 2/7/11 10,570 10,570 Denton TX Independent School District GO VRDO 0.320% 2/7/11 18,305 18,305 1 Edinburg TX Consolidated Independent School District COP TOB VRDO 0.290% 2/7/11 12,025 12,025 1 Fort Bend TX Independent School District GO TOB VRDO 0.290% 2/7/11 5,000 5,000 1 Fort Worth TX Water & Sewer Revenue TOB VRDO 0.290% 2/7/11 37,645 37,645 Fort Worth TX Water and Sewer Revenue 4.000% 2/15/12 5,120 5,306 1 Frisco TX GO TOB VRDO 0.300% 2/7/11 5,310 5,310 1 Galveston County TX GO TOB VRDO 0.280% 2/7/11 9,255 9,255 1 Grand Prairie TX Independent School District GO TOB VRDO 0.300% 2/7/11 7,175 7,175 1 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) TOB VRDO 0.290% 2/7/11 LOC 22,000 22,000 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) CP 0.380% 3/22/11 20,000 20,000 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) CP 0.370% 8/4/11 25,500 25,500 1 Harris County TX Cultural Education Facilities Finance Corp. Thermal Utility Revenue (TECO Project)TOB VRDO 0.290% 2/7/11 8,755 8,755 1 Harris County TX Flood Control District GO TOB VRDO 0.290% 2/7/11 5,000 5,000 Harris County TX GO CP 0.300% 2/17/11 43,553 43,553 Harris County TX GO CP 0.310% 2/17/11 1,000 1,000 Harris County TX GO CP 0.300% 2/18/11 15,170 15,170 Harris County TX GO CP 0.300% 2/18/11 102,840 102,840 1 Harris County TX GO TOB VRDO 0.280% 2/7/11 LOC 23,545 23,545 1 Harris County TX GO TOB VRDO 0.290% 2/7/11 15,930 15,930 Harris County TX Health Facilities Development Corp. Hospital Revenue (Baylor College of Medicine) VRDO 0.320% 2/7/11 LOC 2,500 2,500 Harris County TX Health Facilities Development Corp. Hospital Revenue (Texas Children's Hospital) VRDO 0.270% 2/1/11 7,700 7,700 1 Harris County TX Health Facilities Development Corp. Revenue (Sisters of Charity of the Incarnate Word) TOB VRDO 0.270% 2/1/11 (ETM) 6,900 6,900 Harris County TX Health Facilities Development Corp. Revenue (St. Luke's Episcopal Hospital) VRDO 0.320% 2/7/11 25,000 25,000 Harris County TX Hospital District Revenue VRDO 0.290% 2/7/11 LOC 10,000 10,000 Harris County TX Industrial Development Corp. Revenue (Baytank (Houston) Inc. Project) VRDO 0.270% 2/7/11 LOC 8,000 8,000 Harris County TX Metropolitan Transit Authority Revenue CP 0.340% 3/10/11 13,250 13,250 Harris County TX TAN 1.500% 2/28/11 50,000 50,043 Harris County TX TAN 2.000% 2/28/11 100,000 100,123 1 Harris County TX Toll Road Revenue TOB VRDO 0.300% 2/7/11 (13) 5,200 5,200 1 Houston TX Airport System Revenue TOB VRDO 0.290% 2/7/11 12,000 12,000 Houston TX Airport System Revenue VRDO 0.260% 2/7/11 LOC 14,000 14,000 Houston TX Combined Utility System CP 0.340% 2/16/11 LOC 8,000 8,000 Houston TX Combined Utility System CP 0.290% 3/10/11 LOC 2,900 2,900 Houston TX Combined Utility System CP 0.290% 3/10/11 LOC 5,000 5,000 Houston TX Combined Utility System CP 0.290% 3/15/11 LOC 16,000 16,000 Houston TX Combined Utility System CP 0.290% 3/17/11 LOC 10,000 10,000 1 Houston TX Community College GO TOB VRDO 0.290% 2/7/11 (4) 4,115 4,115 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) CP 0.300% 3/8/11 10,000 10,000 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) CP 0.310% 3/10/11 2,450 2,450 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) CP 0.290% 4/7/11 10,000 10,000 1 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) TOB VRDO 0.290% 2/7/11 6,665 6,665 1 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) TOB VRDO 0.290% 2/7/11 22,155 22,155 1 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) TOB VRDO 0.290% 2/7/11 8,505 8,505 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) VRDO 0.240% 2/7/11 10,000 10,000 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) VRDO 0.270% 2/7/11 15,980 15,980 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) VRDO 0.280% 2/7/11 23,750 23,750 1 Houston TX Independent School District GO TOB VRDO 0.280% 2/7/11 LOC 17,050 17,050 Houston TX TRAN 2.000% 6/30/11 50,000 50,324 1 Houston TX Utility System Revenue TOB VRDO 0.280% 2/7/11 LOC 15,370 15,370 1 Houston TX Utility System Revenue TOB VRDO 0.290% 2/7/11 LOC 45,000 45,000 1 Houston TX Utility System Revenue TOB VRDO 0.290% 2/7/11 LOC 9,000 9,000 Houston TX Utility System Revenue VRDO 0.250% 2/7/11 LOC 11,000 11,000 1 Katy TX Independent School District GO TOB VRDO 0.290% 2/7/11 5,730 5,730 1 Leander TX Independent School District GO TOB VRDO 0.290% 2/7/11 15,380 15,380 1 Lone Star College System Texas GO TOB VRDO 0.290% 2/7/11 15,460 15,460 Lubbock TX Independent School District GO VRDO 0.290% 2/7/11 14,800 14,800 Mansfield TX Independent School District GO 5.250% 2/15/11 (Prere.) 1,715 1,718 1 Mansfield TX Independent School District GO TOB VRDO 0.290% 2/7/11 7,960 7,960 McAllen TX GO 2.000% 2/15/11 2,170 2,171 1 McKinney TX Independent School District GO TOB VRDO 0.280% 2/7/11 LOC 10,240 10,240 Mesquite TX Independent School District GO PUT 0.340% 4/5/11 25,255 25,255 Midlothian Texas Development Authority Tax Increment Contract Revenue 7.875% 5/15/11 (Prere.) 10,360 10,787 North Central TX Health Facilities Development Corp. Hospital Revenue (Baylor Health Care System Project) VRDO 0.250% 2/7/11 (4) 13,875 13,875 1 North East TX Independent School District GO TOB VRDO 0.280% 2/7/11 LOC 5,705 5,705 1 North East TX Independent School District GO TOB VRDO 0.290% 2/7/11 LOC 5,000 5,000 1 North East TX Independent School District GO TOB VRDO 0.290% 2/7/11 2,355 2,355 1 North East TX Independent School District GO TOB VRDO 0.300% 2/7/11 26,805 26,805 1 North Texas Health Facilities Development Corp. Hospital Revenue (United Regional Health Care System) TOB VRDO 0.290% 2/7/11 LOC 13,230 13,230 North Texas Higher Education Authority Student Loan Revenue VRDO 0.320% 2/7/11 LOC 20,000 20,000 North Texas Higher Education Authority Student Loan Revenue VRDO 0.360% 2/7/11 LOC 31,840 31,840 North Texas Municipal Water District Texas Water System Revenue 2.000% 9/1/11 2,460 2,482 1 North Texas Tollway Authority System Revenue TOB VRDO 0.290% 2/7/11 LOC 13,590 13,590 1 North Texas Tollway Authority System Revenue TOB VRDO 0.320% 2/7/11 (13) 22,360 22,360 1 Northside TX Independent School District GO TOB VRDO 0.290% 2/7/11 14,475 14,475 1 Northside TX Independent School District GO TOB VRDO 0.290% 2/7/11 17,315 17,315 Northwest Texas Independent School District GO VRDO 0.270% 2/7/11 8,170 8,170 Pasadena TX Independent School District GO VRDO 0.300% 2/7/11 17,900 17,900 Pasadena TX Independent School District GO VRDO 0.350% 2/7/11 (4) 42,775 42,775 1 Pearland TX GO TOB VRDO 0.280% 2/7/11 LOC 10,190 10,190 1 Pearland TX Independent School District GO TOB VRDO 0.360% 2/7/11 9,000 9,000 1 Plano TX Independent School District GO TOB VRDO 0.290% 2/7/11 14,055 14,055 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/11 7,500 7,500 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.280% 2/7/11 10,680 10,680 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.290% 2/7/11 7,665 7,665 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.290% 2/7/11 5,000 5,000 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.290% 2/7/11 5,080 5,080 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.290% 2/7/11 3,200 3,200 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.290% 2/7/11 6,165 6,165 San Antonio TX Electric & Gas Systems Revenue VRDO 0.300% 2/7/11 46,900 46,900 San Antonio TX GO 3.000% 2/1/11 8,490 8,490 San Antonio TX Hotel Occupancy Tax Revenue VRDO 0.290% 2/7/11 LOC 12,550 12,550 1 San Antonio TX Water Revenue TOB VRDO 0.280% 2/7/11 LOC 11,140 11,140 1 San Antonio TX Water Revenue TOB VRDO 0.290% 2/7/11 (4) 10,000 10,000 1 Sheldon TX Independent School District GO TOB VRDO 0.320% 2/7/11 5,190 5,190 Southlake TX GO 3.000% 2/15/11 4,590 4,594 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) VRDO 0.270% 2/7/11 19,000 19,000 1 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (Texas Health Resources) TOB VRDO 0.280% 2/7/11 10,410 10,410 Tarrant County TX Health Facilities Development Corp. Hospital Revenue (Cook Children's Medical Center Project) VRDO 0.270% 2/7/11 42,000 42,000 1 Texas A & M University System Revenue TOB VRDO 0.290% 2/7/11 4,960 4,960 1 Texas Department of Housing & Community Affairs Single Family Revenue TOB VRDO 0.340% 2/7/11 6,095 6,095 1 Texas Department of Housing & Community Affairs Single Family Revenue TOB VRDO 0.350% 2/7/11 4,620 4,620 Texas Department of Housing & Community Affairs Single Mortgage Revenue VRDO 0.300% 2/7/11 72,845 72,845 Texas Department of Housing & Community Affairs Single Mortgage Revenue VRDO 0.300% 2/7/11 35,000 35,000 1 Texas GO TOB VRDO 0.270% 2/1/11 11,500 11,500 1 Texas GO TOB VRDO 0.290% 2/7/11 13,900 13,900 1 Texas GO TOB VRDO 0.290% 2/7/11 15,080 15,080 1 Texas GO TOB VRDO 0.290% 2/7/11 7,500 7,500 1 Texas GO TOB VRDO 0.290% 2/7/11 21,560 21,560 1 Texas GO TOB VRDO 0.290% 2/7/11 17,370 17,370 1 Texas GO TOB VRDO 0.360% 2/7/11 17,675 17,675 Texas GO TRAN 2.000% 8/31/11 340,000 343,199 Texas GO Veterans Housing Assistance Program VRDO 0.280% 2/7/11 20,000 20,000 Texas Public Finance Authority GO 5.000% 10/1/11 1,000 1,030 Texas Public Finance Authority GO CP 0.320% 2/15/11 17,000 17,000 Texas Public Finance Authority GO CP 0.300% 5/6/11 12,850 12,850 Texas Public Finance Authority Revenue (Unemployment Compensation) 2.000% 7/1/11 10,000 10,070 Texas Public Finance Authority Revenue (Unemployment Compensation) 3.000% 1/1/12 25,000 25,583 Texas Small Business Industrial Development Corp.Revenue (Texas Public Facilities Capital Access Program) VRDO 0.300% 2/7/11 LOC 34,950 34,950 1 Texas State University Student Loan GO TOB VRDO 0.360% 2/7/11 20,065 20,065 1 Texas Transportation Commission Mobility Fund GO TOB VRDO 0.290% 2/7/11 21,925 21,925 1 Texas Transportation Commission Mobility Fund GO TOB VRDO 0.290% 2/7/11 11,700 11,700 1 Texas Transportation Commission Revenue TOB VRDO 0.280% 2/7/11 14,005 14,005 1 Texas Transportation Commission Revenue TOB VRDO 0.280% 2/7/11 20,725 20,725 1 Texas Transportation Commission Revenue TOB VRDO 0.290% 2/7/11 7,500 7,500 1 Texas Water Developement Board Revenue TOB VRDO 0.360% 2/7/11 7,500 7,500 1 Travis County TX GO TOB VRDO 0.290% 2/7/11 11,050 11,050 Trinity River Authority Texas Solid Waste Disposal Revenue VRDO 0.360% 2/7/11 LOC 5,430 5,430 1 University of Houston Texas Revenue TOB VRDO 0.290% 2/7/11 7,600 7,600 University of Texas Permanent University Fund Revenue 5.250% 1/1/12 (Prere.) 7,000 7,307 1 University of Texas Permanent University Fund Revenue TOB VRDO 0.280% 2/7/11 6,560 6,560 1 University of Texas Permanent University Fund Revenue TOB VRDO 0.280% 2/7/11 3,550 3,550 1 University of Texas Permanent University Fund Revenue TOB VRDO 0.280% 2/7/11 5,965 5,965 1 University of Texas System Revenue Financing System Revenue TOB VRDO 0.290% 2/7/11 33,215 33,215 1 Waco TX Education Finance Corp. Revenue (Baylor University) TOB VRDO 0.290% 2/7/11 9,855 9,855 Utah (0.9%) Emery County UT Pollution Control Revenue (PacifiCorp Projects) VRDO 0.290% 2/7/11 LOC 10,000 10,000 Murray UT Hospital Revenue (IHC Health Services) VRDO 0.270% 2/1/11 9,850 9,850 1 South Valley Sewer District Utah Sewer Revenue TOB VRDO 0.300% 2/7/11 (13) 6,125 6,125 Utah Board of Regents Student Loan Revenue 3.000% 11/1/11 1,500 1,522 1 Utah Housing Corp. Single Family Mortgage Revenue TOB VRDO 0.790% 2/7/11 1,725 1,725 Utah Housing Corp. Single Family Mortgage Revenue VRDO 0.300% 2/7/11 12,165 12,165 Utah Housing Corp. Single Family Mortgage Revenue VRDO 0.300% 2/7/11 13,985 13,985 Utah Housing Corp. Single Family Mortgage Revenue VRDO 0.300% 2/7/11 16,450 16,450 Utah Housing Corp. Single Family Mortgage Revenue VRDO 0.300% 2/7/11 LOC 9,065 9,065 Utah Housing Corp. Single Family Mortgage Revenue VRDO 0.300% 2/7/11 LOC 14,065 14,065 Utah Housing Finance Agency Single Family Mortgage Revenue VRDO 0.300% 2/7/11 LOC 4,300 4,300 Utah Housing Finance Agency Single Family Mortgage Revenue VRDO 0.300% 2/7/11 LOC 5,605 5,605 Utah Housing Finance Agency Single Family Mortgage Revenue VRDO 0.300% 2/7/11 5,600 5,600 1 Utah Transit Authorithy Sales Tax Revenue TOB VRDO 0.350% 2/7/11 6,560 6,560 1 Utah Transit Authority Sales Tax Revenue TOB VRDO 0.280% 2/7/11 11,400 11,400 1 Utah Transit Authority Sales Tax Revenue TOB VRDO 0.290% 2/7/11 28,755 28,755 1 Utah Transit Authority Sales Tax Revenue TOB VRDO 0.290% 2/7/11 (4) 10,690 10,690 1 Utah Transit Authority Sales Tax Revenue TOB VRDO 0.290% 2/7/11 1,175 1,175 Vermont (0.0%) 1 Vermont Housing Finance Agency Revenue TOB VRDO 0.360% 2/7/11 (4) 3,815 3,815 Virginia (2.0%) Albemarle County VA Economic Development Authority Hospital Revenue (Martha Jefferson Hospital) VRDO 0.270% 2/7/11 LOC 6,000 6,000 Alexandria VA Industrial Development Authority Revenue (Institute for Defense Analyses Project) VRDO 0.290% 2/7/11 LOC 8,180 8,180 Capital Beltway Funding Corp. of Virginia Toll Revenue (I-495 Hot Lanes Project) VRDO 0.220% 2/7/11 LOC 5,000 5,000 Capital Region Airport Commission Virginia Passenger Facility Charge Revenue VRDO 0.360% 2/7/11 LOC 15,825 15,825 Charlottesville VA Industrial Development Authority Educational Facilities Revenue (University of Virginia Foundation Projects) VRDO 0.290% 2/7/11 LOC 1,515 1,515 Clarke County VA Industrial Development AuthorityHospital Facilities Revenue (Winchester Medical Center Inc.) VRDO 0.290% 2/7/11 (4) 32,225 32,225 1 Fairfax County VA Industrial Development Authority Hospital Revenue (Inova Health System Hospital Project) TOB VRDO 0.290% 2/7/11 5,000 5,000 Fairfax County VA Industrial Development Authority Hospital Revenue (Inova Health System Hospital Project) VRDO 0.260% 2/7/11 44,320 44,320 Fairfax County VA Industrial Development Authority Revenue (Fairfax Hospital System Inc.) VRDO 0.270% 2/7/11 6,235 6,235 1 Hampton VA Roads Sanitation District Wastewater Revenue TOB VRDO 0.280% 2/7/11 19,205 19,205 Hanover County VA Economic Development Authority Revenue (Bon Secours Health System Inc.) VRDO 0.280% 2/7/11 LOC 8,800 8,800 Newport News VA GO TOB VRDO 0.280% 2/7/11 10,760 10,760 Norfolk VA Economic Development Authority Hospital Facilities Revenue (Sentara Healthcare) PUT 0.480% 5/13/11 31,000 31,000 Norfolk VA GO VRDO 0.280% 2/7/11 23,190 23,190 Peninsula Ports Authority Virginia Health System Revenue (Riverside Health System Project) VRDO 0.310% 2/7/11 31,280 31,280 1 Richmond VA Public Utility Revenue TOB VRDO 0.290% 2/7/11 (4) 4,875 4,875 Russell County VA Industrial Development Authority Hospital Revenue (STS Health Alliance) VRDO 0.320% 2/7/11 LOC 10,780 10,780 Stafford County VA Industrial Development Authority Revenue (VML/VACo Commonwealth Loan Program) VRDO 0.330% 2/7/11 LOC 5,865 5,865 1 University of Virginia Revenue TOB VRDO 0.280% 2/7/11 3,300 3,300 1 University of Virginia Revenue TOB VRDO 0.280% 2/7/11 7,520 7,520 1 University of Virginia Revenue TOB VRDO 0.290% 2/7/11 12,000 12,000 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 3.000% 2/1/11 7,025 7,025 1 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) TOB VRDO 0.280% 2/7/11 12,320 12,320 Virginia College Building Authority Educational Facilities Revenue (University Richmond Project) PUT 0.350% 2/1/11 8,200 8,200 Virginia College Building Authority Educational Facilities Revenue (University Richmond Project) PUT 0.400% 3/1/11 15,000 15,000 Virginia Commonwealth Transportation Board Federal Highway Revenue 2.500% 5/15/11 13,360 13,440 1 Virginia Housing Development Authority Commonwealth Mortgage Revenue TOB VRDO 0.340% 2/7/11 6,315 6,315 1 Virginia Housing Development Authority Commonwealth Mortgage Revenue TOB VRDO 0.360% 2/7/11 2,700 2,700 1 Virginia Housing Development Authority Rental Housing Revenue TOB VRDO 0.360% 2/7/11 13,735 13,735 Virginia Public School Authority Revenue 5.250% 8/1/11 1,500 1,536 1 Virginia Resources Authority Clean Water Revenue TOB VRDO 0.280% 2/7/11 5,000 5,000 Virginia State Resources Authority Clean Water Revenue (Clean Water State Revolving Fund) 4.500% 10/1/11 1,200 1,233 Washington (3.3%) 1 Central Puget Sound WA Regional Transit Authority Sales & Use Tax Revenue TOB VRDO 0.280% 2/7/11 6,200 6,200 1 Chelan County WA Public Utility District No. 1 Consolidated System Revenue (Chelan Hydro) TOB VRDO 0.440% 2/7/11 9,970 9,970 Chelan County WA Public Utility District No. 1 Consolidated System Revenue VRDO 0.290% 2/7/11 70,565 70,565 Everett WA Industrial Development Corp. Exempt Facilities Revenue (Kimberly-Clark Corp. Project) VRDO 0.420% 2/7/11 6,400 6,400 1 Grant County WA Public Utility District No. 2 Electric System Revenue (Wanapum Hydoelectric Development Revenue) TOB VRDO 0.270% 2/1/11 LOC 9,345 9,345 1 King County WA Sewer Revenue TOB VRDO 0.290% 2/7/11 14,920 14,920 1 King County WA Sewer Revenue TOB VRDO 0.290% 2/7/11 LOC 7,595 7,595 1 Port of Seattle WA Revenue TOB VRDO 0.350% 2/7/11 (4) 25,830 25,830 1 Port of Seattle WA Revenue TOB VRDO 0.360% 2/7/11 (4) 13,885 13,885 1 Port of Seattle WA Revenue TOB VRDO 0.440% 2/7/11 7,390 7,390 Port of Seattle WA Revenue VRDO 0.320% 2/7/11 LOC 50,000 50,000 1 Seattle WA Drain & Wastewater Revenue TOB VRDO 0.280% 2/7/11 9,815 9,815 1 Seattle WA Drain & Wastewater Revenue TOB VRDO 0.290% 2/7/11 (4) 11,200 11,200 1 Seattle WA Water System Revenue TOB VRDO 0.290% 2/7/11 LOC 12,785 12,785 Tacoma WA Housing Authority Revenue (Sunset Apartment Projects) VRDO 0.320% 2/7/11 LOC 12,250 12,250 1 TES Properties Washington Lease Revenue TOB VRDO 0.290% 2/7/11 10,120 10,120 1 University of Washington Revenue TOB VRDO 0.280% 2/7/11 LOC 38,310 38,310 Washington Economic Development Finance Authority Revenue (Puget Sound Blood Center Project) VRDO 0.290% 2/7/11 LOC 10,115 10,115 1 Washington GO TOB VRDO 0.280% 2/7/11 LOC 17,395 17,395 1 Washington GO TOB VRDO 0.280% 2/7/11 10,565 10,565 1 Washington GO TOB VRDO 0.280% 2/7/11 15,265 15,265 1 Washington GO TOB VRDO 0.280% 2/7/11 LOC 11,085 11,085 1 Washington GO TOB VRDO 0.290% 2/7/11 10,000 10,000 1 Washington GO TOB VRDO 0.290% 2/7/11 LOC 8,655 8,655 1 Washington GO TOB VRDO 0.290% 2/7/11 12,090 12,090 1 Washington GO TOB VRDO 0.290% 2/7/11 6,730 6,730 1 Washington GO TOB VRDO 0.290% 2/7/11 (4) 7,995 7,995 1 Washington GO TOB VRDO 0.290% 2/7/11 8,325 8,325 1 Washington GO TOB VRDO 0.360% 2/7/11 9,285 9,285 1 Washington Health Care Facilities Authority Revenue (Catholic Health Initiatives) TOB VRDO 0.290% 2/7/11 7,505 7,505 Washington Health Care Facilities Authority Revenue (MultiCare Health System) VRDO 0.290% 2/7/11 (4) 34,845 34,845 Washington Health Care Facilities Authority Revenue (MultiCare Health System) VRDO 0.300% 2/7/11 LOC 8,500 8,500 1 Washington Health Care Facilities Authority Revenue (PeaceHealth) TOB VRDO 0.290% 2/7/11 19,995 19,995 1 Washington Health Care Facilities Authority Revenue (Providence Health & Services) TOB VRDO 0.290% 2/7/11 (4) 12,475 12,475 1 Washington Health Care Facilities Authority Revenue (Providence Health & Services) TOB VRDO 0.290% 2/7/11 (4) 8,610 8,610 1 Washington Health Care Facilities Authority Revenue (Seattle Children's Hospital) TOB VRDO 0.290% 2/7/11 10,800 10,800 1 Washington Health Care Facilities Authority Revenue (Seattle Children's Hospital) TOB VRDO 0.290% 2/7/11 9,995 9,995 Washington Health Care Facilities Authority Revenue (Swedish Health Services) VRDO 0.280% 2/7/11 LOC 18,470 18,470 Washington Higher Education Facilities Authority Revenue (Bastyr University Project) VRDO 0.300% 2/7/11 LOC 9,625 9,625 Washington Housing Finance Commission Multi- Family Housing Revenue (Deer Run West Apartments Project) VRDO 0.310% 2/7/11 LOC 5,200 5,200 Washington Housing Finance Commission Multi- Family Housing Revenue (New Haven Apartments Project) VRDO 0.270% 2/7/11 LOC 4,000 4,000 Washington Housing Finance Commission Multi- Family Housing Revenue (Vintage at Silverdale Senior Living Project) VRDO 0.300% 2/7/11 LOC 11,880 11,880 Washington Housing Finance Commission Multifamily Housing Revenue (Canyon Lakes II Project) VRDO 0.320% 2/7/11 LOC 4,115 4,115 Washington Housing Finance Commission Non- profit Housing Revenue (Rockwood Retirement Communities Program) VRDO 0.280% 2/7/11 LOC 7,700 7,700 Washington Housing Finance Commission Non- profit Revenue (YMCA of Pierce & Kitsap Counties Project)VRDO 0.290% 2/7/11 LOC 10,530 10,530 West Virginia (0.6%) Brooke County WV Community Development Revenue (Bethany College Project) VRDO 0.290% 2/7/11 LOC 4,050 4,050 West Virginia Economic Development Authority Pollution Control Revenue (Ohio Power Co. - Kammer Project) VRDO 0.250% 2/7/11 LOC 24,670 24,670 West Virginia Economic Development Authority Solid Waste Facilities Disposal Revenue (Appalachian Power Co. - Amos Project) VRDO 0.280% 2/7/11 LOC 6,050 6,050 West Virginia Hospital Finance Authority Hospital Revenue (Cabell Huntington Hospital Inc.) VRDO 0.300% 2/7/11 LOC 10,000 10,000 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) VRDO 0.290% 2/7/11 LOC 50,660 50,660 West Virginia Hospital Finance Authority HospitalRevenue (United Health System Obligated Group) VRDO 0.300% 2/7/11 LOC 8,115 8,115 1 West Virginia Housing Development Revenue TOB VRDO 0.340% 2/7/11 4,215 4,215 Wisconsin (2.3%) Milwaukee WI GO 2.500% 2/1/11 23,995 23,995 Milwaukee WI Redevelopment Authority Redevelopment Lease Revenue (University Wisconsin Kenilworth Project) VRDO 0.290% 2/7/11 LOC 6,355 6,355 Milwaukee WI Redevelopment Authority Revenue (Yankee Hill Apartments) VRDO 0.290% 2/7/11 LOC 11,560 11,560 University of Wisconsin Hospital & Clinics Authority Revenue VRDO 0.270% 2/1/11 LOC 2,050 2,050 University of Wisconsin Hospital & Clinics Authority Revenue VRDO 0.250% 2/7/11 LOC 5,000 5,000 Wisconsin GO 5.500% 11/1/11 6,275 6,514 1 Wisconsin GO TOB VRDO 0.280% 2/7/11 12,715 12,715 1 Wisconsin Health & Educational Facilities Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.290% 2/7/11 750 750 1 Wisconsin Health & Educational Facilities Authority Revenue (Children's Hospital of Wisconsin Inc.)TOB VRDO 0.300% 2/7/11 5,250 5,250 Wisconsin Health & Educational Facilities Authority Revenue (Concordia University Inc.) VRDO 0.290% 2/7/11 LOC 3,935 3,935 Wisconsin Health & Educational Facilities Authority Revenue (Felician Services Inc.) VRDO 0.320% 2/7/11 LOC 20,000 20,000 Wisconsin Health & Educational Facilities Authority Revenue (Felician Services Inc.) VRDO 0.320% 2/7/11 LOC 11,375 11,375 Wisconsin Health & Educational Facilities Authority Revenue (Froedtert & Community Health Inc. Obligated Group) VRDO 0.320% 2/7/11 LOC 17,000 17,000 Wisconsin Health & Educational Facilities Authority Revenue (Froedtert & Community Health Inc. Obligated Group) VRDO 0.320% 2/7/11 LOC 13,000 13,000 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services Inc. Obligated Group) CP 0.310% 3/3/11 10,000 10,000 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services Inc. Obligated Group) CP 0.320% 5/4/11 7,400 7,400 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) CP 0.300% 3/3/11 LOC 25,530 25,530 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) CP 0.300% 4/6/11 LOC 19,970 19,970 Wisconsin Health & Educational Facilities Authority Revenue (St. Norbert College Inc.) VRDO 0.320% 2/7/11 LOC 7,250 7,250 Wisconsin Health & Educational Facility Authorty Revenue (Franciscan Sisters) VRDO 0.260% 2/7/11 LOC 5,000 5,000 1 Wisconsin Housing & Economic Development Authority Home Ownership Revenue TOB VRDO 0.350% 2/7/11 4,765 4,765 Wisconsin Housing & Economic Development Authority Home Ownership Revenue VRDO 0.300% 2/7/11 LOC 15,455 15,455 Wisconsin Housing & Economic Development Authority Home Ownership Revenue VRDO 0.300% 2/7/11 (4) 9,205 9,205 Wisconsin Housing & Economic Development Authority Home Ownership Revenue VRDO 0.330% 2/7/11 14,895 14,895 Wisconsin Housing & Economic Development Authority Home Ownership Revenue VRDO 0.350% 2/7/11 44,100 44,100 Wisconsin Housing & Economic Development Authority Home Ownership Revenue VRDO 0.350% 2/7/11 43,910 43,910 Wisconsin Housing & Economic Development Authority Home Ownership Revenue VRDO 0.350% 2/7/11 34,000 34,000 Wisconsin Housing & Economic Development Authority Home Ownership Revenue VRDO 0.390% 2/7/11 16,000 16,000 Wisconsin Housing & Economic Development Authority Single Family Revenue VRDO 0.450% 2/7/11 10,035 10,035 Wisconsin Housing & Economic Development Authority Single Family Revenue VRDO 0.450% 2/7/11 10,950 10,950 Wisconsin Housing & Economic Development Authority Single Family Revenue VRDO 0.450% 2/7/11 5,175 5,175 Wisconsin Housing & Economic Development Authority Single Family Revenue VRDO 0.450% 2/7/11 5,220 5,220 1 Wisconsin Public Power System Power Supply System Revenue TOB VRDO 0.280% 2/7/11 LOC 10,160 10,160 Wyoming (0.4%) Lincoln County WY Pollution Control Revenue (PacifiCorp Project) VRDO 0.290% 2/7/11 LOC 11,250 11,250 Wyoming Community Development Authority Housing Revenue VRDO 0.370% 2/7/11 LOC 14,000 14,000 Wyoming Student Loan Corp. Student Loan Revenue VRDO 0.290% 2/7/11 LOC 50,000 50,000 Total Tax-Exempt Municipal Bonds (Cost $18,424,107) Market Value Coupon Shares ($000) Temporary Cash Investment (3.2%) Money Market Fund (3.2%) 2 Vanguard Municipal Cash Management Fund (Cost $610,790) 0.261% 610,790,000 610,790 Total Investments (100.3%) (Cost $19,034,897) Other Assets and Liabilities-Net (-0.3%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2011, the aggregate value of these securities was $5,831,065,000, representing 30.7% of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. Key to Abbreviations ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. IDA - Industrial Development Authority Bond. IDR - Industrial Development Revenue Bond. PCR - Pollution Control Revenue Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. UFSD - Union Free School District. USD - United School District. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corp. (13) Berkshire Hathaway Assurance Corp. (14) National Public Finance Guarantee Corp. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued at amortized cost, which approximates market value. Investments in Vanguard Municipal Cash Management Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The fund's investment in Vanguard Municipal Cash Management Fund is valued based on Level 1 inputs. All of the fund's other investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARDMUNICIPAL BOND FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: March 21, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARDMUNICIPAL BOND FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: March 21, 2011 VANGUARD MUNICIPAL BOND FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: March 21, 2011 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 26, 2010, see file Number 33-53683, Incorporated by Reference.
